Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 1 of
                                      322




                       Attachment 4
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 2 of
                                      322
                                                           EXECUTION COPY




                                       LOAN AGREEMENT


                                    dated as of December 22, 2017


                                           by and between


                   SANTA BARBARA 230, LLC, a Delaware limited liability company,

                                                 and

                  GREYSTONE TENANT, LLC, a Delaware limited liability company,

                                      collectively, as Borrower,

                                                 and

          1920 COLLINS AVE ML FUNDING LLC, a Delaware limited liability company,

                                              as Lender




                                             Property:

                                        Fee simple interest in
                                           230 20th Street
                                        Miami Beach, Florida

                                        Leasehold Interest in
                                        1920 Collins Avenue
                                        Miami Beach, Florida

                                    Loan Amount: $36,800,000.00




  WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 3 of
                                      322


                                                      TABLE OF CONTENTS

                                                                                                                                            Page

  I         DEFINITIONS; PRINCIPLES OF CONSTRUCTION ......................................................1

            1.1       Definitions................................................................................................................1
            1.2       Index of Defined Terms .........................................................................................35
            1.3       Principles of Construction......................................................................................45

  II        GENERAL TERMS...........................................................................................................45

            2.1       Loan Amount and Disbursement to Borrower .......................................................45
            2.2       Commitment to Lend .............................................................................................46
            2.3       Method of Borrowing and Conversion ..................................................................46
            2.4       Notice to Lender and Funding of Loan ..................................................................46
            2.5       Term and Extension Periods ..................................................................................46
            2.6       Interest on the Loan Prior to Maturity ...................................................................51
            2.7       Administrative Fee .................................................................................................51
            2.8       General Provisions as to Payments ........................................................................51
            2.9       Breakage Costs.......................................................................................................52
            2.10      Calculation of Interest and Fees .............................................................................52
            2.11      Default Interest; Late Payment Charge and Usury Savings...................................52
            2.12      Voluntary Prepayments ..........................................................................................53
            2.13      LIBOR Unascertainable .........................................................................................55
            2.14      Illegality .................................................................................................................55
            2.15      Increased Cost and Reduced Return ......................................................................56
            2.16      Taxes ......................................................................................................................57
            2.17      Release or Assignment on Payment in Full ...........................................................60

  III       CONDITIONS TO CLOSING ..........................................................................................60

            3.1       Loan Documents ....................................................................................................61
            3.2       Mortgage and Recordable Documents ...................................................................61
            3.3       UCC Financing Statements ....................................................................................61
            3.4       Guarantees; Indemnities.........................................................................................61
            3.5       Required Equity Investment ..................................................................................61
            3.6       Representations, Warranties and Compliance .......................................................61
            3.7       Title Insurance .......................................................................................................61
            3.8       Survey ....................................................................................................................62
            3.9       Zoning; Governmental Approvals; Building Permits ............................................62
            3.10      Interest Rate Cap Agreement .................................................................................62
            3.11      Encumbrances ........................................................................................................62
            3.12      Related Documents ................................................................................................62
            3.13      Delivery of Organizational Documents .................................................................62
            3.14      Legal Opinions .......................................................................................................62
            3.15      Appraisal ................................................................................................................63


                                                                         i
  WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 4 of
                                      322


            3.16      Completion of Proceedings ....................................................................................63
            3.17      Independent Director Certificate............................................................................63
            3.18      Transaction Costs ...................................................................................................63
            3.19      Other Payments and Fees; Origination Fee ...........................................................63
            3.20      Material Adverse Change ......................................................................................63
            3.21      Reports ...................................................................................................................63
            3.22      Financial Statements; Tax Statements; Operating Statements...............................63
            3.23      Tax Lot; Subdivision..............................................................................................64
            3.24      Construction Matters ..............................................................................................64
            3.25      Insurance ................................................................................................................65
            3.26      Other Agreements ..................................................................................................65
            3.27      Evidence of Utility Service ....................................................................................65
            3.28      Reciprocal Easement Agreements .........................................................................65
            3.29      Compliance with Legal Requirements ...................................................................65
            3.30      Credit Reports and Searches ..................................................................................66
            3.31      Net Worth and Liquidity ........................................................................................66
            3.32      Ground Lessor Estoppel .........................................................................................66
            3.33      UCC Insurance Policy............................................................................................66
            3.34      Flood Zone Compliance .........................................................................................66
            3.35      Marketing Agreement ............................................................................................66
            3.36      Subordination and Standstill Agreements ..............................................................66
            3.37      Miscellaneous ........................................................................................................66

  IV        CONDITIONS TO ALL SUBSEQUENT ADVANCES ..................................................66

            4.1       Conditions Precedent to Loan Advances ...............................................................66
            4.2       Costs and Advances ...............................................................................................70
            4.3       Use of Advances; Florida Disbursement Notice Waiver .......................................71
            4.4       Loan Borrowing Procedures ..................................................................................72
            4.5       Advances for Stored Material ................................................................................76
            4.6       Loan Balancing and Budget Reallocations ............................................................78
            4.7       Loan Balancing and Deficiency; Protective Advances ..........................................80
            4.8       Direct Advances .....................................................................................................82
            4.9       Partial Advances ....................................................................................................82
            4.10      Retainage................................................................................................................82
            4.11      Intentionally Omitted .............................................................................................83
            4.12      Conditions Precedent to Completion .....................................................................83

  V         CASH MANAGEMENT ...................................................................................................83

            5.1       Cash Management ..................................................................................................83

  VI        REPRESENTATIONS AND WARRANTIES..................................................................92

            6.1       Borrower General Representations ........................................................................92
            6.2       Construction and Project Representations ...........................................................104
            6.3       Survival of Representations .................................................................................106


                                                                         ii
  WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 5 of
                                      322


  VII       BORROWER COVENANTS ..........................................................................................107

            7.1       Affirmative Covenants .........................................................................................107
            7.2       Construction Related Covenants ..........................................................................117
            7.3       Ground Lease Covenants .....................................................................................125
            7.4       Negative Covenants .............................................................................................126
            7.5       Marketing Agreement ..........................................................................................128
            7.6       Option Agreement ................................................................................................129
            7.7       CDE, EB-5 and Octagon ......................................................................................131
            7.8       Master Lease Covenants ......................................................................................132
            7.9       Development Agreement .....................................................................................132

  VIII      INSURANCE; CASUALTY; CONDEMNATION; RESTORATION...........................133

            8.1       Insurance Requirements .......................................................................................133
            8.2       Condemnation and Insurance Proceeds ...............................................................138
            8.3       Requirements of Ground Lease ...........................................................................142

  IX        IMPOSITIONS, OTHER CHARGES, LIENS AND OTHER ITEMS ...........................142

            9.1       Borrower to Pay Impositions and Other Charges ................................................142
            9.2       No Liens ...............................................................................................................143
            9.3       Contest .................................................................................................................143

  X         TRANSFERS ...................................................................................................................144

            10.1      Reliance by Lender ..............................................................................................144
            10.2      No Transfers.........................................................................................................144
            10.3      Permitted Transfers ..............................................................................................145

  XI        INTEREST RATE CAP AGREEMENT .........................................................................146

            11.1      Interest Rate Cap Agreement ...............................................................................146
            11.2      Pledge ...................................................................................................................147
            11.3      Covenants .............................................................................................................147

  XII       MAINTENANCE OF PROPERTY.................................................................................149

            12.1      Maintenance of Property ......................................................................................149
            12.2      Conditions to Alterations .....................................................................................149

  XIII      BOOKS AND RECORDS, FINANCIAL STATEMENTS, REPORTS AND
            OTHER INFORMATION ...............................................................................................150

            13.1      Books and Records ..............................................................................................150
            13.2      Reporting..............................................................................................................150
            13.3      Management Agreement ......................................................................................152
            13.4      Intentionally Omitted ...........................................................................................152


                                                                         iii
  WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 6 of
                                      322


            13.5      Copies of Documents Relating to Property .........................................................152
            13.6      Other Information ................................................................................................152
            13.7      Annual Operating Budget ....................................................................................152

  XIV       ENVIRONMENTAL MATTERS ...................................................................................153

            14.1      Representations ....................................................................................................153
            14.2      Covenants .............................................................................................................154
            14.3      Environmental Indemnification ...........................................................................155
            14.4      Recourse Nature of Certain Indemnifications......................................................156

  XV        SECONDARY MARKET TRANSACTIONS ................................................................156

            15.1      Secondary Market Transactions ...........................................................................156
            15.2      Borrower Cooperation .........................................................................................157
            15.3      Securitization Indemnification .............................................................................160
            15.4      Rating Agency Confirmation ...............................................................................162
            15.5      Servicer ................................................................................................................162

  XVI       ASSIGNMENTS AND PARTICIPATIONS ..................................................................163

            16.1      Assignment and Acceptance ................................................................................163
            16.2      Effect of Assignment and Acceptance .................................................................164
            16.3      Content .................................................................................................................164
            16.4      Registered Obligation ..........................................................................................164

  XVII RESERVE ACCOUNTS .................................................................................................165

            17.1      Tax Reserve Account ...........................................................................................165
            17.2      Insurance Reserve Account..................................................................................166
            17.3      Ground Rent Reserve Account ............................................................................167
            17.4      Security Deposits .................................................................................................167
            17.5      FF&E....................................................................................................................169

  XVIII DEFAULTS .....................................................................................................................170

            18.1      Event of Default ...................................................................................................170
            18.2      Remedies ..............................................................................................................174
            18.3      Remedies Cumulative; Waivers ...........................................................................176
            18.4      Costs of Collection...............................................................................................176
            18.5      Construction Related Remedies ...........................................................................176

  XIX       EXCULPATION..............................................................................................................178

            19.1      Exculpation ..........................................................................................................178




                                                                        iv
  WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 7 of
                                      322


  XX        MISCELLANEOUS ........................................................................................................183

            20.1      Survival ................................................................................................................183
            20.2      Lender’s Discretion ..............................................................................................183
            20.3      GOVERNING LAW ............................................................................................183
            20.4      Modification, Waiver in Writing .........................................................................184
            20.5      Delay Not a Waiver .............................................................................................184
            20.6      Notices .................................................................................................................185
            20.7      TRIAL BY JURY ................................................................................................186
            20.8      Headings ..............................................................................................................187
            20.9      Severability ..........................................................................................................187
            20.10     Preferences ...........................................................................................................187
            20.11     Waiver of Notice ..................................................................................................187
            20.12     Expenses; Indemnity ............................................................................................187
            20.13     Exhibits and Schedules Incorporated ...................................................................190
            20.14     Offsets, Counterclaims and Defenses ..................................................................190
            20.15     Liability of Assignees of Lender..........................................................................190
            20.16     No Joint Venture or Partnership; No Third Party Beneficiaries ..........................190
            20.17     Publicity ...............................................................................................................191
            20.18     Waiver of Marshaling of Assets ..........................................................................191
            20.19     Waiver of Counterclaim and other Actions .........................................................191
            20.20     Conflict; Construction of Documents; Reliance ..................................................191
            20.21     Brokers and Financial Advisors ...........................................................................192
            20.22     Prior Agreements .................................................................................................192
            20.23     Counterparts .........................................................................................................192
            20.24     Limitation of Liability..........................................................................................192
            20.25     Joint and Several Liability; Right of Contribution ..............................................192
            20.26     Compliance; Investigation ...................................................................................196
            20.27     Exculpation of Lender..........................................................................................196
            20.28     Time is of the Essence .........................................................................................197
            20.29     Successor Laws ....................................................................................................197
            20.30     No Fiduciary Duty ...............................................................................................197
            20.31     Representation by Lender ....................................................................................198
            20.32     CCG Fee Reserve Account and Loan Disbursement Account ............................198


  EXHIBITS:

  EXHIBIT A-1                    FEE LAND LEGAL DESCRIPTION

  EXHIBIT A-2                    LEASEHOLD LAND LEGAL DESCRIPTION

  EXHIBIT B                      FORM OF ASSIGNMENT AND ACCEPTANCE

  EXHIBIT C-1                    DRAW REQUEST/REQUISITION LETTER

  EXHIBIT C-2                    FORM OF BORROWER REQUISITION SPREADSHEET


                                                                        v
  WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 8 of
                                      322


  EXHIBIT C-3                    FORM OF AIA APPLICATION FOR PAYMENT

  EXHIBIT C-4                    FORM OF BORROWING CERTIFICATE

  EXHIBIT C-5                    FORM OF PAYMENT RECEIPT

  EXHIBIT C-6                    FORM OF ANTICIPATED COST REPORT

  EXHIBIT C-7                    FORM OF CONDITIONAL LIEN WAIVER AND CONSENT

  EXHIBIT C-8                    FORM OF FINAL UNCONDITIONAL LIEN WAIVER AND
                                 CONSENT

  EXHIBIT D                      FORM OF TENANT DIRECTION LETTER

  EXHIBIT E                      FORM OF CREDIT CARD COMPANIES/BANKS DIRECTION
                                 LETTER

  EXHIBIT F                      FORM OF ARCHITECT CONSENT

  EXHIBIT G                      FORM OF ASSIGNMENT OF ARCHITECT AGREEMENT

  EXHIBIT H                      FORM OF MAJOR TRADE CONTRACTOR CONSENT

  EXHIBIT I                      FORM OF LOCKBOX AGREEMENT



  SCHEDULES:

  SCHEDULE I                     BORROWER ORGANIZATIONAL STRUCTURE

  SCHEDULE II                    LIST OF PLANS AND SPECIFICATIONS

  SCHEDULE III                   INITIAL LOAN ADVANCE PURPOSE

  SCHEDULE IV                    EXISTING TRADE CONTRACTS

  SCHEDULE V                     LITIGATION DISCLOSURE

  SCHEDULE VI                    LIST OF MATERIAL AGREEMENTS

  SCHEDULE VII                   DEFINITION OF SINGLE PURPOSE ENTITY

  SCHEDULE VIII                  CONSTRUCTION SCHEDULE

  SCHEDULE IX                    INTENTIONALLY OMITTED

  SCHEDULE X                     DESCRIPTION OF GROUND LEASE


                                                    vi
  WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 9 of
                                      322


  SCHEDULE XI                    DESCRIPTION OF OPTION AGREEMENT

  SCHEDULE XII                   LIST OF QUALIFIED MARKETING AGENTS

  SCHEDULE XIII                  LIST OF QUALIFIED MANAGERS

  SCHEDULE XIV                   DESCRIPTION OF MASTER LEASE

  SCHEDULE XV                    LIST OF CDE LOAN DOCUMENTS

  SCHEDULE XVI                   LIST OF EB-5 LOAN DOCUMENTS

  SCHEDULE XVII                  LIST OF OCTAGON LOAN DOCUMENTS

  SCHEDULE XVIII                 DESCRIPTION OF MASTER TENANT JV AGREEMENT




                                                   vii
  WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 10 of
                                      322




                                           LOAN AGREEMENT

            THIS LOAN AGREEMENT dated as of December 22, 2017 (as the same may be
   amended, restated, replaced, supplemented or otherwise modified from time to time, this
   “Agreement”), is made by and between SANTA BARBARA 230, LLC, a Delaware limited
   liability company (“Fee Borrower”), and GREYSTONE TENANT, LLC, a Delaware limited
   liability company (“Leasehold Borrower”), each having its principal place of business at 1941
   Liberty Avenue, 2nd floor, Miami Beach, Florida 33139, as borrower, and 1920 COLLINS
   AVE ML FUNDING LLC, a Delaware limited liability company, having an address at 3
   Columbus Circle, 23rd Floor, New York, New York 10019, as lender.

                                                 RECITALS:

          WHEREAS, Borrower (as defined herein) has requested that Lender (as defined herein)
   make a loan to Borrower in the maximum aggregate principal amount up to $36,800,000.00 (the
   “Loan”) to fund the costs of constructing the Project (as defined herein) on the Property (as
   defined herein);

           WHEREAS, the Loan shall be evidenced by the Note (as defined herein) and secured by,
   among other things, the Mortgage (as defined herein) constituting a first priority mortgage lien
   on the Property; and

         WHEREAS, Lender is agreeing to fund the Loan in installments pursuant to Loan
   Advances (as defined herein) in accordance with the terms and subject to conditions of this
   Agreement.

           NOW, THEREFORE, in consideration of the making of the Loan by Lender, and the
   covenants, agreements, representations and warranties set forth in this Agreement, the parties
   hereto hereby covenant, agree, represent and warrant as follows:

             I         DEFINITIONS; PRINCIPLES OF CONSTRUCTION

                          1.1       Definitions. For all purposes of this Agreement, except as
                   otherwise expressly required or unless the context clearly indicates a contrary intent:

             “Account Banks” means, collectively, the Lockbox Bank and the Cash Management
   Bank.

          “Account Control Agreement” means that certain Cash Management Agreement (Hard)
   dated as of the date hereof, by and among Cash Management Bank, Borrower and Lender, as the
   same may be amended, restated, replaced, supplemented or otherwise modified from time to
   time.

           “Acknowledgment” means an acknowledgment of the Assignment of Rate Cap by the
   Counterparty, or as applicable, an Approved Counterparty in form and substance reasonably
   satisfactory to Lender.


   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 11 of
                                      322


          “ADA” means the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101, as from
   time to time amended, together with any and all comparable Legal Requirements of any
   Governmental Authority

        “Administrative Fee” means five (5) basis points per annum multiplied by the Loan
   Amount.

         “Advance Conditions” means, collectively, all of the conditions for the disbursement of
   any Loan Advance as set forth in Article IV of this Agreement.

         “Advance Date” means, with respect to each Loan Advance, the date on which such
   Loan Advance is disbursed to Borrower pursuant to this Agreement.

          “Affiliate” means, as to any Person, any other Person that, (i) directly or indirectly owns
   ten percent (10%) or more of all Equity Interests in such Person, and/or (ii) is in Control of, is
   Controlled by or is under common Control with such Person, and/or (iii) is a director, partner,
   member, officer or employee of such Person or of an Affiliate of such Person, and/or (iv) is the
   spouse, issue, parent or officer of such Person or an Affiliate of such Person.

             “Affiliated Manager” means any Manager that is an Affiliate of Borrower or Guarantor.

             “ALTA” means American Land Title Association, or any successor thereto.

           “Alternative Rate” means, for any Interest Period in respect of an Alternative Rate
   Loan, the sum of the Alternative Rate Index plus the Alternative Rate Spread, for such Interest
   Period.

           “Alternative Rate Index” means the greater of (i) the Federal Funds Rate plus 1.00%
   per annum, and (ii) the annual rate of interest publicly announced by Citibank, N.A. in New
   York, New York, as its base rate, as such rate shall change from time to time. If Citibank, N.A.
   ceases to announce a base rate, the Alternative Rate Index shall mean the rate of interest
   published in The Wall Street Journal from time to time as the “Prime Rate.” If more than one
   “Prime Rate” is published in The Wall Street Journal for a day, the average of such “Prime
   Rates” shall be used, and such average shall be rounded up to the nearest one-thousandth of one
   percent (0.001%). If The Wall Street Journal ceases to publish the “Prime Rate,” Lender shall
   select an equivalent publication that publishes such “Prime Rate,” and if such “Prime Rates” are
   no longer generally published or are limited, regulated or administered by a governmental or
   quasi-governmental body, then Lender shall select a comparable interest rate index. Lender’s
   determination of the Alternative Rate Index shall be binding and conclusive on Borrower absent
   manifest error. The Alternative Rate Index may or may not be the lowest rate at which Lender
   prices loans on the date which the Alternative Rate Index is determined by Lender as set forth
   above.

          “Alternative Rate Loan” means the Loan or any portion thereof at any time during
   which the Interest Rate for the Loan or such portion thereof is calculated with reference to the
   Alternative Rate in accordance with the provisions of Article II.



                                                    2
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 12 of
                                      322


           “Alternative Rate Spread” means the greater of (i) zero basis points and (ii) the
   difference (expressed as the number of basis points) between (a) the LIBOR Rate plus the Spread
   on the date the LIBOR Rate was last applicable to the Loan and (b) the Alternative Rate Index on
   the date that the LIBOR Rate was last applicable to the Loan.

          “Annual Operating Budget” means an operating budget for the Property to be prepared
   by or on behalf of Borrower for each Fiscal Year (or portion thereof) following Substantial
   Completion, and setting forth, in reasonable detail, Borrower’s good faith estimates, on a month
   by month basis, of all anticipated Operating Income, Operating Expenses, and Capital
   Expenditures for the Property for such Fiscal Year (or portion thereof).

          “Anti-Corruption Laws” means any law of any jurisdiction in which Borrower performs
   business, or of the United States.

         “Appraisal” means a FIRREA appraisal of the Property conducted by an Independent
   MAI appraiser selected by Lender, which Appraisal shall conform to all regulatory requirements
   and be reasonably satisfactory in form and substance to Lender. Borrower and Lender
   acknowledge and agree that HVS International is an acceptable Independent MAI appraiser.

           “Approved Bank” means Wells Fargo Bank, National Association, or another bank or
   other financial institution that has a minimum long term unsecured debt rating of at least “A” by
   S&P or “A2” by Moody’s.

          “Approved Counterparty” means a bank or other financial institution which has a long-
   term unsecured debt rating of at least “A-” from S&P (and if Fitch rates the entity, from Fitch)
   and a long-term unsecured debt rating of not less than “A3” by Moody’s, which rating shall not
   include a “t” or otherwise reflect a termination risk.

           “Architect” means (i) Schulman + Associates and (ii) Norberto Rosenstein Architect,
   Inc., the architects engaged by (or on behalf of) Borrower with respect to the design and
   construction of the Project (or a portion thereof), together with any successor or additional
   Architect engaged by (or on behalf of) Borrower with the prior written approval of Lender
   pursuant to Section 7.2.12 and for which Lender has received an Architect Consent.

           “Architect Agreement” means, individually and/or collectively, as the context may
   require, (i) that certain Contract Consultant Services between Fee Borrower and Norberto
   Rosenstein Architect, Inc. dated as of October 10, 2014 and (ii) that certain Agreement between
   Shulman + Associates and Trans Inn Management dated as of May 24, 2012 as assigned to
   Leasehold Borrower pursuant to that Assignment and Assumption of Contract for Construction
   dated as of October 23, 2017, together with any replacement agreements entered into in
   accordance with Section 7.2.12 and any other agreements for architectural services which
   Borrower may enter into with any successor Architect subject to any applicable requirements of
   the Loan Documents, and as each of the same may be amended, restated, replaced, supplemented
   or otherwise modified from time to time in accordance with the terms of this Agreement.

          “Architect Consent” means an Architect Consent executed and delivered by Architect in
   favor of Lender, in connection with the Loan, in the form annexed hereto as Exhibit F, as the


                                                   3
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 13 of
                                      322


   same may be amended, replaced, restated, supplemented or otherwise modified from time to time
   in accordance with the terms and conditions of this Agreement.

          “Assignment and Acceptance” means an Assignment and Acceptance entered into by
   Lender and an assignee, accepted by Lender, and in substantially the form of Exhibit B or such
   other form customarily used by Lender in connection with the participation or syndication of
   mortgage loans at the time of such assignment.

          “Assignment of Architect Agreement” means an Assignment of Architectural
   Agreements and Plans and Specifications, to be entered into by Borrower and Lender
   contemporaneously with Borrower’s entering into an Architect Agreement in accordance with
   the terms of this Agreement, in the form annexed hereto as Exhibit G, as the same may be
   amended, restated, replaced, supplemented or otherwise modified from time to time.

          “Assignment of Development Agreement” means that certain Assignment and
   Subordination of Development Agreement dated as of the date hereof, made by Leasehold
   Borrower to Lender, as security for the Loan, as the same may be amended, restated, replaced,
   supplemented or otherwise modified from time to time.

          “Assignment of Leases” means that certain Assignment of Leases, Rents and Hotel
   Transactions Income dated as of the date hereof, made by Borrower to Lender, as security for the
   Loan, as the same may be amended, restated, replaced, supplemented or otherwise modified
   from time to time.

          “Assignment of Management Agreement” means (i) with respect to the Leasehold
   Hotel Management Agreement, that certain Assignment and Subordination of Management
   Agreement to be entered into by Leasehold Borrower and Lender, and/or (ii) with respect to the
   Fee Hotel Management Agreement, that certain Assignment and Subordination of Management
   Agreement to be entered into by Fee Borrower and Lender, and/or (iii) with respect to any other
   Management Agreement, an Assignment and Subordination of Management Agreement to be
   entered into by Borrower and/or Master Tenant, a Qualified Manager and Lender
   contemporaneously with Borrower’s and/or Master Tenant entering into a Management
   Agreement in accordance with the terms of this Agreement, in the form and substance
   reasonably acceptable to Lender (with such revisions as are reasonably satisfactory to Lender,
   Borrower and Qualified Manager), as the same may be amended, restated, replaced,
   supplemented or otherwise modified from time to time.

           “Assignment of Option Agreement” means an Assignment of Option Agreement dated
   as of the date hereof, by Option Holder in favor of Lender, as the same may be amended,
   restated, replaced, supplemented or otherwise modified from time to time.

          “Assignment of Permits” means that certain Assignment of Permits, Licenses,
   Approvals, Agreements and Documents dated as of the date hereof, by Borrower in favor of
   Lender, as the same may be amended, restated, replaced, supplemented or otherwise modified
   from time to time.




                                                  4
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 14 of
                                      322


           “Assignment of Rate Cap” means an Assignment of Interest Rate Protection Agreement
   dated as of the date hereof, by Borrower in favor of Lender, as the same may be amended,
   restated, replaced, supplemented or otherwise modified from time to time.

           “Authorized Representative” means any Person(s) designated in writing by Borrower to
   Lender on the date hereof as authorized to sign and deliver requisition letters pursuant to Section
   4.4(b)(ii), as the list of such Persons may be updated and revised by Borrower by written notice
   to Lender from time to time. As of the date hereof, Branden Muhl and James Vosotas are each
   an Authorized Representative.

          “Bankruptcy Code” means Title 11, U.S.C.A., as amended from time to time and any
   successor statute thereto.

           “Borrower” means individually or collectively, as the context may require, jointly and
   severally, Fee Borrower and Leasehold Borrower.

           “Borrower Holdco” means, individually or collectively, as the context may require,
   jointly and severally, Greystone Holdco and Greystone Hotel Miami.

         “Borrower Party” and “Borrower Parties” means, collectively, Borrower, Guarantor,
   Borrower Holdco and any of Borrower’s, Guarantor’s or Borrower Holdco’s respective
   members.

          “Borrower’s Disbursement Account” means the account of Borrower into which the
   proceeds of the Loan are to be disbursed as referred to in Section 4.2(b), or such other account as
   Borrower and Lender shall reasonably agree to be the account into which such proceeds are to be
   disbursed.

          “Borrowing Date” means the date set forth in the applicable Draw Request for the
   funding by Lender of the related Loan Advance.

             “Broker” means Mission Capital Advisors.

           “Budget” means the Project construction and development budget prepared by, or on
   behalf of, Borrower for the construction and development of the Project, as the same is adjusted
   due to changes or reallocations made in accordance with Section 4.6, Section 7.2.3 or Section
   7.2.7 of this Agreement and which (i) sets forth Borrower’s estimates for budgeted construction
   categories of all items of direct and indirect Costs to be incurred or payable with respect to the
   foregoing (including monthly interest on the Loan), the Hard Cost Contingency, the Soft Cost
   Contingency and reserves and (ii) specifies whether each such item constitutes a Project Cost, a
   Hard Cost or a Soft Cost. The Budget shall include the fees of the Construction Consultant.

           “Business Day” means any day other than a Saturday, Sunday or any other day on which
   state or national banks in New York, New York are not open for business. When used with
   respect to an Interest Determination Date, Business Day means any day on which dealings in
   deposits in U.S. Dollars are transacted in the London interbank market.



                                                    5
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 15 of
                                      322


          “Cafe” means an outdoor restaurant and coffee shop with approximately 500 square feet
   of indoor space located on the Fee Land.

           “Capital Expenditures” means, for any period, the amount expended for any items
   capitalized under GAAP and the Uniform System of Accounts (including Costs, expenditures for
   building improvements or major repairs, leasing commissions and tenant improvements).

           “Carry Guaranty” means that certain Interest and Carry Guaranty dated as of the date
   hereof, made by Guarantor in favor of Lender, as the same may be amended, restated, replaced,
   supplemented or otherwise modified from time to time.

             “Cash” means the legal tender of the United States.

           “Cash and Cash Equivalents” means any one or a combination of the following:
   (i) Cash, and (ii) U.S. Government Obligations.

          “Cash Management Bank” means Wells Fargo Bank, National Association, or any
   successor Approved Bank acting as Cash Management Bank under the Account Control
   Agreement pursuant to the terms of this Agreement selected by Lender from time to time to
   maintain the Cash Management Account under the terms of a replacement cash management
   agreement acceptable to Lender in its sole discretion.

           “Cash Management Commencement Date” means the date that is ninety (90) days
   prior to the anticipated date of receipt of a temporary certificate of occupancy with respect to any
   portion of the Project pursuant to the Construction Schedule.

           “Casualty” means the occurrence of any casualty, damage or injury, by fire or otherwise,
   to the Property or any part thereof.

             “Casualty Amount” means One Million and 00/100 Dollars ($1,000,000).

            “Cause” means, with respect to an Independent Director or Independent Manager, (i) acts
   or omissions by such Person that constitute willful disregard of such Person’s duties under the
   applicable agreements; (ii) that such Person has engaged in or has been charged with, or has been
   convicted of, fraud or other acts constituting a crime under any law applicable to such Person;
   (iii) that such Person dies or is incapacitated or otherwise unable to perform its duties as an
   Independent Director or Independent Manager; or (iv) any material increase in the fees charged
   by such Person for service as an Independent Director or Independent Manager which Borrower
   or the applicable SPE Entity in its reasonable discretion determines to be commercially
   unreasonable.

             “CDE” means CCG Sub-CDE 43, LLC, a Delaware limited liability company.

          “CDE Loan” means those certain loans made by CDE to Leasehold Borrower in the
   aggregate amount of $3,430,000.

          “CDE Loan Documents” means the documents evidencing, securing or otherwise
   governing the CDE Loan.

                                                     6
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 16 of
                                      322


           “Change Order” means any amendment, supplement or other modification in any
   respect to (i) the Plans and Specifications, (ii) the Budget, (iii) the Construction Schedule,
   (iv) any Construction Contract, (v) any Major Trade Contract, or (vi) any Construction Permits,
   in each case which, without regard to any other such amendment and/or modification, would
   increase or decrease the Costs or any category thereof.

             “Closing Date” means the date hereof.

          “Code” means the Internal Revenue Code of 1986, as amended, as it may be further
   amended from time to time, and any successor statutes thereto, and applicable U.S. Department
   of Treasury regulations issued pursuant thereto in temporary or final form.

           “Collateral Accounts” means, collectively, the Collection Account, the Cash
   Management Account, the Tax Reserve Account, the Insurance Reserve Account, the Proceeds
   Reserve Account, the FF&E Reserve Account, the Ground Rent Reserve Account, the Security
   Deposit Reserve Account, the Interest Reserve Account and any other accounts now or hereafter
   pledged to Lender pursuant to this Agreement, the Mortgage and/or the other Loan Documents
   (including, without limitation, pursuant to any documents hereafter executed and delivered by
   Borrower in connection with the Loan).

          “Completion” means, with respect to the Project, the stage at which the development,
   construction and equipping of the Project shall be one hundred percent (100%) complete
   substantially in accordance with the Plans and Specifications and all Legal Requirements,
   including all Punchlist Items with respect thereto and temporary (or permanent) certificates of
   occupancy have been issued for the entire Project. The terms “Completed” or “Complete” shall
   have correlative meanings.

           “Completion Guaranty” means that certain Completion Guaranty dated as of the date
   hereof, made by Guarantor in favor of Lender, as the same may be amended, restated, replaced,
   supplemented or otherwise modified from time to time.

          “Connection Income Taxes” means Other Connection Taxes that are imposed on or
   measured by net income (however denominated) or that are franchise Taxes or branch profits
   Taxes.

          “Construction Consultant” means Partner Engineering, or such other Person (other than
   an Affiliate of Lender) as may be designated and engaged by Lender in its sole discretion from
   time to time as construction consultant to advise, consult and render reports to Lender
   concerning the status of the development and construction of the Project.

          “Construction Contract” means any contract between Borrower, an Affiliate of
   Borrower, or any Contractor and any other Person for the design, development, construction and
   equipping of the Project or any part thereof, and including, as the context shall require, the
   Architect Agreement, the Construction Management Agreement, each agreement with any other
   Design Professional, and each Trade Contract.

         “Construction Documents” means, collectively, each Construction Contract, the Plans
   and Specifications, the Budget, the Construction Permits, all Change Orders and all other

                                                     7
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 17 of
                                      322


   agreements, certificates or other documents to which Borrower or any Affiliate of Borrower is a
   party, or otherwise subject to, or is a beneficiary, in each case relating to the construction of the
   Project, as the same may be amended, replaced, supplemented or otherwise modified from time
   to time in accordance with the terms and conditions of this Agreement.

           “Construction Management Agreement” means, individually or collectively, as the
   context may require, (i) that certain Document A133-2009 Standard Form of Agreement
   Between Owner and Construction Manager as Contractor between Fee Borrower, as Owner, and
   Construction Manager dated December 12, 2017, as modified by AIA Document A133-2009 SP
   Exhibit A Guarantees Maximum Price Amendment dated December 12, 2017, requiring the
   construction of the portion of the Project located on the Fee Land in accordance with the Plans
   and Specifications and in accordance with the Construction Schedule for a guaranteed maximum
   price of $8,247,168, as the same may be amended, replaced, supplemented or otherwise modified
   form time to time in accordance with the terms and conditions of this Agreement and (ii) that
   certain Document A133-2009 Standard Form of Agreement Between Owner and Construction
   Manager as Contractor between Ground Lessor and Construction Manager dated December 23,
   2014, as modified by the Phase 1.5 Guaranteed Maximum Price Amendment dated March 7,
   2017 and the Guaranteed Maximum Price Amendment (not dated), which among other things,
   changed the “Owner” to Leasehold Borrower, requiring the construction of the portion of the
   Project located on the Leasehold Land in accordance with the Plans and Specifications and in
   accordance with the Construction Schedule for a guaranteed maximum price of $19,172,235, as
   the same may be amended, replaced, supplemented or otherwise modified form time to time in
   accordance with the terms and conditions of this Agreement.

          “Construction Manager” means (i) Turner Construction Company with respect to the
   Leasehold Land, (ii) A.V.I. Contractors Inc. with respect to the Fee Land, and/or (iii) a bondable
   general contractor or any construction manager, as applicable, licensed in the State, engaged by
   Borrower with respect to the construction of the Project (or a portion thereof) with the prior
   written approval of Lender pursuant to Section 7.2.12 and for which Lender has received a
   Construction Manager Consent.

           “Construction Manager Consent” means a Construction Manager Consent executed
   and delivered by a Construction Manager in favor of Lender, in connection with the Loan, in
   form and substance reasonably acceptable to Lender, as the same may be amended, replaced,
   restated, supplemented or otherwise modified from time to time in accordance with the terms and
   conditions of this Agreement.

           “Construction Permits” means, collectively, all authorizations, consents and approvals,
   licenses and permits given or issued by Governmental Authorities which are required for the
   construction of the Project in accordance with all Legal Requirements and the Plans and
   Specifications, as the same may be amended, modified, supplemented and/or assigned from time
   to time in compliance with this Agreement and applicable Legal Requirements.

          “Construction Phase” means the period commencing on the Closing Date and
   continuing until the earlier to occur of (i) Completion, and (ii) the Outside Construction
   Completion Date.



                                                     8
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 18 of
                                      322


          “Construction Schedule” means a schedule (substantially in the form attached hereto as
   Schedule VIII with such changes to such form or additional information as may be reasonably
   requested by Lender from time to time) for the projected progress of the development and
   construction of the Project, setting forth the monthly projected Loan Advances throughout the
   Construction Phase and a construction progress schedule, as the same may be updated and
   amended from time to time in accordance with the terms of this Agreement or otherwise with the
   approval of Lender, which approval shall not be unreasonably withheld. The initial Construction
   Schedule approved by Lender and Construction Consultant is attached as Schedule VIII hereto.

         “Contingency” means, individually or collectively, as the context may require, the Hard
   Cost Contingency and the Soft Cost Contingency.

          “Contractor” means any contractor, subcontractor, sub-subcontractor or Design
   Professional party to a Construction Contract.

           “Control” means the possession, directly or indirectly, of the power to direct or cause the
   direction of the day-to-day management and policies of a Person, whether through ownership of
   voting securities, by contract or otherwise; provided, that Control shall not be deemed absent
   solely because another member, manager, partner or Person shall have veto rights with respect to
   certain major decisions and shall not be deemed granted solely because such other member,
   partner or other Person has been granted such veto right. The terms “Controlled,”
   “Controlling” and “Common Control” shall have correlative meanings.

           “Costs” means, collectively, all costs and expenses of constructing the Project (including
   all Project Costs, Hard Costs and Soft Costs) through Completion.

         “Counterparty” means, with respect to the Interest Rate Cap Agreement, SMBC Capital
   Markets, Inc., and with respect to any Replacement Interest Rate Cap Agreement, any Approved
   Counterparty thereunder.

           “Debt” means the outstanding principal balance of the Loan, together with all interest
   accrued and unpaid thereon and all other sums (including, without limitation, the Minimum
   Multiple Payment (if applicable in accordance with Section 2.12(c)), the Exit Fee, the
   Administrative Fee and any Breakage Costs) due to Lender or the Indemnified Parties in respect
   of the Loan under the Note, this Agreement, and the other Loan Documents.

           “Debt Service” means, with respect to any particular period of time, scheduled payments
   of interest and principal (if any) under the Note during such period.

          “Default” means the occurrence of any event hereunder or under any other Loan
   Document which, but for the giving of notice or passage of time, or both, would be an Event of
   Default.

           “Default Rate” means a rate per annum equal to the lesser of (i) the Maximum Legal
   Rate and (ii) five percent (5%) plus the Interest Rate in effect from time to time as set forth
   herein.



                                                    9
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 19 of
                                      322


           “Deficiency” means, at any given time, the amount (if any) by which the balance of the
   sum of (i) the portion of the Loan yet to be advanced by Lender pursuant to this Agreement, (ii)
   any unused Deficiency Collateral, plus (iii) funds in the Collateral Accounts (other than funds in
   the Security Deposit Reserve Account), are less than the sum of (a) the actual sum, as estimated
   by Lender or Construction Consultant in its reasonable judgment, which will be required to
   Complete the Project substantially in accordance with the Plans and Specifications, the then
   current Construction Schedule, all Legal Requirements and this Agreement, and to pay all unpaid
   Costs in connection therewith (including Impositions and Insurance Premiums) and (b) all
   operating deficits of the Property as and when due and payable (inclusive of Debt Service on the
   Loan, along with any Breakage Costs, the Exit Fee and any Minimum Multiple Payment (if
   applicable in accordance with Section 2.12(c))) through the Maturity Date, or, if the term has
   been extended in accordance with the terms of this Agreement, through the First Extended
   Maturity Date, the Second Extended Maturity Date or the Third Extended Maturity Date, as
   applicable. Such estimate shall be binding and conclusive provided it is made in good faith and
   absent manifest error.

           “Design Professionals” means, collectively, all architects, engineers and similar
   professionals retained by or on behalf of Borrower in connection with the design of the Project
   (including, without limitation, the Architect), all of which shall be licensed professionals in the
   State and, if such Design Professional is retained after the Closing Date, such Design
   Professional shall be subject to the reasonable approval by Lender prior to engagement in
   connection with the Project.

          “Development Agreement” means that certain Development Services Agreement dated
   as of November 2, 2016 by and between Leasehold Borrower, as owner, and Greystone Hotel
   Developer, LLC, a Florida limited liability company (“Developer”), as developer, as the same
   may be amended, replaced, supplemented or otherwise modified form time to time in accordance
   with the terms and conditions of this Agreement.

             “DST” means Greystone Delaware Statutory Trust, a Delaware statutory trust.

          “EB-5 Lender” means Greystone EB-5 LLLP, a Florida limited liability limited
   partnership.

         “EB-5 Loan” means that certain loan made by EB-5 Lender to Greystone Hotel Miami,
   LLC in the aggregate amount of $500,000.

          “EB-5 Loan Documents” means the documents evidencing, securing or otherwise
   governing the EB-5 Loan.

           “Eligible Account” means a separate and identifiable account from all other funds held
   by the holding institution that is either (i) an account or accounts maintained with a federal or
   state-chartered depository institution or trust company which complies with the definition of
   Eligible Institution or (ii) a segregated trust account or accounts maintained with a federal or
   state chartered depository institution or trust company acting in its fiduciary capacity which, in
   the case of a state chartered depository institution or trust company, is subject to regulations
   substantially similar to 12 C.F.R. §9.10(b), having in either case a combined capital and surplus


                                                    10
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 20 of
                                      322


   of at least $50,000,000 and subject to supervision or examination by federal and state authority.
   An Eligible Account will not be evidenced by a certificate of deposit, passbook or other
   instrument.

           “Eligible Assignee” means (i) a commercial bank, trust company, savings and loan
   association, savings bank, insurance company, investment bank or pension fund organized under
   the laws of the United States of America, any state thereof or the District of Columbia, and
   having total assets in excess of $250,000,000 and liquidity in excess of $50,000,000, or (ii) a
   commercial bank organized under the laws of any other country which is a member of the
   Organization for Economic Cooperation and Development, or a political subdivision of any such
   country, and having total assets in excess of $250,000,000 and liquidity in excess of
   $50,000,000, provided that such bank is acting through a branch or agency located in the United
   States of American, and which, in each case, is regularly engaged in the business of making or
   owning commercial real estate loans and is not identified on the OFAC List or otherwise
   qualifies as a Prohibited Person.

           “Eligible Institution” means (i) a depository institution or trust company insured by the
   Federal Deposit Insurance Corporation (A) the short term unsecured debt obligations or
   commercial paper of which are rated at least “A-1+” (or its equivalent) from each of the Rating
   Agencies (in the case of accounts in which funds are held for thirty (30) days or less) and (B) the
   long term unsecured debt obligations of which are rated at least “A+” (or its equivalent) from
   each of the Rating Agencies (in the case of accounts in which funds are held for more than thirty
   (30) days) or (ii) such other depository institution otherwise approved by Lender from time to
   time in its sole discretion.

           “Environmental Claim” means any claim, action, cause of action, investigation or
   written notice by any Person alleging potential liability (including potential liability for
   investigatory costs, cleanup costs, natural resource damages, property damages, personal injuries
   or penalties) arising out of, based upon or resulting from (i) the presence, threatened presence,
   release or threatened release into the environment of any Hazardous Materials from or at the
   Property, or (ii) the violation, or alleged violation, of any Environmental Law relating to the
   Property.

            “Environmental Consultant” means an environmental consulting firm having
   experience (i) conducting environmental assessments for properties similar to the Property, and
   (ii) preparing and supervising remediation plans for properties similar to the Property, which
   firm is selected by Lender.

           “Environmental Indemnity” means that certain Environmental Indemnity dated as of
   the date hereof, made by Borrower and Guarantor, collectively as indemnitor, in favor of Lender,
   as the same may be amended, restated, replaced, supplemented or otherwise modified from time
   to time.

             “Environmental Law” shall have the meaning set forth in the Environmental Indemnity.

             “Equipment” has the meaning set forth in the Mortgage.



                                                    11
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 21 of
                                      322


          “Equity Interests” mean (i) partnership interests (general or limited) in a partnership; (ii)
   membership interests in a limited liability company; (iii) shares or stock interests in a
   corporation; and (iv) the beneficial ownership interests in a trust.

           “Equity Payment” means a payment by Borrower with respect to Costs from sources
   other than (i) Advances or (ii) the Required Equity Investment.

          “ERISA” means the United States Employee Retirement Income Security Act of 1974,
   as amended from time to time, and the regulations promulgated and the rulings issued
   thereunder.

             “Exchange Act” means the Securities and Exchange Act of 1934, as amended.

           “Excluded Hotel Taxes” means federal, state and municipal excise, sales and use taxes
   collected directly from patrons or guests of the Property as a part of or based on the sales price of
   any goods, services or other items, such as gross receipts, room, admission, cabaret or equivalent
   taxes.

           “Excluded Taxes” means any of the following Taxes imposed on or with respect to
   Lender or any other recipient (each, a “Recipient”) or required to be withheld or deducted from
   a payment to a Recipient, (i) any Taxes imposed on (or measured by) its net income (however
   denominated) and franchise or similar taxes imposed on it by the United States (or any political
   subdivision thereof), or by the jurisdiction (or any political subdivision thereof) under the laws of
   which such recipient is organized or in which its principal office is located or, in the case of a
   Lender, in which its applicable Lending Office is located (and, if different from the jurisdiction
   of Lender’s Lending Office, the jurisdiction of the domicile of its Loan Advances determined by
   the applicable taxing authorities) or that are Other Connection Taxes, (ii) any branch profits
   taxes imposed by the United States (or any political subdivision thereof) or any similar tax
   imposed under the laws of any other jurisdiction in which Borrower (or any political subdivision
   thereof) is located, (iii) in the case of a Lender, U.S. withholding Taxes imposed on amounts
   payable to or for the account of such Lender with respect to an applicable interest in the Debt,
   the Loan or any commitment pursuant to a law in effect on the date on which (x) such Lender
   acquires such interest in the Debt, the Loan or any commitment or (y) such Lender changes its
   lending office, except in each case to the extent that, pursuant to Section 2.16, amounts with
   respect to such Taxes were payable either to such Lender’s assignor immediately before such
   Lender became a party hereto or to such Lender immediately before it changed its lending office,
   (iv) Taxes attributable to such Recipient’s failure to comply with Section 2.16(d), and (v) any
   U.S. withholding Taxes imposed under FATCA.

            “Excusable Delay” means any delay or number of delays, not exceeding ninety (90) days
   in the aggregate, due to (a) conditions beyond the reasonable control of Borrower, including,
   without limitation, strikes, stays, judgments, orders, decrees, labor disputes, governmental
   restrictions, earthquakes, hurricanes, tidal waves, inclement weather or any act of God or
   operation of forces of nature, enemy action, an act of terrorism, civil commotion, fire, casualty,
   accidents, shortages of, inability to obtain, labor, utilities or material or any delay by Lender in
   approving the Plans and Specifications, the Construction Schedule, Architect’s Agreement,
   Construction Management Agreement, Major Trade Contracts, the Budget (or any modification


                                                     12
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 22 of
                                      322


   of any of the foregoing) or in funding any Advance hereunder, in each case only if this
   Agreement expressly provides Lender with a time frame for such approval; and (b) Borrower’s
   termination of a Construction Manager if such Construction Manager has been terminated by
   Borrower with Lender’s consent or as may be required by Lender in accordance with the terms
   of this Agreement and Borrower is using commercially reasonable efforts to replace such
   Construction Manager in accordance with the terms of this Agreement; provided, however, that
   any lack of funds in and of itself shall not be deemed to be a condition beyond the reasonable
   control of Borrower (other than any failure of Lender to fund any Loan Advance hereunder
   required to be funded by Lender in accordance with the terms hereof); and provided, further, (i)
   Borrower shall have given written notice of such delay to Lender within twenty (20) days after
   the date Borrower should have reasonably become aware of the occurrence of the event resulting
   in such delay, and (ii) Borrower shall have obtained Lender’s written acknowledgement that the
   delay is due to one of the foregoing causes and therefore constitutes an Excusable Delay (it being
   agreed by Lender that Lender shall respond to Borrower’s notice given under clause (i) above
   within ten (10) Business Days after Lender’s receipt thereof (such response either to agree that
   the occurrence constitutes an Excusable Delay, to disagree with Borrower’s assertion that the
   occurrence constitutes an Excusable Delay, or to request additional information from Borrower),
   and if Lender fails to respond by the end of such ten (10) Business Day period, then Borrower
   shall send a follow-up written notice to Lender, and if Lender fails to respond to the second
   notice within five (5) Business Days after Lender’s receipt thereof, then Lender shall be deemed
   to have agreed that the occurrence constitutes an Excusable Delay).

           “Existing Construction Documents” means, collectively, the Construction Documents
   in effect on the Closing Date.

         “Existing Trade Contracts” means the Trade Contracts in effect on the Closing Date, as
   more particularly described on Schedule IV.

          “Exit Fee” means an amount, in the aggregate, equal to one percent (1.0%) of the Loan
   Amount, which Exit Fee shall be payable pro rata together with any repayment of any portion of
   the Loan, whether by prepayment or on the Maturity Date.

          “Extension Fee” means, (i) with respect to the First Extension Period, one-half of one
   percent (0.50%) of the Outstanding Principal Balance, (ii) with respect to the Second Extension
   Period, one-half of one percent (0.50%) of the Loan Amount and (iii) with respect to the Third
   Extension Period, one-half of one percent (0.50%) of the Loan Amount.

          “Extension Period” means the First Extension Period, the Second Extension Period or
   the Third Extension Period, as applicable.

           “FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
   Agreement (or any amended or successor version that is substantively comparable and not
   materially more onerous to comply with), any current or future regulations or official
   interpretations thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code,
   and any intergovernmental agreement entered into to implement such Sections of the Code and
   any laws, rules and practices adopted by a non-U.S. jurisdiction to effect any such
   intergovernmental agreement.


                                                   13
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 23 of
                                      322


          “Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
   necessary, to the nearest 1/100th of 1%) equal to the weighted average of the rates on overnight
   Federal funds transactions with members of the Federal Reserve System arranged by Federal
   funds brokers on such day, as published by the Federal Reserve Bank of New York on the
   Business Day next succeeding such day; provided that (i) if such day is not a Business Day, the
   Federal Funds Rate for such day shall be such rate on such transactions on the next preceding
   Business Day as so published on the next succeeding Business Day, and (ii) if no such rate is so
   published on such next succeeding Business Day, the Federal Funds Rate for such day shall be
   the average rate quoted to Lender on such day on such transactions as determined by Lender.

         “Fee Hotel Management Agreement” means that certain Hotel and Premises
   Management Agreement dated November 7, 20107, between Fee Borrower and Hotel Manager.

            “FF&E” means all furniture, furnishings, fixtures and equipment required for the
   construction and operation of the Property or of the type customarily used in hotel properties
   such as the Property, including, without limitation, lobby furniture, carpeting, draperies,
   paintings, bedspreads, television sets, office furniture and equipment such as safes, cash
   registers, and accounting, duplicating and communication equipment, telephone systems, back
   and front of the house computerized systems, guest room furniture, specialized hotel equipment
   such as equipment required for the operation of kitchens, laundries, the front desk, dry cleaning
   facilities, bar and cocktail lounges, restaurants, recreational facilities as they may exist from time
   to time, and decorative lighting, material handling equipment and cleaning and engineering
   equipment and all other fixtures, equipment, apparatus and personal property needed for such
   purposes; but excluding operating equipment and supplies.

             “First Extended Maturity Date” means December 22, 2020.

            “First Extension Period” means a period of twelve (12) consecutive months following
   the Initial Maturity Date.

          “Fiscal Year” means each twelve (12) month period commencing on January 1 and
   ending on December 31 during each year of the term of the Loan or the portion of any such
   twelve (12) month period falling within the term of the Loan in the event that such a 12-month
   period occurs partially before or after, and partially during, the term of the Loan.

             “Fitch” means Fitch, Inc.

             “Funding Date Cutoff” means the Initial Maturity Date.

          “Future Construction Documents” means, collectively, the Construction Documents
   entered into after the Closing Date in accordance with the terms hereof.

           “GAAP” means the generally accepted accounting principles as set forth in the opinions
   and pronouncements of the Accounting Principles Board and the American Institute of Certified
   Public Accountants and statements and pronouncements of the Financial Accounting Standards
   Board (or agencies with similar functions of comparable stature and authority within the
   accounting profession), or in such other statements by such entity as may be in general use by
   significant segments of the U.S. accounting profession, to the extent such principles are

                                                     14
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 24 of
                                      322


   applicable to the facts and circumstances on the date of determination, as of the date of the
   applicable financial report.

           “Global Trade Laws” means the U.S. Export Administration Regulations; the U.S.
   International Traffic in Arms Regulations; the economic sanctions rules and regulations
   implemented under statutory authority or President’s Executive Orders and administered by the
   U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”); and other relevant
   economic sanctions imposed by a relevant Governmental Authority.

            “Government Official” means (i) an officer, agent or employee of a government,
   government-owned enterprise (or any agency, department or instrumentality thereof), political
   party or public international organization, (ii) a candidate for government or political office; or
   (iii) an agent, officer, or employee of any entity owned by a government.

          “Governmental Authority” means any court, board (including any historic preservation
   board), agency, commission, office or other authority of any nature whatsoever for any
   governmental unit (federal, state, county, district, municipal, city, foreign or otherwise) whether
   now or hereafter in existence.

         “Greystone Holdco” means Greystone Holdco, LLC, a Delaware limited liability
   company.

            “Greystone Hotel Miami” means Greystone Hotel Miami, LLC, a Delaware limited
   liability company.

           “Greystone Managing Member” means Greystone Managing Member, LLC, a Florida
   limited liability company.

          “Ground Lease” means the lease described on Schedule X, as the same may be
   amended, replaced, restated, supplemented or otherwise modified from to time to time in
   accordance with the terms and conditions of this Agreement.

            “Ground Lessor” means the ground lessor under the Ground Lease, which ground lessor
   is, as of the Closing Date, Greystone Terra Firma, LLC, a Florida limited liability company.

          “Ground Rent” means all rents, additional rent, rent equivalents, moneys payable as
   damages or in lieu of rent or rent equivalents, royalties, income, fees, receivables, receipts,
   revenues, deposits (including security, utility and other deposits), accounts, cash, issues, profits,
   charges for services rendered, together with each other amount or charge due to Ground Lessor
   under the Ground Lease or in connection therewith, subject in each case to any reimbursements
   applicable thereto (as and to the extent provided in the Ground Lease).

         “Guarantees” means, collectively, the Carry Guaranty, the Completion Guaranty and the
   Recourse Guaranty.

         “Guarantor” means individually and/or collectively, as the context may require, James
   Vosotas and Branden Muhl.


                                                     15
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 25 of
                                      322


         “Hard Cost Contingency” means 5% of the contingency line item set forth in the
   Budget for permitted overruns of Hard Costs and available for Hard Costs in accordance with the
   Agreement and subject to compliance at all times with the Lien Law.

          “Hard Costs” means, collectively, all costs and expenses set forth in the Budget which
   are denominated in the Budget as “Hard Costs”.

          “Hazardous Materials” or “Hazardous Substances” shall have the meaning set forth in
   the Environmental Indemnity.

             “Hotel Manager” means Vos Hospitality, LLC, a Florida limited liability company.

           “Hotel Transactions” means, collectively, (i) occupancy arrangements for customary
   hotel transactions in the ordinary course of Borrower’s business conducted at the hotel located at
   the Property, including nightly rentals (or licensing) of hotel rooms or suites, banquet room use
   and food and beverage services and (ii) informational or guest services which are terminable on
   one month’s notice or less without cause and without penalty or premium, including co-
   marketing, promotional services and outsourced services.

           “Hotel Transactions Income” means income from Hotel Transactions, including,
   without limitation, all income, receivables, receipts, revenues, deposits, accounts, cash, issues,
   profits, charges for services rendered and other consideration of whatever form or nature
   received by or paid to or for the account of or benefit of Borrower or its agents or employees
   from any and all sources arising from or attributable to operations on the Property, and proceeds,
   if any, from business interruption or other losses of income or insurance, including, without
   limitation, hotel receipts, revenues and credit card receipts collected from guest rooms,
   restaurants, bars, meeting rooms, banquet rooms and recreational facilities, all receivables,
   customer obligations, installment payment obligations and other obligations now existing or
   hereafter arising or created out of the sale, lease, sublease, license, concession or other grant of
   the right of the use and occupancy of property or rendering of services by Borrower or any
   operator or manager of the hotel or the commercial space located in the Improvements or
   acquired from others (including, without limitation, from the rental of any office space, retail
   space, guest rooms or other space, halls, stores, and offices, and deposits securing reservations of
   such space), license, lease, sublease and concession fees and rentals, health club membership
   fees, food and beverage wholesale and retail sales, service charges, vending machine sales and
   proceeds, if any, from business interruption or other loss of income insurance.

          “Immediate Family” or “Immediate Family Member” with respect to a natural person,
   means the parent, sibling, child, grandchild, niece, nephew, spouse, domestic partner or lineal
   descendant of such natural person.

           “Impositions” means all taxes or payments-in-lieu of taxes (including all ad valorem,
   sales (including those imposed on lease rentals), use, single business, gross receipts, value added,
   intangible transaction, privilege or license or similar taxes), governmental assessments (including
   all assessments for public improvements or benefits, whether or not commenced or completed
   prior to the date hereof and whether or not commenced or completed within the term of this
   Agreement), business improvement district charges and assessments, water, sewer or other rents


                                                    16
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 26 of
                                      322


   and charges, excises, levies, fees (including license, permit, inspection, authorization and similar
   fees), and all other governmental charges, in each case whether general or special, ordinary or
   extraordinary, or foreseen or unforeseen, of every character in respect of the Property and/or any
   Operating Income (including all interest and penalties thereon), which at any time prior to,
   during or in respect of the term hereof may be assessed or imposed on or in respect of or be a
   Lien upon (i) Borrower (including all income, franchise, single business or other taxes imposed
   on Borrower for the privilege of doing business in the jurisdiction in which the Property is
   located), (ii) the Property, or any other collateral delivered or pledged to Lender in connection
   with the Loan, or any part thereof, or any Operating Income therefrom or any estate, right, title
   or interest therein, or (iii) any occupancy, operation, use or possession of, or sales from, or
   activity conducted on, or in connection with the Property or the leasing or use of all or any part
   thereof, but excluding Excluded Taxes.

             “Improvements” has the meaning set forth in the Mortgage.

             “Indebtedness” has the meaning set forth in Schedule VII.

           “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or with
   respect to any payment made by or on account of any obligation of Borrower under any Loan
   Document and (b) to the extent not otherwise described in (a), Other Taxes.

           “Independent” means, when used with respect to any Person, a Person who (i) does not
   have any direct financial interest or any material indirect financial interest in Borrower or in any
   Affiliate of Borrower, (ii) is not connected with Borrower or any Affiliate of Borrower, as an
   officer, employee, promoter, underwriter, trustee, partner, member, manager, creditor, director,
   supplier, customer or person performing similar functions, and (iii) is not a member of the
   immediate family of a Person defined in clauses (i) or (ii) above.

           “Independent Architect” means an architect, engineer or construction consultant
   selected by Borrower which is Independent, licensed to practice in the State and has at least five
   (5) years of architectural experience and which is reasonably acceptable to Lender.

           “Independent Director” or “Independent Manager” means an individual who has prior
   experience as an independent director, independent manager or independent member with at
   least three years of employment experience and who is provided by CT Corporation, Corporation
   Service Company, National Registered Agents, Inc. (or its affiliate NRAI Entity Services, LLC),
   Wilmington Trust Company, Stewart Management Company, Lord Securities Corporation or, if
   none of those companies is then providing professional Independent Directors or Independent
   Managers, another nationally-recognized company reasonably approved by Lender, in each case
   that is not an Affiliate of Borrower and that provides professional Independent Directors and
   Independent Managers and other corporate services in the ordinary course of its business, and
   which individual is duly appointed as an Independent Director or Independent Manager of such
   corporation or limited liability company and for the five-year period prior to his or her
   appointment as an Independent Director has not been and during the continuation of his or her
   serving as an Independent Director will not be, any of the following: (i) a member, manager,
   director, trustee, officer, employee, attorney, or counsel of any of Borrower, Guarantor or their
   Affiliates (other than as an Independent Director of Borrower or an Affiliate of Borrower that is


                                                    17
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 27 of
                                      322


   not in the direct chain of ownership of Borrower and that is required by a creditor to be a single
   purpose bankruptcy remote entity, provided that such Independent Director is employed by a
   company that routinely provides professional Independent Directors or managers in the ordinary
   course of its business); (ii) a creditor, customer, supplier, service provider (including provider of
   professional services) or other Person who derives any of its purchases or revenues from its
   activities with Borrower, Guarantor or any Affiliate of Borrower or Guarantor (other than a
   nationally-recognized company that routinely provides professional Independent Directors or
   Independent Managers and other corporate services to Borrower, Guarantor or any Affiliate of
   Borrower or Guarantor in the ordinary course of business); (iii) a direct or indirect legal or
   beneficial owner in Borrower, Guarantor or any Affiliate of Borrower or Guarantor; (iv) a
   member of the immediate family of any member, manager, employee, attorney, supplier or other
   Person referred to above; and (v) a Person Controlling or under the common Control of anyone
   listed in clauses (i) through (iv) above. A natural person who otherwise satisfies the foregoing
   definition and satisfies the requirements of clause (i) by reason of being the Independent Director
   or Independent Manager of a “single purpose entity” affiliated with Borrower shall be qualified
   to serve as an Independent Director or Independent Manager hereunder provided that the fees
   that such individual earns from serving as an Independent Director or Independent Manager of
   affiliates of Borrower in any given year constitute in the aggregate less than five percent (5%) of
   such individual’s annual income for that year. For purposes of this paragraph, a “single purpose
   entity” is an entity, whose organizational documents contain restrictions on its activities and
   impose requirements intended to preserve such entity’s separateness that are substantially similar
   to the Single Purpose Entity definition in Schedule VII of this Agreement.

             “Initial Maturity Date” means December 22, 2019.

          “Insurance Requirements” means the requirements of Section 8.1 together with all
   material terms of any of the Policies required thereunder.

             “Intangibles” has the meaning set forth in the Mortgage.

           “Interest Determination Date” means, with respect to each Interest Period, the date that
   is two (2) London Business Days prior to the eleventh (11th) day of the calendar month in which
   such Interest Period commences; provided, however, that with respect to the initial Interest
   Period, the Interest Determination Date shall be the Closing Date.

           “Interest Period” means, with respect to any Payment Date, the period commencing on
   and including the eleventh (11th) day of the calendar month prior to the calendar month in which
   such Payment Date occurs and ending on and including the tenth (10th) day of the calendar
   month in which such Payment Date occurs (or in the case of the Maturity Date, the Maturity
   Date); provided, however, that no Interest Period shall end later than the Maturity Date (other
   than for purposes of calculating interest at the Default Rate). The first Interest Period hereunder
   shall begin on and include the Closing Date and shall end on and include the tenth (10th) day of
   either (a) the calendar month in which the Closing Date occurs, if the Closing Date occurs on or
   after the first day of such month, but prior to the eleventh (11th) day of such calendar month, or
   (b) the calendar month following the calendar month in which the Closing Date occurs, if the
   Closing Date occurs after the eleventh (11th) day of such calendar month).



                                                     18
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 28 of
                                      322


           “Interest Rate” means, with respect to each Interest Period, an interest rate per annum
   equal to the LIBOR Rate plus the Spread, except with respect to any portion of the Loan which is
   an Alternative Rate Loan, in which case, the interest rate for such Alternative Rate Loan for each
   Interest Period during which such Alternative Rate Loan is outstanding shall be the Alternative
   Rate.

          “Interest Rate Cap Agreement” means a Confirmation and Agreement (together with
   the confirmation and schedules relating thereto) between a Counterparty and Borrower, obtained
   by Borrower and collaterally assigned to Lender pursuant to an Assignment of Rate Cap in
   accordance with the terms of this Agreement. After delivery of any Replacement Interest Rate
   Cap Agreement to Lender, the term Interest Rate Cap Agreement shall be deemed to mean such
   Replacement Interest Rate Cap Agreement. Any Interest Rate Cap Agreement shall contain or
   comply with each of the following terms and conditions, as applicable:

                (i)     Notional Amount. The notional amount of the Interest Rate Cap
   Agreement shall equal the maximum principal amount of the Loan;

                  (ii)   Term. The remaining term of the Interest Rate Cap Agreement shall at all
   times extend through the end of the Interest Period in which the Maturity Date occurs;

                 (iii) Parties. The Interest Rate Cap Agreement shall be issued by the
   Counterparty to Borrower and shall be pledged to Lender by Borrower in accordance with this
   Agreement;

                   (iv)   Payment Stream. The Counterparty under the Interest Rate Cap
   Agreement shall be obligated to make a stream of payments, directly to the Cash Management
   Account (whether or not an Event of Default has occurred) from time to time equal to the
   product of (a) the notional amount of such Interest Rate Cap Agreement multiplied by (b) the
   excess, if any, of LIBOR (including any rounding under the definition of LIBOR) over the Strike
   Price, and shall provide that such payments shall be made on a monthly basis, in each case, not
   later than (after giving effect to and assuming the passage of any cure period afforded to such
   Counterparty under the Interest Rate Cap Agreement, which cure period shall not in any event be
   more than three (3) Business Days) each Payment Date;

                (v)     Acknowledgment. The Counterparty under the Interest Rate Cap
   Agreement shall execute and deliver the Acknowledgment; and

                  (vi)   Other. The Interest Rate Cap Agreement shall impose no material
   obligation on the beneficiary thereof (after payment of the acquisition cost) and shall be in all
   material respects reasonably satisfactory in form and substance to Lender and shall satisfy
   applicable Rating Agency standards and requirements, including, without limitation, provisions
   satisfying Rating Agencies standards, requirements and criteria (a) that incorporate
   representations by the Counterparty that no withholding taxes shall apply to payments by the
   Counterparty, and provide for “gross up” payments by the Counterparty for any withholding tax,
   (b) whereby the Counterparty agrees not to file or join in the filing of any petition against
   Borrower under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency law,
   and (c) that incorporate, if the Interest Rate Cap Agreement contemplates collateral posting by


                                                   19
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 29 of
                                      322


   the Counterparty, a credit support annex setting forth the mechanics for collateral to be
   calculated and posted that are consistent with Rating Agency standards, requirements and
   criteria.

             “IRS” means the United States Internal Revenue Service.

           “Knowledge”, when used in relation to Borrower, means the actual knowledge of
   Branden Muhl and James Vosotas or, to the extent that any such individual(s) are no longer
   associated with Borrower and future representations, warranties and certifications required to be
   made by Borrower under the Loan Documents are at issue, then any individual having the title of
   President, Executive Vice President or Treasurer (or similar variants thereof) of Borrower will be
   the Persons whose actual knowledge is referred to.

           “Land” means, collectively, (i) that certain real property located at 230 20th Street,
   Miami Beach, Florida (the “Fee Land”), as more particularly described on Exhibit A-1 attached
   hereto and made a part hereof, and (ii) that certain real property located at 1920 Collins Avenue,
   Miami Beach, Florida (the “Leasehold Land”), as more particularly described on Exhibit A-2
   attached hereto and made a part hereof, leased to Leasehold Borrower pursuant to the Ground
   Lease.

           “Lease” means any lease, sublease or sub-sublease, letting, license, concession or other
   agreement (whether written or oral and whether now or hereafter in effect), pursuant to which
   any Person is granted a possessory interest in, or right to use or occupy all or any portion of any
   space in the Property, and every modification, amendment or other agreement relating to such
   lease, sublease, sub-sublease, or other agreement entered into in connection with such lease,
   sublease, sub-sublease, or other agreement and every guarantee of the performance and
   observance of the covenants, conditions and agreements to be performed and observed by the
   other party thereto. “Lease” shall not include Ordinary Course Rentals or the Ground Lease.

           “Lease Letter of Credit” means a letter of credit issued for the benefit of Borrower as
   security for the payment and performance of a Tenant’s obligation under its Lease.

         “Leasehold Hotel Management Agreement” means that certain Hotel and Premises
   Management Agreement dated October 12, 2016, between Master Tenant and Hotel Manager.

            “Legal Requirements” means, collectively, all present and future laws, statutes, codes,
   ordinances, consents, approvals, certifications, orders, judgments, decrees, injunctions, rules,
   regulations and requirements, and irrespective of the nature of the work to be done, of every
   Governmental Authority (including, without limitation, Environmental Laws and all covenants,
   restrictions and conditions now or hereafter of record, including, without limitation, the ADA)
   which may be, and to the extent the same are applicable to Borrower, the Property or the Project.

         “Lender” means 1920 Collins Ave ML Funding LLC, a Delaware limited liability
   company, its respective successors and assigns.

           “Lender Affiliate” means any Person that Lender (i) Controls and (ii) owns, directly or
   indirectly, not less than fifty and one tenth percent (50.1%) of the Equity Interests in such
   Person.

                                                    20
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 30 of
                                      322


          “Lending Office” means the office Lender may designate as its lending office by notice
   to Borrower.

            “Letter of Credit” means an irrevocable, unconditional, freely transferable (without cost
   to Lender), clean sight draft letter of credit, as the same may be replaced, split, substituted,
   modified, amended, supplemented, assigned or otherwise restated from time to time (either an
   evergreen letter of credit or a letter of credit which does not expire until one (1) year after the
   issuance date thereof), in form and substance acceptable to Lender (which approval shall not be
   unreasonably withheld, delayed or conditioned) and issued by a domestic Approved Bank or the
   U.S. agency or branch of a foreign Approved Bank, or if there are no domestic Approved Banks
   or U.S. agencies or branches of a foreign Approved Bank then issuing letters of credit, then such
   letter of credit may be issued by a domestic bank, the long term unsecured debt rating of which is
   “A+/A-1” or better by S&P and Moody’s, in any event, having an office in the City of New
   York, New York where presentation may be made by Lender. If at any time the bank issuing
   any such Letter of Credit shall cease to be an Approved Bank or the U.S. agency or branch of a
   foreign Approved Bank, Lender shall have the right immediately to draw down the same in full
   and hold the proceeds of such draw in accordance with the applicable provisions hereof if (i)
   Lender has previously delivered written notice to Borrower that the bank issuing the Letter of
   Credit has ceased to be an Eligible Institution and (ii) Borrower has not delivered a replacement
   Letter of Credit within thirty (30) days after Borrower’s receipt of such notice. In addition, if at
   any time a Letter of Credit is scheduled to expire in ten (10) days or less, then Lender shall have
   the right immediately to draw down the same in full and hold the proceeds of such draw in a
   Sub-Account of the Cash Management Account as additional collateral for the Loan.

           “LIBOR” means, with respect to each Interest Determination Date and each Interest
   Period in respect of any LIBOR Loan, the rate (expressed as a percentage per annum and
   rounded upward, if necessary, to the next nearest 1/1,000 of 1%) for deposits in U.S. dollars, for
   a one-month period, which appears on the Bloomberg Terminal LIBOR Page as of 11:00 a.m.,
   London time, on the related Interest Determination Date. If such rate does not appear on the
   Bloomberg Terminal LIBOR Page as of 11:00 a.m., London time, on such Interest
   Determination Date, LIBOR shall be the arithmetic mean of the offered rates (expressed as a
   percentage per annum) for deposits in U.S. dollars for a one-month period that appear on the
   Reuters Screen LIBOR Page as of 11:00 a.m., London time, on such Interest Determination
   Date, if at least two such offered rates so appear. If fewer than two such offered rates appear on
   the Reuters Screen LIBOR Page as of 11:00 a.m., London time, on such Interest Determination
   Date, Lender shall request any three major banks in New York City selected by Lender to
   provide such bank’s rate (expressed as a percentage per annum) for loans in U.S. dollars to
   leading European banks for a one-month period as of approximately 11:00 a.m., New York City
   time on the applicable Interest Determination Date for the amounts for a comparable loan at the
   time of such calculation. If at least two such rates are so provided, LIBOR shall be the
   arithmetic mean of such rates. LIBOR may or may not be the lowest rate based upon the market
   for U.S. Dollar deposits in the London Interbank Eurodollar Market at which Lender prices loans
   on the date which LIBOR is determined by Lender as set forth above.

             “LIBOR Floor” means 153.488 basis points (1.53488%).




                                                    21
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 31 of
                                      322


           “LIBOR Loan” means the Loan or any portion thereof at any time during which the
   Interest Rate for the Loan or such portion thereof is calculated with reference to the LIBOR Rate
   in accordance with the provisions of Article II.

           “LIBOR Rate” means, with respect to each Interest Period, an interest rate per annum
   equal to the greater of (i) LIBOR, determined as of the Interest Determination Date applicable to
   such Interest Period, and (ii) the LIBOR Floor.

           “Lien” means any mortgage, deed of trust, lien, pledge, hypothecation, assignment,
   security interest, or any other encumbrance or charge on or affecting the Property, any portion
   thereof or any interest therein, including, without limitation, any conditional sale or other title
   retention agreement, any financing lease having substantially the same economic effect as any of
   the foregoing, the filing of any financing statement, and construction, mechanic’s, materialmen’s
   and other similar liens and encumbrances against the Property or any portion thereof or Borrower
   or any direct interest in Borrower or Borrower Holdco.

             “Lien Law” means the Chapter 713, Florida Statutes as in effect from time to time.

         “Line Item” means a line item of cost or expense set forth in the Budget, as the same
   may be adjusted in compliance with Section 4.6.

          “Loan Advance” or “Advance” means an advance of any portion of the Loan Amount
   made pursuant to the provisions of this Agreement, which shall be used by Borrower solely for
   application to the Costs.

             “Loan Amount” means $36,800,000.

          “Loan Documents” means, collectively, this Agreement, the Note, the Mortgage, the
   Assignment of Leases, the Assignment of Option Agreement, the Assignment of Permits, the
   Recourse Guaranty, the Carry Guaranty, the Completion Guaranty, the Environmental
   Indemnity, any Uniform Commercial Code financing statements required to be filed hereunder
   and under the Pledge Agreements, the Pledge Agreements, the Recycled Entity Certificate, the
   Post-Closing Agreement, the Assignment of Rate Cap, the Lockbox Agreement, the Account
   Control Agreement, and, upon execution and delivery of the same in accordance with the
   requirements of this Agreement, the Assignment of Management Agreement, the Assignment of
   Development Agreement, the Assignment of Architect Agreement, together with all other
   agreements or other documents now or hereafter evidencing, guaranteeing, securing or otherwise
   executed in connection with the Loan, as the same may be amended, restated, replaced,
   supplemented or otherwise modified from time to time.

         “Loan-to-Value Ratio” means the ratio, as of the date of calculation, in which the
   numerator is equal to the aggregate Outstanding Principal Balance of the Loan and the
   denominator is equal to the fair market value of the Property (as determined by an Appraisal).

          “Lockbox Agreement” means the Deposit Account Control Agreement (Hard Lockbox),
   a form of which is attached hereto as Exhibit I to be entered into among Lender, Borrower and
   Lockbox Bank, as the same may be amended, restated, replaced, supplemented or otherwise
   modified from time to time.

                                                     22
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 32 of
                                      322


          “Lockbox Bank” means the Approved Bank selected by Borrower, and reasonably
   approved by Lender, to act as the depositary bank under the Lockbox Agreement.

           “London Business Day” means any day other than a Saturday, Sunday or any other day
   on which commercial banks in London, England are closed for interbank or foreign exchange
   transactions.

           “Major Trade Contract” means any Trade Contract, having a contract or purchase
   price, as the case may be, whether initially or thereafter by virtue of any Change Order or
   Change Orders, equal to or in excess of Two Hundred Fifty Thousand Dollars ($250,000.00);
   provided that, for purposes of this definition, multiple Trade Contracts with a single contractor or
   supplier, or an Affiliate thereof, as the case may be, shall be deemed to be one Trade Contract.

          “Major Trade Contractor” means any contractor, supplier or vendor, as the case may
   be, under a Major Trade Contract.

          “Major Trade Contractor Consent” means a Major Trade Contractor Consent executed
   and delivered by a Major Trade Contractor in favor of Lender, in connection with the Loan, in
   the form annexed hereto as Exhibit H.

           “Management Agreement” means, individually or collectively, (i) the Leasehold Hotel
   Management Agreement, (ii) the Fee Hotel Management Agreement, and/or (iii) one (1) or more
   hotel property management agreements between Borrower or Master Tenant, as owner, and
   Manager, as manager, to be entered into in accordance with Section 7.1.20(b) hereof, in form and
   substance acceptable to Lender in Lender’s reasonable discretion, as the same may be amended,
   restated, replaced, supplemented or otherwise modified from time to time in accordance with the
   terms hereof.

           “Management Fee” means all compensation paid or payable to the applicable Manager
   pursuant to the terms of the applicable Management Agreement, including, without limitation,
   any of the following paid or payable to Manager or its Affiliates: marketing fees, system
   expense reimbursements, payments for use of names, marks and systems in which Manager or
   any Affiliate has any interest, and other royalties. “Management Fee” does not include
   reimbursement to Manager for expenses incurred at the Property for the Property, but does
   include reimbursements for Manager’s overhead, for employees of Manager who have duties
   that are not exclusive to the Property, and for other items which are allocated among more than
   one property which is owned or managed by Manager or its affiliates.

         “Manager” means (i) Hotel Manager or (ii) any Qualified Manager engaged by
   Borrower with respect to all or any portion of the Property.

         “Marketing Agent” means (i) Preferred Hotels and Resorts or (ii) any Qualified
   Marketing Agent engaged by Borrower with respect to all or any portion of the Property.

          “Marketing Agreement” means any marketing agreement to be entered into between
   Borrower and Marketing Agent in form and substance acceptable to Lender in Lender’s
   reasonable discretion, as the same may be amended, restated, replaced, supplemented or
   otherwise modified from time to time in accordance with the terms hereof.

                                                    23
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 33 of
                                      322


          “Master Lease” means the lease described on Schedule XIV, as the same may be
   amended, replaced, restated, supplemented or otherwise modified from to time to time in
   accordance with the terms and conditions of this Agreement.

         “Master Tenant” means Greystone Master Tenant, LLC, a Florida limited liability
   company.

           “Master Tenant and Tenant Side Letter” means the Master Tenant and Tenant Side
   Letter dated as of the date hereof, made by Leasehold Borrower to Master Tenant, as the same
   may be amended, restated, replaced, supplemented or otherwise modified from time to time.

          “Master Tenant JV Agreement” means the operating agreement of Master Tenant dated
   as of November 3, 2016, as the same may be amended, replaced, restated, supplemented or
   otherwise modified from to time to time in accordance with the terms and conditions of this
   Agreement.

          “Master Tenant Cash Management Agreements” means, collectively, that certain (i)
   Deposit Account Control Agreement (Hard Lockbox), a form of which is attached to the Master
   Tenant and Tenant Side Letter or shall be approved by Lender in its reasonable discretion prior
   to execution by Leasehold Borrower, to be entered into among Master Tenant, Leasehold
   Borrower and Wells Fargo Bank, National Association (“Master Tenant Cash Management
   Bank”) and (ii) Cash Management Agreement (Hard), a form of which is attached to the Master
   Tenant and Tenant Side Letter or shall be approved by Lender in its reasonable discretion prior
   to execution by Leasehold Borrower, to be entered into among Master Tenant, Leasehold
   Borrower and Master Tenant Cash Management Bank (the “Master Tenant CMA”).

            “Material Adverse Change” means any event, development, or circumstance after the
   date hereof that causes a material adverse change (as determined by Lender in Lender’s
   commercially reasonable discretion) in (i) the financial condition of Borrower, Guarantor, or the
   Project, or (ii) on the validity or enforceability of any of the Loan Documents. Borrower
   acknowledges that a fact, event or circumstance which exists as of the date hereof which does
   not currently constitute a Material Adverse Change may, in the future, constitute a Material
   Adverse Change upon the occurrence of further adverse facts or circumstances (e.g., a pending
   litigation action pertaining to the Property may, following future adverse procedural or
   substantive trial developments, become a Material Adverse Change).

           “Material Agreement” means any agreement to which Borrower is a party relating to
   the ownership, management, use, operating, leasing, maintenance or repair of the Property or any
   portion thereof (other than Trade Contracts, the Management Agreements and Leases) which (i)
   is between Borrower and any Affiliate of Borrower or Guarantor that relates to the Property, (ii)
   has a term greater than one (1) year, unless such agreement may be terminated by Borrower upon
   thirty (30) days’ notice or less, (iii) requires the payment of a material termination fee by
   Borrower or (iv) provides for annual payments thereunder by Borrower in excess of $250,000.

          “Material Alteration” means any Alteration following the Completion of the Project
   which, when aggregated with all related Alterations (other than decorative work such as painting,
   wall papering and carpeting and the replacement of fixtures, furnishings and equipment to the


                                                   24
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 34 of
                                      322


   extent being of a routine and recurring nature and performed in the ordinary course of business)
   constituting a single project, involves an estimated cost exceeding $350,000 with respect to such
   Alteration or related Alterations (including the Alteration in question) then being undertaken at
   the Property.

           “Maturity Date” means the Initial Maturity Date or such earlier date on which the final
   payment of the principal amount of the Loan becomes due and payable as herein provided,
   whether by acceleration, or otherwise; provided, however, that if Borrower exercises its right to
   extend the Term of the Loan for the First Extension Period, the Second Extension Period or the
   Third Extension Period and, in accordance with the terms of this Agreement, the Term of the
   Loan is so extended, from and after such extension of the Term of the Loan, the term “Maturity
   Date” shall mean the First Extended Maturity Date, the Second Extended Maturity Date or the
   Third Extended Maturity Date, as the case may be, or in each case such earlier date on which the
   final payment of the principal amount of the Loan becomes due and payable as herein provided,
   whether by acceleration or otherwise.

          “Maximum Legal Rate” means the maximum non-usurious interest rate, if any, that at
   any time or from time to time may be contracted for, taken, reserved, charged or received on the
   indebtedness evidenced by the Note and as provided for herein or the other Loan Documents,
   under the laws of such state or states whose laws are held by any court of competent jurisdiction
   to govern the interest rate provisions of the Loan.

           “Minor Change Order” means a Change Order that: (i) will not change the gross
   square feet or leasable area of the Improvements by more than one-half of one percent (0.5%),
   individual hotel rooms in the Improvements as reflected in the Plans and Specifications or the
   general layout of the Improvements (or any component thereof); (ii) does not materially
   adversely affect the structural integrity, quality of building materials, or overall efficiency of
   operating systems of the Project; (iii) does not change the basic layout of the Project as
   contemplated by the Plans and Specifications; and (iv) will not result in an increase in the cost of
   the Project by more than $100,000 (not to exceed $500,000 in the aggregate, together with all
   related Minor Change Orders made pursuant to this clause (iv) and all other Minor Change
   Orders not previously approved by Lender and Construction Consultant).

           “Money Laundering Laws” means any applicable financial recordkeeping and reporting
   requirements of the U.S. Currency and Foreign Transaction Reporting Act of 1970, as amended,
   the U.S. Money Laundering Control Act of 1986, as amended, and all money laundering-related
   laws of other jurisdictions where Borrower, Guarantor, or Manager conducts business or owns
   assets, and any related or similar Law issued, administered or enforced by any Governmental
   Authority.

             “Moody’s” means Moody’s Investors Service, Inc.

             “Morningstar” means Morningstar Credit Ratings, LLC.

          “Mortgage” means that certain Fee and Leasehold Mortgage, Assignment of Leases,
   Rents, Hotel Transactions Income and Security Deposits and Security Agreement dated as of the
   date hereof, made by Borrower to Lender, as security for the Loan, to be recorded in the


                                                    25
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 35 of
                                      322


   Register’s Office, as the same may be amended, restated, replaced, supplemented or otherwise
   modified from time to time.

         “Net Cash Flow” means, for any period, the amount obtained by subtracting Operating
   Expenses and Capital Expenditures for such period from Operating Income for such period.

         “Net Operating Income” means, with respect to any period of determination, Operating
   Income less Operating Expenses.

          “Note” means that certain Promissory Note dated the date hereof, made by Borrower to
   Lender, in the maximum principal amount of the Loan Amount, as the same may be hereinafter
   amended, restated, replaced (whether by one or more replacement notes), supplemented,
   extended or otherwise modified from time to time.

         “Obligations” means, collectively, the “Obligations” as defined and described in the
   Mortgage, and shall include all of such Obligations in the aggregate.

             “Octagon” means Octagon Credit Partners LP, a Delaware limited partnership.

        “Octagon Loan” means those certain loans made by CDE to Greystone Managing
   Member in the aggregate amount of $3,400,000.

          “Octagon Loan Documents” means the documents evidencing, securing or otherwise
   governing the Octagon Loan.

           “OFAC List” means the specially designated nationals and blocked persons list, the
   foreign sanctions evaders list, and the sectoral sanctions identification list maintained by OFAC
   within the U.S. Treasury Department.

          “Officer’s Certificate” means a certificate executed by an authorized signatory of
   Borrower that is familiar with the financial condition of Borrower and the operation of the
   Property.

           “Operating Expenses” means, for any period, and without duplication, the total of all
   expenditures of whatever kind during such period relating to the operation, maintenance and/or
   management of the Property that are incurred by Borrower on a regular monthly or other
   periodic basis, including without limitation (and without duplication), utilities, ordinary repairs
   and maintenance, insurance, license fees, the costs associated with any Leases and/or Hotel
   Transactions, Impositions, Other Charges, advertising expenses, Management Fees, payroll and
   related Taxes, computer processing charges, operational equipment or other lease payments
   (including payments owing under the Ground Lease), and other similar costs, but excluding
   depreciation, amortization and other non-cash items, Debt Service, Capital Expenditures and
   contributions to the Collateral Accounts, income Taxes or other Taxes in the nature of income
   Taxes on sales, or use Taxes required to be paid to any Governmental Authority, equity
   distributions, Tax Distributions and other extraordinary and non-recurring items.

          “Operating Income” means, for any period, and without duplication, all income and
   proceeds (whether in cash or on credit) derived from the ownership and/or operator of the

                                                    26
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 36 of
                                      322


   Property, including, without limitation: (a) all income and proceeds, including Hotel
   Transactions Income and Rent, received from rental of rooms, Leases and commercial space,
   meeting, conference and/or banquet space within the Property including net parking revenue; (b)
   all income and proceeds received from food and beverage operations and from catering services
   conducted from the Property even though rendered outside of the Property; (c) all income and
   proceeds from business interruption, rental interruption and use and occupancy insurance with
   respect to the operation of the Property (after deducting therefrom all necessary costs and
   expenses incurred in the adjustment or collection thereof); (d) all Proceeds for temporary use
   (after deducting therefrom all costs incurred in the adjustment or collection thereof and in
   Restoration of the Property); (e) all income and proceeds from judgments, settlements and other
   resolutions of disputes with respect to matters which would be includable in this definition of
   “Operating Income” if received in the ordinary course of the Property operation (after deducting
   therefrom all necessary costs and expenses incurred in the adjustment or collection thereof and
   any amounts payable to Manager in connection therewith pursuant to the Management
   Agreement); and (f) interest on credit accounts, rent concessions or credits, and other required
   pass-throughs and interest on Collateral Accounts; but excluding, (1) gross receipts received by
   lessees, licensees or concessionaires of the Property; (2) consideration received at the Property
   for hotel accommodations, goods and services to be provided at other hotels, although arranged
   by, for or on behalf of Borrower or Manager; (3) income and proceeds from the sale or other
   disposition of goods, capital assets and other items not in the ordinary course of the Property
   operation; (4) Excluded Taxes; (5) Proceeds (except to the extent provided in clauses (c) and (d)
   above); (6) refunds of amounts not included in Operating Expenses and uncollectible accounts;
   (7) gratuities collected by the Property or on behalf of employees; (8) the proceeds of any
   financing; (9) security deposits received from Tenants until forfeited or applied; (10) payments
   made to Borrower under any Interest Rate Cap Agreement or any Replacement Interest Rate Cap
   Agreement; and (11) any credits or refunds made to customers, guests or patrons in the form of
   allowances or adjustments to previously recorded revenues.

           “Operating Permits” means, collectively, all authorizations, consents and approvals
   given by and licenses and permits issued by Governmental Authorities which are required for the
   ownership, use and occupancy of the Property in accordance with all Legal Requirements, and
   for the performance and observance of all obligations and agreements of Borrower contained
   herein or in the other documents that relate to the ownership, use and occupancy of the Property,
   including (without limitation) the ownership, use and occupancy of the Project following
   Substantial Completion of the same.

          “Opinion of Counsel” means an opinion of counsel of a law firm selected by Borrower
   and reasonably acceptable to Lender.

          “Option” means the option granted to Option Holder to purchase the Leasehold Land or
   to purchase all of the membership interests of DST in Ground Lessor as further described in the
   Option Agreement.

             “Option Agreement” means that means the agreement described on Schedule XI.

         “Option Holder” means Greystone Option Holder, LLC, a Delaware limited liability
   company.


                                                   27
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 37 of
                                      322


           “Ordinary Course Rentals” means any short-term rental of guest rooms, meeting rooms
   and other facilities at the Property and, in connection with such short-term rental, use rights
   associated with the business center, health club, spa, pool, facilities, restaurants and other hotel
   related amenities, in each case consistent with the business of operating a hotel and which in no
   event exceeds thirty (30) consecutive days.

           “Other Charges” means maintenance charges, impositions other than Impositions, and
   any other charges, including, without limitation, vault charges and license fees for the use of
   vaults, chutes and similar areas adjoining the Property, in each case now or hereafter levied or
   assessed or imposed against the Property or any part thereof by any Governmental Authority,
   other than those required to be paid directly to a Governmental Authority by a Tenant under its
   Lease.

           “Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as a
   result of a present or former connection between such Recipient and the jurisdiction, imposing
   such Tax (other than connections arising from such Recipient having executed, delivered,
   become a party to, performed its obligations under, received payments under, received or
   perfected a security interest under, engaged in any other transaction pursuant to or enforced any
   Loan Document, or sold or assigned an interest in the Debt or any Loan Document).

             “Outside Construction Completion Date” means the Initial Maturity Date.

          “Outstanding Principal Balance” means, as of any date, the outstanding principal
   balance of the Loan.

          “Payment and Performance Surety Bonds” mean dual-obligee payment and
   performance bonds relating to any Major Trade Contractors, issued by a surety company or
   companies authorized to do business in the state in which the Property is located and acceptable
   to Lender in its reasonable discretion, and in each case in compliance with applicable Legal
   Requirements and in an amount not less than the full contract price and otherwise in form and
   substance acceptable to Lender in its reasonable discretion.

           “Payment Date” means the eleventh (11th) day of each calendar month during the term
   of the Loan or, if such day is not a Business Day, the immediately succeeding Business Day.

          “Permitted Debt” means collectively, (i) the Note and the other obligations,
   indebtedness and liabilities specifically provided for in any Loan Document and secured by this
   Agreement, the Mortgage and/or the other Loan Documents, (ii) the Octagon Loan, (iii) the CDE
   Loan, (iv) the EB-5 Loan and (v) unsecured trade payables incurred in the ordinary course of
   Borrower’s business, not to exceed $1,472,000 in the aggregate.

          “Permitted Encumbrances” means collectively, (i) the Liens and security interests
   created by the Loan Documents, (ii) all Liens, encumbrances and other matters disclosed in the
   Title Policy, (iii) Liens, if any, for Impositions or Other Charges not yet delinquent, (iv)
   reserved, (v) any Liens which have been fully bonded to the reasonable satisfaction of Lender
   and discharged of record or which are being contested by appropriate proceedings in accordance
   with the terms of with Section 9.3, (vi) statutory Liens of carriers, warehousemen, mechanics,
   materialmen and other similar Liens arising by operation of law after the expiration of the

                                                    28
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 38 of
                                      322


   Construction Phase, which are incurred in the ordinary course of business and do not relate to the
   construction of the Project, for sums which are being contested in good faith in accordance with
   Section 9.3, (vii) financing leases for equipment in the ordinary course, provided the aggregate
   rental payments under all such leases do not exceed $50,000 per annum, (viii) Leases and rights
   of Tenants, as Tenants only, under such Leases, if and only if Lender has approved such Lease as
   provided herein, (ix) such governmental, public utility and private easements, covenants,
   conditions and restrictions which are customary and reasonably necessary for the provision of
   utilities to the Property, (x) the Notice of Commencement and (xi) such other title and survey
   exceptions as Lender has approved or may approve in writing in its reasonable discretion.

          “Person” means any individual, corporation, partnership, joint venture, limited liability
   company, estate, trust, unincorporated association, any federal, state, county or municipal
   government or any bureau, department or agency thereof and any fiduciary acting in such
   capacity on behalf of any of the foregoing.

             “Personal Property” has the meaning set forth in the Mortgage.

           “Plans and Specifications” means (i) the preliminary plans and specifications for the
   construction of the Project as identified on Schedule II attached hereto and (ii) the updated and
   revised plans and specifications to be delivered pursuant to Section 4.1(h) and Section 7.2.6 and
   any other plans and specifications prepared or to be prepared by (or on behalf of) Borrower after
   the date hereof, in each case, as approved in writing by Lender and Construction Consultant in
   accordance with the terms hereof, and (iii) all Change Orders applicable thereto, provided that
   such Change Orders have been approved by Lender to the extent required in accordance with
   Section 7.2.7; the Plans and Specifications shall include, without limitation, a description of the
   materials, equipment and fixtures necessary for the construction of the Project, in each case as
   reasonably approved by Lender, together with any other architectural, structural, foundation and
   elevator plans and specifications prepared by Architect, any mechanical, electrical, plumbing and
   fire protection plans and specifications prepared by any Person retained or to be retained by
   Borrower, Architect or Construction Manager.

          “Pledge Agreement – Borrower Holdco” means that certain Pledge and Security
   Agreement dated as of the date hereof, between Borrower Holdco, as pledgor, and Lender, as
   secured party, pursuant to which (i) Greystone Holdco has pledged 100% of the Equity Interests
   in Leasehold Borrower, Greystone Hotel Miami and Option Holder to Lender and (ii) Greystone
   Hotel Miami has pledged 100% of the Equity Interests in Fee Borrower to Lender, as the same
   may be amended, restated, replaced, supplemented or otherwise modified from time to time in
   accordance with the terms hereof.

           “Pledge Agreement – Greystone Managing Member/Master Tenant” means that
   certain Pledge and Security Agreement dated as of the date hereof, between Greystone Managing
   Member, as pledgor, and Lender, as secured party, pursuant to which Greystone Managing
   Member has pledged 100% of the Equity Interests in Master Tenant to Lender, as the same may
   be amended, restated, replaced, supplemented or otherwise modified from time to time in
   accordance with the terms hereof.




                                                    29
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 39 of
                                      322


         “Pledge Agreements” means the Pledge Agreement – Borrower Holdco and the Pledge
   Agreement – Greystone Managing Member/Master Tenant.

          “Post-Closing Agreement” means any post-closing agreement dated as of the date
   hereof, made by Borrower to Lender, as the same may be amended, restated, replaced,
   supplemented or otherwise modified from time to time.

           “Presumed Tax Rate” means the highest effective marginal combined U.S. federal, state
   and local income Tax rate for the fiscal year prescribed for an individual resident of New York
   City (taking into account (i) the deductibility of state and local income Taxes for U.S. federal
   income Tax purposes and (ii) the character (e.g., long-term or short-term capital gain or ordinary
   or exempt) of the applicable income).

           “Prohibited Person” means any Person identified on the OFAC List or any other Person
   with whom a U.S. Person (as defined by the Office of Foreign Assets Control, as used in this
   instance only) may not conduct business or transactions by prohibition of Federal law or
   Executive Order of the President of the United States, or any Person on one or more of the lists
   of sanctioned entities maintained by the E.U. or the United Nations.

           “Project” means an approximately 55,000 square foot, 92 key full-service boutique hotel
   project to be built on the Property in accordance with the Plans and Specifications, all Legal
   Requirements and all other applicable requirements of the Loan Documents, and to be named
   The Greystone South Beach Hotel.

          “Project Cost” means each of those costs and expenses not constituting Hard Costs or
   Soft Costs set forth in the Budget which are designated in the Budget as “Project Items” or which
   otherwise are not to be funded from Loan Advances.

           “Property” means, collectively, Borrower’s fee simple and leasehold interests in the
   Land, the Improvements now or hereafter erected thereon, together with all other property,
   interests, rights and estates pertaining to such Land and Improvements and described as the
   “Property” in the Mortgage.

          “Punchlist Items” means, collectively, minor details of construction, decoration,
   mechanical adjustment or installation the non-completion of which does not hinder or impede the
   use, operation and occupancy of the Project for their intended purposes or the ability to obtain a
   temporary certificate of occupancy for the Property (or any portion thereof).

           “Qualified Manager” means (a) any entity listed on Schedule XIII or (b) in the
   reasonable judgment of Lender, a reputable and experienced management organization (which
   may be an Affiliate of Borrower) possessing experience in managing properties, hotels, food and
   beverage operations, parking, as applicable, similar in size, scope, use and value as the Property
   and who at the time of engagement manages no less than fifteen (15) of such hotels with no less
   than 3,000 rooms.

          “Qualified Marketing Agent” means (a) any entity listed on Schedule XII or (b) in the
   reasonable judgment of Lender, a reputable and experienced hotel management or marketing
   organization (which may be an Affiliate of Borrower) possessing experience in managing or

                                                    30
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 40 of
                                      322


   marketing properties similar in size, scope, use and value as the Property and who at the time of
   engagement manages or provides marketing services for no less than fifteen (15) of such hotels
   with no less than 3,000 rooms.

          “Rating Agencies” means each of S&P, Moody’s, Fitch, or Morningstar or any other
   nationally-recognized statistical rating agency rating (or anticipated to rate) any portion of the
   Loan or any participation interest therein.

           “Recourse Guaranty” means that certain Guaranty of Recourse Obligations dated as of
   the date hereof, made by Guarantor in favor of Lender, as the same may be amended, restated,
   replaced, supplemented or otherwise modified from time to time.

           “Recycled Entity Certificate” means that certain Recycled Entity Certificate dated of
   the date hereof, made by Borrower in favor of Lender.

             “Register’s Office” means the Clerk of Courts for Miami-Dade County, Florida.

           “Rents” means all rents, percentage rents, rent equivalents, moneys payable as damages
   or in lieu of rent or rent equivalents, royalties (including, without limitation, all oil and gas or
   other mineral royalties and bonuses), income, receivables, receipts, revenues, deposits
   (including, without limitation, security, utility and other deposits), accounts, cash, issues, profits,
   charges for services rendered, all other amounts payable as rent under any Lease (including the
   Master Lease) or other occupancy agreement relating to the Property (including, without
   limitation, utility charges, escalations, forfeited security deposits, interest on credit accounts,
   service fees or charges, license fees, parking fees, rent concessions or credits, other required
   pass-throughs or reimbursements paid by Tenants under Leases of any nature, and interest on
   reserve funds, if any), business interruption or other loss of income or rental insurance proceeds,
   and other items constituting Rents under the Assignment of Leases, and other income or
   consideration of whatever form or nature, in each case received by or paid to or for the account
   of or benefit of Borrower from any and all sources arising from or attributable to the Property,
   but excluding Hotel Transactions Income.

           “Replacement Interest Rate Cap Agreement” means an interest rate cap agreement
   from an Approved Counterparty with substantially the same terms as the Interest Rate Cap
   Agreement and otherwise in form and substance reasonably satisfactory to Lender, except that
   the same shall be effective (i) in connection with a replacement following the expiration thereof,
   as of the date required in Section 11.1 or (ii) in connection with a replacement following a
   downgrade, withdrawal or qualification of the long-term unsecured debt rating of the
   Counterparty below “A-” by S&P or Fitch (if Fitch rates such Counterparty) and “A3” by
   Moody’s, as of the date required in Section 11.3(c); provided that to the extent any such interest
   rate cap agreement does not meet the foregoing requirements, a Replacement Interest Rate Cap
   Agreement shall be such interest rate cap agreement reasonably approved in writing by Lender,
   and if the Loan or any portion thereof is included in a Securitization, each of the Rating Agencies
   with respect thereto.

             “Required Equity Investment” means $24,157,847 in cash.



                                                      31
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 41 of
                                      322


         “Restricted Party” means, collectively Borrower, Guarantor, Sponsor and any Affiliated
   Manager.

           “Retainage” means, with respect to each Trade Contract, until the work to be provided
   under such Trade Contract shall have reached fifty percent (50%) completion, as reasonably
   determined by the Construction Consultant, ten percent (10%) of the aggregate amounts payable
   under such Trade Contract, and after such time, five percent (5%) of the aggregate amounts
   payable under such Trade Contract until completion, unless, in either case, Lender determines in
   Lender’s sole discretion, for a particular Trade Contract, to accept a lower Retainage or to the
   early release of Retainage for certain Trade Contracts; provided, however, no Retainage shall be
   required for any (i) Trade Contracts relating only to labor, (ii) direct material purchase Trade
   Contracts or (iii) amounts due under a Trade Contract relating to subcontractor default insurance,
   payment and performance bonds, Construction Manager insurance, Construction Manager fee
   and/or any general conditions.

        “S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
   Companies, Inc.

           “Sanctioned Country” or “Sanctioned Countries” means any country or geographic
   region subject to comprehensive economic sanctions administered by OFAC or the E.U., which
   currently includes: Cuba, Iran, North Korea, Sudan, Syria, and the Crimea region of Ukraine.

             “Second Extended Maturity Date” means December 22, 2021.

          “Second Extension Period” means a period of twelve (12) consecutive months
   following the First Extended Maturity Date.

             “Securities Act” means the Securities Act of 1933, as amended.

             “Single Purpose Entity” has the meaning set forth in Schedule VII.

          “Soft Cost Contingency” means 5% of the contingency line item set forth in the Budget
   for permitted overruns of Soft Costs and available for Soft Costs in accordance with this
   Agreement, and subject to compliance at all times with the Lien Law.

         “Soft Costs” means, collectively, all costs and expenses set forth in the Budget which are
   denominated in the Budget as “Soft Costs”.

           “SPE Entity” means Borrower, Borrower Holdco and any other entity which is required
   by this Agreement to be, as long as any portion of the Loan is outstanding, a Single Purpose
   Entity.

          “Speakeasy” means an indoor, approximately 1200 square foot bar and restaurant located
   on the Leasehold Land.

          “Sponsor” means individually or collectively, as the context may require, Greystone
   Hospitality, LLC, a Florida limited liability company, BBM3 LLC, a Delaware limited liability
   company and BBM3 II LLC, a Delaware limited liability company.

                                                    32
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 42 of
                                      322


             “Spread” means ten percent (10%) per annum.

             “State” means the State of Florida.

           “Stored Materials” means materials purchased by Borrower at or prior to the date of a
   Draw Request for use in the Project, but either (i) stored at the Property or a bonded warehouse,
   and not yet installed or incorporated into the Project (“Unincorporated Materials”) or (ii) not
   yet delivered to the Property (“Off-Site Materials”). Stored Materials shall cease to be Stored
   Materials only when the same are installed or incorporated into the Project. Notwithstanding
   anything to the contrary contained in the definition of “Stored Materials”, no materials,
   machinery or Personal Property shall be deemed “Stored Materials” until the same shall have
   been stored at the Property or a bonded warehouse and unused for thirty (30) days, provided at
   all times such materials, machinery and/or Personal Property shall be insured for an amount
   equal to their replacement cost in accordance with Section 8.1 of this Agreement.

          “Substantial Completion” means the lien-free (except for any such lien that has been
   bonded in accordance with the terms of this Agreement or being contested in accordance with
   the provisions of Section 9.3, the Liens and security interests created by the Loan Documents
   and other Permitted Encumbrances) substantial completion (i.e., completion of the
   Improvements other than Punchlist Items) of the construction of the Project, other than the
   portion of Project representing the Café or Speakeasy substantially in accordance with all Plans
   and Specifications, all Legal Requirements, all Permitted Encumbrances, and this Agreement,
   and that all utilities reasonably necessary to service the Property have been connected and are in
   operation, such completion to be evidenced to the reasonable satisfaction of Lender and the
   Construction Consultant; together with the delivery to Lender of temporary certificates of
   occupancy for all of the Improvements and evidence that all other Governmental Approvals and
   Operating Permits (other than de minimis Governmental Approvals and Operating Permits) have
   been issued and all other Legal Requirements (other than de minimis Legal Requirements) have
   been satisfied so as to allow the Improvements to be used and operated in accordance with the
   Loan Documents.

          “Survey” means a survey of the Property prepared by a surveyor licensed in the State and
   reasonably satisfactory to Lender and Title Company, and containing a certification of such
   surveyor reasonably satisfactory to Lender.

           “Taking” means a temporary or permanent taking by any Governmental Authority as the
   result or in lieu or in anticipation of the exercise of the right of condemnation or eminent domain,
   of all or any part of the Property, or any interest therein or right accruing thereto, including any
   right of access thereto or any change of grade affecting the Property or any part thereof.

          “Tax Distributions” means distributions made by Borrower with respect to the taxable
   net income from the Property (or the business operated by Borrower on the Property or the
   business attributable to the Property) to Borrower allocable to direct or indirect members or
   owners assuming that each of such direct or indirect owner is a natural Person and applying the
   Presumed Tax Rate to such deemed natural member or owner.




                                                    33
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 43 of
                                      322


           “Taxes” means all present or future taxes, duties, levies, imposts, deductions, charges,
   assessments, fees, withholdings (including backup withholding) or other changes imposed by
   any Governmental Authority, including any interest, additions to tax or penalties applicable or
   with respect thereto.

          “Tenant” means any Person leasing, subleasing or otherwise occupying any portion of
   the Property pursuant to a Lease in accordance with this Agreement.

             “Third Extended Maturity Date” means December 22, 2022.

          “Third Extension Period” means a period of twelve (12) consecutive months following
   the Second Extended Maturity Date.

            “Title Company” means Royal Abstract, as agent for First American Title Insurance
   Company, or any successor title insurance company acceptable to Lender and licensed to issue
   title insurance in the State.

           “Title Continuation” means an endorsement to the Title Policy indicating that, since the
   Closing Date or the date of the last preceding Loan Advance, as the case may be, the Lien of the
   Mortgage continues to be a valid lien on the Property, subject only to the Permitted
   Encumbrances and any other exceptions previously approved by Lender as provided herein,
   which endorsement shall contain no exception for inchoate construction or mechanic’s liens and
   shall have the effect of continuing the Title Policy to the date of such Loan Advance or, in the
   case of a Title Continuation delivered in connection with an extension of the Loan in accordance
   with Section 2.5 to the Maturity Date, as applicable, and increasing the coverage of the Title
   Policy by an amount equal to the Loan Advance then being made (if any) if the Title Policy does
   not by its terms provide for such an increase and which such Title Continuation shall contain the
   endorsements and affirmative coverages as Lender may reasonably require to the extent the same
   are available in the State.

           “Title Policy” means an ALTA mortgagee title insurance policy in a form reasonably
   acceptable to Lender issued by Title Company with respect to the Property and insuring the lien
   of the Mortgage.

           “Trade Contract” means any agreement, contract or purchase order (excluding the
   Architect Agreement, the Construction Management Agreement and any other agreements
   pertaining solely to professional services from other Design Professionals) entered into by
   Construction Manager or Borrower with any Trade Contractor, pursuant to which such Trade
   Contractor agrees to provide labor, materials, equipment and/or services in connection with the
   construction of the Project.

           “Trade Contractor” means any Person that is a contractor, sub-contractor, supplier or
   provider of labor, materials, equipment and/or services in connection with the construction of the
   Project, as the case may be, under a Trade Contract.

           “Transfer” means any sale, conveyance, transfer, lease, assignment, grant, mortgage,
   option, encumbrance, hypothecation, pledge, in each case, directly or indirectly, voluntarily or
   involuntarily, by operation of law or otherwise, and with respect to an entity shall include the

                                                   34
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 44 of
                                      322


   merger of such entity with or into any other entity, of (i) all or any part of the Property or any
   estate or interest therein, or (ii) any Equity Interests in any Restricted Party.

          “U.S. Bank” means U.S. Bancorp Community Development Corporation, a Minnesota
   corporation.

           “U.S. Government Obligations” means any direct obligations of, or obligations
   guaranteed as to principal and interest by, the United States Government or any agency or
   instrumentality thereof, provided that such obligations are backed by the full faith and credit of
   the United States. Any such obligation must be limited to instruments that have a predetermined
   fixed dollar amount of principal due at maturity that cannot vary or change. If any such
   obligation is rated by S&P, it shall not have an “r” highlighter affixed to its rating. Interest must
   be fixed or tied to a single interest rate index plus a single fixed spread (if any), and move
   proportionately with said index. In no event shall any such obligation have a maturity in excess
   of 365 days.

          “U.S. Person” means any Person that is a “United States Person” as defined in Section
   7701(a)(30) of the Code.

           “UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
   effect in the State, the State of New York or the State of Delaware, as applicable.

         “UCC Insurance Policy” means a UCCPlus policy or a comparable form of lender’s
   UCC insurance policy, in form and substance reasonably satisfactory to Lender.

         “Uniform System of Accounts” means the most recent edition of the Uniform System of
   Accounts for Hotels, as adopted by the American Hotel and Motel Association.

           “United States” means the United States of America, including the States and the
   District of Columbia, but excluding its territories and possessions.

                             1.2      Index of Defined Terms. The following is a list of each
                     capitalized term used in this Agreement and the page in which each such term is
                     defined:

   Account Banks ................................................................................................................................ 1
   Account Collateral ........................................................................................................................ 85
   Account Control Agreement ........................................................................................................... 1
   Acknowledgment ............................................................................................................................ 1
   ADA ................................................................................................................................................ 2
   Administrative Fee .......................................................................................................................... 2
   Advance ........................................................................................................................................ 22
   Advance Conditions ........................................................................................................................ 2
   Advance Date .................................................................................................................................. 2
   Affiliate ........................................................................................................................................... 2
   Affiliate Agreement .................................................................................................................... 128
   Affiliated Manager .......................................................................................................................... 2
   Aggregate Per Location .............................................................................................................. 134

                                                                              35
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 45 of
                                      322


   Agreement ....................................................................................................................................... 1
   ALTA .............................................................................................................................................. 2
   Alteration .................................................................................................................................... 149
   Alternative Rate .............................................................................................................................. 2
   Alternative Rate Index .................................................................................................................... 2
   Alternative Rate Loan ..................................................................................................................... 2
   Alternative Rate Spread .................................................................................................................. 3
   Annual Operating Budget ............................................................................................................... 3
   Anti-Corruption Laws ..................................................................................................................... 3
   Appraisal ......................................................................................................................................... 3
   Approved Annual Operating Budget .......................................................................................... 152
   Approved Bank ............................................................................................................................... 3
   Approved Counterparty .................................................................................................................. 3
   Architect .......................................................................................................................................... 3
   Architect Agreement ....................................................................................................................... 3
   Architect Consent............................................................................................................................ 3
   Assignment and Acceptance ........................................................................................................... 4
   Assignment of Architect Agreement .............................................................................................. 4
   Assignment of Development Agreement ........................................................................................ 4
   Assignment of Leases ..................................................................................................................... 4
   Assignment of Management Agreement ........................................................................................ 4
   Assignment of Option Agreement .................................................................................................. 4
   Assignment of Permits .................................................................................................................... 4
   Assignment of Rate Cap ................................................................................................................. 5
   Authorized Representative .............................................................................................................. 5
   Bankruptcy Action ...................................................................................................................... 171
   Bankruptcy Code ............................................................................................................................ 5
   Book Entry Registry ................................................................................................................... 165
   Borrower ......................................................................................................................................... 5
   Borrower Holdco ............................................................................................................................ 5
   Borrower Parties ............................................................................................................................. 5
   Borrower Party ................................................................................................................................ 5
   Borrower Recourse Liabilities .................................................................................................... 178
   Borrower’s Disbursement Account................................................................................................. 5
   Borrowing Date ............................................................................................................................... 5
   Breakage Costs.............................................................................................................................. 52
   Broker ............................................................................................................................................. 5
   Budget ............................................................................................................................................. 5
   Business Day................................................................................................................................... 5
   Cafe ................................................................................................................................................. 6
   Capital Expenditures ....................................................................................................................... 6
   Carry Guaranty................................................................................................................................ 6
   Cash................................................................................................................................................. 6
   Cash and Cash Equivalents ............................................................................................................. 6
   Cash Management Account .......................................................................................................... 83
   Cash Management Bank ................................................................................................................. 6


                                                                               36
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 46 of
                                      322


   Cash Management Commencement Date ....................................................................................... 6
   Casualty........................................................................................................................................... 6
   Casualty Amount ............................................................................................................................ 6
   Cause ............................................................................................................................................... 6
   CDE................................................................................................................................................. 6
   CDE Loan ....................................................................................................................................... 6
   CDE Loan Documents .................................................................................................................... 6
   Change Order .................................................................................................................................. 7
   Closing Date.................................................................................................................................... 7
   Code ................................................................................................................................................ 7
   Collateral Accounts ......................................................................................................................... 7
   Collection Account ....................................................................................................................... 84
   Common Control ............................................................................................................................ 9
   Completion...................................................................................................................................... 7
   Completion Guaranty ...................................................................................................................... 7
   Connection Income Taxes............................................................................................................... 7
   Construction Consultant.................................................................................................................. 7
   Construction Contract ..................................................................................................................... 7
   Construction Documents ................................................................................................................. 7
   Construction Management Agreement ........................................................................................... 8
   Construction Manager ..................................................................................................................... 8
   Construction Manager Consent....................................................................................................... 8
   Construction Permits....................................................................................................................... 8
   Construction Phase.......................................................................................................................... 8
   Construction Schedule .................................................................................................................... 9
   Contingency .................................................................................................................................... 9
   Contractor ....................................................................................................................................... 9
   Control ............................................................................................................................................ 9
   Controlled ....................................................................................................................................... 9
   Controlling ...................................................................................................................................... 9
   Cost Saving ................................................................................................................................... 79
   Costs................................................................................................................................................ 9
   Counterparty ................................................................................................................................... 9
   Counterparty Opinion ................................................................................................................. 148
   Credit Card Companies/Banks ...................................................................................................... 85
   Credit Card Companies/Banks Direction Letter ........................................................................... 85
   Debt ................................................................................................................................................. 9
   Debt Service .................................................................................................................................... 9
   Default............................................................................................................................................. 9
   Default Rate .................................................................................................................................... 9
   Deficiency ..................................................................................................................................... 10
   Deficiency Account ...................................................................................................................... 81
   Deficiency Collateral .................................................................................................................... 81
   Design Professionals ..................................................................................................................... 10
   Developer ...................................................................................................................................... 10
   Development Agreement .............................................................................................................. 10


                                                                               37
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 47 of
                                      322


   Disclosure Document .................................................................................................................. 160
   Draw Request ................................................................................................................................ 72
   DST ............................................................................................................................................... 10
   EB-5 Lender .................................................................................................................................. 10
   EB-5 Loan ..................................................................................................................................... 10
   EB-5 Loan Documents .................................................................................................................. 10
   EB-5 Standstill .............................................................................................................................. 66
   Eligible Account ........................................................................................................................... 10
   Eligible Assignee .......................................................................................................................... 11
   Eligible Institution ........................................................................................................................ 11
   Environmental Claim .................................................................................................................... 11
   Environmental Consultant ............................................................................................................ 11
   Environmental Event .................................................................................................................. 154
   Environmental Indemnity ............................................................................................................. 11
   Environmental Law ....................................................................................................................... 11
   Environmental Reports ............................................................................................................... 153
   Equipment ..................................................................................................................................... 11
   Equity Interests ............................................................................................................................. 12
   Equity Payment ............................................................................................................................. 12
   ERISA ........................................................................................................................................... 12
   Event of Default .......................................................................................................................... 170
   Exchange Act ................................................................................................................................ 12
   Excluded Hotel Taxes ................................................................................................................... 12
   Excluded Taxes ............................................................................................................................. 12
   Excusable Delay............................................................................................................................ 12
   Existing Construction Documents ................................................................................................ 13
   Existing Trade Contracts............................................................................................................... 13
   Exit Fee ......................................................................................................................................... 13
   Extension Fee ................................................................................................................................ 13
   Extension Period ........................................................................................................................... 13
   FATCA ......................................................................................................................................... 13
   Federal Funds Rate ....................................................................................................................... 14
   Fee Borrower .................................................................................................................................. 1
   Fee Hotel Management Agreement .............................................................................................. 14
   Fee Land........................................................................................................................................ 20
   FF&E............................................................................................................................................. 14
   FF&E Reserve Account ................................................................................................................ 84
   FF&E Reserve Amount............................................................................................................... 169
   Financial Information.................................................................................................................. 159
   First Extended Maturity Date........................................................................................................ 14
   First Extension Notice................................................................................................................... 46
   First Extension Option .................................................................................................................. 46
   First Extension Period ................................................................................................................... 14
   Fiscal Year .................................................................................................................................... 14
   Fitch .............................................................................................................................................. 14
   Full Replacement Cost ................................................................................................................ 133


                                                                              38
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 48 of
                                      322


   Funding Borrower ....................................................................................................................... 196
   Funding Date Cutoff ..................................................................................................................... 14
   Future Construction Documents ................................................................................................... 14
   GAAP ............................................................................................................................................ 14
   Global Trade Laws ........................................................................................................................ 15
   Government Official ..................................................................................................................... 15
   Governmental Authority ............................................................................................................... 15
   Greystone Holdco ......................................................................................................................... 15
   Greystone Hotel Miami................................................................................................................. 15
   Greystone Managing Member ...................................................................................................... 15
   Ground Lease ................................................................................................................................ 15
   Ground Lessor ............................................................................................................................... 15
   Ground Lessor Estoppel ................................................................................................................ 66
   Ground Rent .................................................................................................................................. 15
   Ground Rent Reserve Account ..................................................................................................... 84
   Guarantees..................................................................................................................................... 15
   Guarantor ...................................................................................................................................... 15
   Hard Cost Contingency ................................................................................................................. 16
   Hard Costs ..................................................................................................................................... 16
   Hazardous Materials ..................................................................................................................... 16
   Hazardous Substances ................................................................................................................... 16
   Hotel Manager .............................................................................................................................. 16
   Hotel Transactions ........................................................................................................................ 16
   Hotel Transactions Income ........................................................................................................... 16
   Immediate Family ......................................................................................................................... 16
   Immediate Family Member........................................................................................................... 16
   Impositions .................................................................................................................................... 16
   Improvements ............................................................................................................................... 17
   In Balance ..................................................................................................................................... 78
   Indebtedness .................................................................................................................................. 17
   Indemnification Date .................................................................................................................. 189
   Indemnified Liabilities ................................................................................................................ 189
   Indemnified Parties ..................................................................................................................... 188
   Indemnified Taxes ........................................................................................................................ 17
   Indemnitee Group ....................................................................................................................... 161
   Independent ................................................................................................................................... 17
   Independent Architect ................................................................................................................... 17
   Independent Director .................................................................................................................... 17
   Independent Manager.................................................................................................................... 17
   Initial Loan Advance..................................................................................................................... 46
   Initial Maturity Date ..................................................................................................................... 18
   Initial Option Closing Date ......................................................................................................... 129
   Initial Option Notice Deadline .................................................................................................... 129
   Insurance Premiums .................................................................................................................... 136
   Insurance Requirements ................................................................................................................ 18
   Insurance Reserve Account........................................................................................................... 84


                                                                             39
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 49 of
                                      322


   Insurance Reserve Amount ......................................................................................................... 167
   Intangibles ..................................................................................................................................... 18
   Interest Determination Date .......................................................................................................... 18
   Interest Period ............................................................................................................................... 18
   Interest Rate .................................................................................................................................. 19
   Interest Rate Cap Agreement ........................................................................................................ 19
   Interest Reserve Account .............................................................................................................. 76
   Interest Shortfall............................................................................................................................ 76
   IRS ................................................................................................................................................ 20
   Knowledge .................................................................................................................................... 20
   Land .............................................................................................................................................. 20
   Late Payment Charge .................................................................................................................... 53
   Lease ............................................................................................................................................. 20
   Lease Letter of Credit ................................................................................................................... 20
   Leasehold Borrower ........................................................................................................................ 1
   Leasehold Hotel Management Agreement.................................................................................... 20
   Leasehold Land ............................................................................................................................. 20
   Legal Requirements ...................................................................................................................... 20
   Lender ........................................................................................................................................... 20
   Lender Affiliate ............................................................................................................................. 20
   Lender Option Closing Deadline ................................................................................................ 130
   Lender’s Reallocated Disbursement ............................................................................................. 71
   Lending Office .............................................................................................................................. 21
   Lending Parties ........................................................................................................................... 197
   Letter of Credit .............................................................................................................................. 21
   Liabilities .................................................................................................................................... 161
   LIBOR........................................................................................................................................... 21
   LIBOR Floor ................................................................................................................................. 21
   LIBOR Loan ................................................................................................................................. 22
   LIBOR Rate .................................................................................................................................. 22
   Licenses......................................................................................................................................... 97
   Lien ............................................................................................................................................... 22
   Lien Law ....................................................................................................................................... 22
   Line Item ....................................................................................................................................... 22
   Litigation Disclosure Email .......................................................................................................... 94
   Loan ................................................................................................................................................ 1
   Loan Advance ............................................................................................................................... 22
   Loan Amount ................................................................................................................................ 22
   Loan Documents ........................................................................................................................... 22
   Loan-to-Value Ratio ..................................................................................................................... 22
   Lockbox Agreement...................................................................................................................... 22
   Lockbox Bank ............................................................................................................................... 23
   London Business Day ................................................................................................................... 23
   Major Trade Contract .................................................................................................................... 23
   Major Trade Contractor ................................................................................................................ 23
   Major Trade Contractor Consent .................................................................................................. 23


                                                                              40
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 50 of
                                      322


   Management Agreement ............................................................................................................... 23
   Management Fee ........................................................................................................................... 23
   Manager ........................................................................................................................................ 23
   Manager Replacement Event ...................................................................................................... 114
   Marketing Agent ........................................................................................................................... 23
   Marketing Agreement ................................................................................................................... 23
   Master Lease ................................................................................................................................. 24
   Master Lease SNDA ..................................................................................................................... 66
   Master Tenant ............................................................................................................................... 24
   Master Tenant and Tenant Side Letter .......................................................................................... 24
   Master Tenant Cash Management Agreements ............................................................................ 24
   Master Tenant Cash Management Bank ....................................................................................... 24
   Master Tenant CMA ..................................................................................................................... 24
   Master Tenant Collection Account ............................................................................................... 92
   Master Tenant JV Agreement ....................................................................................................... 24
   Master Tenant Rent ....................................................................................................................... 92
   Material Adverse Change ............................................................................................................. 24
   Material Agreement ...................................................................................................................... 24
   Material Alteration ........................................................................................................................ 24
   Maturity Date ................................................................................................................................ 25
   Maximum Legal Rate ................................................................................................................... 25
   Maximum Net Worth .................................................................................................................. 196
   Minimum Multiple Payment ......................................................................................................... 54
   Minor Change Order ..................................................................................................................... 25
   Money Laundering Laws .............................................................................................................. 25
   Monthly FF&E Reserve Amount ................................................................................................ 169
   Monthly Insurance Reserve Amount .......................................................................................... 167
   Monthly Tax Reserve Amount.................................................................................................... 166
   Moody’s ........................................................................................................................................ 25
   Morningstar ................................................................................................................................... 25
   Mortgage ....................................................................................................................................... 25
   Net Cash Flow............................................................................................................................... 26
   Net Cash Flow Schedule ............................................................................................................. 151
   Net Operating Income ................................................................................................................... 26
   Net Worth.................................................................................................................................... 196
   New Lending Office ..................................................................................................................... 58
   New Mezzanine Borrower .......................................................................................................... 158
   New Mezzanine Loan ................................................................................................................. 158
   New Mortgage Loan ................................................................................................................... 158
   Non-U.S. Lender ........................................................................................................................... 58
   Note ............................................................................................................................................... 26
   Notice of Borrowing ..................................................................................................................... 46
   Notice of Commencement ............................................................................................................ 64
   Obligations .................................................................................................................................... 26
   Octagon ......................................................................................................................................... 26
   Octagon Loan ................................................................................................................................ 26


                                                                              41
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 51 of
                                      322


   Octagon Loan Documents............................................................................................................. 26
   Octagon Standstill ......................................................................................................................... 66
   OFAC ............................................................................................................................................ 15
   OFAC List ..................................................................................................................................... 26
   Officer’s Certificate ...................................................................................................................... 26
   Off-Site Materials ......................................................................................................................... 33
   Operating Expenses ...................................................................................................................... 26
   Operating Income.......................................................................................................................... 26
   Operating Permits ......................................................................................................................... 27
   Opinion of Counsel ....................................................................................................................... 27
   Option ........................................................................................................................................... 27
   Option Agreement ......................................................................................................................... 27
   Option Closing Deliverables ....................................................................................................... 130
   Option Holder ............................................................................................................................... 27
   Option Mortgage ......................................................................................................................... 130
   Option Notice .............................................................................................................................. 129
   Ordinance or Law Coverage ....................................................................................................... 133
   Ordinary Course Rentals ............................................................................................................... 28
   Origination Fee ............................................................................................................................. 63
   Other Charges ............................................................................................................................... 28
   Other Connection Taxes ............................................................................................................... 28
   Other Taxes ................................................................................................................................... 58
   Outside Construction Completion Date ........................................................................................ 28
   Outstanding Principal Balance ...................................................................................................... 28
   Payment and Performance Surety Bonds ...................................................................................... 28
   Payment Date ................................................................................................................................ 28
   Percentage of Completion ............................................................................................................. 67
   Permitted Debt .............................................................................................................................. 28
   Permitted Encumbrances .............................................................................................................. 28
   Permitted Transfer ...................................................................................................................... 145
   Permitted Transfers ..................................................................................................................... 145
   Person............................................................................................................................................ 29
   Personal Property .......................................................................................................................... 29
   Plan ............................................................................................................................................. 127
   Plans and Specifications ............................................................................................................... 29
   Pledge Agreement – Borrower Holdco ......................................................................................... 29
   Pledge Agreement – Greystone Managing Member/Master Tenant ............................................ 29
   Pledge Agreements ....................................................................................................................... 30
   Policies ........................................................................................................................................ 136
   Policy .......................................................................................................................................... 136
   Post-Closing Agreement ............................................................................................................... 30
   Prepayment Date ........................................................................................................................... 54
   Prepayment Notice ........................................................................................................................ 54
   Presumed Tax Rate ....................................................................................................................... 30
   Proceeds ...................................................................................................................................... 138
   Proceeds Reserve Account ............................................................................................................ 84


                                                                              42
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 52 of
                                      322


   Prohibited Person .......................................................................................................................... 30
   Project ........................................................................................................................................... 30
   Project Commencement Date ..................................................................................................... 169
   Project Cost ................................................................................................................................... 30
   Project Website ............................................................................................................................. 68
   Property ......................................................................................................................................... 30
   Protective Advances...................................................................................................................... 82
   Punchlist Items .............................................................................................................................. 30
   Purchasing Covenant .................................................................................................................. 131
   Qualified Manager ........................................................................................................................ 30
   Qualified Marketing Agent ........................................................................................................... 30
   Rate Cap Collateral ..................................................................................................................... 147
   Rating Agencies ............................................................................................................................ 31
   Recipient ....................................................................................................................................... 12
   Recourse Guaranty ........................................................................................................................ 31
   Recycled Entity Certificate ........................................................................................................... 31
   Register’s Office ........................................................................................................................... 31
   Registrar ...................................................................................................................................... 165
   Regulatory Change........................................................................................................................ 55
   Remaining Borrower ................................................................................................................... 196
   Rents ............................................................................................................................................. 31
   Replacement Interest Rate Cap Agreement .................................................................................. 31
   Required Equity Investment ......................................................................................................... 31
   Restoration .................................................................................................................................. 140
   Restricted Party ............................................................................................................................. 32
   Retainage....................................................................................................................................... 32
   S&P ............................................................................................................................................... 32
   Sanctioned Countries .................................................................................................................... 32
   Sanctioned Country....................................................................................................................... 32
   Second Extended Maturity Date ................................................................................................... 32
   Second Extension Notice .............................................................................................................. 48
   Second Extension Option.............................................................................................................. 48
   Second Extension Period .............................................................................................................. 32
   Secondary Market Transaction ................................................................................................... 156
   Securities ..................................................................................................................................... 156
   Securities Act ................................................................................................................................ 32
   Securitization .............................................................................................................................. 156
   Security Deposit Reserve Account ............................................................................................... 84
   Security Deposits ........................................................................................................................ 114
   Servicer ....................................................................................................................................... 162
   Servicing Agreement .................................................................................................................. 162
   Single Purpose Entity.................................................................................................................... 32
   Soft Cost Contingency .................................................................................................................. 32
   Soft Costs ...................................................................................................................................... 32
   SPE Entity ..................................................................................................................................... 32
   Speakeasy...................................................................................................................................... 32


                                                                              43
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 53 of
                                      322


   Sponsor ......................................................................................................................................... 32
   Spread ........................................................................................................................................... 33
   Springing Recourse Event........................................................................................................... 182
   Standstills .................................................................................................................................... 131
   State............................................................................................................................................... 33
   Stored Materials ............................................................................................................................ 33
   Strike Price .................................................................................................................................. 146
   Sub-Account ................................................................................................................................. 83
   Sub-Accounts ................................................................................................................................ 83
   Substantial Completion ................................................................................................................. 33
   Survey ........................................................................................................................................... 33
   Taking ........................................................................................................................................... 33
   Tax Distributions .......................................................................................................................... 33
   Tax Reserve Account .................................................................................................................... 84
   Tax Reserve Amount .................................................................................................................. 166
   Taxes ............................................................................................................................................. 34
   Tenant ........................................................................................................................................... 34
   Tenant Direction Letter ................................................................................................................. 85
   Term .............................................................................................................................................. 46
   Third Extended Maturity Date ...................................................................................................... 34
   Third Extension Notice ................................................................................................................. 49
   Third Extension Option................................................................................................................. 49
   Third Extension Period ................................................................................................................. 34
   Title Company .............................................................................................................................. 34
   Title Continuation ......................................................................................................................... 34
   Title Policy .................................................................................................................................... 34
   Trade Contract .............................................................................................................................. 34
   Trade Contractor ........................................................................................................................... 34
   Tranches ...................................................................................................................................... 158
   Transaction .................................................................................................................................. 197
   Transfer ......................................................................................................................................... 34
   U.S. Bank ...................................................................................................................................... 35
   U.S. Government Obligations ....................................................................................................... 35
   U.S. Lender ................................................................................................................................... 58
   U.S. Person.................................................................................................................................... 35
   UCC .............................................................................................................................................. 35
   UCC Insurance Policy................................................................................................................... 35
   Underwriter Group ...................................................................................................................... 161
   Uniform Commercial Code........................................................................................................... 35
   Uniform System of Accounts........................................................................................................ 35
   Unincorporated Materials ............................................................................................................. 33
   United States ................................................................................................................................. 35
   Updated Information ................................................................................................................... 159
   Zoning Memo.............................................................................................................................. 106




                                                                              44
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 54 of
                                      322


                           1.3       Principles of Construction. All references to sections, exhibits
                   and schedules are to sections, exhibits and schedules in or to this Agreement unless
                   otherwise specified. All accounting terms not specifically defined herein shall be
                   construed in accordance with GAAP, as modified by the Uniform System of
                   Accounts. All terms defined in this Agreement shall have the definitions given them
                   in this Agreement when used in any other Loan Document or in any certificate or
                   other document made or delivered pursuant this Agreement or any other Loan
                   Document, unless otherwise specified herein or therein. All uses of the word
                   “including” shall mean “including, without limitation” unless the context shall
                   indicate otherwise. Unless otherwise specified, the words “hereof,” “herein” and
                   “hereunder” and words of similar import when used in this Agreement shall refer to
                   this Agreement as a whole and not to any particular provision of this Agreement.
                   Unless otherwise specified, all meanings attributed to defined terms herein shall be
                   equally applicable to both the singular and plural forms of the terms so defined.

             II        GENERAL TERMS

                             2.1       Loan Amount and Disbursement to Borrower.

                       2.1.1       Loan Amount.

                  (a)     Loan. Subject to the conditions and upon the terms herein provided, and
   subject specifically to the restrictions set forth in the remainder of this Section 2.1.1, Lender
   hereby agrees to lend to Borrower, and Borrower agrees to borrow from Lender, in installments,
   the Loan. The Loan shall be repaid with interest, costs and charges as more particularly set forth
   in this Agreement, the Note, the Mortgage and the other Loan Documents. Principal amounts of
   the Loan which are repaid for any reason may not be reborrowed.

                       2.1.2       Loan Advances.

                 (a)     If Borrower shall have satisfied the applicable Advance Conditions
   pursuant to and in accordance with the terms and conditions set forth in this Agreement, Lender
   shall make Loan Advances in an aggregate principal amount not to exceed the Loan Amount.

                 (b)     Upon the disbursement of any Loan Advance, Borrower agrees to borrow
   such Loan Advance from Lender upon the terms of the Note, this Agreement, and the other Loan
   Documents. Other than any other Loan Advances made on the Advance Dates pursuant to this
   Agreement, Lender shall have no obligation to loan any additional funds in respect of the Loan
   in connection with the Project.

                 2.1.3   The Note, Mortgage and Loan Documents. The Loan shall be
   evidenced by the Note and secured by the Mortgage, the Assignment of Leases and the other
   Loan Documents and shall in no event exceed the Loan Amount.

                  2.1.4    Use of Proceeds. Borrower shall use the proceeds of the Loan only for
   the purposes and in the manner set forth in this Agreement. The Budget sets forth, by category
   and line items, the purposes and amounts for which Loan Advances made by Lender under this
   Agreement are to be used. Borrower will receive the Loan Advances to be made hereunder, and

                                                      45
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 55 of
                                      322


   will hold the right to receive the same, as a trust fund for the purpose of paying the Costs and
   Borrower will apply the same first to such payment before using any part thereof for any other
   purpose.

                   2.1.5   Initial Loan Advance. On the Closing Date, Lender advanced
   $7,808,852.00, which amount shall be used by Borrower for the purposes set forth on Schedule
   III (the “Initial Loan Advance”).

                          2.2       Commitment to Lend. Lender agrees, on the terms and
                   conditions set forth in this Agreement, to make the Loan Advances to Borrower
                   pursuant to this Agreement. Lender shall not have any further commitment to
                   advance any additional funds after the Funding Date Cutoff. Notwithstanding the
                   Funding Date Cutoff, Lender may, in its sole discretion and for Borrower’s account,
                   continue to make Loan Advances for the payment of interest on the Loan,
                   Impositions and Insurance Premiums until the repayment in full of the Loan.

                          2.3       Method of Borrowing and Conversion. With respect to each
                   Loan Advance (other than the Initial Loan Advance), Borrower shall submit a notice
                   to Lender (a “Notice of Borrowing”) which Notice of Borrowing shall be
                   irrevocable once delivered to Lender and specify the Borrowing Date of such Loan
                   Advance and the amount of such Loan Advance, provided that such Notice of
                   Borrowing shall be received by Lender prior to 2:00 P.M., New York time, ten (10)
                   Business Days prior to the Borrowing Date. Each Notice of Borrowing shall include
                   a Draw Request and the documentation required by Section 4.4 of this Agreement.

                          2.4      Notice to Lender and Funding of Loan. Upon receipt of a
                   Notice of Borrowing, Lender shall make such requested Loan Advance on the
                   Borrowing Date as long as the conditions to such Loan Advance set forth in this
                   Agreement are satisfied.

                             2.5    Term and Extension Periods.

                  (a)    The term (the “Term”) of the Loan shall terminate and expire on the
   Maturity Date. Subject to Section 2.16, the entire outstanding principal amount of the Loan,
   together with accrued and unpaid interest thereon and all other amounts due to Lender hereunder
   and under the other Loan Documents, shall be payable by Borrower in full on the Maturity Date.

                  (b)     Borrower shall have the option (the “First Extension Option”) by written
   notice delivered to Lender (the “First Extension Notice”) no later than thirty (30) days prior to
   the Initial Maturity Date nor any earlier than sixty (60) days prior to the Initial Maturity Date to
   extend the Term of the Loan for an additional twelve (12) month period to the First Extended
   Maturity Date subject to satisfaction of each of the following conditions precedent:

                                  (i)     Borrower shall have paid or caused to be paid to Lender the
                  non-refundable Extension Fee for the First Extension Period on or before the
                  Business Day immediately preceding the Initial Maturity Date;



                                                      46
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 56 of
                                      322


                                   (ii)  no Event of Default shall have occurred which remains
                  uncured at the time of the delivery of the First Extension Notice or the Initial
                  Maturity Date;

                                     (iii) Borrower shall have delivered to Lender, together with the
                  First Extension Notice, a certificate which shall be deemed remade as of the Initial
                  Maturity Date executed by an authorized officer of Borrower having actual
                  Knowledge sufficient to make such certification, representing and warranting to
                  Lender that (A) the Loan Documents are in full force and effect, (B) the Loan
                  Documents constitute the valid and binding obligations of Borrower and Guarantor
                  enforceable in accordance with their terms, (C) Borrower and Guarantor do not have
                  any offsets, counterclaims or defenses with respect to the payment of the Loan or to
                  the Loan Documents or Borrower’s or Guarantor’s obligations and liabilities under
                  the Loan Documents, and (D) all of the representations and warranties contained in
                  the Loan Documents, or otherwise made with respect to the Loan, remain true and
                  correct in all material respects as of the date of such officer’s certificate (and on the
                  Initial Maturity Date) except for (a) any matters which by their nature are no longer
                  true and correct as a result of the passage of time, and (b) updates to the
                  representations and warranties which are necessitated by the actions and/or omissions
                  of Borrower provided, that any such action and/or omission, as applicable, did not
                  require the consent of Lender pursuant to the Loan Documents and did not result in
                  an Event of Default under the Loan Documents;

                                     (iv)   Lender shall have received a Title Continuation to the Title
                  Policy which shall show that the Property has no Liens or encumbrances other than
                  Permitted Encumbrances and the amount of coverage under the Title Policy is not
                  less than the Outstanding Principal Balance of the Loan;

                                      (v)    Borrower shall obtain and deliver to Lender not later than
                  the Initial Maturity Date, one or more Replacement Interest Rate Cap Agreements
                  from an Approved Counterparty, which Replacement Interest Rate Cap Agreement(s)
                  shall be effective commencing on the Initial Maturity Date and shall have a maturity
                  date no earlier than the First Extended Maturity Date and shall have a Strike Price of
                  three percent (3%) (based on one month LIBOR), and Borrower shall deliver to
                  Lender on or prior to the Initial Maturity Date a collateral assignment of such
                  Replacement Interest Rate Cap Agreement(s) substantially in the form of the
                  Assignment of Rate Cap delivered to Lender on the Closing Date;

                                     (vi)     Substantial Completion of the Project shall have occurred
                  to the reasonable satisfaction of Lender and the Construction Consultant;

                                    (vii) the Loan-to-Value Ratio as of the date of the giving of the
                  First Extension Notice shall not be higher than 62.5%;

                                  (viii) Borrower shall have deposited into (i) the Tax Reserve
                  Account an amount equal to one-twelfth of the annual Impositions and Other Charges
                  in accordance with Section 17.1 of this Agreement, (ii) the Insurance Reserve


                                                        47
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 57 of
                                      322


                  Account an amount equal to one-twelfth of the annual Insurance Premiums in
                  accordance with Section 17.2 of this Agreement, and (iii) the FF&E Reserve Account
                  an amount equal to the Monthly FF&E Reserve Amount in accordance with Section
                  17.5;

                                     (ix)    No Material Adverse Change has occurred (provided that,
                  with respect to Guarantor, a Material Adverse Change shall only be deemed to occur
                  if Guarantor fails to continue to satisfy the liquidity and net worth requirements set
                  forth in the Guarantees);

                                     (x)    Borrower shall have paid all reasonable third party costs
                  and expenses incurred by Lender (including reasonable attorneys’ fees) in connection
                  with the exercise by Borrower of such extension.

                  (c)    Provided that Borrower shall have effectively exercised the First
   Extension Option in accordance with Section 2.5(b) to extend the Term to the First Extended
   Maturity Date, Borrower shall have the option (the “Second Extension Option”) by written
   notice delivered to Lender (the “Second Extension Notice”) no later than thirty (30) days prior
   to the First Extended Maturity Date nor any earlier than sixty (60) days prior to the First
   Extended Maturity Date to further extend the Term of the Loan for an additional twelve
   (12) month period to the Second Extended Maturity Date subject to satisfaction of each of the
   following conditions precedent:

                                   (i)    Borrower shall have paid or caused to be paid to Lender the
                  non-refundable Extension Fee for the Second Extension Period on or before the
                  Business Day immediately preceding the First Extended Maturity Date;

                                    (ii)   no Event of Default shall have occurred which remains
                  uncured at the time of the delivery of the Second Extension Notice or on the First
                  Extended Maturity Date;

                                      (iii) Borrower shall have delivered to Lender, together with the
                  Second Extension Notice, an officer’s certificate which shall be deemed remade as of
                  the First Extended Maturity Date executed by an authorized officer of Borrower
                  having actual Knowledge sufficient to make such certification, representing and
                  warranting to Lender that (A) the Loan Documents are in full force and effect, (B) the
                  Loan Documents constitute the valid and binding obligations of Borrower and
                  Guarantor enforceable in accordance with their terms, (C) Borrower and Guarantor do
                  not have any offsets, counterclaims or defenses with respect to the payment of the
                  Loan or to the Loan Documents or Borrower’s or Guarantor’s obligations and
                  liabilities under the Loan Documents, and (D) all of the representations and
                  warranties contained in the Loan Documents, or otherwise made with respect to the
                  Loan, remain true and correct in all material respects as of the date of such officer’s
                  certificate (and on the First Extended Maturity Date) except for (a) any matters which
                  by their nature are no longer true and correct as a result of the passage of time, and
                  (b) updates to the representations and warranties which are necessitated by the actions
                  and/or omissions of Borrower provided, that any such action and/or omission, as


                                                       48
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 58 of
                                      322


                  applicable, did not require the consent of Lender pursuant to the Loan Documents and
                  did not result in an Event of Default under the Loan Documents;

                                     (iv)   Lender shall have received a Title Continuation to the Title
                  Policy which shall show that the Property has no Liens or encumbrances other than
                  Permitted Encumbrances and the amount of coverage under the Title Policy is not
                  less than the Outstanding Principal Balance of the Loan;

                                     (v)    Borrower shall obtain and deliver to Lender not later than
                  the First Extended Maturity Date, one or more Replacement Interest Rate Cap
                  Agreements from an Approved Counterparty, which Replacement Interest Rate Cap
                  Agreement(s) shall be effective commencing on the First Extended Maturity Date and
                  shall have a maturity date no earlier than the Second Extended Maturity Date and
                  shall have a Strike Price of three percent (3%) (based on one month LIBOR), and
                  Borrower shall deliver to Lender on or prior to the First Extended Maturity Date a
                  collateral assignment of such Replacement Interest Rate Cap Agreement(s)
                  substantially in the form of the Assignment of Rate Cap delivered to Lender on the
                  Closing Date;

                                     (vi)    Completion of the Project shall have occurred to the
                  reasonable satisfaction of Lender and the Construction Consultant;

                                   (vii) the Loan-to-Value Ratio as of the date of the giving of the
                  Second Extension Notice shall not be higher than 62.5%;

                                   (viii) Borrower shall have deposited into (i) the Tax Reserve
                  Account an amount equal to one-twelfth of the annual Impositions and Other Charges
                  in accordance with Section 17.1 of this Agreement, (ii) the Insurance Reserve
                  Account an amount equal to one-twelfth of the annual Insurance Premiums in
                  accordance with Section 17.2 of this Agreement, and (iii) the FF&E Reserve Account
                  an amount equal to the Monthly FF&E Reserve Amount in accordance with Section
                  17.5;

                                     (ix)    No Material Adverse Change has occurred (provided that,
                  with respect to Guarantor, a Material Adverse Change shall only be deemed to occur
                  if Guarantor fails to continue to satisfy the liquidity and net worth requirements set
                  forth in the Guarantees); and

                                     (x)    Borrower shall have paid all reasonable third party costs
                  and expenses incurred by Lender (including reasonable attorneys’ fees) in connection
                  with the exercise by Borrower of such extension.

                   (d)     Provided that Borrower shall have effectively exercised the First
   Extension Option in accordance with Section 2.5(b) to extend the Term to the First Extended
   Maturity Date and the Second Extension Option in accordance with Section 2.5(c) to extend the
   Term to the Second Extended Maturity Date, Borrower shall have the option (the “Third
   Extension Option”) by written notice delivered to Lender (the “Third Extension Notice”) no
   later than thirty (30) days prior to the Second Extended Maturity nor any earlier than sixty (60)

                                                       49
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 59 of
                                      322


   days prior to the Second Extended Maturity Date to further extend the Term of the Loan for an
   additional twelve (12) month period to the Third Extended Maturity Date subject to satisfaction
   of each of the following conditions precedent:

                                  (i)     Borrower shall have paid or caused to be paid to Lender the
                  non-refundable Extension Fee for the Third Extension Period on or before the
                  Business Day immediately preceding the Second Extended Maturity Date;

                                    (ii)   no Event of Default shall have occurred which remains
                  uncured at the time of the delivery of the Third Extension Notice or on the Second
                  Extended Maturity Date;

                                      (iii) Borrower shall have delivered to Lender, together with the
                  Third Extension Notice, an officer’s certificate which shall be deemed remade as of
                  the Second Extended Maturity Date executed by an authorized officer of Borrower
                  having actual Knowledge sufficient to make such certification, representing and
                  warranting to Lender that (A) the Loan Documents are in full force and effect, (B) the
                  Loan Documents constitute the valid and binding obligations of Borrower and
                  Guarantor enforceable in accordance with their terms, (C) Borrower and Guarantor do
                  not have any offsets, counterclaims or defenses with respect to the payment of the
                  Loan or to the Loan Documents or Borrower’s or Guarantor’s obligations and
                  liabilities under the Loan Documents, and (D) all of the representations and
                  warranties contained in the Loan Documents, or otherwise made with respect to the
                  Loan, remain true and correct in all material respects as of the date of such officer’s
                  certificate (and on the Second Extended Maturity Date) except for (a) any matters
                  which by their nature are no longer true and correct as a result of the passage of time,
                  and (b) updates to the representations and warranties which are necessitated by the
                  actions and/or omissions of Borrower provided, that any such action and/or omission,
                  as applicable, did not require the consent of Lender pursuant to the Loan Documents
                  and did not result in an Event of Default under the Loan Documents;

                                     (iv)   Lender shall have received a Title Continuation to the Title
                  Policy which shall show that the Property has no Liens or encumbrances other than
                  Permitted Encumbrances and the amount of coverage under the Title Policy is not
                  less than the Outstanding Principal Balance of the Loan;

                                     (v)    Borrower shall obtain and deliver to Lender not later than
                  the Second Extended Maturity Date, one or more Replacement Interest Rate Cap
                  Agreements from an Approved Counterparty, which Replacement Interest Rate Cap
                  Agreement(s) shall be effective commencing on the Second Extended Maturity Date
                  and shall have a maturity date no earlier than the Third Extended Maturity Date and
                  shall have a Strike Price of three percent (3%) (based on one month LIBOR), and
                  Borrower shall deliver to Lender on or prior to the Second Extended Maturity Date a
                  collateral assignment of such Replacement Interest Rate Cap Agreement(s)
                  substantially in the form of the Assignment of Rate Cap delivered to Lender on the
                  Closing Date;



                                                        50
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 60 of
                                      322


                                   (vi)    the Loan-to-Value Ratio as of the date of the giving of the
                  Third Extension Notice shall not be higher than 62.5%

                                   (vii) Borrower shall have deposited into (i) the Tax Reserve
                  Account an amount equal to one-twelfth of the annual Impositions and Other Charges
                  in accordance with Section 17.1 of this Agreement, (ii) the Insurance Reserve
                  Account an amount equal to one-twelfth of the annual Insurance Premiums in
                  accordance with Section 17.2 of this Agreement, and (iii) the FF&E Reserve Account
                  an amount equal to the Monthly FF&E Reserve Amount in accordance with Section
                  17.5;

                                     (viii) No Material Adverse Change has occurred (provided that,
                  with respect to Guarantor, a Material Adverse Change shall only be deemed to occur
                  if Guarantor fails to continue to satisfy the liquidity and net worth requirements set
                  forth in the Guarantees); and

                                     (ix)   Borrower shall have paid all reasonable third party costs
                  and expenses incurred by Lender (including reasonable attorneys’ fees) in connection
                  with the exercise by Borrower of such extension.

                           2.6      Interest on the Loan Prior to Maturity. The Outstanding
                   Principal Balance of the Loan shall accrue interest prior to but excluding the
                   Maturity Date at a rate per annum equal to the Interest Rate for the applicable
                   Interest Period.

                          2.7        Administrative Fee. On each Payment Date, Borrower shall pay
                   Lender the Administrative Fee, which Administrative Fee shall be paid in arrears
                   and shall be calculated on the number of days elapsed based on a 360 day year.

                             2.8    General Provisions as to Payments.

                  (a)     On each Payment Date to but not including the Maturity Date, Borrower
   shall pay to Lender, accrued and unpaid interest at the Interest Rate on the Outstanding Principal
   Balance of the Loan.

                   (b)     Borrower shall make each payment of principal of, and interest on, the
   Loan and of fees hereunder, not later than 4:00 p.m. (New York time) on the date when due, in
   immediately funds available in lawful money of the United States, delivered to Lender by wire
   transfer to such accounts at such banks as Lender may designate from time to time in writing at
   least five (5) Business Days prior to the next Payment Date.

                 (c)     Subject to Section 2.16, all amounts due hereunder shall be payable,
   without any counterclaim, setoff or deduction whatsoever.

                  (d)    The entire outstanding principal amount of the Note, all accrued and
   unpaid interest thereon and all other fees and sums then payable hereunder or under the Loan
   Documents, including, without limitation, any payment in respect of the Minimum Multiple


                                                       51
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 61 of
                                      322


   Payment (if applicable in accordance with Section 2.12(c)) and Exit Fee, shall be due and
   payable in full on the Maturity Date.

                           2.9       Breakage Costs. Borrower agrees to indemnify Lender and to
                   hold Lender harmless from any actual loss or out-of-pocket expense (other than with
                   respect to Excluded Taxes) which Lender sustains or incurs (including, without
                   limitation, any such actual loss or out-of-pocket expense arising from interest or fees
                   payable by Lender to lenders of funds obtained by it in order to maintain a LIBOR
                   Loan hereunder and any such loss or expense arising from obtaining, liquidating or
                   employing deposits from third parties, but excluding loss of margin for the period
                   after any such payment or conversion or failure to borrow or prepay) as a
                   consequence of (i) any default by Borrower in payment of the principal of or interest
                   on the Loan as and when due and payable, (ii) any prepayment (whether voluntary or
                   mandatory) of the Loan on a day that (A) is not a Payment Date (provided, that if
                   Lender receives all accrued and unpaid interest payable with respect to such
                   principal being prepaid through the end of the Interest Period in which such
                   prepayment occurs, such prepayment is otherwise made in accordance with Section
                   2.12, no Breakage Costs related to this clause (A) shall be payable with respect to
                   such prepayment) or (B) is a Payment Date if Borrower did not give the prior written
                   notice of such prepayment required pursuant to the terms of this Agreement, (iii)
                   Borrower fails to (A) borrow any Loan Advance after the delivery by Borrower of a
                   Draw Request (other than as a result of Lender’s failure to fund such Loan Advance
                   in contravention of the terms of this Agreement) or (B) prepay any portion of the
                   Loan after irrevocable notice thereof has been given to Lender in accordance with
                   the terms of this Agreement without the prior written approval of Lender and (iv) the
                   conversion (for any reason whatsoever, whether voluntary or involuntary) of the
                   Loan to a non-LIBOR Loan (the amounts referred to in clauses (i), (ii), (iii) and (iv)
                   are herein referred to collectively as the “Breakage Costs”); provided, however,
                   Borrower shall not indemnify Lender from any loss or expense to the extent arising
                   from Lender’s willful misconduct or gross negligence.

                           2.10       Calculation of Interest and Fees. All interest and fees shall be
                   calculated on the basis of a year of 360 days and paid for the actual number of days
                   elapsed in the Interest Period or other period for which the calculation is being made.

                             2.11    Default Interest; Late Payment Charge and Usury Savings.

                  2.11.1 Default Interest. Upon the occurrence and during the continuance of an
   Event of Default, interest on the Outstanding Principal Balance of the Loan and, to the extent
   permitted by law, overdue interest and other amounts due in respect of the Loan shall accrue at
   the Default Rate calculated from the date of the occurrence of such Event of Default. Interest at
   the Default Rate shall be computed from the occurrence of the Event of Default until the actual
   receipt and collection of the Debt or that portion thereof that is then due in connection with the
   Loan. This Section 2.11 shall not be construed as an agreement or privilege to extend the date of
   the payment of the Loan, nor as a waiver of any other right or remedy accruing to Lender by
   reason of the occurrence of any Event of Default, and Lender retains its rights hereunder to



                                                        52
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 62 of
                                      322


   accelerate and to continue to demand payment of the Loan upon the occurrence and during the
   continuance of any Event of Default.

                   2.11.2 Application of Payments. Borrower shall repay the entire Outstanding
   Principal Balance in full on the Maturity Date, together with interest thereon to (but excluding)
   the date of repayment and any other amounts due and owing under the Loan Documents. All
   proceeds of any repayment, including any permitted prepayments of the Loan, shall be applied
   by Lender as follows in the following order of priority: first, to accrued and unpaid interest at
   the Interest Rate; second, to the Outstanding Principal Balance; and third, to the Exit Fee and any
   other amounts then due and owing under the Loan Documents, including any applicable
   Minimum Multiple Payment.

                 2.11.3 Late Payment Charge. If any principal (other than principal due on the
   Maturity Date), interest or other sums due under the Loan Documents is not paid by Borrower
   when due, Borrower shall pay upon demand to Lender, an amount equal to the lesser of (a) five
   percent (5%) of such unpaid sum and (b) the Maximum Legal Rate (the “Late Payment
   Charge”) in order to defray the expense incurred by Lender in handling and processing such
   delinquent payment and to compensate Lender for the loss of the use of such delinquent
   payment. Any such amount shall be secured by this Agreement, the Mortgage and the other
   Loan Documents to the extent permitted by applicable law.

                   2.11.4 Usury Savings. This Agreement and the Note are subject to the express
   condition that at no time shall interest be charged or Borrower be obligated or required to pay
   interest on the principal balance of the Loan at a rate which could subject Lender to either civil
   or criminal liability as a result of being in excess of the Maximum Legal Rate. If, by the terms of
   this Agreement or the other Loan Documents, Borrower is at any time required or obligated to
   pay interest on the principal balance due under the Note at a rate in excess of the Maximum
   Legal Rate, then the Interest Rate or the Default Rate for the Note, as the case may be, shall be
   deemed to be immediately reduced to the Maximum Legal Rate and all previous payments in
   excess of the Maximum Legal Rate shall be deemed to have been payments in reduction of
   principal and not on account of the interest due under the Note. All sums paid or agreed to be
   paid to Lender for the use, forbearance, or detention of the sums due under the Loan, shall, to the
   extent permitted by applicable law, be amortized, prorated, allocated, and spread throughout the
   full stated term of the Loan until payment in full so that the rate or amount of interest on account
   of the Loan does not exceed the Maximum Legal Rate of interest from time to time in effect and
   applicable to the Loan for so long as the Loan is outstanding.

                             2.12       Voluntary Prepayments.

                       (a)        Voluntary Prepayments.

                                     (i)     The outstanding principal balance of the Loan may be
                  prepaid, in whole only (but not in part), at any time during the Term upon compliance
                  with the terms set forth in clause (ii) below; provided, however, that Borrower shall
                  contemporaneously with such prepayment pay to Lender the Minimum Multiple
                  Payment (if applicable in accordance with Section 2.12(c)), the Exit Fee and any
                  Breakage Costs (if any).


                                                           53
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 63 of
                                      322


                                      (ii)  In connection with any proposed prepayment of the Loan,
                  Borrower shall give Lender not less than ten (10) Business Day’s prior written
                  irrevocable notice of such election to prepay the Loan, which notice (the
                  “Prepayment Notice”) shall specify the Business Day upon which such prepayment
                  shall be made (the “Prepayment Date”). Together with any principal prepayment,
                  Borrower shall pay to Lender: (A) all accrued and unpaid interest on the Loan to and
                  including the date of prepayment, (B) all other sums then due and payable under the
                  Loan Documents, (C) if the prepayment occurs on any date other than a Payment
                  Date, all interest which would have accrued on the Loan for the remainder of the then
                  applicable Interest Period, (D) the Exit Fee, (E) the Minimum Multiple Payment (if
                  applicable in accordance with Section 2.12(c)) and (F) any Breakage Costs (if any).

                  (b)     Prepayments after Event of Default. If, following the occurrence and
   during the continuance of an Event of Default, Borrower, a purchaser at foreclosure or any other
   Person tenders payment of all or any part of the Debt, or if all or any portion of the Debt is
   recovered by Lender after and during the continuance of such Event of Default, Borrower, such
   purchaser at foreclosure or other Person shall pay (i) all accrued and unpaid interest at the
   Default Rate on the outstanding principal amount of the Loan through the last day of the Interest
   Period within which such tender or recovery occurs, (ii) the Minimum Multiple Payment (if
   applicable in accordance with Section 2.12(c)), and (iii) all other sums then due and payable
   under the Loan Documents (including, without limitation, any Breakage Costs, the Exit Fee, the
   Administrative Fee and Late Payment Charges). Notwithstanding anything to the contrary
   contained herein or in any other Loan Document, any prepayment of the Debt made concurrently
   with the occurrence of an Event of Default or while an Event of Default is continuing shall be
   applied to the Debt in such order and priority as may be determined by Lender in its sole
   discretion.

                   (c)    Minimum Multiple Payment. In connection with the repayment of the
   Loan, whether by prepayment, on the Maturity Date or as a result of acceleration of the Loan
   (other than as a result of a Casualty or Taking), in addition to all other amounts payable by
   Borrower in accordance with the Loan Agreement, Borrower shall pay to Lender an amount
   equal to the positive excess, if any, of: (a) an amount calculated by multiplying (i) 1.14 by (ii)
   (A) the Loan Amount or (B) if Lender is in breach of its obligation to fund any Loan Advance
   after Borrower has fully complied with the requirements set forth herein with respect to such
   Loan Advance, the aggregate Loan Advances; minus (b) the aggregate interest and principal
   payments received by Lender from the Closing Date to the date of final prepayment or
   repayment of the Loan plus the Origination Fee and the Exit Fee, but expressly excluding from
   clause (b) the non-refundable processing fee deposited with Lender prior to the Closing Date in
   the amount of $10,000, the Administrative Fee and any servicing fees paid by Borrower to
   Lender (the “Minimum Multiple Payment”). Borrower acknowledges that (w) a prepayment,
   except as permitted hereunder, will cause damage to Lender; (x) the Minimum Multiple Payment
   is intended to compensate Lender for the loss of its investment and the expense incurred and time
   and effort associated with making the Loan, which will not be fully repaid if the Loan is prepaid;
   (y) it will be extremely difficult and impractical to ascertain the extent of Lender’s damages
   caused by a prepayment not permitted by the Loan Documents; and (z) the Minimum Multiple
   Payment represents Lender’s and Borrower’s reasonable estimate of Lender’s damages from the
   prepayment and is not a penalty.

                                                      54
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 64 of
                                      322


                 (d)    Exit Fee. In connection with any prepayment of the Loan or any
   repayment of the Loan on (or after) the Maturity Date, regardless of whether such prepayment or
   repayment is voluntary, involuntary, on account of the acceleration of the Loan (whether or not
   due to an Event of Default), or otherwise, in addition to all other amounts due and owing to
   Lender in accordance with the terms of the Loan Documents, Borrower shall pay to Lender the
   Exit Fee.

                 (e)              No Right to Reborrow. Any amount borrowed and repaid hereunder may
   not be reborrowed.

                           2.13       LIBOR Unascertainable. If Lender notifies Borrower, after
                   reasonably determining in good faith, that adequate and reasonable means do not
                   exist for ascertaining LIBOR or that a contingency has occurred which materially
                   and adversely affects the London Interbank Eurodollar Market at which Lender
                   prices loans (which good faith determination by Lender shall be conclusive and
                   binding on Borrower in the absence of manifest error), then Lender shall give notice
                   thereof to Borrower at least one (1) Business Day prior to the last day of the related
                   Interest Period. If such notice is given, Lender’s obligation to maintain interest
                   based on LIBOR shall be suspended and the Note shall bear interest at the
                   Alternative Rate beginning on the first day of the next succeeding Interest Period. If,
                   pursuant to the terms of this Section 2.13, the Note is bearing interest at the
                   Alternative Rate and Lender shall reasonably determine that the event(s) or
                   circumstance(s) which resulted in such conversion are no longer applicable, Lender
                   shall give written notice of such determination to Borrower and Lender not later than
                   one (1) Business Day prior to the last day of the then current Interest Period. If such
                   notice is given, the Note shall bear interest at the LIBOR Rate beginning on the first
                   day of the next succeeding Interest Period. Lender shall promptly notify Borrower
                   in writing of each such determination made pursuant to the terms of this Section
                   2.13.

                           2.14      Illegality. If, after the date of this Agreement, any applicable law,
                   rule or regulation is adopted, or any change is made in any existing applicable law,
                   rule or regulation or in the interpretation or administration thereof by any
                   Governmental Authority, central bank or comparable agency charged with the
                   interpretation or administration thereof, or compliance by Lender (or its Lending
                   Office) with any request or directive (whether or not having the force of law) of any
                   such Governmental Authority, central bank or comparable agency issued after the
                   date of this Agreement (a “Regulatory Change”) shall make it unlawful for Lender
                   (or its Lending Office) to make, maintain or fund its LIBOR Loans at the LIBOR
                   Rate, Lender shall forthwith give written notice thereof to Borrower, whereupon (a)
                   the obligation of Lender to make LIBOR Loans shall be suspended, and (b) any
                   outstanding LIBOR Loan made by Lender shall be converted into an Alternative
                   Rate Loan on the first day of the immediately succeeding Interest Period or within
                   such earlier period as required by applicable law. If, pursuant to the terms of this
                   Section 2.14, the Note is bearing interest at the Alternative Rate and the Regulatory
                   Change which resulted in the Note bearing interest at the Alternative Rate shall no
                   longer exist or be effective or applicable to Lender, Lender shall give written notice

                                                         55
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 65 of
                                      322


                   thereof to Borrower, and the Note shall bear interest at the LIBOR Rate commencing
                   on the first day of the next succeeding Interest Period. Notwithstanding the
                   foregoing, before giving any notice pursuant to this Section 2.14, Lender shall
                   designate a different Lending Office if such designation will avoid the need for
                   giving such notice and will not, in the judgment of Lender, be otherwise
                   disadvantageous in any material respect to Lender. Lender shall promptly notify
                   Borrower in writing of such determination made pursuant to the terms of this Section
                   2.14.

                             2.15   Increased Cost and Reduced Return.

                   (a)    Except with respect to Excluded Taxes, if any Regulatory Change shall
   hereafter (i) impose, modify or deem applicable any reserve (including, without limitation, any
   such requirement imposed by the Board of Governors of the Federal Reserve System (but
   excluding with respect to any LIBOR Loan any such requirement reflected in an applicable
   LIBOR reserve percentage)), special deposit, insurance assessment or similar requirement
   against assets of, deposits with or for the account of, or credit extended by, Lender (or its
   Lending Office) or (ii) shall impose on Lender (or its Lending Office) or on the London
   interbank market any other condition affecting its LIBOR Loans, the Note, or its obligation to
   make LIBOR Loans, and the result of any of the foregoing is to materially increase the cost to
   Lender (or its Lending Office) of making or maintaining any LIBOR Loan, or to materially
   reduce the amount of any sum received or receivable by Lender (or its Lending Office) under
   this Agreement or under the Note with respect thereto, by an amount reasonably determined by
   Lender to be material, then, within thirty (30) days after written demand by Lender, which
   demand shall be accompanied by a certificate showing, in reasonable detail, the calculation of
   such amount or amounts (based upon a reasonable allocation thereof by Lender to LIBOR rate
   loans made by Lender), and provided Lender is generally exercising rights similar to those set
   forth in this subsection against other borrowers similarly situated to Borrower, Borrower shall
   pay to Lender such additional amount or amounts as will compensate Lender for such increased
   actual out-of-pocket cost or reduction to the extent reasonably allocable to its LIBOR Loans.

                  (b)      If Lender shall have reasonably determined in good faith that, after the
   date hereof, the adoption of any applicable law, rule or regulation regarding capital adequacy, or
   any change in any such law, rule or regulation, or any change in the interpretation or
   administration thereof by any Governmental Authority, central bank or comparable agency
   charged with the interpretation or administration thereof, or any request or directive regarding
   capital adequacy (whether or not having the force of law) of any such Governmental Authority,
   central bank or comparable agency, has or would have the effect of reducing the rate of return on
   capital of Lender (or its parent) as a consequence of Lender’s obligations hereunder to a level
   below that which Lender (or its parent) could have achieved but for such adoption, change,
   request or directive (taking into consideration its policies with respect to capital adequacy) by an
   amount deemed by Lender to be material (other than with respect to any (A) Indemnified Taxes,
   (B) Taxes described in clauses (iii) through (v) of the definition of Excluded Taxes and (C)
   Connection Income Taxes), then from time to time, within thirty (30) days after written demand
   by Lender, which demand shall be accompanied by a certificate showing, in reasonable detail,
   the calculation of such amount or amounts, and provided Lender is generally exercising rights
   similar to those set forth in this subsection against other borrowers similarly situated to

                                                      56
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 66 of
                                      322


   Borrower, Borrower shall pay to Lender such additional amount or amounts as will compensate
   Lender (or its parent) for such reduction.

                  (c)     Lender shall promptly notify Borrower in writing of any event of which it
   has knowledge, occurring after the date hereof, which will entitle Lender to compensation
   pursuant to this Section 2.15 and will designate a different Lending Office if such designation
   will avoid the need for, or reduce the amount of, such compensation and will not, in the good
   faith judgment of Lender, be otherwise disadvantageous in any material respect to Lender. A
   certificate of Lender claiming compensation under this Section 2.15 and setting forth the
   additional amount or amounts to be paid to it hereunder shall be conclusive in the absence of
   manifest error. In determining such amount, Lender may use any reasonable averaging and
   attribution methods. Notwithstanding anything to the contrary in this Agreement or any of the
   Loan Documents, Borrower shall not be required to pay compensation of additional amounts
   pursuant to this Section 2.15 that arise by reason of the gross negligence, illegal acts, fraud or
   willful misconduct of Lender or any of Lender’s owners, officers, employees or agents.

                  (d)     Failure or delay on the part of any Lender to demand compensation
   pursuant to this Section 2.15 shall not constitute a waiver of such Lender’s right to demand such
   compensation; provided that Borrower shall not be required to compensate a Lender pursuant to
   this Section 2.15 for any increased costs incurred or reductions suffered more than nine (9)
   months prior to the date that such Lender notifies the Borrower of the Regulatory Change or
   other applicable change in law reflected in this Section 2.15 giving rise to such increased costs or
   reductions, and of such Lender’s intention to claim compensation therefor (except that, if the
   Regulatory Change or other applicable change in law reflected in this Section 2.15 giving rise to
   such increased costs or reductions is retroactive, then the nine-month period referred to above
   shall be extended to include the period of retroactive effect thereof).

                             2.16   Taxes.

                  (a)     Any and all payments by Borrower to or on account of any obligation of
   Borrower hereunder or under any other Loan Document shall be made free and clear of and
   without deduction or withholding for any Taxes, except as required under applicable law. If any
   applicable law (as determined in the good faith discretion of Borrower) requires the deduction or
   withholding of any Tax from any such payment by a Borrower then (i) Borrower shall make such
   deductions or withholdings, (ii) Borrower shall pay the full amount deducted or withheld to the
   relevant Governmental Authority or other authority in accordance with applicable law, (iii) if
   such Tax is an Indemnified Tax, then the sum payable by Borrower shall be increased as
   necessary so that after making all required deductions or withholdings (including deductions or
   withholdings applicable to additional sums payable under this Section 2.16) the sum payable
   shall be increased so that each Lender receives an amount equal to the sum it would have
   received had no such deductions or withholdings been made, and (iv) Borrower shall furnish to
   Lender, at its address referred to in Section 20.6, the original or a certified copy of a receipt
   evidencing payment thereof or other evidence of payment as shall be reasonably satisfactory to
   Lender.

                (b)     In addition, Borrower agrees to pay any present or future stamp court, or
   documentary Taxes, intangible, recording, filing or similar Taxes which arise from any payment


                                                    57
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 67 of
                                      322


   made hereunder or under the Note or from the execution or delivery of or performance of, or the
   exercise of remedies under, or otherwise with respect to, this Agreement, the Note or any other
   Loan Document (hereinafter referred to as “Other Taxes”) except any such Taxes that are Other
   Connection Taxes imposed with respect to an assignment (other than an assignment made
   pursuant to Section 2.16(h)).

                  (c)     Borrower agrees to indemnify Lender for the full amount of Indemnified
   Taxes (including, without limitation, any Indemnified Taxes imposed or asserted by any
   jurisdiction on amounts payable under this Section 2.16) paid by Lender or required to be
   withheld or deducted from a payment to Lender and any reasonable expenses arising therefrom
   or with respect thereto. Payment under this indemnification shall be made within ten (10) days
   from the date Lender makes written demand therefor to Borrower, specifying in reasonable detail
   the nature and amount of such Indemnified Taxes.

                    (d)    Lender or any participant that is not a U.S. Person (each, a “Non-U.S.
   Lender”), (i) on or prior to the date of its execution and delivery of this Agreement in the case of
   any Non-U.S. Lender listed on the signature page hereof, (ii) on or prior to the date on which it
   becomes a Lender in the case of each other Non-U.S. Lender, (iii) in the case where a Non-U.S.
   Lender changes its applicable lending office by designating a different lending office (a “New
   Lending Office”), on the date upon which such Non-U.S. Lender designates the New Lending
   Office, (iv) upon the obsolescence or invalidity of any form previously delivered and (v) from
   time to time thereafter if requested in writing by Borrower, shall provide Borrower with IRS
   Form W-8EXP, W-8IMY (with applicable attachments), W-8BEN-E, W-8BEN or W-8ECI, as
   appropriate, or any successor form prescribed by the IRS, certifying that such Non-U.S. Lender
   is entitled to receive payments hereunder free from, or subject to a reduced rate of withholding of
   U.S. federal income Tax. In addition, in the case of a Non-U.S. Lender claiming exemption from
   U.S. federal withholding Tax under Section 871(h) or 881(c) of the Code, such Non-U.S. Lender
   shall also provide a duly executed certificate reasonably satisfactory to Borrower to the effect
   that such Non-U.S. Lender is not a bank for purposes of Section 881(c)(3)(A) of the Code, is not
   a 10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of Borrower
   and is not a controlled foreign corporation related to Borrower (within the meaning of Section
   864(d)(4) of the Code), and such Non-U.S. Lender agrees that it shall promptly notify Borrower
   in the event any such representation is no longer accurate. Lender and any participant that is a
   U.S. Person (each, a “U.S. Lender”), other than a U.S. Lender that may be treated as an exempt
   recipient based on the indicators described in Treasury Regulation Section 1.6049-4(c)(1)(ii),
   hereby agrees that it shall, (i) on or prior to the date of its execution and delivery of this
   Agreement in the case of each U.S. Lender listed on the signature pages hereof, (ii) on or prior to
   the date on which it becomes a U.S. Lender, in the case of each other U.S. Lender, (iii) in the
   case where a U.S. Lender changes its applicable lending office by designating a New Lending
   Office, on the date upon which such U.S. Lender designates the New Lending Office, (iv) upon
   the obsolescence or invalidity of any form previously delivered, and (vi) from time to time
   thereafter if requested in writing by Borrower, deliver to Borrower an accurate, complete and
   signed copy of IRS Form W-9 or successor form, certifying that such U.S. Lender is on the date
   of delivery thereof entitled to an exemption from United States backup withholding Tax. Unless
   Borrower has received such forms or other documents required by this Section 2.16(d), Borrower
   shall withhold amounts as required by applicable requirements of law from such payments at the
   applicable statutory rate. Each Lender agrees that if any form or certification it previously

                                                    58
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 68 of
                                      322


   delivered expires or becomes obsolete or inaccurate in any respect, it shall update such form or
   certification or promptly notify the Borrower in writing of its legal inability to do so.

                  (e)    If a payment made to a Lender under any Loan Document would be
   subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
   comply with the applicable reporting requirements of FATCA (including those contained in
   Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to Borrower at
   the time or times prescribed by law and at such time or times reasonably requested by Borrower
   or Lender such documentation prescribed by applicable law (including as prescribed by Section
   1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably requested by
   Borrower as may be necessary for Borrower to comply with its obligations under FATCA and to
   determine that such Lender has complied with such Lender’s obligations under FATCA or to
   determine the amount to deduct and withhold from such payment. Solely for purposes of this
   clause (e), “FATCA” shall include any amendments made to FATCA after the date of this
   Agreement. For purposes of this Section 2.16, the term “applicable law” includes FATCA.

                   (f)    If any party determines, in its sole discretion exercised in good faith, that
   it has received a refund of any Taxes as to which it has been indemnified pursuant to this Section
   2.16 (including by the payment of additional amounts pursuant to this Section 2.16), it shall pay
   to the indemnifying party an amount equal to such refund (but only to the extent of indemnity
   payments made under this Section with respect to the Taxes giving rise to such refund), net of all
   out-of-pocket expenses (including Taxes) of such indemnified party and without interest (other
   than any interest paid by the relevant Governmental Authority with respect to such refund).
   Such indemnifying party, upon the request of such indemnified party, shall repay to such
   indemnified party the amount paid over pursuant to this Section 2.16(f) (plus any penalties,
   interest or other charges imposed by the relevant Governmental Authority) in the event that such
   indemnified party is required to repay such refund to such Governmental Authority.
   Notwithstanding anything to the contrary in this Section 2.16(f), in no event will the indemnified
   party be required to pay any amount to an indemnifying party pursuant to this Section 2.16(f) the
   payment of which would place the indemnified party in a less favorable net after-Tax position
   than the indemnified party would have been in if the Tax subject to indemnification and giving
   rise to such refund had not been deducted, withheld or otherwise imposed and the
   indemnification payments or additional amounts with respect to such Tax had never been paid.
   This paragraph shall not be construed to require any indemnified party to make available its Tax
   returns (or any other information relating to its Taxes that it deems confidential) to the
   indemnifying party or any other Person or to file a refund claim.

                  (g)     Lender shall promptly notify Borrower in writing of any event of which it
   has knowledge, occurring after the date hereof, which will entitle Lender to compensation
   pursuant to this Section 2.16 and will designate a different Lending Office if such designation
   will avoid the need for, or reduce the amount of, such compensation and will not, in the good
   faith judgment of Lender, be otherwise disadvantageous in any material respect to Lender. A
   certificate of Lender claiming compensation under this Section 2.16 and setting forth the
   additional amount or amounts to be paid to it hereunder shall be conclusive in the absence of
   manifest error. In determining such amount, Lender may use any reasonable averaging and
   attribution methods.


                                                    59
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 69 of
                                      322


                           2.17       Release or Assignment on Payment in Full. If Borrower shall
                   pay or cause to be paid, the principal of and interest on the Note in full at maturity or
                   as otherwise permitted in accordance with the terms of the Loan Documents and all
                   other Debt payable to Lender or secured by the Mortgage or by the other Loan
                   Documents, then (a) Lender shall release the Lien of this Agreement upon the
                   Account Collateral and the Rate Cap Collateral, and (b) satisfy and release of record
                   the Mortgage and all the other Loan Documents shall be discharged (unless such
                   Loan Document by its terms is expressly intended to survive repayment of the
                   Loan). At the written request of Borrower, in connection with repayment of the
                   Debt, Lender shall assign the Note and the Mortgage to Borrower or to any other
                   Person at Borrower’s direction and without representation or warranty by, or
                   recourse to, Lender (except that Lender shall represent that the assignment of the
                   Note has been duly authorized and that it has not otherwise assigned or encumbered
                   all or any portion of the Note and Lender shall represent that such release and
                   termination or assignment has been duly authorized and that it has not assigned or
                   encumbered all or any portion of the Mortgage or the other Loan Documents and
                   Lender shall deliver a pay-off letter in customary form), all of the foregoing being at
                   the sole cost, preparation and expense of Borrower. Concurrently with or promptly
                   after such release and satisfaction or assignment of the Mortgage and all the other
                   Loan Documents, Lender will return to Borrower any amounts held in escrow
                   pursuant to this Agreement or any of the other Loan Documents, or otherwise, any
                   original certificated interests evidencing the pledged interests to Lender in its
                   possession and any part of the Property or other Account Collateral that may be in its
                   possession and, on the written request and at the expense of Borrower, will execute
                   and deliver such instruments of conveyance, assignment and release (including
                   appropriate UCC-3 termination statements) in recordable form prepared by
                   Borrower and as may reasonably be requested by Borrower to evidence such release
                   and satisfaction, or assignment and/or severance, and any such instrument, when
                   duly executed by Lender and, if appropriate, duly recorded by Borrower in the
                   places where the Mortgage and each of the other Loan Documents are recorded,
                   shall conclusively evidence the release and satisfaction or assignment of the
                   Mortgage and the other Loan Documents.

             III       CONDITIONS TO CLOSING

            The obligation of Lender to make the Loan pursuant to the Loan Documents is subject to
   the fulfillment by, or on behalf of, Borrower or waiver by Lender in its sole and absolute
   discretion of the following conditions precedent; provided, however, the following conditions
   precedent shall be deemed satisfied by the Lender by the making of the Loan on the Closing
   Date. Notwithstanding the foregoing, this Article III shall not impose an obligation to redeliver
   items previously delivered to Lender in connection with the closing of the Loan on the Closing
   Date unless such previously delivered item was amended, modified, supplemented or the subject
   matter underlying such delivered item, or the conditions upon which such delivered items was
   initially prepared, have changed, in each case, following the date such item was last received by
   Lender:



                                                         60
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 70 of
                                      322


                          3.1        Loan Documents. Lender shall have received an original
                   counterpart of this Agreement, and an original of the Note and all of the other Loan
                   Documents required to be delivered as of the Closing Date, in each case, duly
                   executed (and to the extent required, acknowledged) and delivered on behalf of
                   Borrower and each of the other parties thereto and, in the case of any Loan
                   Documents being recorded in the Register’s Office, in proper form for filing by the
                   Title Company in the Register’s Office, with a written instruction to the Title
                   Company to file the same and the order of recording of such documents.

                          3.2         Mortgage and Recordable Documents. Lender shall have
                   received evidence that original counterparts of the Mortgage and Assignment of
                   Leases, in proper form for recordation, have been delivered to the Title Company for
                   recording, so as to create, in the reasonable judgment of Lender, upon such recording
                   valid and enforceable first priority Liens upon the Property, in favor of Lender,
                   subject only to the Permitted Encumbrances, which Liens shall be first priority
                   Liens.

                           3.3        UCC Financing Statements. Lender shall have received evidence
                   that such UCC financing statements relating to the Mortgage and other applicable
                   Loan Documents that Lender shall deem reasonably necessary or desirable have
                   been delivered to the Title Company for filing in the applicable jurisdictions, so as to
                   create, in the reasonable judgment of Lender, upon filing a valid and enforceable
                   first priority Lien in all of Borrower’s Equipment, FF&E, Personal Property and
                   Intangibles (which may also be incorporated within the Mortgage).

                           3.4      Guarantees; Indemnities. Guarantor shall have executed and
                   delivered to Lender the Completion Guaranty, the Carry Guaranty, the Recourse
                   Guaranty and the Environmental Indemnity.

                          3.5        Required Equity Investment. Borrower shall have provided to
                   Lender evidence reasonably acceptable to Lender that the Required Equity
                   Investment shall have been invested in the Project in a manner approved by Lender.

                           3.6        Representations, Warranties and Compliance.                  The
                   representations and warranties of Borrower contained in this Agreement and the
                   other Loan Documents shall be true and correct in all material respects on and as of
                   the Closing Date, no Default or Event of Default shall have occurred and be
                   continuing, and Borrower shall be in compliance in all material respects with all
                   terms and conditions set forth in this Agreement and in each other Loan Document
                   on its part to be observed or performed as of the Closing Date.

                           3.7       Title Insurance. Lender shall have received the Title Policy
                   issued by the Title Company and dated as of the Closing Date. The Title Policy
                   shall (a) provide coverage in the amount of the Loan, (b) insure Lender that the
                   Mortgage creates a valid first priority Lien on the Property, in each case free and
                   clear of all exceptions from coverage other than the Permitted Encumbrances,
                   (c) contain the endorsements and affirmative coverages as Lender may require to the


                                                        61
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 71 of
                                      322


                   extent the same are available in the State (including a mezzanine endorsement, if
                   applicable), (d) contain a “pending disbursements” clause in customary form and as
                   otherwise reasonably acceptable to Lender, and (e) name Lender, its successors and
                   assigns, as the insured. Lender also shall have received evidence that all premiums
                   in respect of such Title Policy have been paid.

                           3.8       Survey. Lender shall have received, as of the Closing Date, a
                   current Survey for the Land, containing the survey certification and satisfying the
                   other reasonable requirements of Lender.

                           3.9       Zoning; Governmental Approvals; Building Permits. Lender
                   shall have received the Zoning Memo.

                           3.10      Interest Rate Cap Agreement. Lender shall have received the
                   Interest Rate Cap Agreement (in the notional amount required under the definition of
                   Interest Rate Cap Agreement) in compliance with the provisions hereof, including
                   Article XI.

                           3.11      Encumbrances. Borrower shall have caused the fee mortgage
                   encumbering the Leasehold Land prior to the Closing Date and the fee mortgages
                   encumbering the Fee Land prior to the Closing Date to be released and shall have
                   taken or caused to be taken such other actions in such a manner so that Lender has a
                   valid and perfected first priority Lien on the Property as of the Closing Date, subject
                   only to Permitted Encumbrances, and Lender shall have received satisfactory
                   evidence thereof.

                          3.12       Related Documents. Each additional document required to be
                   executed and/or delivered by Borrower to Lender pursuant to the terms of this
                   Agreement or the other Loan Documents or otherwise in connection with the
                   execution and delivery of the Loan Documents on the Closing Date shall have been
                   duly authorized, executed and delivered by all parties thereto, and Lender shall have
                   received and approved certified copies thereof.

                           3.13      Delivery of Organizational Documents. On or before the
                   Closing Date, Borrower shall deliver, or cause to be delivered, to Lender copies
                   certified by an Officer’s Certificate, of all organizational documentation related to
                   Borrower and certain of its Affiliates as have been requested by Lender and/or the
                   formation, structure, existence, good standing and/or qualification to do business of
                   Borrower and such Affiliates, as Lender may request in its sole discretion, including,
                   without limitation, good standing certificates, qualifications to do business in the
                   appropriate jurisdictions, resolutions authorizing the entering into of the Loan and
                   incumbency certificates as may be requested by Lender. Each of the organizational
                   documents of each SPE Entity shall contain the language required by Lender.

                          3.14       Legal Opinions. Lender shall have received Opinions of Counsel
                   with respect to Borrower, Guarantor and Borrower Holdco relating to the due
                   authorization, execution and enforceability of the Loan Documents and such other


                                                        62
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 72 of
                                      322


                   matters required by Lender with respect to Borrower, Guarantor, Borrower Holdco,
                   and such other entities as Lender may request, and such other legal opinions as
                   Lender may request.

                          3.15      Appraisal. Lender shall have received an Appraisal of the
                   Property in form and substance reasonably satisfactory to Lender.

                           3.16       Completion of Proceedings. All corporate and other proceedings
                   taken or to be taken in connection with the transactions contemplated by this
                   Agreement and other Loan Documents and all documents incidental thereto shall be
                   satisfactory in form and substance to Lender, and Lender shall have received all such
                   counterpart originals or certified copies of such documents as Lender may
                   reasonably request.

                          3.17      Independent Director Certificate. Lender shall have received an
                   executed certificate in form and substance satisfactory to Lender from each
                   Independent Director of an SPE Entity.

                           3.18      Transaction Costs. Borrower shall have paid or reimbursed
                   Lender for all title insurance premiums, recording and filing fees, costs of
                   environmental reports, appraisals and other reports, reasonable fees and costs of
                   Lender’s counsel and all other reasonable third party out-of-pocket costs and
                   expenses incurred in connection with the origination of the Loan, including, but not
                   limited to, the out-of-pocket fees and expenses of the Construction Consultant
                   relating to the Loan, and all other reasonable out-of-pocket fees, costs and expenses
                   (including, without limitation, fees, costs and expenses of outside legal counsel) of
                   Lender relating to the Loan to the extent then due and payable.

                          3.19      Other Payments and Fees; Origination Fee. All payments,
                   deposits or escrows required to be made or established by Borrower under this
                   Agreement and the other Loan Documents on or before the Closing Date shall have
                   been paid, and the non-refundable origination fee payable on the Closing Date in an
                   amount equal to one and one half percent (1.50%) of the Loan Amount (the
                   “Origination Fee”) shall have been paid to Lender in connection with the Loan.

                          3.20       Material Adverse Change. As of the Closing Date, (a) no event
                   or condition which results in a Material Adverse Change shall have occurred, and (b)
                   neither Borrower nor Guarantor shall be the subject of any bankruptcy,
                   reorganization or insolvency proceeding.

                          3.21     Reports. Lender shall have received the Environmental Report, a
                   report from Lender’s insurance consultant and a report from the Construction
                   Consultant, each of which report shall be satisfactory in form and substance to
                   Lender.

                            3.22      Financial Statements; Tax Statements; Operating Statements.
                   On or before the Closing Date, Lender shall have received, as applicable:
                   (a) certified copies of financial statements with respect to the Property, Borrower

                                                       63
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 73 of
                                      322


                   and Guarantor as requested by Lender, each in form and substance reasonably
                   satisfactory to Lender, and (b) certified copies of the operating statements, balance
                   sheets, Tax returns (if any) and supporting documentation for Borrower and tax
                   returns for Guarantor (related to the Property or the business related thereto or
                   operated thereon) for the most recent reporting year, as requested by Lender, each in
                   form and substance satisfactory to Lender; provided, however, that no financial
                   statement shall be required from Branden Muhl (other than a certified letter from
                   Branden Muhl and his accountant attesting that Branden Muhl’s Net Worth (as
                   defined in the Recourse Guaranty) is in excess of the Net Worth and Liquidity
                   Threshold described in the Recourse Guaranty).

                           3.23      Tax Lot; Subdivision. Lender shall have received evidence that
                   the Land has been duly subdivided, and that the Land constitutes one (1) or more
                   separate tax lots, which evidence shall be in form and substance reasonably
                   satisfactory to Lender.

                             3.24   Construction Matters.

                  (a)    Budget. Lender shall have received the final Budget, in form and
   substance reasonably satisfactory to Lender and Construction Consultant.

                  (b)   Plans and Specifications. Lender shall have received originals of
   complete Plans and Specifications as of the Closing Date, in form and substance reasonably
   satisfactory to Lender in its sole discretion, together with such other plans, specifications,
   contracts, subcontracts, schedules, test and reports reasonably required by Construction
   Consultant.

                 (c)    Construction Schedule. Lender shall have received the Construction
   Schedule as in effect on the Closing Date, in form and substance reasonably satisfactory to
   Lender and Construction Consultant.

                  (d)     Existing Construction Documents. Borrower shall have submitted for
   Lender’s and Construction Consultant’s review all Existing Construction Documents, including,
   without limitation, the Architect Agreement, all Trade Contracts in effect as of the Closing Date,
   the building permit and any other permits, licenses, any Leases or other agreements encumbering
   the Property or relating to Borrower, the Property and/or the Project, which said agreements (but
   not licenses and/or permits) encumbering the Property must contain customary lender protection
   rights, including assignability and termination rights for the benefit of Lender, and must
   otherwise be approved by Lender in its reasonable discretion.

                  (e)    Notice of Commencement. Lender shall have received and approved a
   notice of commencement, in the form compliant with the Lien Law and otherwise reasonably
   acceptable to Lender (the “Notice of Commencement”), to be recorded in the Register’s Office
   promptly after the execution of this Agreement, but in no event prior to the recording of the
   Mortgage and Assignment of Leases.




                                                       64
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 74 of
                                      322


                 (f)    Construction Management Agreement.        Lender and Construction
   Consultant shall have received, reviewed and approved, in their reasonable discretion, the
   Construction Management Agreement and the Construction Manager Consent.

                  (g)    Standard Form of Trade Contracts. Lender shall have received copies of
   each standard form of Trade Contract to be used by the Construction Manager, which standard
   form shall be approved by Lender in its reasonable discretion.

                   (h)    Trade Contracts. Lender and Construction Consultant shall have received,
   reviewed and approved evidence satisfactory, in their reasonable discretion, that the Construction
   Manager has engaged Trade Contractors under Trade Contracts representing at least fifty-four
   percent (54%) of all Trade Contracts amounts under the Budget for the Leasehold Land (which
   shall include all of the following Major Trade Contracts: superstructure, curtainwall, HVAC,
   electrical, and plumbing), and the related Trade Contractors under such Major Trade Contracts
   and the Major Trade Contracts shall be reasonably acceptable to Lender. Borrower shall obtain
   or cause Construction Manager to obtain surety bonds in form and substance satisfactory to
   Lender or “Subguard” insurance with respect to any subcontractor under a Major Trade Contract,
   and any such surety bond, shall be issued by insurers having long-term unsecured debt ratings of
   not less than A- from A.M. Best Company, Inc.

                           3.25       Insurance. Lender shall have received certified copies of policies,
                   valid certificates of insurance or other reasonably acceptable evidence with respect
                   to the policies of insurance required hereunder, reasonably satisfactory to Lender,
                   and evidence of the payment of all Insurance Premiums for the existing policy
                   period.

                            3.26      Other Agreements. Lender shall have received, reviewed and
                   approved, in its reasonable discretion, all agreements affecting the Property then in
                   effect, each in form and substance acceptable to Lender, including the Ground Lease,
                   the Master Lease, the EB-5 Loan Documents, the CDE Loan Documents, the
                   Octagon Loan Documents and the Option Agreement.

                            3.27        Evidence of Utility Service. Lender shall have received evidence
                   that all utility services and facilities necessary for the construction of the Project and,
                   upon Completion, the operation, use and occupancy of the Project for their intended
                   purposes are available at or proximate to the boundaries of the Land, including,
                   without limitation, water supply, storm and sanitary sewer facilities, gas and electric
                   and telephone facilities and means of access between the Land and public ways.

                           3.28      Reciprocal Easement Agreements. Lender shall have received,
                   reviewed and approved, in its sole discretion, any reciprocal easement agreements
                   with respect to the Property.

                          3.29      Compliance with Legal Requirements. Lender shall have
                   received evidence that the Property complies in all material respects with all
                   applicable Legal Requirements as of the Closing Date.



                                                         65
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 75 of
                                      322


                            3.30       Credit Reports and Searches. Lender shall have received credit
                   reports and UCC, lien, litigation bankruptcy and judgment searches concerning
                   Borrower, Guarantor, Sponsor and such other Persons as may be required by Lender,
                   in its sole discretion.

                          3.31      Net Worth and Liquidity. Guarantor shall be in compliance with
                   any net worth or liquidity requirements or other financial covenants set forth in the
                   Guarantees and shall have provided Lender with evidence of such compliance.

                          3.32      Ground Lessor Estoppel. Lender shall have received a consent
                   and estoppel executed by Ground Lessor in respect of the Ground Lease, in form and
                   substance reasonably acceptable to Lender (the “Ground Lessor Estoppel”).

                          3.33       UCC Insurance Policy.       Lender shall have received a UCC
                   Insurance Policy.

                          3.34       Flood Zone Compliance. Lender shall have received a special
                   hazard flood determination form from Borrower for any portion of the Property
                   located in a special flood hazard area.

                            3.35     Marketing Agreement. If executed prior to the date hereof,
                   Lender shall have received, in form and substance reasonably acceptable to Lender,
                   (a) a certified copy of the Marketing Agreement; and (b) an executed “comfort
                   letter” from Marketing Agent.

                           3.36      Subordination and Standstill Agreements. Lender shall have
                   received (a) a standstill agreement with Octagon (the “Octagon Standstill”), (b) a
                   standstill agreement with EB-5 Lender (the “EB-5 Standstill”), (c) a subordination
                   and standstill agreement with CDE, and (d) a subordination, non-disturbance and
                   attornment agreement in connection with the Master Lease (the “Master Lease
                   SNDA”), in each case in form and substance acceptable to Lender.

                           3.37       Miscellaneous. Lender or its counsel shall have received such
                   other and further approvals, opinions, documents and information as Lender or its
                   counsel may have reasonably requested, including the Loan Documents in form and
                   substance satisfactory to Lender and its counsel, together with all reports,
                   certificates, affidavits and other information, in form and substance reasonably
                   satisfactory to Lender or Construction Consultant, as each reasonably may require to
                   evidence compliance by Borrower with all of the provisions of this Agreement.

             IV        CONDITIONS TO ALL SUBSEQUENT ADVANCES

                           4.1      Conditions Precedent to Loan Advances. Lender shall not be
                   obligated to make any Loan Advance of the Loan after the Closing Date, unless the
                   following conditions are satisfied in the reasonable discretion of Lender as of the
                   Advance Date, except to the extent that Lender may elect in its sole discretion to
                   waive any such conditions:


                                                       66
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 76 of
                                      322


                   (a)     Satisfaction of Conditions for Closing. All conditions set forth in
   Article III shall continue to be satisfied as of such Advance Date (in the same manner in which
   they were satisfied on the Closing Date) or waived in writing by Lender; provided, however, that
   this paragraph (a) shall not reimpose an obligation to redeliver items previously delivered to
   Lender in connection with the satisfaction of the conditions precedent stated in Article III unless
   such previously delivered item was amended, modified, supplemented or the subject matter
   underlying such delivered item, or the conditions upon which such delivered item was initially
   prepared, have changed, in each case, following the date such item was last received by Lender
   and as permitted in accordance with the terms of this Agreement.

                   (b)    Representations and Warranties.         On each Advance Date, the
   representations and warranties made by Borrower and/or Guarantor in Article VI, the
   Guarantees, and in any other Loan Documents, as applicable, shall be true and correct in all
   material respects on the Advance Date with the same effect as if made on such date, except for
   (a) any matters which by their nature are no longer true and correct as a result of the passage of
   time, and (b) updates to the representations and warranties which are necessitated by the actions
   and/or omissions of Borrower and/or Guarantor provided, that any such action and/or omission,
   as applicable, did not require the consent of Lender pursuant to the Loan Documents and did not
   result in an Event of Default under the Loan Documents.

                       (c)        Intentionally Omitted.

                  (d)    No Events of Default. On the date of each Advance, no Default or Event
   of Default hereunder shall have occurred and be continuing.

                   (e)    Draw Request. Lender shall have received (i) a complete executed Notice
   of Borrowing and Draw Request in accordance with the requirements of Section 4.4, together
   with all required attachments and deliveries relating thereto, and (ii) evidence reasonably
   satisfactory to Lender that U.S. Bank has approved the Draw Request.

                    (f)     Construction Consultant Certificate. Lender shall have received with each
   Draw Request relating to Hard Costs, a certificate or report of Construction Consultant based
   upon a site observation of the Property made by Construction Consultant not more than fifteen
   (15) days prior to the date of such Advance, in which Construction Consultant shall in substance
   (i) verify that the portion of the Project completed as of the date of such site observation has been
   completed substantially in accordance with the Plans and Specifications; and (ii) state its
   estimate of (1) the percentages of the construction of the Project completed as of the date of such
   site observation on the basis of work in place as part of the Project and the Budget (the
   “Percentage of Completion”), (2) the Hard Costs actually incurred for work in place as part of
   the Project as of the date of such site observation, (3) the sum necessary to complete construction
   of the Project substantially in accordance with the Plans and Specifications, and (4) the amount
   of time from the date of such site inspection that will be required to achieve Substantial
   Completion and Completion of the Project; provided, however, that if the Construction
   Consultant delivers a certificate or report that states that the portion of the Project completed as
   of the date of such site observation has not been completed substantially in accordance with the
   Plans and Specifications, then, Lender shall provide Borrower the opportunity to object to such
   Construction Consultant’s certificate or report and for Borrower to deliver to Lender and


                                                           67
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 77 of
                                      322


   Construction Consultant evidence of such compliance, and if such evidence is acceptable to
   Lender, then the condition precedent set forth in this Section 4.1(f) shall be deemed to have been
   satisfied; provided, further, however, that if the Construction Consultant fails to deliver a
   certificate or report as provided herein within the earlier of (x) five (5) Business Days after
   written notice from Lender to Construction Consultant or (y) ten (10) days after all of the other
   Advance Conditions shall have been satisfied for such Loan Advance, then the condition
   precedent set forth in this Section 4.1(f) shall be deemed to have been satisfied.

                       (g)        Construction Documents.

                         (i)    Lender shall have received a list of all Construction Documents in
   effect as of the Advance Date, and copies of any new Construction Documents and any
   amendments, supplements, replacements or other modifications of any Construction Documents
   (other than Plans and Specifications), which may be posted on a secure website (the “Project
   Website”) to be established and maintained by Borrower in connection with the construction and
   development of the Project, including, without limitation, the Architect Agreement, the
   Construction Management Agreement, Major Trade Contracts, together with original Payment
   and Performance Surety Bonds in respect of each such contract and executed Major Trade
   Contractor Consents for each new Major Trade Contractor who is to receive proceeds of the
   applicable Advance, executed after the Closing Date or the date of the last Draw Request, as the
   case may be, and not previously furnished to Lender, which Construction Documents and such
   amendments, supplements, replacements or other modifications shall have been reasonably
   approved by Lender, to the extent Lender’s approval is required.

                        (ii)  The Major Trade Contracts and the related Trade Contractors
   under such Major Trade Contracts shall be reasonably acceptable to Lender.

                  (h)     Plans and Specifications. Borrower shall have made available for Lender
   and Construction Consultant on the Project Website, if applicable, a complete set of any and all
   amendments, supplements, replacements or other modifications made to the Plans and
   Specifications, and Lender shall have approved (such approval not to be unreasonably withheld),
   to the extent Lender’s approval is required, any amendments, supplements, replacements or other
   modifications to the Plans and Specifications.

                   (i)    Title Continuation. Lender shall have received a Title Continuation, dated
   the date of the requested Advance, issued to Lender in connection with the Loan Advance, which
   Title Continuation shall state that since the last disbursement of the Loan there have been no
   changes in the state of title to the Property other than Permitted Encumbrances and that there are
   no additional survey exceptions not previously approved by Lender.

                       (j)        Intentionally Omitted.

                  (k)     Updated Budget and Anticipated Cost Report. Lender shall have received
   (i) an updated Budget for the Project, in form and substance (including, without limitation, as
   with specificity as to Line Items and other levels of detail as Lender may reasonably require)
   reasonably approved by Lender, in each case which indicates the Costs anticipated to complete
   the design and construction of the Project, after giving effect to Costs incurred during the period


                                                            68
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 78 of
                                      322


   since the Closing Date, or the date of the last preceding Draw Request, as applicable, and (ii) an
   anticipated cost report in the form attached hereto as Exhibit C-6 in form and substance
   reasonably approved by Lender, which indicates the Costs anticipated to complete the design and
   construction of the Project, after giving effect to Costs incurred during the previous month and
   projected. No Line Item in the Budget shall be eligible for funding from the proceeds of an
   Advance until Lender and the Construction Consultant have received the related sub-contract(s)
   and, if applicable, Major Trade Contractor Consent(s) (provided the foregoing shall not be
   deemed to expand any approval rights of Lender with respect to Trade Contracts that are not
   Major Trade Contracts). Subject to all other terms and conditions set forth herein, Loan
   Advances shall be made for deposits required by the Construction Manager or the Trade
   Contractors. In no event shall any Loan Advance be made to fund over a construction or
   mechanic’s lien.

                 (l)     Budget Reconciliation. Lender shall have received a reconciliation by
   Borrower of the progress and cost of the construction of the Project through the date of the Draw
   Request with the Construction Schedule and the Budget, together with a projection of such
   progress and cost through to Completion of the Project.

                   (m)    Payment of Fees. Lender shall have received (or the same will be paid
   with the proceeds of the applicable Advance) payment for any and all reasonable out-of-pocket
   fees payable with respect to the Loan Advance pursuant to the Loan Documents, including, but
   not limited to, the reasonable out-of-pocket fees and expenses of the Construction Consultant
   relating to the Loan, and all other reasonable out-of-pocket fees, costs and expenses of
   (including, without limitation, reasonable fees and expenses of outside legal counsel) Lender
   relating to the Loan to the extent then due and payable.

                   (n)    No Other Mortgage. All materials and fixtures incorporated in the
   construction of the Project shall have been purchased so that their absolute ownership shall have
   vested in Borrower immediately upon delivery to the Property and Borrower shall have produced
   and furnished, if required by Lender, the contracts, bills of sale, if applicable to such type of
   materials, or other agreements under which title to such materials and fixtures is claimed.

                       (o)        Additional Bids.

                          (i)    Borrower shall obtain or cause Construction Manager to obtain,
   prior to Borrower’s right to request a Loan Advance, for itself and each Major Trade Contract,
   Payment and Performance Surety Bonds in form and substance reasonably satisfactory to Lender
   or “Subguard” insurance with respect to any subcontractor under each Major Trade Contracts.
   Each surety bond delivered in accordance with Section 3.24(h) or this Section 4.1(o) shall be
   issued by an insurer having a rating of not less than “A-” from A.M. Best Company, Inc.

                         (ii)  Other than in connection with FF&E and costs relating to the
    opening and marketing of the Project, if in the reasonable judgment of Lender and Construction
    Consultant all Trade Contracts, Major Trade Contracts and the Construction Management
    Agreement do not cover all the work necessary for Completion of the Project, Borrower shall
    cause to be furnished firm bids from responsible parties, or estimates and other information
    reasonably satisfactory to Lender, for the work not so covered, to enable Lender and


                                                     69
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 79 of
                                      322


    Construction Consultant to ascertain the total estimated Cost of all work done and to be done for
    Completion of the Project.

                         (iii) Borrower shall obtain or cause Construction Manager to obtain
    Payment and Performance Surety Bonds reasonably satisfactory to Lender or “Subguard”
    insurance with respect to any subcontractor under a Major Trade Contract entered into after the
    Closing Date.

                       (p)        Loan Balancing. The Loan is In Balance as provided in Section 4.6.

                       (q)        Material Adverse Change. No Material Adverse Change has occurred.

                    (r)     Miscellaneous. Lender shall have received all documents, reports,
   certificates, affidavits and other information, in form and substance reasonably satisfactory to
   Lender or Construction Consultant, as each reasonably may require to evidence compliance by
   Borrower with all of the provisions of this Agreement.

                             4.2         Costs and Advances.

                 (a)     Subject to the provisions of this Agreement, Loan Advances made by
   Lender pursuant to this Agreement shall only be used to pay Costs.

                 (b)    Subject to the other provisions of this Agreement, any Loan Advances
   shall be made in accordance with Draw Requests submitted by Borrower and approved by
   Lender in accordance with the provisions of Section 4.4 of this Agreement. The proceeds of the
   Loan shall be advanced from time to time on each Advance Date by transfer of such funds to
   Borrower’s Disbursement Account, funding into an escrow account held by the Title Company,
   funding to the Construction Manager or other parties set forth in Section 4.8 or in such other
   manner as Lender shall reasonably require. Borrower shall not deposit any other funds into
   Borrower’s Disbursement Account other than sums sufficient to pay the administrative costs of
   such account.

                   (c)    Subject to the other provisions of this Agreement, Loan Advances shall be
   made on the basis of (i) the Line Items for Costs specified in the Budget, or for items not detailed
   in the Budget but which are funded by the Hard Cost Contingency or Soft Cost Contingency,
   subject to the provisions of Section 4.6 and Section 4.7, and (ii) the documented cost of work in
   place and performed and services provided (without reduction for any retainage permitted under
   any applicable Trade Contract, but subject to Retainage required hereunder), or to the extent
   provided in Section 4.5(a), Stored Materials or Off-Site Materials properly inventoried or
   deposits made; provided, that Lender shall at no time be obligated to disburse any proceeds of
   the Loan for work performed, materials furnished or services provided under Construction
   Documents that are not fully executed and delivered. The calculation of any Loan Advance shall
   account for Retainage as provided for in Section 4.10.

                   (d)    All conditions precedent to the obligation of Lender to make Loan
   Advances are imposed solely for the benefit of Lender and no other party may require
   satisfaction of any such condition precedent or be entitled to assume that Lender will refuse to


                                                           70
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 80 of
                                      322


   make the Loan or any Loan Advance in the absence of strict compliance with such conditions
   precedent.

                             4.3   Use of Advances; Florida Disbursement Notice Waiver.

                 4.3.1    Each Loan Advance made to Borrower shall be subject to the provisions
   of the Lien Law and received, held and used by Borrower to pay for (or reimburse Borrower for
   the payment of) Hard Costs and Soft Costs, as the case may be, which were specified on the
   Draw Request for such Advance and in accordance with the Budget.

                  4.3.2     Pursuant to Florida Statutes, Section 713.3471(1), Lender hereby
   notifies Borrower as follows:

                                              WARNING!

   YOUR LENDER IS MAKING A LOAN DISBURSEMENT DIRECTLY TO YOU AS
   THE BORROWER, OR JOINTLY TO YOU AND ANOTHER PARTY. TO PROTECT
   YOURSELF FROM HAVING TO PAY TWICE FOR THE SAME LABOR, SERVICES,
   OR MATERIALS USED IN MAKING THE IMPROVEMENTS TO YOUR PROPERTY,
   BE SURE THAT YOU REQUIRE YOUR CONTRACTOR TO GIVE YOU LIEN
   RELEASES FROM EACH LIENOR WHO HAS SENT A NOTICE TO OWNER EACH
   TIME YOU MAKE A PAYMENT TO YOUR CONTRACTOR.
                 4.3.3     To the fullest extent permitted by applicable law, Borrower hereby
   waives the right to receive any further notices under Section 713.3471(1), and hereby
   acknowledges that the notice provided in Section 4.3.2 above is adequate notice for all loan
   disbursements hereafter make pursuant to this Agreement.

                   4.3.4    Borrower and Lender stipulate and agree that for purposes of Section
   713.3471(3) of the Florida Statutes, none of the Loan proceeds have been designated as
   “designated construction loan proceeds” as defined by such statute. In the event that the
   stipulation contained in this paragraph is deemed invalid or unenforceable, in whole or in part,
   then to the extent of such invalidity or unenforceability, Borrower shall be deemed to have not
   requested the disbursement of any reallocated proceeds, except where Lender, prior to any
   disbursement not in accordance with the original allocation of proceeds, affirmatively notifies
   Borrower in writing that it will avail itself of a provision in the Mortgage or this Agreement
   permitting such reallocated disbursement (“Lender’s Reallocated Disbursement”). In the
   event that Lender reasonably determines to make a Lender’s Reallocated Disbursement,
   Borrower shall within five (5) Business Days of a request by Lender authorize Lender to provide
   certificates on behalf of Borrower and provide to Lender a written list, certified by Borrower,
   containing the name and address of all contractors (including all parties who may be deemed a
   contractor as a multiple prime contractor, or by virtue of the relationship between Borrower and
   any other party or entity furnishing labor, material or services to the Project), subcontractors and
   all other actual and potential lienors, including, without limitation, those who have served a
   statutory notice to owner upon Borrower or who are actually known to Borrower.

                  4.3.5   In the event that Borrower requests or makes a reallocation of any
   portion of the Loan proceeds in accordance with the provisions of this Agreement which would

                                                    71
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 81 of
                                      322


   require compliance with the provisions of Section 713.3471 of the Florida Statutes, Borrower
   shall fully and timely comply with all of Borrower’s obligations under Section 713.3471(3)(a) of
   the Florida Statutes, including, without limitation, providing all notices required thereby, and if
   and to the extent requested by Lender, Borrower shall provide to Lender a written sworn
   statement executed by each contractor, subcontractor and other actual or potential lienor
   confirming that such Person has received the written notice requirements of Section 713.3471 of
   the Florida Statutes. Lender shall not approve a reallocation requested by Borrower or disburse
   funds pursuant to an approved reallocation request made by Borrower unless and until Borrower
   has complied with all of its obligations relating to such disbursement under the terms and
   provisions of this Agreement and Section 713.3471 of the Florida Statutes. Nothing contained
   herein shall be deemed to constitute a waiver by Lender of any of its rights relating to the
   approval of disbursement requests or construction budget or allocations provided elsewhere in
   this Agreement.

                  4.3.6     Without limiting the provisions of this Section 4.3, in consideration of
   the making of the Loan by Lender, Borrower agrees to indemnify and hold Lender harmless from
   any and all losses, claims, and damages, including interest, and reasonable attorneys’ fees, which
   Lender may suffer by virtue of Borrower having failed to comply with any of the provisions of
   Section 713.3471 of the Florida Statutes or any other applicable provisions of Section 713 of the
   Florida Statutes.

                  4.3.7     Borrower and Lender stipulate and agree that for purposes of Section
   713.3471(2)(a) of the Florida Statutes, Lender shall not be deemed to have made a “final
   determination that Lender will cease further Advances pursuant to this Agreement,” unless and
   until Lender notifies Borrower in writing that any cessation, delay or withholding of any
   Advance is a “final determination” under the statute. The parties specifically acknowledge and
   agree that a denial or delay of a request for an Advance which is denied or delayed pursuant to
   the terms of this Agreement or any of the Loan Documents shall not constitute a “final
   determination” under the statute unless and until Lender provides the written notice described
   herein.

                             4.4   Loan Borrowing Procedures.

                  (a)     Draw Requests. Borrower shall submit to Lender and Construction
   Consultant draw requests (each, a “Draw Request”) substantially in the form attached as
   Exhibit C-1 and as otherwise required pursuant to Section 4.4(b) not less than ten (10) Business
   Days prior to the Borrowing Date and no more frequently than once in each calendar month.
   Each Draw Request shall specify the Hard Costs (which shall not exceed the value of work in
   place and Stored Materials as supported by invoices and other supporting documentation, as
   reasonably approved by Construction Consultant, less any Retainage), including deposits paid to
   any Contractor, and Soft Costs (including deposits required to be paid pursuant to any agreement
   covering Soft Costs) to be paid from the proceeds of the requested Advance. The minimum
   amount requested under each Draw Request shall be Fifty Thousand Dollars ($50,000.00). Such
   Draw Request shall specify the amount of any Retainage previously withheld and which has then
   become payable by Borrower and shall also include a request for any disbursements from the
   Deficiency Account that Borrower may desire, with supporting documentation describing in
   reasonable detail the basis for any such disbursements. All Draw Requests shall be approved by

                                                    72
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 82 of
                                      322


   Lender and, with respect to Hard Costs, reasonably approved for payment by Construction
   Consultant.

                   (b)    Required Documentation. Each Draw Request submitted hereunder shall
   include the following:

                                   (i)    a Notice of Borrowing, which shall not be deemed
                  submitted to Lender pursuant to Section 2.3 until the Draw Request has reasonably
                  been determined to be complete by the Construction Consultant pursuant to this
                  Section 4.4;

                                    (ii)   a requisition letter in the form set forth in Exhibit C-1,
                  which shall be executed by an Authorized Representative of Borrower;

                                     (iii)   a requisition spreadsheet in the form set forth in
                  Exhibit C-2;

                                     (iv)    an executed borrowing certificate in the form set forth in
                  Exhibit C-4;

                                    (v)    payment receipts in the form set forth in Exhibit C-5 from
                  the Construction Manager and all contractors, subcontractors, suppliers and
                  materialmen, as applicable, evidencing that they have been paid in full for all work
                  performed and/or materials supplied to the date of the preceding Advance, except for
                  Retainage provided for in this Agreement and any disputed amounts being contested
                  by Borrower pursuant to Section 9.3;

                                     (vi)    intentionally omitted;

                                     (vii)   with respect to any Draw Request for payment of Hard
                  Costs, the following:

                                     (A)     a completed Application and Certificate for Payment (AIA
                                             Document G702) in the form attached hereto as
                                             Exhibit C-3 that is executed by the Construction Manager,
                                             the Major Trade Contractor or Trade Contractor to whom
                                             such payment is made, as applicable, each of which shall be
                                             certified as true by Borrower;

                                     (B)     subject to Borrower’s right to contest pursuant to Section
                                             9.3, an absolute, unconditional waiver of lien and
                                             contractor’s affidavit in compliance with Lien Law with
                                             respect to the then last preceding Loan Advance from
                                             Construction Manager and each Trade Contractor,
                                             subcontractor and any other Person who were paid from the
                                             proceeds of such Advance, dated on or about the date of
                                             such Draw Request, covering all work done and all sums
                                             received by such Persons through the date of the then last

                                                        73
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 83 of
                                      322


                                         preceding Loan Advance and noting that the only amounts
                                         then due and owing (other than any Retainage) are the
                                         amounts to be paid to such Persons out of the Loan
                                         Advance being requested, each of which shall be certified
                                         as true and complete by Borrower;

                                  (C)    intentionally omitted;

                                  (D)    a list of all Trade Contracts executed since the date of the
                                         then last preceding Loan Advance, together with a
                                         certification by Borrower that copies of such Trade
                                         Contracts and all other contracts with any contractor or
                                         subcontractor involved with the construction of the Project
                                         executed by Borrower since the date of the then last
                                         preceding Loan Advance have been submitted to
                                         Construction Consultant not fewer than ten (10) Business
                                         Days prior to the date of such Draw Request;

                                  (E)    copies of all Change Orders that have not been previously
                                         submitted to Lender on the date of such Draw Request;

                                  (F)    evidence reasonably satisfactory to Lender that the full
                                         amount of the portion of the proceeds of the then last
                                         preceding Loan Advance have been paid out by Borrower
                                         or Construction Manager to the Persons with respect to
                                         whom such Loan Advance was disbursed and otherwise in
                                         accordance with this Agreement;

                                  (G)    a comprehensive list of all pending Change Orders and any
                                         Cost issues that have arisen, have not yet been resolved and
                                         have not as of such time resulted in a Change Order, as
                                         well as the current listing of all requests for information
                                         (RFIs) that remain unresolved and with respect to which
                                         the potential costs is not yet known;

                                  (H)    such other information and documents as may be
                                         reasonably requested or required by Lender or Construction
                                         Consultant with respect to the Hard Costs covered by such
                                         Draw Request; and

                                     (viii) with respect to any Draw Request of payment for Soft
                  Costs, the following:

                                  (A)    intentionally omitted;

                                  (B)    evidence reasonably satisfactory to Lender that the full
                                         amount of the portion of the proceeds of the then last
                                         preceding Loan Advance have been paid out by Borrower

                                                    74
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 84 of
                                      322


                                              or Construction Manager to the Persons with respect to
                                              whom such Loan Advance was disbursed and otherwise in
                                              accordance with this Agreement; and

                                        (C)   invoices, statements or such other information and
                                              documentation as Lender shall reasonably request or
                                              require with respect to such Soft Costs covered by such
                                              Draw Request.

                   (c)     Conditions Precedent. Lender shall not be obligated to make any Loan
   Advance unless the applicable conditions precedent to the making of such Loan Advance, as set
   forth in this Article IV, have been satisfied by Borrower (or waived in writing by Lender in its
   sole discretion) not less than three (3) Business Days prior to the applicable Borrowing Date.

                  (d)     One Advance Per Month. Lender shall have no obligation to make Loan
   Advances more often than once in each calendar month except that Lender, in its sole discretion,
   shall have the right but not the obligation, to make advances more than once per month for
   Lender’s third party expenses (including, without limitation, fees and expenses of the
   Construction Consultant and attorneys’ fees and disbursements), interest, Impositions and
   Insurance Premiums when due under the Loan Documents as more particularly described in
   Section 4.4(e) or for the purpose of making payments of the nature referred to in Section 4.4(e),
   and any such advances made by Lender under this clause (d) or clause (e) of this Section 4.4 in
   any calendar month shall not preclude Borrower from requesting and receiving during such
   calendar month any Loan Advance to which Borrower is otherwise entitled under this
   Agreement.

                       (e)        Advances to Pay Interest, the Administrative Fee, Other Fees and
   Expenses.

                                     (i)     Proceeds of the Loan may be used to pay interest hereunder
                  and any other sums due and payable with respect to the Loan or pursuant to any Loan
                  Documents, subject to the terms and conditions of this Agreement, including, without
                  limitation, the availability in the Budget of Loan proceeds for such purpose.
                  Borrower hereby irrevocably requests that Lender make a Loan Advance, without
                  requisition, on each (A) Payment Date to pay (1) interest due hereunder on such
                  Payment Date and (2) the Administrative Fee due hereunder on such Payment Date,
                  and (B) Advance Date to pay expenses, reimbursables and other amounts that are then
                  due and payable under the Loan Documents (including, without limitation,
                  Impositions and Insurance Premiums). Lender will give Borrower notice of any such
                  Advance promptly following the date of such Advance and any Advance so made
                  shall be deemed to be a Loan Advance made to and received by Borrower and shall
                  be added to the unpaid principal balance of the Note, and in no event shall such
                  Advance prevent Borrower from requesting and receiving an additional Advance in
                  the same calendar month, provided Borrower otherwise satisfies the conditions set
                  forth in Section 4.1. Notwithstanding anything to the contrary contained in this
                  Agreement, Lender shall have no obligation to make any Loan Advances with respect
                  to such interest, fees and expenses (including, without limitation, Impositions and


                                                        75
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 85 of
                                      322


                  Insurance Premiums) if an Event of Default has occurred and is continuing. The
                  authorization hereby granted shall be irrevocable, and no further direction or
                  authorization from Borrower shall be necessary for Lender to make any such
                  Advances. However, the provisions of this Section 4.4(e) shall not prevent Borrower
                  from paying interest, fees and expenses (including, without limitation, Impositions
                  and Insurance Premiums) from its own funds; provided, however, if Borrower intends
                  to make any such payment using Borrower’s own funds, Borrower will give Lender
                  not less than three (3) Business Days’ advance written notice of such intention.

                                      (ii)   If, at any time and from time to time, Lender in its
                  reasonable discretion determines that the amount remaining as an interest line item in
                  the Budget for interest on the Loan, would be insufficient to fund interest projected to
                  be payable on the Loan (calculated at the Interest Rate) through the Maturity Date (an
                  “Interest Shortfall”), Lender may require that Borrower deposit, into an interest
                  reserve account (the “Interest Reserve Account”) maintained by Lender (or
                  Servicer) as a Sub-Account of the Cash Management Account, cash in an amount
                  reasonably determined by Lender to be sufficient to cover such Interest Shortfall.
                  Prior to the Cash Management Commencement Date, in the event the Project, in any
                  month, generates Net Cash Flow, any amounts of Net Cash Flow remaining following
                  the application of such amounts required hereunder shall be deposited into the Interest
                  Reserve Account. Upon any amounts being deposited into the Interest Reserve
                  Account, monthly interest payable on the Loan shall be funded first from the Interest
                  Reserve Account until the funds on deposit therein are reduced to zero and thereafter
                  from funds advanced pursuant to Section 4.4(e)(i).

                                    (iii) On the Closing Date, Lender shall deposit, as part of the
                  initial Advance on the Closing Date, the amount of $4,652,706 to be used to pay Debt
                  Service during the term of the Loan, and Lender shall deposit such funds into the
                  Interest Reserve Account. Lender shall use any amounts on deposit from time to time
                  in the Interest Reserve Account on each Payment Date (to the extent funds are
                  available for such purpose) to pay the applicable Debt Service then due on such
                  Payment Date for the Loan.

                                     (iv)   Borrower grants Lender a first priority Lien and security
                  interest in the Interest Reserve Account and the funds therein from time to time.
                  Upon the occurrence of an Event of Default, all funds on deposit in the Interest
                  Reserve Account may be applied by Lender in such order and priority as Lender shall
                  determine.

                             4.5     Advances for Stored Material.

                 (a)     Lender will make disbursements for Stored Materials to be utilized in
   connection with the Project, in amounts such that the Advance of the Loan on account of all such
   Stored Materials (other than fixtures, furniture and equipment) shall not be in excess of
   $500,000.00 in the aggregate at any one time, or such greater amount as may be approved by
   Lender and the Construction Consultant. The aggregate amount of disbursements of the Loan
   for such materials shall in no event at any time exceed the actual Hard Costs incurred by


                                                        76
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 86 of
                                      322


   Borrower for such materials as verified by Construction Consultant pursuant to the provisions of
   this Agreement. In addition to the foregoing limitations, Loan Advances on account of Stored
   Materials shall be subject to the other provisions of this Agreement and, prior to any Advance for
   Stored Materials being made, Lender must have received the following, in form and substance
   reasonably satisfactory to Lender:

                                     (i)    evidence that the Stored Materials are appropriate for
                  purchase during the then current stage of construction; provided that Borrower may
                  not request Loan Advances to buy Stored Materials more than two (2) months in
                  advance of the estimated date that such Stored Materials will be used in the
                  construction of the Project; provided, further, however, that Lender will not
                  unreasonably withhold Lender’s consent with respect to Loan Advances for Stored
                  Materials to be used more than two (2) months in advance, if Borrower demonstrates
                  to Lender’s satisfaction that it will take more than two (2) months to fabricate the
                  materials in question.

                                      (ii)    evidence that the Stored Materials are or will be securely
                  stored (A) on site at the Property, or (B) in a warehouse off-site reasonably approved
                  by Lender or such other location as Lender may reasonably approve, properly
                  inventoried, and clearly segregated and stenciled or otherwise marked to indicate that
                  they are the property of Borrower and with respect to Unincorporated Materials,
                  evidence that same are not in excess of such building equipment and materials as
                  would be kept at the Property in accordance with good construction practice for
                  current installation or incorporation;

                                    (iii) evidence that the Stored Materials have been paid for and
                  are owned by (or upon payment of the amounts to be disbursed in such Draw Request
                  shall be paid for and owned by) Borrower free of all lien rights or claims of the
                  vendor or any third party; provided, however, that Borrower shall be permitted to
                  submit Draw Requests, in the reasonable discretion of Lender, with respect to
                  deposits and down payments for Stored Materials to the extent approved by Lender
                  and Construction Consultant);

                                     (iv)    Lender has obtained a perfected, first-priority security
                  interest in such Stored Materials, unless waived by Lender in its sole discretion, and
                  the warehouse or other location has been notified that Lender has a security interest in
                  the Stored Materials and Lender shall have received from Borrower a copy of the
                  warehouse receipt, if applicable;

                                     (v)    intentionally omitted;

                                      (vi)   Lender has been provided with a certificate or binder of
                  insurance from Borrower or the supplier, fabricator or other subcontractor, reasonably
                  satisfactory to it and covering it as a named insured and loss payee against casualty,
                  loss and theft with respect to the Off-Site Materials and the Unincorporated Materials,
                  for an amount equal to their replacement costs in accordance with the terms of this
                  Agreement;


                                                        77
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 87 of
                                      322


                                     (vii) Lender has received a copy of the agreement with the
                  supplier or fabricator of any Off-Site Materials, or other evidence reasonably
                  satisfactory to Lender, that Lender may be an assignee of such agreement without the
                  consent of the supplier or fabricator;

                                    (viii) intentionally omitted;

                                    (ix)    as to Off-Site Materials stored in a warehouse,
                  (A) evidence satisfactory to Lender that the Off-Site Materials are stored in a
                  warehouse reasonably approved by Lender or such other location as Lender may
                  reasonably approve, and the warehouse or other location has been notified that
                  Lender has a security interest in the subject Off-Site Materials, and (B) Lender shall
                  have received from Borrower a copy of the warehouse receipt, if applicable; and

                                    (x)    if requested by Lender, Lender and/or Construction
                  Consultant shall have the right, upon reasonable advance notice, to inspect all Off-
                  Site Materials.

                  (b)     Any Draw Request made for a deposit or down payment for Stored
   Materials, which requires some degree of manufacturing process prior to incorporation into the
   Project and which is not by itself a completed component ready for installation into the Project,
   shall be reviewed on a case by case basis, provided that Draw Requests for a deposit or down
   payment for such Stored Materials in the amount of (i) $250,000 or less (in the aggregate) for
   Stored Materials to be used in connection with the development of the Fee Land and (ii)
   $250,000 or less (in the aggregate) for Stored Materials to be used in connection with the
   development of the Leasehold Land shall not be subject to Lender’s approval. Approval for such
   requests which are reasonable based on the Construction Schedule and security of funds in such
   investment shall not be unreasonably withheld. Borrower shall provide a separate log of such
   deposits and the status of the manufacture of those items as part of the monthly Draw Request.
   Such tracking shall be continued until such time as they are incorporated into the Project or
   moved to a Stored Materials status in accordance with Section 4.5(a) above. No Draw Request
   shall be made for any item of Off-Site Materials which is not a completed component (other than
   steel, wood flooring or similar structural materials) ready for installation into the Project and any
   Draw Request shall constitute Borrower’s certificate to such effect, whether or not expressly so
   stated in such Draw Request.

                             4.6    Loan Balancing and Budget Reallocations.

                  (a)    Loan Balancing. At all times that any portion of the Debt remains
   outstanding, in Lender’s reasonable determination, no Deficiency, after taking into account Cost
   Savings, the Hard Cost Contingency and the Soft Cost Contingency, to the extent permitted
   hereunder, shall exist (the absence of any Deficiency shall be referred to herein as the Loan
   being “In Balance”). After taking into account Cost Savings, the Hard Cost Contingency and
   the Soft Cost Contingency, to the extent permitted hereunder, such Loan balancing shall be
   required on both a Line Item-by-Line Item basis and in the aggregate.




                                                       78
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 88 of
                                      322


                  (b)     Contingency Line Items. Provided no Event of Default has occurred and
   is continuing, but subject to the requirements of the Lien Law and the last sentence of this
   Section 4.6(b), Borrower may revise the Budget from time to time to move (i) amounts available
   under the Hard Cost Contingency for Costs to other Line Items for Hard Costs in the Budget,
   and/or (ii) amounts available under the Soft Cost Contingency for Costs to other Line Items for
   Soft Costs in the Budget. Prior written approval of Lender (which approval shall not be
   unreasonably withheld, conditioned or delayed) shall be required as a condition to increasing any
   line item by more than the greater of (i) $50,000.00 and (ii) ten percent (10%) of its original
   amount. For the purposes of determining whether Lender’s approval is required in connection
   with a particular allocation of Hard Cost Contingency or Soft Cost Contingency, as the case may
   be, in accordance with this Section 4.6(b), multiple allocations by Borrower of the Hard Cost
   Contingency or Soft Cost Contingency, as the case may be, with respect to the same (or related)
   work or costs shall be aggregated.

                  (c)     Cost Savings. If there is a Cost Saving in a particular Line Item of the
   Budget, as determined in Section 4.6(d), and if such Cost Saving is substantiated by evidence
   reasonably satisfactory to Lender (including that Borrower has fully bought out a Line Item at
   less than the approved Budget amount) and verified by Construction Consultant, then Borrower
   shall have the right, upon prior approval of Lender, which approval shall not be unreasonably
   withheld, conditioned or delayed, to reallocate such Cost Saving to other Line Items or to the
   applicable Contingency; provided, however, that Borrower shall in no event or under any
   circumstances have the right to:

                                    (i)    reallocate any portion of the Line Items for interest, fees
                  and other expenses payable hereunder prior to Completion of the Project;

                                     (ii)   reallocate any savings in any Line Item for Hard Costs, or
                  Soft Costs to a Line Item other than another Hard Costs Line Item or another Soft
                  Costs Line Item, respectively; or

                                      (iii) cause a reallocation to occur that, in the opinion of Lender,
                  its counsel or the Title Company, will be in contravention of applicable Legal
                  Requirements with respect to Liens, or that in the opinion of Lender, its counsel or
                  the Title Company will adversely affect or impair in any manner whatsoever the Lien
                  or the priority of Lien of the Mortgage.

                  (d)     Determination of Cost Savings. For the purposes hereof, “Cost Saving”
   shall be defined and determined as follows:

                                     (i)     if the component of the construction of the Project (other
                  than interest on any portion of the Loan) which is the subject of a Line Item shall be
                  reasonably determined by Lender and verified by Construction Consultant (in its
                  reasonable discretion) to have been completed without the expenditure of the entire
                  amount allocated in the Budget to such Line Item, and all Trade Contractors,
                  subcontractors and other Persons have been paid in full (including the delivery of
                  final lien waivers) or have an agreed upon final settlement amount for work
                  performed and materials provided with respect to the component of the construction


                                                       79
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 89 of
                                      322


                  of the Project which is the subject of such Line Item have been paid in full, the
                  difference between the amount of such Line Item in the Budget and the amount so
                  expended for such Line Item shall be deemed to be a Cost Saving; and

                                      (ii)   if prior to the completion of the component of the
                  construction of the Project which is the subject of a Line Item (other than the Line
                  Item for interest payable under the Loan or any Line Item designated as
                  “Contingency”) and the subcontracts for such Line Item have been fully bought out,
                  Borrower shall demonstrate to Lender and Construction Consultant’s reasonable
                  satisfaction that upon completion of such component, a Cost Saving will be realized
                  pursuant to clause (i) above with respect to such component, the amount of such Cost
                  Saving which is demonstrated to Lender’s reasonable satisfaction shall be deemed to
                  be a Cost Saving; and

                                      (iii) notwithstanding the foregoing, Cost Savings may be
                  established prior to a particular Line Item being 100% purchased or contracted for by
                  Borrower or the Construction Manager as a result of changes to the scope of the
                  Project, if such Cost Savings is established to the reasonable satisfaction of Lender
                  and Construction Consultant.

                  (e)    New Line Items. Borrower shall not be permitted to create any new Line
   Items in an amount greater than $50,000.00 without Lender’s prior written consent, in Lender’s
   reasonable discretion, and, if created with Lender’s consent, the Line Item designated
   “Contingency” may not be reallocated to any such new Line Item, without Lender’s prior written
   consent, in Lender’s reasonable discretion. To the extent not paid for by reallocating the Line
   Item designated as “Contingency” or Cost Savings, any new Line Items shall either constitute a
   Change Order subject to Section 7.2.7 and be paid for out of the Hard Cost Contingency or Soft
   Cost Contingency (subject to the requirements of the last sentence of Section 4.6(b)) or shall be
   paid for from Equity Payments.

                   (f)    Reallocations. In no event shall Lender be required to consent to
   reallocation of Line Items unless Lender is reasonably satisfied that any necessary amendment to
   this Agreement has been executed and the Lien of the Mortgage will not be adversely affected by
   any such reallocation.

                             4.7    Loan Balancing and Deficiency; Protective Advances.

                   (a)     Lender will not be required to make Loan Advances pursuant to the
   provisions of this Agreement or any of the other Loan Documents for more than the aggregate
   amount of the Line Items in the Budget or if the Loan is otherwise not In Balance, unless Cost
   Savings from other Line Items have previously been reallocated in accordance with Section
   4.6(c) hereof or all or a portion of the Hard Cost Contingency or Soft Cost Contingency has been
   reallocated to such Line Item in accordance with Section 4.6(b) hereof or any of the actions set
   forth in Section 4.7(b) below are taken.

                  (b)    If Lender shall reasonably determine that a Deficiency exists, Lender shall
   deliver written notice of such determination (and with Lender providing to Borrower written


                                                      80
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 90 of
                                      322


   documentation in reasonably sufficient detail demonstrating any such Deficiency) to Borrower.
   If, at the time of such determination the Loan is not fully funded, Lender will not be obligated to
   make any Advances under this Agreement or any of the other Loan Documents until the Loan is
   In Balance as hereinafter set forth and, if at the time of such determination the Loan is fully
   funded, Borrower’s failure to deposit Deficiency Collateral pursuant to the terms of and in the
   time allotted in this Section 4.7 shall constitute an Event of Default hereunder. Within ten (10)
   Business Days of receipt of such notice of determination, whether such determination occurs
   before or after the Loan has been fully funded, Borrower shall take the following actions,
   individually or in combination:

                                     (i)    subject to Section 4.6(b) and Section 4.6(c), reallocate Cost
                  Savings and/or any of the Hard Cost Contingency or Soft Cost Contingency pursuant
                  to Section 4.6 hereof such that the aggregate sum of the Deficiency is reduced to zero;
                  or

                                    (ii)   deposit Cash with Lender as provided in Section 4.7(c) into
                  an account under the sole dominion and control of Lender (the “Deficiency
                  Account”) or deliver a Letter of Credit to Lender in the aggregate amount of the
                  Deficiency (Cash or such Letter of Credit, “Deficiency Collateral”).

                   (c)     If Borrower deposits Deficiency Collateral in the form of Cash with
   Lender, such deposit shall be held in the Deficiency Account, or at such other account and
   financial institution as Lender shall designate, and all interest earned thereon shall become part
   of the Deficiency Collateral. Borrower grants a first priority Lien and security interest in the
   Deficiency Collateral. Any Deficiency Collateral deposited in the form of Cash shall first be
   exhausted before Lender shall draw on any Deficiency Collateral deposited in the form of a
   Letter of Credit. Any Deficiency Collateral deposited in the form of a Letter of Credit may be
   drawn upon by Lender for so long as any amount remains available and undrawn under such
   Letter of Credit. The Deficiency Account (whether in the form of Cash, Letter of Credit, or any
   combination thereof) shall first be exhausted before any further Loan Advances shall be made
   and Lender shall have no obligation to make Loan Advances when the Loan is not In Balance. If
   Borrower shall fail to deliver Deficiency Collateral when required under Section 4.7(b)(ii),
   Lender shall have the right to make demand upon the Guarantor to deposit such Deficiency
   Collateral amount pursuant to, and in accordance with the terms of, the Completion Guaranty.

                  (d)     Borrower shall have no right to any Deficiency Collateral on deposit in the
   Deficiency Account or, in the case of a Letter of Credit, held by Lender, except for the purpose
   for which such funds were deposited; provided that, as long as an Event of Default exists,
   Borrower shall have no right to any such Deficiency Collateral for any purpose and Lender may
   draw, use and apply such Deficiency Collateral in its sole discretion in accordance with the terms
   hereof. Until expended or applied as provided herein, such Deficiency Collateral shall constitute
   additional security for the Debt. Any amounts held as Deficiency Collateral shall be drawn and
   advanced to pay costs for Line Items in the same manner as if such amounts were proceeds of the
   Loan.

                 (e)    If after the deposit of any Deficiency Collateral but prior to disbursement
   thereof, Borrower shall establish to Lender’s reasonable satisfaction that due to a change in


                                                       81
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 91 of
                                      322


   circumstances, the amount of the Deficiency Collateral exceeds the Deficiency, then, promptly
   following the request of Borrower and provided no Event of Default shall then exist, the excess
   amount of the Deficiency Collateral shall be disbursed to Borrower if held in the form of Cash
   or, if held in the form of a Letter of Credit, Borrower shall be entitled to deliver an amendment to
   such Letter of Credit to reduce the amount thereof by the amount required to be reimbursed to
   Borrower.

                  (f)    If Lender shall determine, in accordance herewith, that there exists any
   Deficiency and Borrower shall fail to bring the Loan In Balance by reallocating Costs Savings or
   Contingency or by depositing Deficiency Collateral in accordance with Section 4.7(b), Lender
   will not be obligated to make any further Advances under this Agreement or any of the other
   Loan Documents until the Loan is In Balance as hereinafter set forth. Notwithstanding the
   foregoing, in such event, Lender may (but shall not be obligated to) make protective advances
   (“Protective Advances”) in the amount of the Deficiency. Protective Advances shall be payable
   prior to any other Advances hereunder, shall bear interest at the Interest Rate and shall remain
   secured by the Mortgage.

                           4.8       Direct Advances. Lender shall have the right (but not the
                   obligation) to make any or all Loan Advances upon five (5) days prior notice to
                   Borrower directly to Construction Manager, any Trade Contractor or, following the
                   occurrence and continuation of an Event of Default, any other Person to whom
                   payment is due and for which Borrower has failed to make payment and to the extent
                   funds are allocated thereto in the Budget, provided that no direct Loan Advance shall
                   be made for any costs being disputed by Borrower pursuant to Section 9.3 hereof.
                   Loan Advances may be made by deposit in a bank account to be designated by
                   Lender which may be controlled by Construction Manager, a Trade Contractor or by
                   such other Person, in each case individually or jointly with Lender, as Lender may
                   elect. Such direct Loan Advances also may be made by check payable to the Person
                   to whom a Loan Advance is to be made. The execution of this Agreement by
                   Borrower shall, and hereby does, constitute an irrevocable direction and
                   authorization to so disburse the Loan Advances. No further direction or
                   authorization from Borrower shall be necessary or required for such direct Loan
                   Advances and all such Loan Advances shall satisfy pro tanto the obligations of
                   Lender hereunder and shall be secured by the Loan Documents as fully as if made
                   directly to Borrower, regardless of the disposition thereof by Construction Manager,
                   any Trade Contractor or any other Person.

                          4.9        Partial Advances. If any or all conditions precedent to making a
                   Loan Advance have not been satisfied on the date requested for such Advance,
                   Lender may, at its option, waive, in writing, so many of such conditions precedent as
                   Lender may elect. Lender may, however, without waiving any of its rights or
                   remedies, disburse that portion, if any, of the requested Advance for which all of the
                   conditions precedent have been satisfied.

                          4.10      Retainage. The amount of Loan proceeds disbursed on account of
                   any Loan Advance or portion thereof allocable to any Hard Costs shall be reduced
                   by the Retainage applicable to such Hard Costs. The Retainage balance shall not be

                                                       82
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 92 of
                                      322


                   released with respect to a particular Trade Contract prior to the date of final
                   completion of all of the work of the Trade Contractor under such Trade Contract
                   (i.e., all Punchlist Items completed to reasonable satisfaction of Lender and the
                   Construction Consultant) and the expiration of the lien period for an individual
                   subcontract (unless Borrower provides an unconditional lien waiver conforming with
                   the Lien Law from the applicable Trade Contractor reasonably satisfactory to
                   Lender, in which event such final Retainage shall be funded in connection with the
                   Draw Request therefor). In no event will Lender be required to disburse any funds
                   on account of Retainage prior to the time such sums are payable pursuant to the
                   applicable Trade Contract.

                             4.11   Intentionally Omitted.

                          4.12        Conditions Precedent to Completion. The Project shall not be
                   deemed Completed unless and until the conditions set forth in Section 7.2.22 have
                   been satisfied, except to the extent that Lender may elect (which election may be
                   made without written or express notice of such election) to waive any such
                   conditions in its sole and absolute discretion.

             V         CASH MANAGEMENT

                             5.1    Cash Management.

                   5.1.1    Cash Management Account. Lender shall, on Borrower’s behalf
   pursuant to the Account Control Agreement, establish and maintain with Cash Management
   Bank as of the Closing Date, in the name of Borrower for the benefit of Lender, as secured party,
   an account (the “Cash Management Account”), which will be established as a “deposit
   account” pursuant to Section 9-102(a) of the UCC. The Cash Management Account and each
   sub-account thereof and the funds deposited therein and securities and other assets credited
   thereto shall serve as additional security for the Loan. In recognition of Lender’s security
   interest in the funds deposited into the Cash Management Account, Borrower shall identify the
   Cash Management Account with the name of Lender, as secured party. The Cash Management
   Account shall be under the sole dominion and control of Lender and be named as follows:
   “Greystone Tenant, LLC for the benefit of 1920 Collins Ave ML Funding LLC, and its
   successors and assigns, as secured party - Cash Management Account.” Borrower agrees that,
   prior to the payment in full of the Debt, the terms and conditions of the Account Control
   Agreement shall not be amended or modified without the prior written consent of Lender (which
   consent Lender may grant or withhold in its sole discretion). Borrower agrees that it will
   establish with Cash Management Bank the following sub-accounts of the Cash Management
   Account (each, a “Sub-Account” and, collectively, the “Sub-Accounts”) and provide Lender
   with the account numbers therefor, which (a) may be ledger or book entry sub-accounts and need
   not be actual sub-accounts, (b) shall each be linked to the Cash Management Account, (c) shall
   each be a “deposit account” pursuant to Section 9-102(a) of the UCC and (d) shall each be an
   Eligible Account to which certain funds shall be allocated and from which disbursements shall
   be made pursuant to the terms of this Agreement:




                                                      83
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 93 of
                                      322


                                     (i)    a sub-account for the retention of Account Collateral in
                  respect of Impositions and Other Charges (the “Tax Reserve Account”);

                                     (ii)  a sub-account for the retention of Account Collateral in
                  respect of Insurance Premiums (the “Insurance Reserve Account”);

                                    (iii) a sub-account for the retention of Account Collateral in
                  respect of Proceeds as more fully set forth in Section 8.2 (the “Proceeds Reserve
                  Account”);

                                     (iv)  the Interest Reserve Account for the retention of Interest
                  Shortfalls funded by Borrower in accordance with Section 4.4(e)(ii);

                                     (v)     the Deficiency Account for the retention of Deficiency
                  Collateral delivered in the form of Cash in accordance with Section 4.7;

                                    (vi)    a sub-account for retention of Ground Rent in accordance
                  with Section 17.3 hereof (the “Ground Rent Reserve Account”);

                                   (vii) a sub-account for retention of Security Deposits in
                  accordance with Section 17.4 hereof (the “Security Deposit Reserve Account”); and

                                  (viii) a sub-account for the retention of Account Collateral in
                  respect of FF&E as more fully set forth in Section 17.5 (the “FF&E Reserve
                  Account”).

                       5.1.2      Collection Account.

                   (a)    On or prior to the Cash Management Commencement Date, Borrower
   shall cause the Lockbox Agreement to be effective and shall establish and maintain with
   Lockbox Bank, in the name of Borrower for the benefit of Lender, as secured party, the
   collection account (the “Collection Account”), which account will be established and
   maintained as an interest-bearing deposit account pursuant to Section 9-102(a) of the UCC. The
   Collection Account and the funds deposited therein shall serve as additional security for the
   Loan. In recognition of Lender’s security interest in the funds deposited into the Collection
   Account, Borrower shall identify the Collection Account with the name of Lender, as secured
   party. The Collection Account shall be under the sole dominion and control and be named as
   follows: “Greystone Tenant, LLC for the benefit of 1920 Collins Ave ML Funding LLC, and its
   successors and assigns, as secured party – Collection Account.” Borrower agrees that, prior to
   the payment in full of the Debt, the terms and conditions of the Lockbox Agreement shall not be
   amended or modified without the prior written consent of Lender (which consent Lender may
   grant or withhold in its sole discretion). Pursuant to the Lockbox Agreement, all amounts on
   deposit in the Collection Account shall be transferred on a daily basis by the Lockbox Bank to
   the Cash Management Account. Borrower has obtained from the Lockbox Bank its agreement,
   pursuant to the Lockbox Agreement, to transfer the full amount of the available balance on
   deposit in the Collection Account by federal wire transfer once every Business Day throughout
   the term of the Loan to the Cash Management Account.


                                                        84
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 94 of
                                      322


                    (b)    Borrower shall, or shall cause Manager to, (i) deliver irrevocable written
   instructions to all Tenants under Leases to deliver all Rents payable thereunder directly to the
   Collection Account in the form of the instruction letter attached hereto as Exhibit D (a “Tenant
   Direction Letter”), (ii) deliver irrevocable written instructions (a “Credit Card
   Companies/Banks Direction Letter”) in the form of Exhibit E attached hereto to each of the
   credit card companies or credit card clearing banks with which Borrower or Manager has entered
   into merchant’s agreements (collectively, the “Credit Card Companies/Banks”) to deliver all
   receipts payable with respect to the Property directly to the Collection Account, and (iii) deposit
   all amounts received by Borrower or Manager constituting Operating Income into the Collection
   Account within three (3) Business Days after receipt. Borrower shall send a copy of each Tenant
   Direction Letter and each Credit Card Companies/Banks Direction Letter sent as provided above,
   together with evidence that the same has been sent, to Lender within five (5) Business Days after
   the Cash Management Commencement Date. Without limitation of the foregoing, on or before
   the Cash Management Commencement Date and continuing thereafter in connection with the
   execution of any new Leases or credit card arrangements which are entered into after the Cash
   Management Commencement Date, Borrower shall, or shall cause Manager to, notify and advise
   each Tenant under each Lease to send directly to the Collection Account all payments of Rents
   pursuant to the Tenant Direction Letter and notify and advise each Credit Card Company/Bank
   that all credit card receipts (including Excluded Hotel Taxes) with respect to the Property (net of
   any expenses charged for such processing) cleared by such Credit Card Company/Bank shall be
   transferred by such Credit Card Company/Bank by wire transfer or the ACH System to the
   Collection Account pursuant to a Credit Card Company/Bank Direction Letter. Without the
   consent of Lender neither Borrower nor Manager shall terminate, amend, revoke or modify any
   Tenant Direction Letter relating to any Lease or any Credit Card Companies/Banks Direction
   Letter, or direct or cause any Tenant or Credit Card Companies/Banks to pay any amount in any
   manner other than as provided in the related Tenant Direction Letter and Credit Card
   Companies/Banks Direction Letter, respectively. To the extent that Borrower, Manager or any
   Person on Borrower’s behalf holds any Operating Income, whether in accordance with this
   Agreement or otherwise, (A) such amounts shall be deemed to be collateral for the Debt and
   shall be held in trust for the benefit of Lender, (B) such amounts shall not be commingled with
   any other funds or property of Borrower or Manager, and (C) Borrower or Manager shall deposit
   such amounts in the Collection Account within three (3) Business Day of receipt.

                       5.1.3      Pledge of Account Collateral.

                  (a)    To secure the full and punctual payment and performance of the
   Obligations in connection with the Loan, upon creation of the aforementioned accounts,
   Borrower hereby collaterally assigns, grants a security interest in and pledges to Lender, to the
   extent not prohibited by applicable law, a first priority continuing security interest in and to the
   following property of Borrower, whether now owned or existing or hereafter acquired or arising
   and regardless of where located (all of the same, collectively, the “Account Collateral”):

                                     (i)      the Collateral Accounts and all cash, checks, drafts,
                  securities entitlements, certificates, instruments and other property, including, without
                  limitation, all deposits and/or wire transfers from time to time deposited or held in,
                  credited to or made to Collateral Accounts;


                                                        85
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 95 of
                                      322


                                     (ii)     all interest, dividends, cash, instruments, securities
                  entitlements and other property from time to time received, receivable or otherwise
                  payable in respect of, or in exchange for, any or all of the foregoing or purchased with
                  funds from the Collateral Accounts; and

                                     (iii) to the extent not covered by clauses (i), (ii) or (iii) above,
                  all proceeds (as defined under the UCC) of any or all of the foregoing.

                   (b)     In addition to the rights and remedies herein set forth, Lender shall have
   all of the rights and remedies with respect to the Account Collateral available to a secured party
   at law or in equity, including, without limitation, the rights of a secured party under the UCC, as
   if such rights and remedies were fully set forth herein.

                   (c)   This Agreement shall constitute a security agreement for purposes of the
   Uniform Commercial Code and other applicable law. Borrower agrees to confirm the provisions
   hereof and enter into any other agreements, financing statements and documents reasonably
   requested by Lender to further evidence, secure and perfect its interests in the Account
   Collateral, the Mortgage and all other assets of Borrower.

                       5.1.4      Maintenance of Collateral Accounts.

                  (a)    Borrower agrees that the Collection Account will be and will be
   maintained (i) as a “deposit account” (as such term is defined in Section 9-102(a)(29) of the
   UCC), (ii) in such a manner that Lender shall have control (within the meaning of Section 9-
   104(a)(2) of the UCC) over the Collection Account and (iii) such that neither Borrower nor
   Manager shall have any right of withdrawal from the Collection Account and, except as provided
   herein, no Account Collateral shall be released to Borrower or Manager from the Collection
   Account. Without limiting Borrower’s obligations under the immediately preceding sentence,
   Borrower shall only establish and maintain the Collection Account with a financial institution
   that has executed an agreement substantially in the form of the Lockbox Agreement or in such
   other form acceptable to Lender in its sole discretion.

                   (b)    Borrower agrees that each of the Cash Management Account and the Sub-
   Accounts will be and will be maintained (i) as a “deposit account” (as such term is defined in
   Section 9-102(a) of the UCC), (ii) in such a manner that Lender shall have control (within the
   meaning of Section 9-104(a)(2) of the UCC) over the Cash Management Account and any Sub-
   Account, (iii) such that neither Borrower nor Manager shall have any right of withdrawal from
   the Cash Management Account or the Sub-Accounts and, except as provided herein, no Account
   Collateral shall be released to Borrower from the Cash Management Account or the Sub-
   Accounts, (iv) in such a manner that the Cash Management Bank shall agree to treat all property
   credited to the Cash Management Account or the Sub-Accounts as “financial assets” and
   (v) such that all securities or other property underlying any financial assets credited to the
   accounts shall be registered in the name of Cash Management Bank, endorsed to Cash
   Management Bank or in blank or credited to another securities account maintained in the name
   of Cash Management Bank and in no case will any financial asset credited to any of the
   Collateral Accounts be registered in the name of Borrower, payable to the order of Borrower or
   specially endorsed to Borrower except to the extent the foregoing have been specially endorsed


                                                        86
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 96 of
                                      322


   to Cash Management Bank or in blank. Without limiting Borrower’s obligations under the
   immediately preceding sentence, Borrower shall only establish and maintain the Cash
   Management Account with a financial institution that has executed an agreement substantially in
   the form of the Account Control Agreement or in such other form acceptable to Lender in its sole
   discretion.

                  5.1.5    Eligible Accounts. The Collateral Accounts shall be Eligible Accounts.
   The Collateral Accounts shall be subject to such applicable laws, and such applicable regulations
   of the Board of Governors of the Federal Reserve System and of any other banking or
   governmental authority, as may now or hereafter be in effect. Income and interest accruing on
   the Collateral Accounts or any investments held in such accounts shall be periodically added to
   the principal amount of such account and shall be held, disbursed and applied in accordance with
   the provisions of this Agreement, the Lockbox Agreement and the Account Control Agreement.
   Borrower shall be the beneficial owner of the Collateral Accounts for federal income Tax
   purposes and shall report all income on the Collateral Accounts.

                       5.1.6      Application of Funds into Accounts.

                  (a)    Following the establishment of the Collection Account pursuant to Section
   5.1.2 above, so long as no Event of Default shall have occurred and be continuing, Lender shall
   direct the Cash Management Bank to apply funds on deposit in the Cash Management Account
   (other than funds which pursuant to the terms hereof are deposited into a Sub-Account) on each
   Payment Date as follows (except as otherwise provided herein):

                                   (i)    First, to the Tax Reserve Account, funds in an amount
                  equal to the Monthly Tax Reserve Amount and any other amounts required pursuant
                  to Section 17.1;

                                     (ii)   Second, to the Insurance Reserve Account, funds in an
                  amount equal to the Monthly Insurance Reserve Amount and any other amounts
                  required pursuant to Section 17.2;

                                   (iii) Third, if the Ground Lease remains in effect, to the Ground
                  Rent Reserve Account, funds in an amount equal to pay monthly Ground Rent and
                  any other amounts required pursuant to Section 17.3;

                                       (iv)   Fourth, to Lender, funds in an amount equal to pay monthly
                  Debt Service; provided, however, that Debt Service shall be funded first, from funds
                  (if any) in the Interest Reserve Account;

                                    (v)    Fifth, to Borrower’s Disbursement Account an amount
                  equal to the aggregate of (A) Operating Expenses due and payable by Borrower
                  during the current calendar month as set forth in the Approved Annual Operating
                  Budget and (B) expenses, if any, approved by Lender, less (C) any amounts that were
                  previously disbursed to Borrower pursuant to this Section 5.1.6(a)(v) and which were
                  not used by Borrower to pay Operating Expenses or other expenses approved by
                  Lender; provided, however, Lender shall have no obligation to disburse any funds to
                  Borrower under this Section 5.1.6(a)(v) unless Borrower has delivered to Lender, not

                                                        87
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 97 of
                                      322


                  less than five (5) Business Days prior to the disbursement date an Officer’s
                  Certificate in form and substance reasonably acceptable to Lender certifying to
                  Lender (x) a list in reasonable detail of the Operating Expenses that are due and
                  payable by Borrower during the succeeding month as set forth in the Approved
                  Annual Operating Budget and (y) a reconciliation showing all Operating Expenses
                  (and other expenses approved by Lender) actually paid by Borrower for the prior
                  quarter and all amounts distributed to Borrower under this Section 5.1.6(a)(v);

                                    (vi)   Sixth, to Lender, funds to pay the Administrative Fee;

                                    (vii) Seventh, to Lender, funds to pay any other amounts, if any,
                  then due to Lender under the Loan Documents;

                                     (viii) Eighth, to the FF&E Reserve Account, funds in an amount
                  equal to the Monthly FF&E Reserve Amount and any other amounts required
                  pursuant to Section 17.5;

                                    (ix)   Ninth, to the Borrower’s Disbursement Account.

                   (b)    The insufficiency of funds on deposit in the Cash Management Account
   shall not relieve Borrower of the obligation to make any payments, as and when due pursuant to
   this Agreement and the other Loan Documents, and such obligations shall be separate and
   independent, and not conditioned on any event or circumstance whatsoever.

                  (c)    Notwithstanding anything to the contrary contained herein or in the
   Mortgage, to the extent that Borrower shall fail to pay any documentary stamp Taxes, intangibles
   Taxes, mortgage recording Taxes, or payments-in-lieu thereof, costs, expenses or other amounts
   pursuant to Section 20.12 of this Agreement within the time period set forth therein, Lender shall
   have the right, at any time, with written notice to Borrower, to withdraw from the Collection
   Account or the Cash Management Account, as applicable, an amount equal to such unpaid
   Taxes, costs, expenses and/or other amounts and pay such amounts to the Person(s) entitled
   thereto.

                 5.1.7    Payments from Sub-Accounts. Borrower irrevocably authorizes
   Lender to make and, provided no Event of Default shall have occurred and be continuing, Lender
   hereby agrees to instruct Cash Management Bank to make, the following payments from the
   Sub-Accounts to the extent of the monies on deposit therefor:

                                     (i)     funds from the Tax Reserve Account to Lender sufficient to
                  permit Lender to pay (A) Impositions and (B) Other Charges, on or prior to the
                  respective due dates therefor, and Lender shall so pay such funds to the Governmental
                  Authority or other Person having the right to receive such funds;

                                     (ii)   funds from the Insurance Reserve Account to Lender
                  sufficient to permit Lender to pay Insurance Premiums for the insurance required to
                  be maintained pursuant to the terms of this Agreement and the Mortgage, on or prior
                  to the respective due dates therefor, and Lender shall so pay such funds to the
                  insurance company having the right to receive such funds;

                                                      88
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 98 of
                                      322


                                    (iii) funds from the Interest Reserve Account to Lender, to be
                  applied to pay monthly interest on the Loan; provided, however, that any funds in the
                  Interest Reserve Account will be applied to payments of monthly interest on the Loan
                  ahead of any funding from any other source;

                                   (iv)    funds from the Deficiency Account to be applied in
                  accordance with Section 4.7 hereof;

                                   (v)     funds from the Security Deposit Account to be applied in
                  accordance with Section 17.4 hereof;

                                    (vi)   funds from the FF&E Reserve Account to Lender, to be
                  applied in accordance with Section 17.5 hereof;

                                      (vii) funds from the Ground Rent Reserve Account to Lender
                  sufficient to permit Lender to pay the Ground Rent on or prior to the due dates
                  therefor, and Lender shall so pay such funds to the Ground Lessor or other Person
                  having the right to receive such funds; and

                                     (viii) as and to the extent provided in Section 8.2.5, funds from
                  the Proceeds Reserve Account to Lender sufficient to permit Lender to pay the
                  amounts required pursuant to Section 8.2.5, and any balance thereof shall be
                  distributed and applied in accordance with Section 8.2.5.

                  5.1.8     Event of Default. Notwithstanding anything herein to the contrary,
   upon the occurrence and during the continuance of an Event of Default, all funds on deposit in
   the Collection Account and the Cash Management Account may, in Lender’s sole discretion, be
   disbursed to or as directed by Lender. Without in any way limiting the foregoing or Lender’s
   rights and remedies upon an Event of Default, and subject to Lender’s direction otherwise from
   time to time, in whole or in part, in Lender’s sole and absolute discretion, after the occurrence
   and during the continuance of an Event of Default which remains uncured, Lender may direct the
   Account Banks to allocate all available funds on deposit in the Collection Account, the Cash
   Management Account, or any of them, to: (a) the Debt and other Obligations; (b) as a reserve for
   Operating Expenses, Impositions, Insurance Premiums, capital expenses, costs and expenses of
   maintenance, repairs and restoration, and other expenditures relating to the use, management,
   operation or leasing of the Property; and/or (c) any actual out-of-pocket costs and expenses
   incurred by Lender in connection with such Event of Default, or expended by Lender to protect
   or preserve the value of the Property.

                       5.1.9      Cash Management Bank; Lockbox Bank.

                   (a)    Lender shall have the right at Borrower’s sole cost and expense to replace
   the Cash Management Bank and/or the Lockbox Bank, as the case may be, with a financial
   institution reasonably satisfactory to Borrower in the event that (i) the Cash Management Bank
   and/or the Lockbox Bank, as the case may be, fails, in any material respect, to comply with the
   Account Control Agreement, and/or the Lockbox Agreement, as applicable, (ii) the Cash
   Management Bank and/or the Lockbox Bank, as the case may be, named herein is no longer the
   Cash Management Bank and/or the Lockbox Bank, as the case may be, or (iii) the Cash

                                                      89
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 99 of
                                      322


   Management Bank and/or the Lockbox Bank, as the case may be, is no longer an Approved
   Bank. Borrower shall reasonably cooperate with Lender in connection with the appointment of
   any replacement Cash Management Bank and/or the Lockbox Bank, as the case may be, and the
   execution by the Cash Management Bank and Borrower of an Account Control Agreement
   and/or the Lockbox Bank and Borrower of a Lockbox Agreement substantially similar to the
   Account Control Agreement or the Lockbox Agreement previously executed by Borrower or in
   each case, otherwise reasonably acceptable to Lender and, in each case, delivery of same to
   Lender.

                 (b)    Lender shall have the right at any time, at its sole cost and expense, to
   replace the Lockbox Bank with a financial institution selected by Lender that is an Approved
   Bank and is reasonably acceptable to Borrower and, in such event, such financial institution and
   Borrower shall execute and deliver to Lender a Lockbox Agreement substantially similar to the
   Lockbox Agreement executed as of the Closing Date.

                       5.1.10     Account Collateral and Remedies Upon Event of Default.

                  (a)    Upon the occurrence and during the continuance of an Event of Default,
   without additional notice from Lender to Borrower, Lender may, in addition to and not in
   limitation of Lender’s other rights, make any and all withdrawals from, and transfers between
   and among, the Collateral Accounts as Lender shall determine in its sole and absolute discretion
   to pay the Note, Operating Expenses and/or Capital Expenditures for the Property.

                  (b)     Upon the occurrence and during the continuance of an Event of Default,
   Borrower hereby irrevocably constitutes and appoints Lender as Borrower’s true and lawful
   attorney-in-fact, with full power of substitution, to execute, acknowledge and deliver any
   instruments and to exercise and enforce every right, power, remedy, option and privilege of
   Borrower with respect to the Account Collateral, and do in the name, place and stead of
   Borrower, all such acts, things and deeds for and on behalf of and in the name of Borrower,
   which Borrower could or might do and which Lender may deem necessary or desirable to more
   fully vest in Lender the rights and remedies provided for herein and to accomplish the purposes
   of this Agreement. The foregoing powers of attorney are irrevocable for the term of the Loan
   and coupled with an interest. Upon the occurrence and during the continuance of an Event of
   Default, Lender may exercise any of the rights granted to Lender pursuant to this Section 5.1.10,
   and any reasonable expenses of Lender incurred in connection therewith shall be paid by
   Borrower.

                   (c)    Except as otherwise provided herein or in any of the other Loan
   Documents, Borrower hereby expressly waives, to the fullest extent permitted by law,
   presentment, demand, protest or any notice of any kind in connection with the Account
   Collateral. Borrower acknowledges and agrees that ten (10) days’ prior written notice of the
   time and place of any public sale of the Account Collateral or any other intended disposition
   thereof shall be reasonable and sufficient notice to Borrower within the meaning of the UCC.

                 5.1.11 Transfers and Other Liens. Borrower agrees that it will not (i) sell or
   otherwise dispose of any of the Account Collateral or (ii) create or permit to exist any Lien upon



                                                       90
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 100 of
                                      322


   or with respect to all or any of the Account Collateral, other than the Liens and security interests
   created by the Loan Documents and other Permitted Encumbrances.

                   5.1.12 Reasonable Care. Beyond the exercise of reasonable care in the
   custody thereof, Lender shall have no duty as to any Account Collateral in its possession or
   control as agent therefor or bailee thereof or any income thereon or the preservation of rights
   against any person or otherwise with respect thereto. Lender shall be deemed to have exercised
   reasonable care in the custody and preservation of the Account Collateral in its possession if the
   Account Collateral is accorded treatment substantially equal to that which Lender accords its
   own property, it being understood that Lender shall not be liable or responsible for any loss or
   damage to any of the Account Collateral, or for any diminution in value thereof, by reason of the
   act or omission of Lender, its Affiliates, agents, employees or bailees, except to the extent that
   such loss or damage results from Lender’s gross negligence or willful misconduct. In no event
   shall Lender be liable either directly or indirectly for losses or delays resulting from any event
   which may be the basis of an Excusable Delay, computer malfunctions, interruption of
   communication facilities, labor difficulties or other causes beyond Lender’s reasonable control or
   for indirect, special or consequential damages except to the extent of Lender’s gross negligence
   or willful misconduct.

                       5.1.13     Lender’s Liability.

                  (a)    Lender shall be responsible for the performance only of such duties with
   respect to the Account Collateral as are specifically set forth in this Section 5.1 or elsewhere in
   the Loan Documents, and no other duty shall be implied from any provision hereof. Lender shall
   not be under any obligation or duty to perform any act with respect to the Account Collateral
   which would cause it to incur any expense or liability or to institute or defend any suit in respect
   hereof, or to advance any of its own monies. Borrower shall indemnify and hold Lender, its
   employees and officers harmless from and against any actual loss, actual out-of-pocket cost or
   damage (including, without limitation, reasonable attorneys’ fees and disbursements, but
   excluding consequential, punitive and special damages) incurred by Lender in connection with
   the Account Collateral except as such may be caused by the gross negligence or willful
   misconduct of Lender, its employees, officers or agents.

                  (b)     In connection with the cash management of the Property as provided in
   this Article V and the other Loan Documents, Lender shall be protected in acting upon any
   notice, resolution, request, consent, order, certificate, report, opinion, bond or other paper,
   document or signature believed by it in good faith to be genuine, and, in so acting, it may be
   assumed that any person purporting to give any of the foregoing in connection with the cash
   management provisions hereof and in the other Loan Documents has been duly authorized to do
   so. In connection with the foregoing, Lender may consult with counsel, and the opinion of such
   counsel shall be full and complete authorization and protection in respect of any action taken or
   suffered by it hereunder and under the other Loan Documents and in good faith in accordance
   therewith.

                   5.1.14 Continuing Security Interest.           This Agreement shall create a
   continuing security interest in the Account Collateral and all other assets of Borrower and shall
   remain in full force and effect until payment in full of the Obligations. Upon payment in full of


                                                        91
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 101 of
                                      322


   the Obligations, this security interest shall automatically terminate without further notice from
   any party and Borrower shall be entitled to the return, upon its request, of such of the Account
   Collateral as shall not have been applied pursuant to the terms hereof and Lender shall execute
   such instruments and documents as may be reasonably requested by Borrower to evidence such
   termination and the release of the Account Collateral.

                   5.1.15 Master Tenant Cash Management Agreements. Notwithstanding
   anything to the contrary contained in this Agreement or any of the other Loan Documents, if (a)
   the Master Tenant Cash Management Agreements are fully executed and copies are delivered to
   Lender and (b) all Rent (as defined in the Master Tenant CMA) (“Master Tenant Rent”) is
   delivered into the Collection Account (as defined in the Master Tenant CMA) (the “Master
   Tenant Collection Account”) and applied as provided in the Master Tenant CMA, then, with
   respect to the Leasehold Land only, (i) all Rents and other amounts required under the Loan
   Documents to be deposited into the Collection Action will not be required to be deposited into
   the Collection Action (because such amounts are being deposited into the Master Tenant
   Collection Account) and (ii) Leasehold Borrower will not be required to comply with any
   requirements under this Agreement to fund the Sub-Accounts established pursuant to Section
   5.1.1(a) (because such accounts are being funded pursuant to the Master Tenant Cash
   Management Agreements), provided that Borrower shall, within three (3) Business Days of any
   Subaccount (as defined in the Master Tenant CMA) being funded, cause such funds in any such
   Subaccount to be transferred to the corresponding Subaccount described herein and/or the other
   Loan Documents. For the avoidance of doubt, if Master Tenant Rent is collected, deposited into
   the Master Tenant Collection Account and run through the waterfall as provided in Section 3 of
   the Master Tenant CMA, then as each bucket under the Master Tenant CMA is filled that has a
   corresponding bucket in this Agreement or the other Loan Documents (i.e., buckets for Taxes,
   Insurance, Ground Rent, Operating Expenses and FF&E), within three (3) Business Days of such
   bucket(s) being filled, Borrower shall cause the transfer of funds from such bucket(s) described
   in the Master Tenant Cash Management Agreements to the corresponding bucket(s) described
   hereunder or the other Loan Documents. Borrower shall also, within three (3) Business Days of
   any amounts being deposited into the Rent Reserve Account (as defined in the Master Tenant
   CMA) (which such Rent Reserve Account does not have a corresponding bucket under this
   Agreement or the other Loan Documents), cause such amounts in such Rent Reserve Account to
   be transferred to the Cash Management Account to be applied in accordance with Section
   5.1.6(a) hereof. Borrower shall deliver a copy of every Allocation Letter (as defined in the
   Master Tenant CMA) simultaneously with delivery to Master Tenant Cash Management Bank.
   Notwithstanding the foregoing, for the first two (2) times that any Subaccount (as defined in the
   Master Tenant CMA) is funded, Borrower shall have an additional three (3) Business Days to
   cause such funds to be deposited in the event that there is an inadvertent clerical or accounting
   error that resulted in the wrong amount being deposited.

             VI        REPRESENTATIONS AND WARRANTIES

                          6.1        Borrower General Representations. Borrower represents and
                   warrants as of the Closing Date that:

                  6.1.1    Organization. Borrower is a limited liability company formed
   (pursuant to a conversion) under the laws of the State of Delaware, has been duly organized and

                                                   92
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 102 of
                                      322


   is validly existing and in good standing pursuant to the laws of the State of Delaware, as
   applicable with requisite power and authority to own its properties and to transact the businesses
   in which it is now engaged. Borrower has duly qualified to do business and is in good standing
   in the State. Borrower possesses all rights, licenses, permits and authorizations, governmental or
   otherwise, necessary to entitle it to own its property and to transact the businesses in which it is
   now engaged, and the sole business of Borrower is the ownership, leasing, use, management,
   renovation, financing, development, construction, operation and maintenance of the Property and
   activities related thereto. As of the Closing Date, the organizational and ownership structure of
   Borrower is accurately depicted by the schematic diagram attached hereto as Schedule I.
   Borrower shall not change its name, identity, corporate structure or jurisdiction of organization
   unless it shall have given Lender thirty (30) days prior written notice of any such change and
   shall have taken all steps reasonably requested by Lender to grant, perfect, protect and/or
   preserve the security interest granted hereunder to Lender.

                   6.1.2    Proceedings. Borrower has taken all necessary action to authorize the
   execution, delivery and performance of this Agreement and the other Loan Documents to which
   it is a party. This Agreement and the other Loan Documents to which Borrower is a party have
   been duly executed and delivered by, or on behalf of, Borrower and constitute legal, valid and
   binding obligations of Borrower, enforceable against Borrower in accordance with their
   respective terms, subject only to applicable bankruptcy, insolvency and similar laws generally
   affecting rights of creditors and the enforcement of debtors’ obligations, and by general
   principles of equity (regardless of whether enforcement is sought in a proceeding in equity or at
   law).

                    6.1.3    No Conflicts. The execution, delivery and performance by Borrower of
   this Agreement and the other Loan Documents to which it is a party will not result in a breach of
   any of the terms or provisions of, or constitute a default under, or result in the creation or
   imposition of any Lien, charge or encumbrance (other than Permitted Debt, Permitted
   Encumbrances or pursuant to the Loan Documents) upon any of the property or assets of
   Borrower pursuant to the terms of any indenture, mortgage, deed of trust, loan agreement,
   partnership agreement or other agreement or instrument to which Borrower is a party or by
   which any of Borrower’s property or assets is subject (unless consents from all applicable parties
   thereto have been obtained), nor will such action result in any violation of the provisions of any
   statute or any order, rule or regulation of any court or governmental agency or body having
   jurisdiction over Borrower or any of Borrower’s properties or assets, and any consent, approval,
   authorization, order, registration or qualification of or with any court or any such regulatory
   authority or other governmental agency or body required for the execution, delivery and
   performance by Borrower of this Agreement or any other Loan Documents has been obtained
   and is in full force and effect (or will be obtained when required).

                       6.1.4      Litigation.

                  (a)     Except as set forth on Schedule V attached hereto, there are no actions,
   suits or proceedings at law or in equity by or before any Governmental Authority or other agency
   now pending or, to Borrower’s Knowledge, threatened in writing against or affecting Borrower
   or the Property. The actions, suits or proceedings identified on Schedule V, if determined
   adversely to Borrower or the Property, would not be reasonably likely to materially adversely

                                                    93
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 103 of
                                      322


   affect the condition (financial or otherwise) or business of Borrower or the condition or
   ownership of the Project or Property or any portion thereof.

                   (b)    Except for the two lawsuits affecting Muhl Guarantor previously disclosed
   to Lender (the “Litigation Disclosure Email”) and as set forth on Schedule V attached hereto,
   there are no actions, suits or proceedings at law or in equity by or before any Governmental
   Authority or other agency now pending or, to Borrower’s Knowledge, threatened in writing
   against or affecting Guarantor which, if determined adversely to Guarantor, would be reasonably
   likely to materially adversely affect Guarantor’s ability to perform under the Guarantees.

                  6.1.5     Agreements. Borrower is not a party to any agreement or instrument or
   subject to any restriction (other than Permitted Debt, Permitted Encumbrances and agreements
   disclosed in writing to Lender) which is reasonably likely to materially and adversely affect
   Borrower or Borrower’s business, properties or assets, operations or financial condition. With
   respect to Material Agreements, Borrower is not in default in any material respect in the
   performance, observance or fulfillment of any of the obligations, covenants or conditions
   contained in any such agreements to which it is a party or by which Borrower or the Property is
   bound and with respect to all other agreements or instruments, Borrower is not in default in any
   material respect in the performance, observance or fulfillment of any of the obligations,
   covenants or conditions contained in any such agreement or instrument to which it is a party or
   by which Borrower or the Property is bound which default is reasonably likely to materially and
   adversely affect Borrower or Borrower’s business, properties or assets, operations or financial
   condition. Borrower has no financial obligation (contingent or otherwise) under any indenture,
   mortgage, deed of trust, loan agreement or other agreement or instrument to which Borrower is a
   party or by which Borrower or the Property is otherwise bound, other than (a) obligations
   incurred in the ordinary course of owning, leasing, developing, constructing, managing,
   maintaining, marketing, designing, selling and operating the Property and (b) obligations under
   the Loan Documents, the Permitted Encumbrances and the Permitted Debt. Schedule VI
   contains a true, complete and accurate list of all Material Agreements. True, complete and
   correct copies of all Material Agreements listed on Schedule VI have been delivered to Lender.
   The Material Agreements are in full force and effect and, to Borrower’s knowledge, there are no
   material defaults by any party other than Borrower thereunder.

                   6.1.6     Property. Borrower has good, marketable and insurable (a) fee simple
   absolute title to the Fee Land and (b) leasehold title to the Leasehold Land as demised under the
   Ground Lease, and Borrower has good title to the balance of the Property owned by it, free and
   clear of all Liens whatsoever other than the Liens and security interests created by the Loan
   Documents, the Permitted Debt and other Permitted Encumbrances. The Mortgage and the
   Assignment of Leases when properly recorded in the appropriate records, together with any
   Uniform Commercial Code financing statements required to be filed in connection therewith,
   will create (a) a valid, perfected lien on that portion of the Property constituting real property,
   subject only to the Permitted Encumbrances, and (b) perfected security interests in and to, and
   perfected collateral assignments of, all Hotel Transactions Income, Rents and Leases and all
   personalty which are capable of perfection by such recordation of the Mortgage, the Assignment
   of Leases and/or the filing of Uniform Commercial Code financing statements, all in accordance
   with the terms thereof, in each case, subject only to any Permitted Encumbrances. Except for the
   Permitted Encumbrances, to Borrower’s Knowledge there are no claims (other than inchoate

                                                    94
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 104 of
                                      322


   claims) for payment for work, labor or materials affecting the Property or any portion thereof
   which are or may become a lien prior to, or of equal priority with, the Liens created by the Loan
   Documents. Borrower represents and warrants that none of the Permitted Encumbrances are
   reasonably likely to materially and adversely affect the use or operation of the Property as of the
   Closing Date and thereafter (including after Completion of the Project). Borrower will preserve
   its right, title and interest in and to the Property for as long as the Note remains outstanding and
   will warrant and defend same and the validity and priority of the Lien hereof from and against
   any and all claims whatsoever, other than the Permitted Debt and Permitted Encumbrances.

                  6.1.7    No Bankruptcy Filing.          Neither Borrower nor, to Borrower’s
   Knowledge, any other Borrower Party, Greystone Managing Member, Master Tenant, Ground
   Lessor or Option Holder is contemplating either the filing of a petition by it under any state or
   federal bankruptcy or insolvency laws or the liquidation of all or a major portion of such entity’s
   assets or property, and Borrower has no Knowledge of any Person contemplating the filing of
   any such petition against Borrower or any other Borrower Party, Greystone Managing Member,
   Master Tenant, Ground Lessor or Option Holder.

                   6.1.8    Full and Accurate Disclosure. No statement of fact made by Borrower
   in this Agreement or in any of the other Loan Documents contains any untrue statement of a
   material fact or omits to state any material fact necessary to make statements contained herein or
   therein not misleading. There is no fact presently known to Borrower substantially relating to
   the Property or any Borrower Party (excluding general market conditions) which has not been
   disclosed to Lender which could reasonably be expected to have a material adverse effect on
   Borrower, the Project or the Property. As of the date hereof, Branden Muhl and James Vosotas
   are the individuals associated with Borrower and its constituent equity holders with the most
   knowledge about the management, development and day-to-day operations of the Project, the
   construction thereof and the other matters pertaining to the development of the Project and are
   the Persons who would have knowledge of the subject matter in question. All other written
   information, reports, certificates and other documents submitted by Borrower to Lender in
   connection with the Loan are accurate, complete and correct in all material respects. There has
   been no material adverse change known to Borrower in any condition, fact, circumstance or
   event that would make any such information inaccurate, incomplete or otherwise misleading in
   any material respect or that otherwise materially and adversely affects the Property or the
   business operations or the financial condition of Borrower.

                  6.1.9     All Property. The Property constitutes all of the real property, personal
   property, licenses, permits, equipment and fixtures currently owned or leased by Borrower.

                       6.1.10      No Plan Assets.

                       (a)        Borrower does not maintain a Plan which is subject to Title IV of ERISA;
   and

                  (b)   Borrower is not a Plan that is subject to Title I of ERISA, none of the
   assets of Borrower constitutes or will constitute Plan assets of one or more such Plans within the
   meaning of 29 C.F.R. Section 2510.3 101 and Borrower is not a governmental plan within the
   meaning of Section 3(32) of ERISA and transactions by or with Borrower are not subject to state


                                                           95
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 105 of
                                      322


   statutes regulating investment of, and fiduciary obligations with respect to, governmental plans
   similar to the provisions of Section 406 of ERISA or Section 4975 of the Code currently in
   effect, which prohibit or otherwise restrict the transactions contemplated by this Agreement.

                  6.1.11 Compliance. Borrower and, to Borrower’s Knowledge, the Property
   and, upon its completion, the use of the Project shall comply in all material respects with all
   applicable Legal Requirements, including, without limitation, building and zoning ordinances
   and codes. To Borrower’s Knowledge, Borrower is not in default or in violation of any order,
   writ, injunction, decree or demand of any Governmental Authority. There has not been
   committed by Borrower any act or omission affording the federal government or any other
   Governmental Authority the right of forfeiture as against the Property or any part thereof or any
   monies paid in performance of Borrower’s obligations under any of the Loan Documents.

                   6.1.12 Financial Information. All financial information that has been
   delivered by Borrower to Lender in respect of Borrower and/or the Property is true, complete and
   correct in all material respects, except as disclosed therein. Except for the Permitted Debt and
   the Permitted Encumbrances, Borrower does not have any contingent liabilities, any material
   liabilities for Taxes, unusual forward or long term commitments or unrealized or anticipated
   losses from any unfavorable commitments that are known to Borrower and reasonably likely to
   have a material adverse effect on the Borrower, Project or Property or any portion thereof. Since
   the date of such financial statements, there has been no materially adverse change in the financial
   condition, operations or business of Borrower from that set forth in said financial statements.

                   6.1.13 Condemnation. No Taking has been commenced or, to Borrower’s
   Knowledge, is threatened in writing with respect to all or any portion of the Property or for the
   relocation of roadways providing access to the Property.

                  6.1.14 Federal Reserve Regulations. None of the proceeds of the Loan will
   be used for the purpose of purchasing or carrying any “margin stock” as defined in Regulation U,
   Regulation X or Regulation T or for the purpose of reducing or retiring any indebtedness which
   was originally incurred to purchase or carry “margin stock” or for any other purpose which
   might constitute this transaction a “purpose credit” within the meaning of Regulation U or
   Regulation X. As of the Closing Date, Borrower does not own any “margin stock.”

                 6.1.15 Not a Foreign Person. Borrower is a disregarded entity for U.S. federal
   income tax purposes and the sole member or owner of Borrower is not a foreign person within
   the meaning of § 1445(f)(3) of the Code.

                  6.1.16 Separate Lots. The Property is comprised of one (1) or more
   contiguous parcels which constitute a separate tax lot or lots and does not constitute or include a
   portion of any other tax lot not a part of the Property.

                  6.1.17 Assessments. Except as disclosed in the Title Policy, there are no
   pending or, to Borrower’s Knowledge, proposed special or other assessments for public
   improvements or otherwise affecting the Property, nor are there any contemplated improvements
   to the Property that may result in such special or other assessments.



                                                    96
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 106 of
                                      322


                   6.1.18 Enforceability. The Loan Documents are not subject to any existing
   right of rescission, set off, counterclaim or defense by Borrower, including the defense of usury,
   nor would the operation of any of the terms of the Loan Documents, or the exercise of any right
   thereunder, render the Loan Documents unenforceable, and Borrower has not asserted any right
   of rescission, set off, counterclaim or defense with respect thereto.

                 6.1.19 No Prior Assignment.            There are no prior sales, transfers or
   assignments of the Leases or any portion of the Rents due and payable or to become due and
   payable which are presently outstanding following the funding of the Loan, other than those
   being terminated or assigned to Lender concurrently herewith.

                 6.1.20 Insurance. Borrower has obtained and has delivered to Lender full and
   accurate copies of all Policies (or certificates thereof) reflecting the insurance coverages,
   amounts and other requirements required to be maintained pursuant to this Agreement. Neither
   Borrower nor any other Person has, done by act or omission anything which would impair the
   coverage of any such Policy.

                   6.1.21 Permits; Licenses. All Construction Permits required in connection
   with the Property as of the Closing Date have been obtained (or are ready to be pulled) and are
   (or shall be) in full force and effect and true, correct and complete copies of same have been (or
   shall be) delivered to Lender. All permits, licenses and approvals required for the legal use,
   occupancy and operation of the Property (collectively, the “Licenses”), shall have been obtained
   and shall be in full force and effect, and true, correct and complete copies of same shall have
   been delivered to Lender prior to the occupancy of the Property after Substantial Completion of
   the Project.

                  6.1.22 Flood Zone. The Improvements on the Property are located in a flood
   zone identified by the Federal Emergency Management Agency as “AE”.

                   6.1.23 Boundaries. Except for Permitted Encumbrances and as disclosed in
   the Title Policy and/or Survey, all of the Improvements lie wholly within the boundaries and
   building restriction lines of the Property, and no improvements on adjoining properties encroach
   upon the Property, and no easements or other encumbrances upon the Property encroach upon
   any of the Improvements, which would be reasonably likely to have a material and adverse effect
   on the Property or the value or marketability thereof except those which are insured against by
   the Title Policy.

                  6.1.24 No Leases. As of the date hereof, the Property is not subject to any
   Leases. No Person (other than Borrower and Ground Lessor) has any possessory interest in the
   Property or right to occupy the same.

                  6.1.25 Filing and Recording Taxes. All transfer taxes, deed stamps,
   intangible taxes or other amounts in the nature of transfer taxes required to be paid by any Person
   under applicable Legal Requirements currently in effect in connection with the Land and the
   granting and recording of the Mortgage and the UCC financing statements have been paid or are
   being paid simultaneously herewith. All mortgage, mortgage recording, stamp, intangible or
   other similar tax (including payments in lieu thereof) required to be paid by any Person under


                                                    97
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 107 of
                                      322


   applicable Legal Requirements currently in effect in connection with the execution, delivery,
   recordation, filing, registration, perfection or enforcement of any of the Loan Documents,
   including, without limitation, the Mortgage, have been paid (or delivered to the Title Company
   for payment on the date hereof), and, under current Legal Requirements, the Mortgage is
   enforceable against Borrower in accordance with its terms by Lender (or any subsequent holder
   thereof).

                  6.1.26 Single Purpose Entity/Separateness. Until the Loan has been paid in
   full, Borrower hereby represents, warrants and covenants that each of Borrower and Borrower
   Holdco is, shall be, and shall continue to be, a Single Purpose Entity, provided that Greystone
   Holdco does not have (and shall not be required to have) any Independent Directors or
   Independent Managers and Greystone Holdco has (and shall be permitted to have) Greystone
   Hospitality, LLC, a Florida limited liability company, BBM3 LLC, a Delaware limited liability
   company and BBM3 II LLC, a Delaware limited liability company, as it members.

                  6.1.27 Management Agreement. The Management Agreement is in force or
   effect with respect to the Property and there is no default thereunder by any party thereto and no
   event has occurred that, with the passage of time and/or the giving of notice would constitute a
   default thereunder. Neither the execution and delivery of the Loan Documents nor Borrower’s
   performance thereunder will adversely affect Borrower’s rights under the Management
   Agreement.

                 6.1.28 Illegal Activity. No portion of the Property has been or will be
   purchased with proceeds of any illegal activity.

                  6.1.29 Development Agreement. The Development Agreement is in force or
   effect with respect to the Property and there is no default thereunder by any party thereto and no
   event has occurred that, with the passage of time and/or the giving of notice would constitute a
   default thereunder. Neither the execution and delivery of the Loan Documents nor Borrower’s
   performance thereunder will adversely affect Borrower’s rights under the Development
   Agreement.

                    6.1.30 Tax Filings. Borrower has filed (or has obtained effective extensions
   for filing) all federal and all material state and local Tax returns required to be filed by Borrower
   and has paid or made adequate provision for the payment of all federal and material state and
   local Taxes, charges and assessments payable by Borrower, other than Taxes contested in good
   faith through appropriate means.

                   6.1.31 Solvency/Fraudulent Conveyance. Borrower (a) has not entered into
   the transaction contemplated by this Agreement or any Loan Document with the intent to hinder,
   delay, or defraud any creditor, and (b) has received reasonably equivalent value in exchange for
   its obligations under the Loan Documents. After Completion of construction of the Project and
   giving effect to the Loan, the fair saleable value of Borrower’s assets exceeds and will,
   immediately following the making of the Loan, exceed Borrower’s total liabilities, including,
   without limitation, subordinated, unliquidated, disputed and the maximum amount of its
   contingent liabilities on its Debts as such Debts become absolute and matured. Borrower’s
   assets do not and, immediately following the making of the Loan will not, constitute an


                                                     98
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 108 of
                                      322


   insufficient amount of capital to carry out its business as conducted or as proposed to be
   conducted. Borrower does not intend to, and does not believe that it will, incur Debt and
   liabilities (including contingent liabilities and other commitments) beyond its ability to pay such
   Debt and liabilities as they mature (taking into account the timing and amounts of cash to be
   received by Borrower and the amounts to be payable on or in respect of obligations of
   Borrower).

                   6.1.32 Investment Company Act. Borrower is not (a) an investment company
   or a company Controlled by an investment company, within the meaning of the Investment
   Company Act of 1940, as amended; (b) a holding company or a subsidiary company of a holding
   company or an affiliate of either a holding company or a subsidiary company within the mean of
   the Public Utility Holding Company Act of 1935, as amended; or (c) subject to any other federal
   or state law or regulation which purports to restrict or regulate its ability to borrow money.

                   6.1.33 Labor. No organized work stoppage or labor strike is pending or, to
   Borrower’s Knowledge, threatened in writing by employees and other laborers at the Property.
   Borrower (a) is not involved in and has not been threatened in writing with any labor dispute,
   grievance or litigation relating to labor matters involving any employees and other laborers at the
   Property, including, without limitation, violation of any federal, state or local labor, safety or
   employment laws (domestic or foreign) and/or charges of unfair labor practices or discrimination
   complaints; (b) has not engaged in any unfair labor practices within the meaning of the National
   Labor Relations Act or the Railway Labor Act; or (c) is not a party to, or bound by, any
   collective bargaining agreement or union contract with respect to employees and other laborers
   at the Property and no such agreement or contract is currently being negotiated by Borrower or
   any of its Affiliates with respect to the Property.

                  6.1.34 Brokers. No financial advisors, brokers, underwriters, placement
   agents, agents or finders have been dealt with by Borrower in connection with the Loan, except
   for Broker.

                  6.1.35 No Other Debt. Borrower has not borrowed or received debt financing
   that has not been heretofore repaid in full, other than the Permitted Debt.

                  6.1.36 Taxpayer Identification Number. Fee Borrower’s Federal taxpayer
   identification number is XX-XXXXXXX. Leasehold Borrower’s Federal taxpayer identification
   number is XX-XXXXXXX.

                 6.1.37 Principal Place of Business. Borrower’s principal place of business
   and chief executive office is 1941 Liberty Avenue, 2nd floor, Miami Beach, Florida 33139.

               6.1.38 Compliance with Anti-Terrorism, Embargo and Anti-Money
   Laundering Laws. Borrower hereby represents, warrants, covenants and agrees as follows:

                  (a)   Borrower, Guarantor, any Affiliate of the foregoing and any Person who
   Controls any of the foregoing (i) are and have been in compliance with all Anti-Corruption
   Laws; and (ii) have not promised to make, will not promise to make, and will not cause to be
   made, in connection with this Agreement, any payments (a) to or for the use or benefit of any
   Government Official, (b) to any other Person either for an advance or reimbursement, if it knows

                                                    99
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 109 of
                                      322


   or has reason to know that any part of such payment will be directly or indirectly given or paid
   by such other Person, or will reimburse such other Person for payments previously made, to any
   Government Official, or (c) to any other Person, to obtain or keep business or to secure some
   other improper advantage, the payment of which would violate applicable Anti-Corruption Laws;

                  (b)     Borrower, Guarantor, any Affiliate of the foregoing and any Person who
   Controls any of the foregoing have effective controls that are sufficient to provide reasonable
   assurances that violations of applicable Anti-Corruption Laws and Global Trade Laws will be
   prevented, detected, and deterred;

                   (c)     Borrower and Guarantor will not request any Loan to be made, and
   Borrower and Guarantor shall not use, and shall procure that any of their respective Affiliates
   and any Person who Controls any of the foregoing shall not use the proceeds of any Loan: (i) in
   furtherance of any offer, payment, promise to pay, or authorization of the payment or giving of
   money, or anything else of value, to any Person in violation of any Anti-Corruption Laws; or (ii)
   directly or indirectly for the purpose of funding, financing or facilitating any activities, business
   or transaction of or with any Prohibited Person, or in any Sanctioned Country, to the extent such
   activities, business or transaction would be prohibited by sanctions if conducted by a Person in
   the United States or in a E.U. member state;

                  (d)     Borrower, Guarantor, any Affiliate of the foregoing and any Person who
   Controls any of the foregoing (i) are and have been in compliance with all Global Trade Laws,
   and (ii) are not, and have not, directly or indirectly, engaged in any business with, or used,
   directly or indirectly, any corporate funds to contribute to or finance, the activities of any
   Prohibited Person or activities in any Sanctioned Country;

                   (e)    none of Borrower, Guarantor, any Affiliate of the foregoing, any Person
   who Controls any of the foregoing currently, or to Borrower’s Knowledge, Manager, is identified
   on the OFAC List or otherwise qualifies as a Prohibited Person, and Borrower has implemented
   procedures to ensure that no Person who now or hereafter owns any equity interest in Borrower
   is a Prohibited Person or Controlled by a Prohibited Person;

                 (f)     none of Borrower, Guarantor, any Affiliate of the foregoing or any Person
   who Controls any of the foregoing is in violation of any Legal Requirements relating to Money
   Laundering Laws or anti-terrorism, including, without limitation, Legal Requirements related to
   transacting business with Prohibited Persons or the requirements of the Uniting and
   Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct
   Terrorism Act of 2001, U.S. Public Law 107 56, and the related regulations issued thereunder,
   including temporary regulations, all as amended from time to time; and

                  (g)    if Borrower enters into any Lease at the Property in accordance with the
   terms of this Agreement, Borrower (or Manager on Borrower’s behalf) will implement
   reasonable procedures to ensure that no Tenant at the Property is a Prohibited Person or owned
   or Controlled by a Prohibited Person.

                  6.1.39 Interest Rate Cap Agreement. The Interest Rate Cap Agreement is in
   full force and effect and enforceable against Borrower in accordance with its terms, subject to


                                                     100
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 110 of
                                      322


   applicable bankruptcy, insolvency or similar laws generally affecting the enforcement of
   creditors’ rights and subject as to enforceability to general principles of equity (regardless of
   whether enforcement is sought in a proceeding in equity or at law.

                   6.1.40 Marketing Agreement. As of the Closing Date, there is no Marketing
   Agreement in force or effect with respect to the Property. Any Marketing Agreement will be
   subject to the reasonable prior approval of Lender in accordance with Section 7.5.

                       6.1.41     Ground Lease.

                   (a)     Recording; Modification. The Ground Lease (or a memorandum thereof)
   has been duly recorded in the Register’s Office. The Ground Lease permits the interest of
   Leasehold Borrower to be encumbered by a mortgage and Ground Lessor has delivered the
   Ground Lessor Estoppel. All amendments or modifications to the Ground Lease are identified
   on Schedule X, and there are no other amendments, modifications or understandings (oral or
   written) in respect thereof. Borrower has delivered to Lender a true, accurate and complete copy
   of the Ground Lease.

                  (b)      No Liens. Except for the Permitted Debt and Permitted Encumbrances,
   Leasehold Borrower’s interest in the Ground Lease is not subject to any Liens or encumbrances
   superior to, of equal priority with, or subordinate to the Mortgage, other than the Ground
   Lessor’s related fee interest.

                   (c)     Ground Lease Assignable. Leasehold Borrower’s interest in the Ground
   Lease is collaterally assignable to Lender pursuant to, and in accordance with Section 11.1 of the
   Ground Lease, and Leasehold Borrower may assign to Lender pursuant to, and in accordance
   with, Section 11.2.5 of the Ground Lease. The Ground Lease is further assignable by Lender
   without the consent of Ground Lessor as provided in Section 11.2.5 of the Ground Lease.

                   (d)     Default. The Ground Lease is in full force and effect and no default of
   any material obligation on the part of Leasehold Borrower exists and, to Leasehold Borrower’s
   Knowledge, (i) no default on the part of Ground Lessor exists and (ii) there is no existing
   condition which, but for the passage of time or the giving of notice, would be reasonably likely
   to result in a default of a material obligation under the terms of the Ground Lease. Neither
   Leasehold Borrower nor Ground Lessor has commenced any action or given or received any
   written notice for the purpose of terminating the Ground Lease.

                  (e)     Notice. The Ground Lease (i) requires the Ground Lessor to give notice of
   any default by Leasehold Borrower to Lender provided that Lender complies with the terms of
   Section 11.2.1 of the Ground Lease and (ii) provides that any surrender, cancellation,
   amendment or modification of the Ground Lease made without obtaining Lender’s prior written
   consent shall not be binding on Lender, subject to the terms of Sections 11.2.3 and 11.2.6 of the
   Ground Lease.

                   (f)     Cure. As provided in the Ground Lease, Lender is permitted the
   opportunity (including, where necessary, time to gain possession of the interest of Leasehold
   Borrower under the Ground Lease ) to cure any default under the Ground Lease, which is curable
   after the receipt of notice of any default before Ground Lessor may terminate the Ground Lease,

                                                   101
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 111 of
                                      322


   subject to the terms of Sections 11.2.1, 11.2.2 and 11.2.3 of the Ground Lease and provided
   Lender complies with all of the terms, conditions, and requirements set forth therein.

                  (g)    Term. The Ground Lease terminates on December 31, 2035, subject to
   any early termination or extension rights contained therein.

                  (h)    New Lease. The Ground Lease requires Ground Lessor to enter into a
   new lease with Lender upon a termination of the Ground Lease as a result of Leasehold
   Borrower’s default under the Ground Lease, or if Leasehold Borrower as debtor in possession, or
   any trustee for Leasehold Borrower’s bankruptcy estate in any bankruptcy proceedings, shall
   reject the Ground Lease, subject to the terms of Section 11.2.4 of the Ground Lease and provided
   Lender complies with all of the terms, conditions, and requirements set forth therein.

                  (i)     Insurance Proceeds. Under the terms of the Ground Lease, Leasehold
   Borrower shall retain the right to receive all insurance proceeds relating to a casualty under
   insurance policies carried by Leasehold Borrower.

                 (j)     Subleasing. Subleasing is permitted under the Ground Lease subject to the
   terms and conditions set forth in Article 10 thereof.

                  (k)     Ground Rent. No Ground Rent is or will be due and payable to Ground
   Lessor until January 1, 2018.

                       6.1.42     Master Lease.

                   (a)     Recording; Modification. The Master Lease (or a memorandum thereof)
   has been duly recorded in the Register’s Office. The Master Lease permits the interest of
   Leasehold Borrower to be encumbered by a mortgage and Master Tenant has delivered the
   Master Lease SNDA. All amendments or modifications to the Master Lease are identified on
   Schedule XIV, and there are no other amendments, modifications or understandings (oral or
   written) in respect thereof. Borrower has delivered to Lender a true, accurate and complete copy
   of the Master Lease.

                  (b)   No Liens. Except for the Permitted Debt and Permitted Encumbrances,
   Leasehold Borrower’s interest in the Master Lease is not subject to any Liens or encumbrances
   superior to, of equal priority with, or subordinate to the Mortgage, other than the Ground
   Lessor’s related fee interest. To Borrower’s Knowledge, there is no mortgage or Lien
   encumbering Master Tenant’s leasehold interest.

                  (c)     Master Lease Assignable. Leasehold Borrower’s interest in the Master
   Lease is assignable to Lender in accordance with the Master Lease. The Master Lease is further
   assignable by Lender without the consent of Master Tenant.

                   (d)     Default. The Master Lease is in full force and effect and no default of any
   material obligation on the part of Leasehold Borrower exists and, to Leasehold Borrower’s
   Knowledge, (i) no default on the part of Master Tenant exists and (ii) there is no existing
   condition which, but for the passage of time or the giving of notice, would be reasonably likely
   to result in a default of a material obligation (i.e., a default that may no longer be cured) under

                                                    102
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 112 of
                                      322


   the terms of the Master Lease. Neither Leasehold Borrower nor Master Tenant has commenced
   any action or given or received any written notice for the purpose of terminating the Master
   Lease.

                  (e)    Notice. The Master Lease or the Master Lease SNDA (i) requires the
   Master Tenant to give notice of any default by Leasehold Borrower to Lender and (ii) provides
   that any surrender, cancellation, amendment or modification of the Master Lease made without
   obtaining Lender’s prior written consent shall not be binding on Lender.

                  (f)     Cure. As provided in the Master Lease or Master Lease SNDA, Lender is
   permitted the opportunity (including, where necessary, time to gain possession of the interest of
   Leasehold Borrower under the Master Lease) to cure any default under the Master Lease, which
   is curable after the receipt of notice of any default before Master Tenant may terminate the
   Master Lease.

                  (g)    Term. The Master Lease terminates in accordance with the terms of the
   Master Lease, including any early termination or extension rights contained therein.

                   (h)     Insurance Proceeds. Under the terms of the Master Lease, the Master
   Lease SNDA and the Loan Documents, insurance and condemnation proceeds with be applied to
   the repair or restoration of all or part of the Property subject to the Master Lease, with Lender
   having the right to hold and disburse the proceeds as the repair or restoration progresses in the
   Master Lease.

                 (i)    Rent. No rent is or will be due and payable to Leasehold Borrower until
   the commencement date of the Master Lease as provided in the Master Lease. Rent under the
   Master Lease is comprised of base rent and supplemental rent as provided in the Master Lease.

                  6.1.43 Option Agreement. All assignments, amendments or modifications to
   the Option Agreement are identified on Schedule XI, and there are no other assignments,
   amendments, modifications or understandings (oral or written) in respect thereof. Borrower has
   delivered to Lender a true, accurate and complete copy of the Option Agreement. Option
   Holder’s interest in the Option Agreement is assignable to Lender. The Option Agreement is
   further assignable by Lender without the consent of DST or any other party to the Option
   Agreement. Lender may exercise the Option in accordance with the terms of this Agreement or
   as set forth in the Assignment of Option Agreement and no other Person has the ability to
   exercise the Option or otherwise acquire the interest in the Ground Lease other than Option
   Holder. The Option Agreement is in full force and effect and no default of any material
   obligation on the part of Option Holder exists and, to Leasehold Borrower’s Knowledge, (i) no
   default on the part of any other party thereto exists and (ii) there is no existing condition which,
   but for the passage of time or the giving of notice, would be reasonably likely to result in a
   default of a material obligation (i.e., a default that may no longer be cured) under the terms of the
   Option Agreement. No party to the Option Agreement has commenced any action or given or
   received any written notice for the purpose of terminating the Option Agreement.

                       6.1.44     CDE, Octagon and EB-5.



                                                     103
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 113 of
                                      322


                   (a)     There are no CDE Loan Documents, EB-5 Loan Documents or Octagon
   Loan Documents other than those set forth on the attached Schedule XV, Schedule XVI and
   Schedule XVI, respectively. Borrower has or has caused to be delivered to Lender true,
   complete and correct copies of all CDE Loan Documents, EB-5 Loan Documents and Octagon
   Loan Documents and none of the CDE Loan Documents, EB-5 Loan Documents and Octagon
   Loan Documents have been amended or modified as of the date hereof, except as set forth on
   Schedule XV, Schedule XVI and Schedule XVI, respectively. The CDE Loan Documents, the
   EB-5 Loan Documents and the Octagon Loan Documents are in full force and effect and there
   are no monetary or other material defaults by Borrower or any Affiliate of Borrower (including
   Master Tenant) or to Borrower’s Knowledge any other party under such documents. There is no
   existing condition which, but for the passage of time or the giving of notice, would be reasonably
   likely to result in a default of a material obligation (i.e., a default that may no longer be cured)
   under the terms of the CDE Loan Documents, the EB-5 Loan Documents or the Octagon Loan
   Documents. The CDE Loan, the Octagon Loan and the EB-5 Loan shall in no way delay, hinder,
   impede, subordinate or otherwise affect the repayment of the Loan by Borrower.

                  (b)    The outstanding principal balance of the EB-5 Loan is $500,000. There is
   no ability to make any further advances in connection with the CDE Loan, the Octagon Loan or
   the EB-5 Loan.

                  (c)     Master Tenant JV Agreement. All amendments or modifications to the
   Master Tenant JV Agreement are identified on Schedule XVIII, and there are no other
   amendments, modifications or understandings (oral or written) in respect thereof. Borrower has
   delivered to Lender a true, accurate and complete copy of the Master Tenant JV Agreement. The
   Master Tenant JV Agreement is in full force and effect and there are no monetary or other
   material defaults by any Affiliate of Borrower or to Borrower’s Knowledge any other party
   under the Master Tenant JV Agreement. There is no existing condition which, but for the
   passage of time or the giving of notice, would be reasonably likely to result in a default of a
   material obligation (i.e., a default that may no longer be cured) under the terms of the Master
   Tenant JV Agreement. No party to the Master Tenant JV Agreement has commenced any action
   or given or received any written notice for the purpose of terminating the Master Tenant JV
   Agreement. All of the representations and warranties made by Greystone Managing Member in
   the Master Tenant JV Agreement are true and correct as of the date hereof and are deemed
   remade and restated herein by Borrower. As of the Effective Date, Branden Muhl and James
   Vosotas own 100% of the issued and outstanding limited liability company interests in and
   Control Greystone Managing Member.

                             6.2       Construction and Project Representations.

                       6.2.1       Construction Documents.

                   (a)     Borrower has all necessary power and authority to enter into and perform
   its respective obligations under the Construction Documents to which Borrower is a party, and
   all other agreements and instruments to be executed by Borrower in connection with the
   construction and the development of the Project.




                                                       104
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 114 of
                                      322


                 (b)     The Existing Construction Documents to which Borrower is a party have
   been, and the Future Construction Documents to which Borrower will be a party will be, duly
   executed and delivered by Borrower.

                   (c)    The Existing Construction Documents to which Borrower is a party
   constitute, and the Future Construction Documents to which Borrower is a party, when executed
   and delivered, each will constitute a legal, valid and binding obligation of Borrower, enforceable
   against Borrower in accordance with its terms, except as enforceability may be limited by
   applicable bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
   enforcement of creditors’ rights generally.

                   6.2.2    No Violation. The construction of the Project and the execution,
   delivery and performance by Borrower of its obligations under, and the consummation of the
   transactions contemplated by, each of the Construction Documents to which Borrower is, or will
   be, a party, and all other agreements and instruments to be executed by Borrower in connection
   therewith do not and will not (a) violate any Legal Requirement applicable to Borrower,
   (b) result in a breach of any of the terms, conditions or provisions of, or constitute a default
   under the organizational documents of Borrower, or any mortgage, indenture, agreement, permit,
   franchise, license, note or instrument to which Borrower is a party or by which it or any of its
   properties is bound which would result in a Material Adverse Change, or (c) result in the creation
   or imposition of any mortgage, lien, charge or encumbrance of any nature whatsoever upon any
   of the assets of Borrower (except as contemplated by this Agreement and by the other Loan
   Documents and the Permitted Encumbrances).

                   6.2.3   Litigation and Proceedings. Except as set forth on Schedule V
   attached hereto, there are no actions, suits or proceedings at law or in equity or before or
   instituted by any Governmental Authority pending or, to Borrower’s Knowledge, threatened in
   writing against or affecting Borrower or the Property, or any part thereof which affect or may
   reasonably be expected to affect the validity or enforceability of any of the Construction
   Documents or which may reasonably be expected to have a material adverse effect on the parties
   ability to consummate the transactions contemplated thereby.

                   6.2.4     Consents. All consents, approvals, orders or authorizations of, or
   registrations, declarations or filings with, or other actions in respect of or by, any Governmental
   Authorities that are required in connection with the execution, delivery and performance by
   Borrower of the Construction Documents and all other agreements and instruments to be
   executed by Borrower in connection therewith and the construction and operation of the Project
   have been obtained or will be obtained when required for the then applicable stage of
   construction of the Project and are or will be in full force and effect.

                  6.2.5    Plans and Specifications. The Plans and Specifications have been
   approved or shall be approved, to the extent required by applicable Legal Requirements, by all
   Governmental Authorities. The anticipated use of the Project complies with all restrictive
   covenants affecting the Property and all Legal Requirements, including, without limitation, all
   applicable zoning ordinances and regulations and Environmental Laws.




                                                    105
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 115 of
                                      322


                   6.2.6     Availability of Utilities and Access. All utility services and facilities
   necessary for the construction of the Project and, upon completion of construction, the operation,
   use and occupancy of the Project for its intended purposes are or will be available at the
   boundaries of the Land, including, without limitation, water supply, storm and sanitary sewer
   facilities, gas and electric and telephone facilities and means of access between the Land and
   public ways.

                   6.2.7    No Liens. Except for the Existing Trade Contracts and the Permitted
   Encumbrances, as of the date hereof, Borrower has not made, assumed or been assigned any
   contract or arrangement of any kind, the performance of which by the other party thereto would
   give rise to a Lien against all or any portion of the Property.

                   6.2.8     Compliance with Building Codes and Zoning Laws. Except as
   otherwise expressly provided in the zoning opinion letter provided by Bercow Radell &
   Fernandez, PLLC dated as of the date hereof (the “Zoning Memo”), the current land use, zoning
   law, regulations and declarations covering the Property permit on an as-of-right basis, the
   construction of the Project to be completed substantially in accordance with the Plans and
   Specifications, the current zoning law and declarations covering the Property permit the Project
   to be operated and used as contemplated by this Agreement and the other Loan Documents, and
   no additional variance, conditional use permit, special use permit or other similar approval is
   required for such construction, use and occupancy of the Project that has not been or will not, if
   and when required, be obtained. The Property currently and, upon completion of construction of
   the Project substantially in accordance with the Plans and Specifications, the use thereof will be
   in all material respects in compliance with all Construction Permits then required and Operating
   Permits then required, as applicable, and all other Legal Requirements, and such compliance is
   not dependent on any land, improvements or facilities that are not a part of the Property. There
   are no pending, or to Borrower’s Knowledge, threatened actions, suits or proceedings to revoke,
   attach, invalidate, rescind or modify the zoning applicable to the Property or any part thereof or
   any of the Construction Permits, as currently existing.

                 6.2.9     Certain Agreements. The Existing Trade Contracts and the other
   Existing Construction Documents heretofore executed by, or assigned to and assumed by,
   Borrower are in full force and effect, have not been amended, modified, terminated, assigned or
   otherwise changed, or the provisions thereof waived, except as permitted hereunder.

                 6.2.10 Budget. The Budget accurately reflects all anticipated Costs to achieve
   Completion of the Project based upon current information and reasonable estimates in
   accordance with construction industry practices.

                       6.2.11     Intentionally Omitted.

                          6.3        Survival of Representations. Borrower agrees that all of the
                   representations and warranties of Borrower set forth in Section 6.1 and Section 6.2
                   and elsewhere in this Agreement and in the other Loan Documents shall be deemed
                   given and made as of the date hereof and, unless Borrower specifically notifies
                   Lender in writing of any material change therein prior to the funding of each Loan
                   Advance (or any portion thereof) (or, if specifically made as of a prior date, continue


                                                           106
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 116 of
                                      322


                   to be true and correct as of such prior date), subject only to changes resulting from
                   any changed facts or circumstances, provided that such changed facts or
                   circumstances do not constitute an Event of Default or were otherwise approved in
                   writing by Lender), shall constitute an affirmation that the same remain true and
                   correct in all material respects on the Advance Date (or, if specifically made as of a
                   prior date, continue to be true and correct as of such prior date), subject only to
                   changes resulting from any changed facts or circumstances, provided that such
                   changed facts or circumstances do not constitute an Event of Default or were
                   otherwise approved in writing by Lender), and shall survive for so long as any
                   amount remains owing by Borrower to Lender under this Agreement or any of the
                   other Loan Documents. All representations and warranties made in this Agreement
                   or in the other Loan Documents by Borrower shall be deemed to have been relied
                   upon by Lender notwithstanding any investigation heretofore or hereafter made by
                   Lender or on its behalf.

             VII       BORROWER COVENANTS

                         7.1      Affirmative Covenants. From the Closing Date and until
                   payment and performance in full of all of Borrower’s obligations under the Loan
                   Documents, Borrower hereby covenants and agrees with Lender as follows:

                  7.1.1   Performance by Borrower. Borrower shall in a timely manner
   observe, perform and fulfill in all material respects each and every covenant, term and provision
   of each Loan Document executed and delivered by Borrower in accordance with the applicable
   terms thereof.

                   7.1.2     Existence; Compliance with Legal Requirements.                  Subject to
   Borrower’s right of contest pursuant to Section 9.3, Borrower shall at all times comply and cause
   the Property to be in compliance in all material respects with all Legal Requirements applicable
   to Borrower and the Property and the uses permitted upon the Property. Borrower shall do or
   cause to be done all things reasonable and necessary to preserve, renew and keep in full force
   and effect its existence, and all rights, Licenses, permits and franchises to the extent necessary to
   comply in all material respects with all Legal Requirements applicable to it and the Property.
   Borrower shall not commit, and shall not knowingly permit any other Person in occupancy of or
   involved with the operation or use of the Property to commit, any act or omission affording the
   federal government or any state or local government the right of forfeiture as against the
   Property or any part thereof or any monies paid in performance of Borrower’s obligations under
   any of the Loan Documents. Borrower hereby covenants and agrees not to commit, knowingly
   permit or suffer to exist any act or omission affording such right of forfeiture.

                   7.1.3    Litigation. Borrower shall give prompt written notice to Lender of any
   litigation or governmental proceedings pending or threatened in writing against Borrower which
   if adversely determined against Borrower would reasonably be expected to have a material
   adverse effect with respect to Borrower, the Project or the Property.

                  7.1.4     Single Purpose Entity. Each of Borrower and Borrower Holdco has
   been, since the date of its formation a special purpose bankruptcy remote entity, and shall at all


                                                       107
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 117 of
                                      322


   times remain a Single Purpose Entity. Borrower shall not remove or replace any Independent
   Director or Independent Manager except for Cause, and in any event not without providing at
   least five (5) Business Days’ advance written notice thereof to Lender (and if a Securitization has
   occurred, the applicable Rating Agencies) (unless such removal or replacement occurs as a result
   of the death or incapacity of such Independent Director or Independent Manager, in which case
   Borrower shall provide written notice of the removal and replacement of such Independent
   Director or Independent Manager promptly following such removal and replacement).

                       7.1.5      Intentionally Omitted.

                  7.1.6     Access to Property. Borrower shall permit agents, representatives and
   employees of Lender and Construction Consultant to inspect the Property or any part thereof
   during normal business hours on Business Days upon reasonable advance notice, subject to the
   rights of Tenants and/or hotel guests (if any) and provided that such inspections do not
   unreasonably interfere with the construction of the Project or the operation of the Property and
   such agents, representatives and employees of Lender and Construction Manager comply with all
   safety and other reasonable rules and requirements instituted by Borrower or Construction
   Manager with respect to the Project and the Property or the then existing tenants at the Property.

                   7.1.7    Notices of Default. In addition to all other notices required to be given
   by Borrower hereunder, Borrower shall give notice to Lender promptly upon Borrower obtaining
   actual knowledge of (a) any event or condition that has had or is reasonably likely to have a
   material adverse effect on Borrower, the Project or the Property, (b) the occurrence of any Event
   of Default, or (c) any written notice of default given or received under the Option Agreement, the
   Ground Lease, the Master Lease, the CDE Loan Documents, the Octagon Loan Documents or
   the EB-5 Loan Documents. Borrower shall promptly provide Lender with a true and complete
   copy of any notice of default given or received under the Option Agreement, the Ground Lease,
   the Master Lease, the CDE Loan Documents, the Octagon Loan Documents or the EB-5 Loan
   Documents. Lender may conclusively rely upon any notice received from any other party to the
   Option Agreement, the Ground Lease, the Master Lease, the CDE Loan Documents, the Octagon
   Loan Documents or the EB-5 Loan Documents with respect to the occurrence, continuance or
   termination of any default under the Option Agreement, the Ground Lease, the Master Lease, the
   CDE Loan Documents, the Octagon Loan Documents or the EB-5 Loan Document. Lender shall
   be under no duty to inquire or investigate the validity, accuracy or content of any such notice. In
   connection with the exercise of its rights set forth in the Loan Documents, Lender shall have the
   right at any time to discuss the Property, the Option Agreement, the Ground Lease, the Master
   Lease, the CDE Loan Documents, the EB-5 Loan Documents or the Octagon Loan Documents
   directly with the other parties thereto, as applicable, without notice to or permission from
   Borrower, Master Tenant or any other Borrower Party, nor shall Lender have any obligation to
   disclose such discussions or the contents thereof to Borrower, Master Tenant or any other
   Borrower Party, provided that, other than with respect to communications that pertain to the
   Octagon Standstill, the EB-5 Standstill, the Master Lease SNDA or the Ground Lease Estoppel,
   as applicable, and provided no Event of Default has occurred, Lender shall use reasonable efforts
   to provide Borrower with reasonable notice of and the opportunity to participate in any such
   discussions and provided further that Lender shall have no liability in connection with any failure
   to do so.


                                                           108
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 118 of
                                      322


                 7.1.8     Cooperate in Legal Proceedings. Borrower shall cooperate fully with
   Lender with respect to any proceedings before any court, board or other Governmental Authority
   which may affect the rights of Lender hereunder or under any of the other Loan Documents and,
   in connection therewith, permit Lender, at its election, to participate in any such proceedings
   which could reasonably be expected to have a Material Adverse Change.

                    7.1.9    Perform Loan Obligations. Borrower shall observe, perform and
   satisfy all the terms, provisions, covenants and conditions of, and shall pay when due all costs,
   fees and expenses (including, without limitation, all reasonable legal fees and disbursements) to
   the extent required, under and in accordance with the Loan Documents executed and delivered
   by, or applicable to, Borrower.

                       7.1.10     Insurance.

                  (a)     Borrower shall reasonably cooperate with Lender in obtaining for Lender
   the benefits of any Proceeds lawfully or equitably payable in connection with the Property, and
   Lender shall be reimbursed for any actual out-of-pocket expenses incurred in connection
   therewith (including reasonable attorneys’ fees and disbursements) out of such Proceeds.

                  (b)    Borrower shall comply in all material respects with all Insurance
   Requirements and shall not bring or keep or permit to be brought or kept any article upon any of
   the Property or cause or permit any condition to exist thereon which would be prohibited by any
   Insurance Requirement, or would invalidate insurance coverage required hereunder to be
   maintained by Borrower on or with respect to any part of the Property pursuant to Section 8.1.

                       7.1.11     Further Assurances; Substitute Notes.

                  (a)     Borrower shall execute and acknowledge (or cause to be executed and
   acknowledged) and deliver to Lender all documents, and take all actions, reasonably required by
   Lender from time to time to confirm the rights created or now or hereafter intended to be created
   under this Agreement and the other Loan Documents and any security interest created or
   purported to be created thereunder, to protect and further the validity, priority and enforceability
   of this Agreement and the other Loan Documents, to subject to the Loan Documents any
   property of Borrower intended by the terms of any one or more of the Loan Documents to be
   encumbered by the Loan Documents, or otherwise carry out the purposes of the Loan Documents
   and the transactions contemplated thereunder, provided same does not increase the obligations or
   decrease the rights of Borrower under the Loan Documents. Borrower agrees that it shall,
   promptly after written notice from Lender, and at Lender’s sole cost and expense, reasonably
   cooperate with Lender in connection with any request by Lender to sever the Note into two (2) or
   more separate substitute notes in an aggregate principal amount up to the Loan Amount and to
   reapportion the Loan among such separate substitute notes, and Borrower hereby agrees to
   execute and deliver to Lender, promptly after written demand therefor from Lender, new
   substitute notes substantially in the same form as the existing Note to replace the Note and
   amendments to or replacements of existing Loan Documents substantially in the same form as
   such existing Loan Documents to reflect such severance (including, without limitation, if
   required by Lender, an amendment to the Mortgage to cause same to be two (2) or more separate
   substitute Mortgages in the aggregate principal amount of up to the Loan Amount and to


                                                        109
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 119 of
                                      322


   reapportion the lien of the Mortgage among such separate substitute Mortgages, pari passu or
   otherwise), provided same shall not increase the obligations or decrease the rights of Borrower
   under the Loan, all in accordance with Section 16.4 (as applicable). Upon receipt of such
   substitute notes, Lender shall mark the replaced Note with a legend indicating they have been
   substituted and replaced by such substitute notes and, upon release of the Lien of the applicable
   Mortgage or Mortgages, shall return (or cause Lender to return, as applicable) the same to
   Borrower or assign to a bona fide lender providing a refinancing in full of the Loan to Borrower
   such notes and Mortgages as more particularly set forth in this Agreement. Borrower hereby
   further agrees, promptly after written demand therefor from Lender, to cause Opinions of
   Counsel with respect to such substitute notes, Mortgages, amendments and/or replacements to be
   delivered to Lender, and Lender shall be responsible for all reasonable out-of-pocket fees and
   expenses incurred in connection therewith. Any such substitute notes may have varying
   principal amounts, maturity dates and economic terms; provided, however, that (i) the maturity
   date of any such substitute note shall be the same as the scheduled Maturity Date of the Note
   immediately prior to the issuance of such substitute notes, (ii) there shall be no other changes in
   the economic terms of the Loan in a manner which is adverse to Borrower, (iii) such substitute
   notes shall not increase Borrower’s obligations or decrease its rights under the Loan Documents
   other than to a de minimis extent, (iv) the total principal amount of the Loan (including any
   separate notes) contained in such substituted notes shall equal the total principal amount of the
   Loan immediately prior to the execution of the substituted notes, (v) the weighted average
   interest rate of the Loan (as set forth in the substituted notes), shall, in the aggregate, equal the
   Interest Rate and (vi) the aggregate debt service payments on the Loan shall equal the aggregate
   debt service payments which would have been payable under the Loan had the severing not
   occurred.

                       (b)        In addition, Borrower shall, at Borrower’s sole cost and expense:

                                    (i)     execute and deliver, from time to time, such further
                  instruments (including, without limitation, any financing statements under the UCC)
                  as may be reasonably requested by Lender to confirm the lien of the Mortgages on
                  Borrower’s interest in any Equipment, FF&E, Personal Property or Intangibles;

                                      (ii)  execute and deliver to Lender such documents, instruments,
                  certificates, assignments and other writings, and do such other acts reasonably
                  necessary to evidence, preserve and/or protect the collateral at any time securing or
                  intended to secure the obligations of Borrower under the Loan Documents, in each
                  case as Lender may reasonably require; and

                                    (iii) do and execute all and such further lawful and reasonable
                  acts, conveyances and assurances for the carrying out of the terms and conditions of
                  this Agreement and the other Loan Documents, as Lender shall reasonably require
                  from time to time, provided same shall not increase the obligations or decrease the
                  rights of Borrower under the Loan other than to a de minimis extent.

                  (c)    If the Note is mutilated, destroyed, lost or stolen, upon Lender’s furnishing
   to Borrower a lost note affidavit to such effect reasonably satisfactory to Borrower, Borrower
   shall deliver to Lender, in replacement therefor, a new promissory note containing the same


                                                            110
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 120 of
                                      322


   terms and conditions as the mutilated, destroyed, lost or stolen Note with a notation thereon (i) of
   the unpaid principal and accrued and unpaid interest, and (ii) stating that such promissory note is
   a duplicate original of the mutilated, destroyed, lost or stolen Note, intended to replace the
   mutilated, destroyed, lost or stolen Note.

                   7.1.12 Mortgage Taxes. Without duplication, Borrower shall pay all Taxes
   (including documentary stamp Taxes and intangible Taxes), if any, payments in lieu of Taxes, if
   any, charges, filing, registration and recording fees, excises and levies payable with respect to the
   Note or the Liens created or secured by the Loan Documents as the same shall become due and
   payable, other Excluded Taxes imposed on any Lender.

                       7.1.13     Business and Operations.

                 (a)     Borrower will qualify to do business and will remain in good standing
   under the laws of the jurisdiction as and to the extent the same are required for the ownership,
   development, construction, maintenance, management, sale and operation of the Property and the
   Project.

                 (b)     Borrower shall: (i) perform and/or observe (and/or cause Master Tenant to
   perform and/or observe), in all material respects, all of the covenants and agreements required to
   be performed and observed by Borrower and/or Master Tenant under the Management
   Agreement and do all things reasonably necessary to preserve and to keep unimpaired
   Borrower’s and Master Tenant’s material rights thereunder; (ii) notify Lender (and/or cause
   Master Tenant to notify Lender) of any “event of default” or material default by any party under
   any Management Agreement of which it (or Master Tenant) is aware; (iii) promptly deliver to
   Lender a copy of each financial statement, capital expenditures plan, property improvement plan
   and any other notice, report and estimate received by Borrower or Master Tenant under each
   Management Agreement; and (iv) enforce (or cause Master Tenant to enforce) the performance
   and observance of all of the covenants and agreements required to be performed and/or observed
   by the Manager under the Management Agreement in a commercially reasonable manner.

                   (c)    Borrower shall: (i) perform and/or observe, in all material respects, all of
   the covenants and agreements required to be performed and observed by it under the Marketing
   Agreement and do all things reasonably necessary to preserve and to keep unimpaired its
   material rights thereunder; (ii) notify Lender of any “event of default” or material default by any
   party under the Marketing Agreement of which it is aware; (iii) promptly deliver to Lender a
   copy of each financial statement, capital expenditures plan, property improvement plan and any
   other notice, report and estimate received by it under the Marketing Agreement; and (iv) enforce,
   in its reasonable discretion, the performance and observance of all of the covenants and
   agreements required to be performed and/or observed by Marketing Agent under the Marketing
   Agreement.

                  (d)    Borrower shall: (i) perform and/or observe, in all material respects, all of
   the covenants and agreements required to be performed and observed by it under the
   Development Agreement and do all things reasonably necessary to preserve and to keep
   unimpaired its material rights thereunder; (ii) notify Lender of any “event of default” or material
   default by any party under the Development Agreement of which it is aware; (iii) promptly


                                                       111
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 121 of
                                      322


   deliver to Lender a copy of each financial statement, capital expenditures plan, property
   improvement plan and any other notice, report and estimate received by it under the
   Development Agreement; and (iv) enforce, in its reasonable discretion, the performance and
   observance of all of the covenants and agreements required to be performed and/or observed by
   Developer under the Development Agreement.

                   7.1.14 Title to the Property. Borrower will warrant and defend (a) the title to
   the Property and every part thereof, subject only to Liens permitted hereunder (including
   Permitted Encumbrances and Permitted Debt), and (b) the validity and priority of the Lien of the
   Mortgage and the Assignment of Leases on the Property, subject only to Liens permitted
   hereunder (including Permitted Encumbrances and Permitted Debt), in each case against the
   claims of all Persons whomsoever. Borrower shall reimburse Lender for any actual losses, actual
   out-of-pocket costs, actual damages (but excluding special, consequential and punitive damages)
   or expenses (including reasonable attorneys’ fees and court costs) incurred by Lender (and not
   paid by the Title Company under the Title Policy within ten (10) days after demand by Lender) if
   an interest in the Property, other than as permitted hereunder, is claimed by any Person other
   than pursuant to a Permitted Encumbrance and unless and to the extent any such claim arises or
   results from any act or omission by or on behalf of Lender.

                    7.1.15 Costs of Enforcement. If (a) this Agreement or the Mortgage is
   foreclosed upon in whole or in part or this Agreement or any Loan Document is put into the
   hands of an attorney for collection, suit, action or foreclosure, (b) a foreclosure occurs with
   respect to any security agreement prior to or subsequent to this Agreement in which proceeding
   Lender is made a party, or a mortgage prior to or subsequent to the Mortgage in which
   proceeding Lender is made a party, or (c) the bankruptcy, insolvency, rehabilitation or other
   similar proceeding occurs with respect to Borrower or an assignment by Borrower for the benefit
   of its creditors, Borrower, its successors or assigns, shall be chargeable with and agrees to pay all
   of Lender’s out-of-pocket costs of collection and defense, including reasonable attorneys’ fees
   and costs, incurred by Lender or Borrower in connection therewith and in connection with any
   appellate proceeding or post judgment action involved therein.

                       7.1.16     Estoppel Statement.

                   (a)    Borrower shall, from time to time, upon thirty (30) days’ prior written
   request from Lender (but not more than two (2) times in any calendar year provided there is no
   Event of Default), execute, acknowledge and deliver to Lender, an Officer’s Certificate, stating
   that this Agreement and the other Loan Documents are unmodified and in full force and effect
   (or, if there have been modifications, that this Agreement and the other Loan Documents are in
   full force and effect as modified and setting forth such modifications), stating, to Borrower’s
   knowledge, the principal amount outstanding under the Loan, accrued and unpaid interest
   thereon and containing such other information with respect to Borrower, the Property, and the
   Loan, as Lender shall reasonably request. The estoppel certificate shall also state either that no
   Event of Default exists hereunder or, if any Event of Default shall exist hereunder, specifying
   such Event of Default and the steps being taken to cure such Event of Default.

                 (b)   After written request by Lender, Borrower shall request and use
   commercially reasonable efforts to obtain and deliver to Lender tenant estoppel certificates from


                                                        112
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 122 of
                                      322


   each Tenant leasing space at the Property (including Master Tenant) in form and substance
   reasonably acceptable to Lender, provided that Borrower shall not be required to request such
   certificates more frequently than two (2) times in any calendar year provided there is no Event of
   Default.

                  (c)     After written request by Lender, Borrower shall request and use
   commercially reasonable efforts to obtain and deliver to Lender estoppel certificates from each
   party to a Material Agreement affecting the Property, the Construction Management Agreement
   and the Architect Agreement in form and substance reasonably satisfactory to Lender, provided,
   however, that Borrower shall not be required to deliver such certificates more frequently than
   two (2) times in any calendar year provided there is no Event of Default.

                  (d)     After written request by Lender, Borrower shall request and use
   commercially reasonable efforts to obtain and deliver to Lender estoppel certificates from
   Manager, Marketing Agent, Developer, Ground Lessor, Octagon, CDE, EB-5 Lender and Option
   Holder in form and substance reasonably satisfactory to Lender; provided, however, that
   Borrower shall not be required to deliver such certificates from each such Person more
   frequently than two (2) times in any calendar year provided there is no Event of Default (except
   in connection with a replacement of a Manager or Marketing Agent as provided herein).

                    7.1.17 No Joint Assessment. Borrower shall not suffer, permit, consent to or
   initiate the joint assessment of the Property (a) with any other real property constituting a tax lot
   separate from the Property, and (b) which constitutes real property with any portion of the
   Property which may be deemed to constitute personal property, or any other procedure whereby
   the lien of any Taxes which may be levied against such personal property shall be assessed or
   levied or charged to such real property portion of the Property.

                  7.1.18 No Further Encumbrances. Subject to Borrower’s rights to bond over
   and/or contest the same pursuant to the terms of this Agreement, Borrower shall do, or cause to
   be done, all things necessary to keep and protect the Property and all portions thereof
   unencumbered from any Liens, easements or agreements granting rights in or restricting the use
   or development of the Property, except for Permitted Encumbrances.

                       7.1.19     Leases.

                   (a)    Without the prior written consent of Lender, which consent may not be
   unreasonably withheld, conditioned or delayed, Borrower shall not (i) enter into any Lease;
   (ii) cancel or terminate (including, without limitation, by exercise of any landlord recapture
   rights) any Lease; (iii) approve any assignment of any Lease that releases the original Tenant
   from its obligations under such Lease; (iv) amend, modify or waive the provisions of any Lease
   in any material respect (including, without limitation, any amendment, modification or waiver
   reducing the fixed initial term of any Lease, reducing the rent payable under any Lease, changing
   any renewal provisions of any Lease or materially increasing the obligations of the landlord or
   materially decreasing the obligations of the Tenant under any Lease or pursuant to which any
   premises covered by such Lease is surrendered); or (v) cancel or modify any guaranty, or release
   any security deposit, letter of credit, or other item constituting security pertaining to any Lease.
   In addition to the foregoing restrictions, without the prior written consent of Lender, such


                                                     113
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 123 of
                                      322


   consent not to be unreasonably withheld, conditioned or delayed, Borrower shall not enter into
   any Lease for any space on the roof of the Project, the mechanical floors of the Project or the
   exterior of the Project.

                  (b)    Borrower shall promptly send Lender copies of any written notices of
   default received from the Tenant under any Lease, and will enforce (short of terminating a Lease,
   unless Lender consents thereto, which consent shall not be unreasonably withheld or unduly
   delayed) the performance by each Tenant of its obligations under its Lease.

                  (c)     Except for security deposits received from Tenants (“Security Deposits”),
   Borrower shall not collect rent more than one month in advance. Borrower, at Lender’s request,
   shall furnish Lender with executed copies of all Leases hereafter made (to the extent not
   theretofore provided to Lender).

                  (d)     All Leases executed after the date hereof shall provide that they are
   subordinate to the Mortgage and that the Tenant agrees to attorn to Lender or any purchaser at a
   sale by foreclosure or power of sale.

                  (e)     All Leases executed after the date hereof (including any renewal or
   expansion options) shall provide that in the event of a foreclosure under the Mortgage or any
   assignment-in-lieu thereof, the Lease shall not terminate or be terminable by the tenant by reason
   foreclosure or assignment-in-lieu of the Mortgage unless the tenant is specifically named and
   joined in any such action and unless a judgment is obtained therein against the tenant.

                       7.1.20     Manager.

                  (a)     From and after the opening and operation of the Property in accordance
   with this Agreement, Borrower shall provide management for the Property by a Qualified
   Manager pursuant to a written Management Agreement, in each case satisfying the criteria set
   forth herein. Unless waived by Lender in writing, which waiver may be withheld in Lender’s
   sole discretion, the Manager shall be a Qualified Manager. Without Lender’s prior written
   consent (including as to the form of the Management Agreement and the identity of Manager),
   which consent shall not be unreasonably withheld, conditioned or delayed, Borrower shall not
   (and shall cause Master Tenant not to) enter into, modify or amend any Management Agreement,
   or permit any change in control or identity of any Manager, or otherwise retain the services of
   any property management company, or surrender, terminate or cancel the Management
   Agreement, or pursue any remedies against Manager. Without limitation of the foregoing, any
   Management Agreement (or the Assignment of Management Agreement executed and delivered
   by the Manager to Lender) shall provide (i) for a Management Fee that shall not exceed the
   prevailing amount for compensation for management of comparable properties in the market
   where the Property is located, (ii) that the Management Agreement shall be terminable if Lender,
   or any other person, takes possession of the Property or any portion thereof through foreclosure,
   conveyance in lieu of foreclosure or other similar transaction and (iii) that the Management
   Agreement shall be terminable at Borrower’s (or Master Tenant’s) option without penalty or
   premium upon the occurrence of any of the following (collectively, a “Manager Replacement
   Event”): (A) if the Manager is an Affiliate of Borrower and an Event of Default shall occur and
   is continuing under the Loan Documents, (B) if a change in control of Manager occurs, (C) if


                                                   114
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 124 of
                                      322


   Manager shall become bankrupt or insolvent or if Manager files or is the subject of a petition in
   bankruptcy or similar proceeding or a trustee or receiver is appointed for Manager’s assets or if
   Manager makes an assignment for the benefit of creditors, (D) if Manager breaches any of its
   obligations under the Management Agreement in any material respect, after the expiration of any
   applicable notice and cure periods contained in the Management Agreement, or (E) upon the
   gross negligence, fraud, malfeasance or willful misconduct of Manager. Borrower shall cause
   each Manager to execute and deliver a subordination agreement reasonably satisfactory to
   Lender at the time of execution and delivery of any Management Agreement. Further, if
   Manager is an Affiliate of Borrower, then the Management Agreement shall satisfy the
   requirements set forth in this Agreement applicable to transactions between Borrower and its
   Affiliates. Any action or inaction of Manager within the scope of the rights and obligations of
   Borrower that are delegated to Manager under the Management Agreement shall be deemed
   attributed to Borrower for purposes of determining compliance with or default under this
   Agreement and the other Loan Documents. Borrower shall not agree to any assignment or
   subcontract of Manager’s rights, duties or responsibilities under the Management Agreement to
   any other Person without the express written consent of Lender.

                 (b)    If a Manager Replacement Event has occurred and is continuing or if a
   circumstance occurs that would otherwise permit Borrower to terminate the Management
   Agreement, Borrower shall (and/or shall cause Master Tenant to), at the request of Lender,
   terminate the Management Agreement and replace the Manager with a Qualified Manager in
   accordance with this Agreement. Lender shall have the right to approve (which approval shall
   not be unreasonably withheld or delayed) any new management agreement with such Qualified
   Manager.

                  (c)    Following the occurrence and during the continuance of an Event of
   Default, Borrower shall not (and shall cause Master Tenant not to) exercise any rights, make any
   decisions, grant any approvals or otherwise take any action under the Management Agreement
   without the prior written consent of Lender, which consent may be granted, conditioned or
   withheld in Lender’s sole discretion.

                  7.1.21 Termination Fees. In the event Lender has the right hereunder to
   terminate or cause Borrower (and cause Borrower to cause Master Tenant) to terminate any
   Management Agreement, the Development Agreement, the Marketing Agreement, the
   Construction Management Agreement or any other Construction Contract, and a termination fee
   or other fees or sums is required to be paid by Borrower or Master Tenant in connection
   therewith, Borrower shall (or shall cause Master Tenant to) pay such fees or sums when due and
   payable.

                 7.1.22 Approval of Material Agreements. Borrower shall be required to
   obtain Lender’s prior written approval of any and all Material Agreements (other than the
   Existing Construction Documents (but including any amendments thereto)) affecting the
   Property or the Project, which approval shall not be unreasonably withheld, conditioned, or
   delayed. Notwithstanding anything to the contrary contained in this Section 7.1.22, provided
   that no Event of Default is continuing, whenever Lender’s approval or consent is required
   pursuant to the provisions of this Section 7.1.22 for a Material Agreement, Lender’s consent
   shall be deemed given if:

                                                   115
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 125 of
                                      322


                  (a)     the first correspondence from Borrower to Lender requesting such
   approval or consent is in an envelope marked “Priority” and contains a bold-faced, conspicuous
   legend at the top of the first page thereof stating that “FIRST NOTICE: THIS IS A
   REQUEST FOR CONSENT UNDER THE LOAN AGREEMENT – [PROPERTY
   ADDRESS]. FAILURE TO RESPOND TO THIS REQUEST WITHIN TEN (10)
   BUSINESS DAYS MAY RESULT IN THE REQUEST BEING DEEMED GRANTED”,
   and is accompanied by the information and documents required above, and any other information
   reasonably requested by Lender in writing prior to the expiration of such ten (10) Business Day
   period after the effectiveness of such notice in order to adequately review the same has been
   delivered; and

                   (b)    if Lender fails to respond or to deny such request for approval in writing
   within such ten (10) Business Day period, a second notice requesting approval is delivered to
   Lender from Borrower in an envelope marked “PRIORITY” containing a bold-faced,
   conspicuous legend at the top of the first page thereof stating that “SECOND AND FINAL
   NOTICE: THIS IS A REQUEST FOR CONSENT UNDER THE LOAN AGREEMENT –
   [PROPERTY ADDRESS]. IF YOU FAIL TO PROVIDE A SUBSTANTIVE RESPONSE
   (E.G., APPROVAL, DENIAL OR REQUEST FOR CLARIFICATION OR MORE
   INFORMATION) TO THIS REQUEST FOR APPROVAL IN WRITING WITHIN FIVE
   (5) BUSINESS DAYS, YOUR APPROVAL SHALL BE DEEMED GIVEN” and Lender
   fails to provide a substantive response to such request for approval within such second five (5)
   Business Day period after the effectiveness of such notice.

                  7.1.23 Liquor License. From and after Substantial Completion, Borrower
   shall obtain and maintain a liquor license, which such liquor license shall, to the extent permitted
   by applicable law rules and regulations, be issued in Borrower’s name, an Affiliate of
   Borrower’s name or Hotel Manager’s name. Borrower will, or will cause Hotel Manager or the
   applicable Affiliate of Borrower to, execute such additional documents as Lender shall
   reasonably request, and otherwise cooperate with Lender, to make certain that any liquor licenses
   are effectively assigned (to the extent permitted by applicable law) for security for the Loan to
   Lender.

                   7.1.24 Impositions and Other Charges. Without duplication, Borrower shall
   (a) timely file or cause to be timely filed all tax returns (federal, state and local) required to be
   filed and (b) pay or make adequate provision for the payment of, or cause to be paid or adequate
   provision to be made for the payment of, all Impositions, Taxes, Other Taxes and Other Charges;
   provided, however, prior to the occurrence and continuance of an Event of Default, Borrower’s
   obligation to directly pay Impositions and Other Charges shall be suspended for so long as
   Borrower complies with the terms and provisions of Section 17.1 hereof.

                 7.1.25 Master Lease. Borrower shall cause Master Tenant to comply with all
   requirements under this Agreement with respect to the Property applicable to Borrower to the
   same extent as if the Master Lease was not in effect. Borrower shall ensure that at all times
   Branden Muhl and James Vosotas own 50.1% of the issued and outstanding limited liability
   company interests in and Control Greystone Managing Member and that Greystone Managing
   Member is the managing member of Master Tenant.



                                                     116
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 126 of
                                      322


                             7.2         Construction Related Covenants.

                       7.2.1       Generally.

                   (a)     Borrower shall cause the Project to be constructed on the Land (i) in a
   diligent, good and workmanlike manner, substantially in accordance with the Plans and
   Specifications approved by Lender, (ii) free and clear of Liens and claims for materials supplied
   or for labor or services performed in connection with the construction of the Project or otherwise,
   subject to Borrower’s right to contest any such Liens or claims in accordance with Section 9.3
   hereof, and (iii) in accordance with this Agreement so as to cause Substantial Completion in
   accordance with the Construction Schedule, subject only to Excusable Delay.

                       (b)        Intentionally Omitted.

                       (c)        Intentionally Omitted.

                   (d)   Borrower shall: (i) perform and/or observe in all material respects all of
   the covenants and agreements required to be performed and observed by it under the
   Construction Management Agreement and do all things reasonably necessary to preserve and to
   keep unimpaired its material rights thereunder; (ii) notify Lender of any “event of default” or
   material default by either party under the Construction Management Agreement of which it is
   aware; (iii) promptly deliver to Lender a copy of each notice, report and estimate received by it
   under the Construction Management Agreement; and (iv) enforce the performance and
   observance of all of the material covenants and agreements required to be performed and/or
   observed by Construction Manager under the Construction Management Agreement using sound
   business judgment.

                 (e)   Lender shall have the right to require Borrower to replace the Construction
   Manager with a Person that, prior to an Event of Default, is selected by Borrower and approved
   by Lender upon the occurrence of any one of the following events: (i) at any time following an
   Event of Default and/or (ii) if Construction Manager shall be in material default under the
   Construction Management Agreement beyond applicable notice and cure periods.

                  7.2.2    Construction Schedule. Each month during the Construction Phase,
   Borrower shall deliver to Lender and Construction Consultant a copy of an updated Construction
   Schedule reflecting, among other things, the anticipated dates of completion of and the timing of
   disbursements of incremental amount of various subcategories of the Budget, all in such form
   and containing such details as Lender may require in its reasonable discretion. Lender’s consent
   and approval shall be required in connection with any modification to the Construction Schedule
   that changes the projected date(s) of Substantial Completion or Completion of any portion of the
   Property.

                   7.2.3    Budget Adjustments. No adjustments in the Budget shall be deemed to
   be approved without the prior written consent of Lender except to the extent expressly permitted
   hereunder; provided, however, Budget adjustments to reflect Change Orders approved by Lender
   under Section 4.6 and Section 7.2.7 shall be permitted upon Borrower’s request unless otherwise
   specified at the time such Change Order is approved by Lender.


                                                           117
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 127 of
                                      322


                       7.2.4      Inspection of Property and Books and Records.

                 (a)     Borrower agrees to permit Lender and Construction Consultant, or
   designated representatives of any of them, to enter upon the Property, at any reasonable times
   during business hours on reasonable notice, with free access to inspect or examine or, to the
   extent not located on the Property, to otherwise make available in Miami, Florida or on the
   Project Website to Lender and Construction Consultant the following:

                                     (i)     all materials and shop drawings pertaining to the
                  construction of the Project;

                                      (ii)   any contracts, bills of sale, statements, receipts or vouchers
                  pertaining to the construction of the Project;

                                     (iii) all work done, labor performed or materials furnished in
                  and about the Project, including, without limitation, in connection with the
                  construction of the Project;

                                   (iv)   all books, contracts and records of Borrower or
                  Construction Manager pertaining to the construction of the Project; and

                                       (v)   any other documents which are related to the construction
                  of the Project.

                   (b)    Borrower will make its representatives available at reasonable times
   during business hours in reasonable notice to discuss Borrower’s affairs, finances and accounts
   relating to the construction of the Project, and Borrower will reasonably cooperate, and take all
   reasonable steps to cause the Construction Manager, the Architect and the Trade Contractors
   (including Major Trade Contractors) to cooperate with Lender and Construction Consultant, or
   any of their designated representatives, to enable such Person to perform its functions under this
   Agreement. The Construction Consultant shall be permitted, upon request, to attend Borrower’s
   draw meetings and shall be provided with reasonable notice of the scheduling of all such
   meetings.

                  7.2.5     Construction     Consultant.         Borrower      acknowledges      that
   (a) Construction Consultant has been retained by Lender to act as a consultant to review Plans
   and Specifications, Construction Contracts and Draw Requests and only as a consultant to
   Lender in connection with the construction of the Project and has no duty to Borrower;
   (b) Construction Consultant shall in no event or under any circumstance have any power or
   authority to make any decision or to give any approval or consent or to do any other act or thing
   which is binding upon Lender and any such purported decision, approval, consent, act or thing
   by Construction Consultant on behalf of Lender shall be void and of no force or effect;
   (c) Lender reserves the right to make any and all decisions required to be made by Lender under
   this Agreement and to give or refrain from giving any and all consents or approvals required to
   be given by Lender, and to accept or not accept any matter or thing required to be accepted by
   Lender, under and in accordance with the terms of this Agreement, and without being bound or
   limited in any manner or under any circumstances whatsoever by any opinion expressed or not
   expressed, or advice given or not given, or information, certificate or report provided or not

                                                        118
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 128 of
                                      322


   provided, by Construction Consultant to Lender with respect thereto; (d) Lender reserves the
   right in its sole and absolute discretion to disregard or disagree, in whole or in part, with any
   opinion expressed, advice given or information, certificate or report furnished or provided by the
   Construction Consultant to Lender; (e) Lender reserves the right in its sole and absolute
   discretion to replace Construction Consultant with another construction consultant at any time
   and without approval by or prior (but with subsequent) notice to Borrower; and (f) Borrower
   shall reimburse Lender for the cost of Construction Consultant, in the amount not to exceed
   $10,000 per month.

                  7.2.6    Changes to Plans and Specifications. Borrower shall make available
   to Lender and Construction Consultant, concurrently with each Draw Request or at such other
   times as Lender or Construction Consultant may request, copies of all orders, documents or
   revisions to Plans and Specifications reflecting Change Orders, regardless of whether the prior
   approval by Lender and/or Construction Consultant of any such order, document or revision or
   Change Order is required pursuant to the terms of this Agreement or the other Loan Documents.

                  7.2.7     Change Orders. Borrower shall not agree to, accept, cause or suffer
   directly or indirectly any Change Order without Lender’s prior written consent, which consent
   shall be in Lender’s sole and absolute discretion, subject to verification and approval by
   Construction Consultant, provided that such consent shall not be required with respect to Minor
   Change Orders. Any Minor Change Order or the approval by Lender of any Change Order shall
   not obligate Lender to increase the amount of the Loan. Borrower shall submit to Lender and
   Construction Consultant copies of each proposed Change Order prior to entering into it, together
   with documentation reasonably satisfactory to Lender and Construction Consultant, setting forth
   all additions and subtractions theretofore made to or from the scope of the Improvements.
   Lender shall promptly review all Change Orders so submitted. If any Change Order shall require
   the consent or approval of any third party, Borrower shall provide Lender with written evidence
   of such consent or approval prior to entering into the related Change Order(s). Borrower shall
   submit to Lender and Construction Consultant copies of all Change Orders entered into with
   respect to the Improvements within fifteen (15) days after the same are entered into. Nothing
   herein shall be deemed to restrict Borrower’s right to (a) revise the Budget in accordance with
   Section 7.2.3, Section 4.6(b) or Section 4.6(c) or (b) fund Line Item increases with Equity
   Payments, as provided under Section 4.6(e).

                  7.2.8     Correction of Work. Borrower will, promptly after written notice from
   Lender, correct any defect in the Project or the Property or any material departure made without
   Lender’s prior written approval from the Plans and Specifications. Borrower agrees that the
   making of any Advance shall not constitute a waiver of Lender’s right to require compliance
   with this Section 7.2.8 with respect to any such defects or material departures from the Plans and
   Specifications. Borrower agrees that Lender’s failure to deliver such a written notice shall not
   constitute a waiver by Lender of any of the Debt in connection with the Loan.

                       7.2.9      Required Notices.

                 (a)     Without limiting any other notice requirement set forth in this Agreement,
   Borrower shall give notice to Lender promptly upon the occurrence of:



                                                      119
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 129 of
                                      322


                                      (i)   any cessation of construction of the Project for a period in
                  excess of seven (7) consecutive calendar days, regardless of whether or not such
                  cessation is due to an Excusable Delay;

                                      (ii)    Borrower obtaining knowledge of any actual or threatened
                  in writing litigation, investigation or legal proceeding (including without limitation, a
                  motion where injunctive or similar relief is sought, but excluding minor violations
                  which can be cured by payment of an amount not exceeding $100,000) commenced
                  by any third party affecting Borrower, Guarantor, the Project or the Property;

                                    (iii) any actual litigation or action of, or any litigation or action
                  threatened in writing by, a Governmental Authority of which Borrower has
                  knowledge concerning the actual or alleged presence, release, threat of release,
                  placement on or in, or the generation, transportation, storage, treatment or disposal at,
                  the Property and/or Project of any Hazardous Material in violation of applicable
                  Environmental Law;

                                    (iv)  any written notice given pursuant to any Construction
                  Document alleging that there has occurred a default by Borrower or Construction
                  Manager in the performance of its obligations thereunder;

                                     (v)     any condition which results in any delay, including, without
                  limitation, any Excusable Delay, which could result in Substantial Completion
                  occurring after the date set forth in the Construction Schedule, or in any further delay
                  beyond any delays of which Lender has been previously notified; and

                                    (vi)    any Event of Default or any other notice required to be
                  given under Section 7.1.7.

                 (b)    Each notice pursuant to this Section 7.2.9 shall be accompanied by a
   statement of Borrower setting forth details of the occurrence referred to therein and stating what
   action Borrower proposes to take with respect thereto, in each case in such detail as Lender may
   reasonably require.

                  7.2.10 No Encroachments. Borrower shall cause the Project to be constructed
   entirely within the perimeter of the Land and so as not to encroach upon or overhang any
   easement or right-of-way or any land of others, and when erected shall be wholly within any
   applicable building restriction lines, however established.

                  7.2.11 Compliance with Construction Documents. Borrower shall abide by,
   perform and comply with all of Borrower’s material obligations under the Architect Agreement,
   the Construction Management Agreement, the Trade Contracts, and the other Construction
   Documents; and Borrower, at its sole cost and expense, shall use all commercially reasonable
   efforts to secure or enforce the performance of each and every material obligation, covenant,
   condition and agreement to be performed by the other parties thereunder. Borrower agrees that
   the payment and performance bonds (including all riders thereto) to be delivered from time to
   time in accordance with Section 4.1(o) hereof (or otherwise pursuant to the terms of the
   Construction Management Agreement) shall be issued in the form and substance acceptable to

                                                        120
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 130 of
                                      322


   Lender in Lender’s reasonable discretion. Not later than five (5) Business Days after the
   issuance of any payment and performance bond in accordance with the terms of the Construction
   Management Agreement, Borrower shall deliver a copy of same to Lender.

                   7.2.12 Changes in Agreements. Except to the extent otherwise permitted
   herein, Borrower will not surrender, terminate, cancel, modify, amend, enter into any such
   agreement or any agreement in substitution for, or consent to the assignment of the Architect
   Agreement, the Construction Management Agreement or any Major Trade Contract, without
   Lender’s prior written consent, which consent shall not be unreasonably withheld, conditioned or
   delayed. If and to the extent any amendment, supplement replacement or other modification is
   made to any of the foregoing, upon reasonable request by Lender, Borrower shall promptly cause
   the Architect, Construction Manager or Major Trade Contractor, as applicable, to deliver a
   certificate or other written statement which confirms, on and as of the date thereof, that the
   Architect Consent, the Construction Manager Consent or the Major Trade Contractor Consent,
   as applicable, previously delivered in connection with the Loan remains valid, true, correct and
   complete in all material respects as of the date so amended, supplemented, replaced or otherwise
   modified. Borrower promptly will give notice to Lender of the surrender, termination,
   cancellation, modification, amendment, substitution or assignment of the other Construction
   Documents, whether or not Lender consented thereto pursuant to the immediately preceding
   sentence.

                   7.2.13 Trade Contracts. Borrower will not, without Lender’s prior written
   consent, which consent shall not be unreasonably withheld, conditioned or delayed, enter into
   any Major Trade Contract except the Major Trade Contracts existing on the date hereof.
   Borrower certifies that, on or prior to the date hereof, Lender has been provided with a true,
   correct and complete copy of each Existing Trade Contract. In connection with the foregoing
   consent, Borrower may from time to time deliver to Lender and Construction Consultant a list of
   the names of prospective Major Trade Contractors with whom the Construction Manager or
   Borrower may contract for the construction of the Project, which may be pre-approved by
   Lender. Each Trade Contract will provide that it will be fully assignable to Borrower (or
   Borrower’s designee), upon Borrower’s election, upon the occurrence of a default by
   Construction Manager under the Construction Management Agreement. Borrower will deliver to
   Lender an executed copy of any Trade Contract which Borrower enters into and will promptly
   give notice to Lender of the surrender, termination, cancellation, modification, amendment,
   substitution or assignment of any Trade Contract, whether or not Lender’s consent to such action
   is required pursuant to this Section 7.2.13. Borrower shall deliver to Lender a copy of each
   subcontract entered into by the Construction Manager within fifteen (15) days after Borrower
   receives a copy of such subcontract.

                7.2.14 Final “As-Built” Survey. Within ninety (90) days after Substantial
   Completion has occurred, Borrower shall deliver to Lender a full and complete “as-built” Survey
   for the Property, dated no earlier than the Substantial Completion date, showing all
   Improvements constructed on the Property and certified as Lender may then require.

                  7.2.15 Cessation of Business. Borrower shall not for any reason (a) cease (for
   any period in excess of seven (7) days) the construction of the Project or, after the opening of the



                                                    121
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 131 of
                                      322


   Project, cease operating the Project in the normal course, unless such cessation shall have been
   caused by Excusable Delay, or (b) enter into or engage in any other business.

                  7.2.16 Construction Permits.       Promptly after obtaining any additional
   Construction Permits for the construction of the Project after the date hereof, Borrower shall
   deliver a copy thereof to Lender.

                 7.2.17 Certificate of Occupancy. Borrower shall obtain temporary (or
   permanent) certificates of occupancy with respect to the entire Project in accordance with this
   Agreement and, thereafter, shall continuously maintain in full force and effect valid certificates
   of occupancy for the Project.

                   7.2.18 Protection Against Liens. Subject to its right of contest set forth in
   Section 9.3, Borrower shall pay, discharge or bond all claims for labor, materials and services
   furnished in connection with construction of the Project and take all actions reasonably required
   to prevent the assertion of claims of Liens against the Property. Borrower irrevocably appoints,
   designates and authorizes Lender as its agent (such agency being coupled with an interest) with
   the authority (but no obligation) to file any notice relating to claims of Liens that Lender deems
   advisable to protect its interests under the Loan Documents. In the event that any stop notice or
   claim is asserted against Lender by any Person furnishing labor, services, equipment or materials
   to the Project, upon demand by Lender, Borrower shall take such action as Lender may
   reasonably require to release Lender from any obligation or liability with respect to such stop
   notice or claim, including (a) if the claim is being contested in accordance with Section 9.3
   hereof, obtaining a bond or other security, in form, substance and amount satisfactory to Lender,
   or (b) payment of such claim. If Borrower fails to take such action, Lender may, in its sole
   discretion, file an interpleader action requiring all claimants to interplead and litigate their
   respective claims, and in any such action Lender shall be released and discharged from all
   obligations with respect to any funds deposited in court.

                  7.2.19 Lender’s Review. Observation, inspection and approvals by Lender of
   the Plans and Specifications, any other Construction Documents, the construction of the Project
   and the workmanship and materials used therein shall impose no responsibility or liability of any
   nature whatsoever on Lender or Construction Consultant, and no Person shall, under any
   circumstances, be entitled to rely upon such inspections and approvals by Lender or Construction
   Consultant for any reason. Approvals granted by Lender for any matters covered under this
   Agreement shall be narrowly construed to cover only the parties and facts identified in any such
   approval. Construction Consultant has been or will be retained by Lender solely as a consultant
   and has no authority to bind or otherwise act for or on behalf of Lender.

                  7.2.20 Submission of Evidence. Any condition of this Agreement which
   requires the submission of evidence of the existence or non-existence of a specified fact or facts
   implies as a condition the existence or non-existence, as the case may be, of such fact or facts
   and Lender shall, at all times, be free to independently establish to its reasonable satisfaction
   such existence or non-existence.

                7.2.21 Contractors. Except as provided by law, no Trade Contractors or any
   other Person dealing with Borrower, including, without limitation, the Architect and the


                                                    122
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 132 of
                                      322


   Construction Manager, shall be, nor shall any of them be deemed to be, third party beneficiaries
   of this Agreement, but each shall be deemed to have agreed, and each Trade Contract shall state,
   (a) that the Trade Contractor(s) or other Person in question shall look to Construction Manager
   as their sole source of recovery if not paid and (b) except as otherwise agreed to in writing
   between Lender and the Trade Contractor(s) or other Person in question, that they may not claim
   against Lender under any circumstances. Each Trade Contract (other than the Existing Trade
   Contracts) shall state that the Trade Contractor waives all right to seek redress from Lender
   whatsoever and, except as provided by law, or as otherwise agreed in writing between Lender
   and the Trade Contractor or other Person in question, each such Trade Contractor or other Person
   shall be deemed to have waived in writing all right to seek redress from Lender under any
   circumstances whatsoever.

                  7.2.22 Completion of the Project. Borrower covenants and agrees that within
   sixty (60) days after Completion of the Project, it shall cause the following to occur:

                   (a)    The development, construction and equipping of the Project will have
   been 100% Completed to the reasonable satisfaction of Lender and Construction Consultant
   substantially in accordance with the Plans and Specifications, including, without limitation, the
   Punchlist Items;

                   (b)    With respect to the Punchlist Items, Borrower will have furnished Lender
   with final lien waivers and subordination of liens from the Contractors and the Architect, and the
   Construction Manager and the other Contractors shall have furnished to Borrower and Lender
   final lien waivers from all of such Contractor’s subcontractors and material suppliers who have
   provided materials, labor or both with respect to the development and construction of the
   Improvements and/or the Project;

                  (c)     Borrower shall have delivered to Lender the final “as-built” Plans and
   Specifications, field sketches and all of the changes, revisions and modifications thereto issued
   or approved by the Architect or Construction Manager;

                  (d)   Borrower shall have furnished to Lender an AIA Form G704 (Certificate
   of Substantial Completion) from the Architect;

                   (e)    Borrower shall have furnished Lender with: (i) temporary (or permanent)
   certificates of occupancy for the Project from the applicable Governmental Authority having
   jurisdiction thereof (provided that if a temporary certificate of occupancy is obtained, Borrower
   shall have a continuing obligation hereunder to diligently pursue the issuance of the related final
   certificate of occupancy thereafter and shall renew, if applicable, the temporary certificate until
   the permanent certificate of occupancy is obtained); (ii) a so-called “municipals search” of
   applicable local municipal authorities showing no violations filed against the Project or the
   Property (provided, however, that the Property shall be deemed “Complete” notwithstanding any
   such violations if such violations do not (x) prevent the issuance of a temporary or permanent
   certificate of occupancy for all or any portion of the Project, or (y) affect the title and safety of
   the Project or Persons anticipated to use the Project; and (iii) such other certificates, approvals,
   Licenses and permits of each Governmental Authority required (or customarily procured)



                                                     123
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 133 of
                                      322


   concerning the then existing development, construction, use, occupancy and operation of the
   Project;

                  (f)    Borrower shall promptly close any and all open permits at the Property,
   regardless of whether such open permits are in connection with the construction of the Project or
   previously opened;

                  (g)      Borrower shall have furnished to Lender a certificate from Borrower,
   currently dated, certifying that: (i) no notices from any Governmental Authority of any claimed
   violations of applicable Legal Requirements arising from the development or operation of the
   Project which have not been cured or are not being contested in accordance with the Loan
   Documents were served upon Borrower or, to Borrower’s Knowledge, any contractor or
   subcontractor or their respective agents or representatives and (ii) Borrower is not aware of any
   circumstances which could give rise to the issuance of any such notice of claimed violation;

                   (h)    Lender shall have received a certificate from the Construction Consultant,
   in form and substance reasonably satisfactory to Lender, that the Project has been Completed
   substantially in accordance with the Plans and Specifications;

                 (i)     Borrower shall have furnished to Lender a Title Continuation in the full
   aggregate amount of the Loan and such Title Policy shall otherwise conform with the
   requirements of this Agreement;

                  (j)     Borrower shall have furnished Lender with current searches of all Uniform
   Commercial Code financing statements filed with the Secretary of State of Delaware, and the
   Register’s Office, against Borrower as debtor, showing that no Uniform Commercial Code
   financing statements are filed or recorded against Borrower in which the collateral is described
   as any of the collateral given by Borrower to Lender in the Loan Documents as security for the
   Loan, including any fixtures, furnishings and equipment or other personal property located on
   the Property or used in connection with the Property, other than filings pursuant to the Loan
   Documents;

                   (k)     Subject to Borrower’s right to contest pursuant to Section 9.3, Lender
   shall have received from Borrower (i) final unconditional Lien waivers and release/payment
   receipts from the Construction Manager and all Trade Contractors and subcontractors
   substantially in the form attached as Exhibit C-8 evidencing that the same have been paid in full
   for all work performed and/or materials supplied, or (ii) final conditional Lien waivers
   substantially in the form attached as Exhibit C-7 and within thirty (30) days thereafter, final
   unconditional Lien waivers and release/payment receipts substantially in the form attached as
   Exhibit C-8 evidencing that the same have been paid in full for all work performed and/or
   materials supplied; and

                  (l)    Lender shall have received payment for any and all reasonable out-of-
   pocket fees payable with respect to the Loan Documents, including, but not limited to the
   reasonable out-of-pocket fees and expenses of the Construction Consultant relating to the Loan,
   and all other reasonable out-of-pocket fees, costs and expenses (including, without limitation,
   fees, costs and expenses of outside legal counsel) of Lender relating to the Loan to the extent


                                                   124
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 134 of
                                      322


   then due and payable (and to the extent of Lender’s estimates thereof, if the amounts thereof
   have not been finally determined).

                             7.3       Ground Lease Covenants.

                   7.3.1    General Covenants. Leasehold Borrower shall: (i) pay (or cause to be
   paid) prior to delinquency any installment of fixed rent payable under the Ground Lease; (ii) pay
   (or cause to be paid) additional rent or other charges payable under the Ground Lease prior to the
   expiration of the applicable grace period; (iii) observe and perform all other terms, covenants and
   conditions of the Ground Lease on the part of Leasehold Borrower, as tenant, prior to the
   expiration of any applicable grace period provided therein; (iv) promptly notify Lender of the
   giving of any written notice by Ground Lessor to Leasehold Borrower of any default by
   Leasehold Borrower and deliver to Lender a true copy of each such notice; (v) enforce all
   material obligations of Ground Lessor under the Ground Lease in a commercially reasonable
   manner; (vi) provide a copy of the Mortgage to Ground Lessor and provide Ground Lessor with
   Lender’s contact information; and (vii) promptly notify Lender in writing of any material default
   by Ground Lessor in the performance or observance of any of the terms, covenants and
   conditions on the part of Ground Lessor to be performed or observed under the Ground Lease.
   Leasehold Borrower shall not, without the prior written consent of Lender (except to the extent
   expressly permitted pursuant to this Agreement): (i) terminate or cancel the Ground Lease; (ii)
   surrender the leasehold estate created by the Ground Lease; (iii) reserved; or (iv) cause or permit
   any term of the Ground Lease to be modified or supplemented without Lender’s consent.

                       7.3.2       Lender Rights.

                   (a)     If Leasehold Borrower shall default in the performance or observance of
   any term, covenant or condition of the Ground Lease on the part of Leasehold Borrower and
   shall fail to cure the same prior to the expiration of any applicable cure period provided
   thereunder, then, without waiving or releasing Leasehold Borrower from any of its obligations
   hereunder, Lender shall have the right, but shall be under no obligation, to pay any sum and to
   take any reasonable action (including entry upon such Property) to cause such performance or
   observance on behalf of Leasehold Borrower, so that the rights of Leasehold Borrower under the
   Ground Lease are unimpaired and free from default. Leasehold Borrower shall pay to Lender
   upon demand, all such sums so paid or expended by Lender, together with interest thereon from
   the date of notice to Leasehold Borrower of such payment at the Default Rate. If Ground Lessor
   gives Lender notice of a default, such notice shall constitute full protection to Lender for any
   action taken or omitted by Lender in reliance thereon. Leasehold Borrower will not subordinate
   or consent to the subordination of the Ground Lease to any mortgage, security deed, lease or
   other interest on or in Ground Lessor’s interest in the Property.

                  (b)    No release or forbearance of any of Leasehold Borrower’s obligations
   with respect to the Ground Lease, pursuant to the Ground Lease or otherwise, shall release
   Leasehold Borrower from any of its obligations under the Loan Documents, including its
   obligation with respect to the payment of rent as provided for in the Ground Lease and the
   performance of all of the terms, provisions, covenants, conditions and agreements contained in
   the Ground Lease to be kept, performed and complied with by Leasehold Borrower, unless such
   release or forbearance is evidenced in writing and a copy thereof is provided to Lender. If any


                                                      125
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 135 of
                                      322


   action or proceeding shall be instituted to evict Leasehold Borrower or to recover possession of
   all or any portion of the Property or for any other purpose affecting the Ground Lease or the
   Mortgage, Leasehold Borrower will, promptly upon service thereof, deliver to Lender a true
   copy of each petition, summons, complaint and of all other documents served or otherwise
   provided in any such action or proceeding.

                       7.3.3       Rejection or Termination of the Ground Lease.

                  (a)    If the Ground Lease is terminated upon the rejection thereof pursuant to
   the Bankruptcy Code or any comparable federal or State statute or law, then any property not
   removed by Leasehold Borrower as permitted or required by the Ground Lease shall, at the
   option of Lender, be deemed abandoned by Leasehold Borrower; provided that Lender may
   remove any such property required to be removed by Leasehold Borrower pursuant to the
   Ground Lease, and all costs of such removal shall be paid by Leasehold Borrower within five (5)
   days of receipt by Leasehold Borrower of an invoice therefor.

                 (b)     If the Ground Lease is terminated prior to the scheduled expiration of its
   term, and Lender or its designee acquires another lease of such Property, Leasehold Borrower
   shall have no right, title or interest in or to such other lease or the leasehold estate created
   thereby.

                           7.4        Negative Covenants. From the Closing Date until payment in full
                   of the Loan, Borrower covenants and agrees with Lender that it will not do, directly
                   or indirectly, or suffer or permit, any of the following:

                       (a)        Incur Debt. Incur, create, assume or permit any debt other than Permitted
   Debt;

                 (b)     Encumbrances. Incur, create or assume or permit the incurrence, creation
   or assumption of any Debt secured by the Property or any direct or indirect interest in Borrower,
   except in connection with the Loan, and shall not Transfer or lease all or any portion of the
   Property or any interest therein or permit the Transfer of any direct or indirect interest in
   Borrower, except as permitted pursuant to the terms hereof;

                  (c)     Engage in Different Business. Engage, directly or indirectly, in any
   business other than the use, ownership, management, renovation, financing, development,
   construction, sale, operation and maintenance of the Property and activities related thereto;

                  (d)    Make Advances. Make advances (other than payments permitted under
   this Agreement, including to Contractors, subcontractors or other service providers) or make
   loans to any Person, or hold any investments, except as expressly permitted pursuant to the terms
   of this Agreement or any other Loan Document;

                       (e)        Partition. Partition the Property;

                       (f)        Guarantee Obligations. Guarantee any obligations of any Person;



                                                             126
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 136 of
                                      322


                  (g)     Transfer Assets. Transfer any material asset other than in the ordinary
   course of business, or Transfer or lease all or any portion of the Property or any interest therein
   or permit the Transfer of any direct or indirect interest in Borrower, except in each case as
   permitted pursuant to the terms of this Agreement or any of the other Loan Documents;

                   (h)    Amend Organizational Documents. Amend or modify any organizational
   documents of Borrower, Borrower Holdco, Option Holder or Master Tenant without Lender’s
   prior written consent;

                  (i)     Single Purpose Entity. Fail to be a Single Purpose Entity or take or suffer
   any action or inaction the result of which would be to cause Borrower or Borrower Holdco to
   cease to be a Single Purpose Entity;

                  (j)    Dissolve. Cause, permit or suffer Borrower or Borrower Holdco to, to the
   fullest extent permitted by law, dissolve, wind-up, terminate, liquidate, merge with or
   consolidate into another Person;

                   (k)    Bankruptcy. (i) File a bankruptcy or insolvency petition or otherwise
   institute insolvency proceedings with respect to Borrower, (ii) dissolve, liquidate, consolidate,
   merge or sell all or substantially all of Borrower’s assets other than in connection with the
   repayment of the Loan, (iii) Reserved; or (iv) solicit the filing of an involuntary bankruptcy
   petition against Borrower, without in each instance obtaining the prior consent of all of the
   members, directors and managers of Borrower, including, without limitation, the Independent
   Directors or Independent Managers;

                 (l)    ERISA. Engage in any activity that would subject it to regulation under
   ERISA or qualify as an “employee benefit plan” (within the meaning of Section 3(3) of ERISA)
   subject to ERISA (each, a “Plan”) and Borrower’s assets do not and will not constitute Plan
   assets;

                 (m)    Distributions. Make any distributions to or for the benefit of any of its
   partners or members or its or their respective Affiliates except with respect to amounts received
   by Borrower pursuant to Section 5.1.6(a)(ix);

                 (n)    Modify Account Control Agreement or Lockbox Agreement. Without the
   prior consent of Lender, execute any modification to the Account Control Agreement or the
   Lockbox Agreement;

                  (o)     Zoning Reclassification. Without the prior written consent of Lender, (i)
   initiate or consent to any zoning reclassification of any portion of the Property, (ii) seek any
   variance under any existing zoning ordinance that is reasonably likely to result in the use of the
   Property becoming a non-conforming use under any zoning ordinance or any other applicable
   land use law, rule or regulation, or (iii) allow any portion of the Property to be used in any
   manner that is reasonably likely to result in the use of the Property becoming a non-conforming
   use under any zoning ordinance or any other applicable land use law, rule or regulation;

                       (p)        Change of State of Formation. Change the state in which it is formed;


                                                           127
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 137 of
                                      322


                  (q)    Name Change. Change its name or otherwise do anything which would
   make the information set forth in the financing statements covering any of the Property
   materially misleading without immediately notifying Lender of the same;

                   (r)     Debt Cancellation. Cancel or otherwise forgive or release any material
   claim or debt owed to it by any Person, except for adequate consideration or in the ordinary
   course of its business or for other valid business reasons that do not affect the Loan, the Property
   or the financial condition of Borrower or Guarantor;

                  (s)    Misapplication of Funds. Distribute any revenue from the Property or any
   Proceeds in violation of the provisions of this Agreement, fail to remit amounts to the Collection
   Account or Cash Management Account, as applicable, as required by Section 5.1, misappropriate
   any security deposit or portion thereof, or misapply or misappropriate the proceeds of the Loan
   or any Loan Advances;

                  (t)     Affiliate Agreements. Without the prior written consent of Lender, which
   consent shall not be unreasonably withheld or delayed, (i) enter into or be a party to any
   agreement between Borrower and an Affiliate of Borrower (an “Affiliate Agreement”), except
   for the Management Agreement and contracts for the providing of goods and services in the
   ordinary course of Borrower’s business and pursuant to the reasonable requirements of
   Borrower’s business and, in each case, upon fair and reasonable terms which are fully disclosed
   to Lender and are no more onerous to it than it would obtain in a comparable arm’s length
   transaction with a Person not its Affiliate, or (ii) materially modify, change, supplement, alter or
   amend any Affiliate Agreement, provided that all Affiliate Agreements shall be fully subordinate
   to the Obligations;

                 (u)    CDE Loan Documents, EB-5 Loan Documents and Octagon Loan
   Documents. Amend, modify or terminate the CDE Loan Documents, the EB-5 Loan Documents
   or the Octagon Loan Documents, without Lender’s prior written consent.

                  (v)    Option Agreement. Except as otherwise provided herein, amend, modify
   or terminate the Option Agreement, without Lender’s prior written consent, which consent shall
   not be unreasonably withheld, conditioned or delayed; and

                  (w)     Master Lease. Without the consent of Lender, permit or cause Master
   Tenant to take any action under the Master Lease that would require the consent of Lender
   hereunder if such action were taken by Borrower if the Master Lease was not in effect. For the
   avoidance of doubt, Borrower shall ensure that Master Tenant does not take any action under the
   Master Lease without the consent of Lender if such action, had it been taken by Borrower, would
   require the consent of Lender hereunder.

                (x)     Master Tenant Cash Management Agreements and Master Tenant and
   Tenant Side Letter. Amend, modify or terminate any of the Master Tenant Cash Management
   Agreements or the Master Tenant and Tenant Side Letter, without Lender’s prior written
   consent.

                             7.5   Marketing Agreement.


                                                    128
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 138 of
                                      322


                 (a)     Borrower shall not, without the prior written consent of Lender, which
   consent shall not be unreasonably withheld or delayed: (i) enter into, modify, change,
   supplement, alter or amend the Marketing Agreement or waive or release any of its right and
   remedies under the Marketing Agreement or (ii) replace the Marketing Agent with other than a
   Qualified Marketing Agent.

                 (b)    Borrower shall notify Lender in writing (and shall deliver a copy of the
   proposed management) of any entity proposed to be designated as a Qualified Marketing Agent
   of the Property not less than thirty (30) days prior to the effective date of such Marketing
   Agreement.

                  (c)     It is acknowledged and agreed that a Qualified Marketing Agent may be
   retained at Lender’s direction at any time following the occurrence and during the continuance of
   an Event of Default.

                  (d)    Upon the retention of a Qualified Marketing Agent, Lender shall have the
   right to approve any new Marketing Agreement with such Qualified Marketing Agent (which
   approval by Lender shall not be unreasonably withheld or delayed) and Lender shall receive an
   executed “comfort letter” from Marketing Agent, in form and substance reasonably acceptable to
   Lender.

                             7.6   Option Agreement.

                   7.6.1   Borrower shall cause Option Holder to abide by, perform and comply
   with all of Option Holder’s material obligations under the Option Agreement; and Borrower, at
   its sole cost and expense, shall use all commercially reasonable efforts to secure and enforce (or
   to cause Option Holder to secure and enforce) the performance of each and every material
   obligation, covenant, condition and agreement to be performed by the other parties thereunder.

                   7.6.2     Borrower shall have the right, but not the obligation, to cause Option
   Holder to deliver the notice required in accordance with the terms of the Option Agreement to
   exercise the Option (the “Option Notice”) at any time on or prior to November 1, 2018 (the
   “Initial Option Notice Deadline”). The Option Notice shall specify that closing shall occur on
   December 31, 2018 (the “Initial Option Closing Date”). In the event that Borrower causes
   Option Holder to deliver the Option Notice on or prior to the Initial Option Notice Deadline,
   Lender shall make an additional advance in the amount of $1,800,000 to Borrower as an increase
   in the Loan Amount to be applied to the Purchase Price (as defined in the Option Agreement) on
   the Initial Option Closing Date provided Borrower delivers the Option Closing Deliverables and
   satisfies the Advance Conditions other than those that specifically relate to construction (e.g.,
   Sections 4.1(f), (g), (k), (l) and (o)) and except to the extent duplicative of the Option Closing
   Deliverables. Lender shall have no obligation to provide any other amount in connection with
   the closing on the Initial Option Closing Date. Simultaneously with the closing on the Initial
   Option Closing Date, Borrower, at its sole cost and expense, shall take (or cause to be taken) all
   steps necessary to cause Leasehold Borrower to become the fee owner of the Leasehold Land,
   terminate the Ground Lease and take all actions required under the Option Agreement to
   effectuate same and grant Lender a first priority fee mortgage Lien and security interest in the
   Leasehold Land. In connection with the foregoing, on the Initial Option Closing Date, Lender


                                                   129
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 139 of
                                      322


   or its counsel shall receive (a) an executed amendment to and/or an amendment and restatement
   of the Mortgage to reflect Leasehold Borrower’s fee simple ownership of the Leasehold Land in
   form reasonably satisfactory to Lender to be recorded in the Register’s Office (the “Option
   Mortgage”), (b) such other amendments to and/or amendments and restatements of the Loan
   Documents, the Master Lease, the Master Lease SNDA and the Standstills as are reasonably
   necessary or required to reflect Leasehold Borrower’s fee simple ownership of the Leasehold
   Land and the other transaction steps described herein, (c) a Title Continuation or Title Policy and
   such Title Continuation or Title Policy shall be in form reasonably satisfactory to Lender and
   otherwise conform with the requirements of this Agreement, including increasing the coverage
   by an amount equal to the increase in the Loan Amount, (d) an Opinion of Counsel substantially
   in the form of the Opinion of Counsel delivered to Lender on the Effective Date and otherwise
   reasonably satisfactory to Lender with respect to the documentation delivered to Lender in
   connection with the Option closing, and (e) such other and further approvals, opinions,
   documents, endorsements, reports, searches, certificates, affidavits and information as Lender or
   its counsel may reasonably request in form and substance reasonably satisfactory to Lender and
   its counsel (collectively, the “Option Closing Deliverables”).

                   7.6.3     In the event Borrower does not cause Option Holder to deliver the
   Option Notice or to close on the Initial Option Closing Date, Lender shall have the right, but not
   the obligation, to cause Borrower to cause Option Holder to deliver the Option Notice and
   exercise the Option at any time following the Initial Option Closing Date through, and including,
   December 31, 2019 (the “Lender Option Closing Deadline”). In connection with the
   foregoing, Lender shall provide $7,500,000 to fund the Purchase Price (as defined in the Option
   Agreement) as follows: (a) Lender shall make an additional advance in the amount of $1,800,000
   to Borrower as an increase in the Loan Amount and (b) Lender shall provide $5,700,000 in the
   form of equity in exchange for a 23.59% (based on market value) equity interest in Greystone
   Holdco. Lender’s equity shares in Greystone Holdco shall be passive in nature and Lender shall
   have no voting rights other than in connection with a change of the construction plans, a sale or
   refinance of the property, a change in the nature of the company, the filing of a voluntary
   bankruptcy, any recapitalization of the company and such other voting rights and protections
   (including, without limitation, restrictions on amendments to the joint venture agreement without
   Lender’s consent, anti-dilution provisions and tag along provisions in the event any Sponsor tries
   to sell its interest) as are customary for partners of a similar percentage in joint venture
   agreements. Any amounts owed in connection with the Option closing in excess of the
   $7,500,000 shall be the responsibility of Borrower. Following payment in full of the Debt,
   Borrower shall have the ability to repurchase Lender’s equity interest at any time at a 17.5%
   internal rate of return on equity. The foregoing terms shall be further detailed in a joint venture
   agreement (i.e., an amended and restated limited liability company agreement of Greystone
   Holdco) in form and substance reasonably satisfactory to Lender and Sponsor. Borrower
   represents and warrants to Lender that none of CDE, EB-5 Lender and Octagon have any consent
   or other rights in connection with the Option, any debt or equity provided by Lender in
   connection with the Option as provided herein or any other of the transactions steps described in
   this Section 7.6.

                 7.6.4     In the event Borrower does not cause Option Holder to deliver the
   Option Notice or to close on the Initial Option Closing Date and Lender does not cause Borrower
   to cause Option Holder to deliver the Option Notice or to close on or prior to the Lender Option

                                                    130
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 140 of
                                      322


   Closing Deadline as provided herein, Borrower shall have the right, but not the obligation, to
   cause Option Holder to deliver the Option Notice at any time following the Lender Option
   Closing Deadline and Lender shall not be required to provide any debt or other amount in
   connection with such exercise of the Option.

                  7.6.5    In connection with any closing under the Option Agreement pursuant to
   Section 7.6.3, Section 7.6.4 or Section 7.6.6, Borrower shall be required to satisfy the Advance
   Conditions as provided in Section 7.6.2 above and provide the Option Closing Deliverables to
   Lender at such closing. Prior to any closing under the Option Agreement in connection with this
   Section 7.6, Borrower shall provide drafts of all documents being executed or delivered to
   effectuate the closing under the Option Agreement, including the Option Closing Deliverables,
   for Lender’s review, comment and approval. In addition, Borrower shall be responsible for all
   costs and expenses (including Lender’s reasonable attorneys’ fees) in connection with this
   Section 7.6, including, without limitation, in connection with the exercise and closing of the
   Option, the termination of the Ground Lease, any transfer or assignment of the Leasehold Land
   or any transfer or assignment of membership interests and any amendments to the Loan
   Documents.

                   7.6.6     Borrower shall ensure that (a) it is the purchaser pursuant to any sale or
   assignment of the Membership Interests (as defined in the Option Agreement) or the Real
   Property (as defined in the Option Agreement) that is not otherwise consummated pursuant to the
   provisions of this Section 7.6 (e.g., Borrower shall be the transferee pursuant to any ROFR
   Transfer described in the Option Agreement) and (b) in connection with Ground Lessor’s right to
   refinance the Terra Firma Note (as defined in the Option Agreement), no mortgage or loan or
   interest therein shall be provided by Borrower, Guarantor or any of their Affiliates (collectively,
   the “Purchasing Covenant”).

                             7.7   CDE, EB-5 and Octagon.

                   7.7.1     If any action, proposed action or other decision is consented to or
   approved by CDE, EB-5 Lender or Octagon, such consent or approval shall not be binding or
   controlling on Lender. Further, the denial by Lender of a requested consent or approval shall not
   create any liability or other obligation of Lender if the denial of such consent or approval results
   directly or indirectly in a default under the CDE Loan Documents, the EB-5 Loan Documents or
   the Octagon Loan Documents, and Borrower hereby waives (and agrees to cause Master Tenant
   and the other Borrower Parties to waive) any claim of liability against Lender arising from any
   such denial.

                   7.7.2   Borrower acknowledges that the Octagon Standstill and the EB-5
   Standstill (the “Standstills”) are being entered into solely for the benefit of Lender and neither
   Borrower nor any of its Affiliates shall be intended third-party beneficiaries of any of the
   provisions therein, shall have any rights thereunder or shall be entitled to rely on any of the
   provisions therein. Lender, Octagon and EB-5 Lender shall have no obligation to disclose to
   Borrower or any of its Affiliates the contents of the Standstills. Borrower’s obligations
   hereunder are and will be independent of such Standstills and shall remain unmodified by the
   terms and provisions thereof.



                                                    131
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 141 of
                                      322


                             7.8       Master Lease Covenants.

                   7.8.1    General Covenants. Leasehold Borrower shall: (i) observe and
   perform all terms, covenants and conditions of the Master Lease on the part of Leasehold
   Borrower, as landlord, prior to the expiration of any applicable grace period provided therein; (ii)
   promptly notify Lender of the giving of any written notice by Master Tenant to Leasehold
   Borrower of any default by Leasehold Borrower and deliver to Lender a true copy of each such
   notice; (iii) enforce all material obligations of Master Tenant under the Master Lease in a
   commercially reasonable manner; (iv) provide a copy of the Mortgage to Master Tenant and
   provide Master Tenant with Lender’s contact information; and (v) promptly notify Lender in
   writing of any material default by Master Tenant in the performance or observance of any of the
   terms, covenants and conditions on the part of Master Tenant to be performed or observed under
   the Master Lease. Leasehold Borrower shall not, without the prior written consent of Lender
   (except to the extent expressly permitted pursuant to this Agreement): (i) terminate or cancel the
   Master Lease; or (ii) cause or permit any term of the Master Lease to be modified or
   supplemented without Lender’s consent.

                       7.8.2       Lender Rights.

                   (a)    If Leasehold Borrower shall default in the performance or observance of
   any term, covenant or condition of the Master Lease on the part of Leasehold Borrower and shall
   fail to cure the same prior to the expiration of any applicable cure period provided thereunder,
   then, without waiving or releasing Leasehold Borrower from any of its obligations hereunder,
   Lender shall have the right, but shall be under no obligation, to take any reasonable action
   (including entry upon such Property) to cause such performance or observance on behalf of
   Leasehold Borrower, so that the rights of Leasehold Borrower under the Master Lease are
   unimpaired and free from default. Leasehold Borrower shall pay to Lender upon demand, all
   such sums so paid or expended by Lender, together with interest thereon from the date of notice
   to Leasehold Borrower of such payment at the Default Rate. If Master Tenant gives Lender
   notice of a default, such notice shall constitute full protection to Lender for any action taken or
   omitted by Lender in reliance thereon. Leasehold Borrower will not subordinate or consent to
   the subordination of the Master Lease to any mortgage, security deed, lease or other interest on
   or in Master Tenant’s interest in the Property.

                  (b)    No release or forbearance of any of Leasehold Borrower’s obligations
   with respect to the Master Lease, pursuant to the Master Lease or otherwise, shall release
   Leasehold Borrower from any of its obligations under the Loan Documents, including the
   performance of all of the terms, provisions, covenants, conditions and agreements contained in
   the Master Lease to be kept, performed and complied with by Leasehold Borrower, unless such
   release or forbearance is evidenced in writing and a copy thereof is provided to Lender. If any
   action or proceeding shall be instituted to evict Master Tenant or to recover possession of all or
   any portion of the Property or for any other purpose affecting the Master Lease or the Mortgage,
   Leasehold Borrower will, promptly upon service thereof, deliver to Lender a true copy of each
   petition, summons, complaint and of all other documents served or otherwise provided in any
   such action or proceeding.

                             7.9       Development Agreement.


                                                       132
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 142 of
                                      322


                  (a)    Borrower shall not, without the prior written consent of Lender, which
   consent shall not be unreasonably withheld or delayed: (i) modify, change, supplement, alter or
   amend the Development Agreement or waive or release any of its right and remedies under the
   Development Agreement or (ii) replace the Developer. Borrower shall not agree to any
   assignment or subcontract of Developer’s rights, duties or responsibilities under the
   Development Agreement to any other Person without the express written consent of Lender.

                  (b)    Following the occurrence and during the continuance of an Event of
   Default, Borrower shall not exercise any rights, make any decisions, grant any approvals or
   otherwise take any action under the Development Agreement without the prior written consent of
   Lender, which consent may be granted, conditioned or withheld in Lender’s sole discretion.

             VIII      INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

                             8.1    Insurance Requirements.

                 (a)    Borrower shall obtain and maintain, or cause to be maintained, insurance
   for Borrower and the Property (including the Improvements thereon) providing at least the
   following coverages:

                                     (i)    comprehensive all risk or Special Form Perils insurance,
                  including wind/hail/named storm, on the Improvements and, if applicable, the
                  Personal Property, in each case (A) in an amount equal to one hundred percent
                  (100%) of the “Full Replacement Cost,” which for purposes of this Agreement shall
                  mean actual replacement value (exclusive of costs of excavations, foundations,
                  underground utilities and footings); (B) written on a no coinsurance form or
                  containing an agreed amount endorsement with respect to the Improvements and, if
                  applicable, Personal Property waiving all co-insurance provisions; (C) providing for
                  no deductible in excess of Twenty-Five Thousand Dollars ($25,000) for all such
                  insurance coverage, except for wind/hail/named storm or earthquake which may
                  provide for a maximum deductible of five percent (5%) of the total insurable values;
                  (D) containing “Ordinance or Law Coverage,” including coverage for loss to the
                  undamaged portion of the building, demolition costs and increased costs of
                  construction in amounts acceptable to Lender, if any of the Improvements or the use
                  of the Property shall at any time constitute legal non-conforming structures or uses,
                  and including the following additional coverages: (1) if any portion of the
                  Improvements is currently (or at any time in the future is) located in a federally
                  designated “special flood hazard area,” flood hazard insurance in an amount equal to
                  the maximum amount of such insurance available under the National Flood Insurance
                  Program as governed by the National Flood Insurance Act of 1968, the Flood Disaster
                  Protection Act of 1973, or the National Flood Insurance Reform Act of 1994, as each
                  may be amended, with a deductible not greater than Fifty Thousand Dollars ($50,000)
                  (but not greater than an amount equal to the maximum available under the foregoing
                  laws if less), and with such excess limits as Lender may reasonably require;
                  (2) earthquake insurance in amounts and in form and substance satisfactory to Lender
                  in the event the Property is located in an area with a high degree of seismic activity;
                  and (3) if excluded from the comprehensive all risk policy, named windstorm


                                                       133
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 143 of
                                      322


                  insurance in amounts and in form and substance satisfactory to Lender in the event
                  the Property is located in any coastal region, provided, that the insurance pursuant to
                  the preceding clauses (1), (2) and (3) hereof shall be on terms consistent with the
                  comprehensive all risk insurance policy required under this Section 8.1(a)(i);

                                     (ii)   commercial general liability insurance, including coverage
                  against claims for personal injury, bodily injury, death or property damage occurring
                  upon, in or about the Property, such insurance (A) to be on the so-called “occurrence”
                  form with a combined limit of not less than Two Million Dollars ($2,000,000) in the
                  aggregate and One Million Dollars ($1,000,000) per occurrence (and, if on a blanket
                  policy, containing an “Aggregate Per Location” endorsement); (B) to continue at not
                  less than the aforesaid limit until required to be changed by Lender in writing by
                  reason of changed economic conditions making such protection inadequate; and
                  (C) to cover at least the following hazards: (1) premises and operations; and (2)
                  products and completed operations;

                                      (iii) rental loss and/or business income interruption insurance
                  (A) with loss payable to Lender as its interest shall appear; (B) covering all risks and
                  limits required to be covered by the insurance provided for in Section 8.1(a)(i);
                  (C) containing an extended period of indemnity endorsement which provides that
                  after the physical loss to the Improvements and the Personal Property has been
                  repaired, the continued loss of income will be insured until such income either returns
                  to the same level it was at prior to the loss, or the expiration of at least six (6) months
                  from the date that the Property is repaired or replaced and operations are resumed,
                  whichever first occurs, and notwithstanding that the policy may expire prior to the
                  end of such period; and (D) in an amount equal to one hundred percent (100%) of the
                  projected Operating Income for a period of at least eighteen (18) months from the
                  date of such Casualty (assuming such Casualty had not occurred) and notwithstanding
                  that the policy may expire at the end of such period. The amount of such business
                  income insurance shall be determined prior to the date hereof and at least once each
                  year thereafter based on Borrower’s reasonable estimate of the Operating Income for
                  the succeeding eighteen (18) month period;

                                       (iv)   at all times during which construction work is being
                  performed at the Property and prior to Substantial Completion of the Project,
                  (A) commercial general liability and umbrella liability insurance covering claims
                  related to the construction, repairs or alterations being made at the Property which are
                  not covered by or under the terms or provisions of the commercial general liability
                  and umbrella liability insurance policies required herein; and (B) the insurance
                  provided for in Section 8.1(a)(i), unless such insurance is provided by the Policy
                  required in Section 8.1(a)(i), written in a so-called builder’s risk completed value
                  form in such amount as Lender shall reasonably require (1) on a non-reporting basis,
                  (2) against all risks insured against pursuant to Section 8.1(a)(i) and Section 8.1(a)(iii)
                  and including terrorism (it being understood and agreed that, should any portion of
                  the Improvements be located in a federally designated “special flood hazard area,”
                  flood coverage through the National Flood Insurance Program shall not be required
                  prior to Substantial Completion of the Project for as long as Borrower maintains flood

                                                         134
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 144 of
                                      322


                  coverage through a private policy in form and substance, amounts and with
                  deductibles acceptable to Lender), (3) including permission to occupy the Property,
                  (4) with an agreed amount endorsement waiving co-insurance provisions, (5)
                  including coverage for loss suffered with respect to signage, materials, equipment,
                  machinery and supplies, in each case owned by Borrower or required to be insured by
                  Borrower, whether on site, in transit or stored offsite, and with respect to temporary
                  structures, hoists, sidewalks, retaining walls and underground property, in each case
                  owned by Borrower or required to by insured by Borrower, and (6) including Soft
                  Costs that are recurring costs as agreed to by Lender in its reasonable discretion,
                  which may include real estate property taxes, legal and accounting fees, advertising
                  and promotion expenses, interest on money borrowed and costs to reproduce plans,
                  specifications, blueprints and models in connection with any Restoration following a
                  Casualty. Borrower shall cause Design Professionals engaged during the term of this
                  Agreement, including any architects and engineers, to obtain and maintain
                  professional liability insurance during the period commencing on the date of the
                  architect’s or engineer’s contract and maintained through Substantial Completion of
                  the Project. Such insurance shall be in an amount reasonably acceptable to Lender
                  and consistent with market standards. Borrower shall further cause the Construction
                  Manager to obtain and maintain commercial general liability coverage, including,
                  without limitation, products and completed operations to the extent available in the
                  market expiring no earlier than the expiration of the applicable statute of repose (to
                  the extent available in the market) after completion of services or Substantial
                  Completion of the Project. Such policy maintained by the Construction Manager
                  shall name Borrower and Lender as additional insureds by endorsement reasonably
                  satisfactory to Lender and have limits no less than $1,000,000 per occurrence and
                  $2,000,000 in the aggregate for the Project. The Construction Manager shall provide
                  umbrella liability over the required policies with limits acceptable to Lender. The
                  Construction Manager shall maintain statutory Workers Compensation, Disability and
                  Employers Liability insurance in force for all workers on the job as well as
                  commercial auto liability for all owned, hired and non-owned vehicles with a
                  combined single limit no less than $1,000,000. Certificates of insurance and
                  endorsements reasonably acceptable to Lender must be provided prior to any work
                  being performed on the Property;

                                    (v)    if applicable, worker’s compensation insurance with
                  respect to any employees of Borrower, as required by any Governmental Authority or
                  Legal Requirement and employer’s liability in amounts acceptable to Lender;

                                    (vi)    comprehensive boiler and machinery insurance, if
                  applicable, in amounts as shall be reasonably required by Lender on terms consistent
                  with the commercial property insurance policy required under Section 8.1(a)(i);

                                   (vii) umbrella liability insurance in an amount not less than
                  Twenty Five Million Dollars ($25,000,000) per occurrence on terms consistent with
                  the commercial general liability insurance policy required under Section 8.1(a)(ii)
                  above;


                                                       135
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 145 of
                                      322


                                    (viii) if applicable, motor vehicle liability coverage for all owned
                  and non-owned vehicles, including rented and leased vehicles containing minimum
                  limits per occurrence, including umbrella coverage, of no less than Twenty-Five
                  Million Dollars ($25,000,000);

                                     (ix)   the commercial property, construction-related coverages,
                  business income, commercial general liability and umbrella liability insurance
                  required under Section 8.1(a)(i), Section 8.1(a)(ii), Section 8.1(a)(iii), Section
                  8.1(a)(iv) and Section 8.1(a)(vii) above shall cover perils of terrorism and acts of
                  terrorism (whether caused by a foreign or domestic source) and Borrower shall
                  maintain commercial property, construction related coverages and business income,
                  commercial general liability and umbrella liability insurance for loss resulting from
                  perils and acts of terrorism on terms (including amounts) consistent with those
                  required under Sections 8.1(a)(i), Section 8.1(a)(ii), Section 8.1(a)(iii), Section
                  8.1(a)(iv) and Section 8.1(a)(vii) above at all times during the term of the Loan;
                  provided, however, that in the event the insurance required under Sections 8.1(a)(i)
                  and (iii) above shall contain an exclusion for loss resulting from perils and acts of
                  terrorism, Borrower shall maintain a separate, stand-alone terrorism insurance policy
                  satisfactory to Lender;

                                  (x)       such other coverages as are required to be maintained by
                  Leasehold Borrower, in its capacity as tenant under the Ground Lease; and

                                     (xi)   upon not less than sixty (60) days’ notice, such other
                  reasonable insurance and in such reasonable amounts as Lender from time to time
                  may reasonably request against such other insurable hazards which at the time are
                  commonly insured against for properties similar to the Property located in or around
                  the region in which the Property is located.

                   (b)    All insurance provided for in Section 8.1(a) shall be obtained under valid
   and enforceable policies under the laws of the State (collectively, the “Policies” or in the
   singular, the “Policy”), and shall be subject to the approval of Lender as to insurance companies,
   amounts, deductibles, loss payees and insureds. The Policies shall be issued by financially sound
   and responsible insurance companies authorized to do business in the State and having a claims
   paying ability rating of “A” or better by S&P, or “A2” or better by Moody’s, or “A/X” or better
   by A.M. Best (but in such case only to the extent that such Rating Agency rates the applicable
   insurer or such other insurance company as may be reasonably acceptable to Lender). The
   Policies described in Section 8.1(a) hereof (other than those strictly limited to liability
   protection) shall designate Lender as mortgagee and loss payee. Not less than ten (10) days prior
   to the expiration dates of the Policies theretofore furnished to Lender, certificates of insurance
   evidencing the Policies accompanied by evidence satisfactory to Lender of payment of the
   premiums due thereunder (the “Insurance Premiums”), shall be delivered by Borrower to
   Lender. Complete copies of the Policies shall be submitted to Lender upon request; provided
   that if such Policies have not been issued by the insurers, Borrower shall request and diligently
   pursue such Policies and submit to Lender the Policies upon issuance.




                                                       136
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 146 of
                                      322


                   (c)    Except with respect to the insurance coverage required in Section
   8.1(a)(iv), Borrower shall be permitted to obtain the Policies required under Section 8.1(a) hereof
   under a “blanket” insurance Policy so long as such policy specifically allocates to the Property
   the amount of coverage from time to time required hereunder and otherwise provides the same
   protection as would a separate policy insuring only the Property in compliance with the
   provisions of Section 8.1(a) hereof.

                   (d)     All Policies provided for or contemplated by Section 8.1(a) hereof shall
   name Borrower as a named insured and, in the case of liability coverages (except for the Policies
   referenced in Section 8.1(a)(v) and (viii) hereof), shall name Lender as the additional insured, as
   its interests may appear, and in the case of property coverages, including but not limited to all
   risk, builder’s risk, boiler and machinery, terrorism and flood insurance, shall contain a standard
   non-contributing mortgagee clause in favor of Lender providing that the loss thereunder shall be
   payable to Lender.

                   (e)     The Policies provided for in Section 8.1(a)(iii), Section 8.1(a)(iv)(B),
   Section 8.1(a)(vi) and, as applicable, Section 8.1(a)(xi) hereof shall: (i) provide that no act or
   negligence of Borrower, or failure to comply with the provisions of any Policy, which might
   otherwise result in a forfeiture of the insurance or any part thereof, or foreclosure or similar
   action shall in any way affect the validity or enforceability of the insurance insofar as Lender is
   concerned; (ii) provide that the Policies shall not be canceled without at least thirty (30) days’
   notice to Lender, except ten (10) days’ notice for non-payment of premium; (iii) provide that the
   issuers thereof shall give notice to Lender if the issuers of such Policies elects not to renew ten
   (10) days prior to its expiration; and (iv) not contain provisions that would make Lender liable
   for any Insurance Premiums thereon or subject to any assessments thereunder except to the
   extent provided by the standard non-contributory mortgage clause.

                   (f)     If at any time Lender is not in receipt of written evidence that all Policies
   are in full force and effect, Lender shall have the right, without notice to Borrower, to take such
   action as Lender deems necessary to protect its interest in the Property, including, without
   limitation, the obtaining of such insurance coverage as Lender in its sole discretion deems
   appropriate. All premiums incurred by Lender in connection with such action or in obtaining
   such insurance and keeping it in effect shall be paid by Borrower to Lender upon demand and,
   until paid, shall be secured by the Mortgage and shall bear interest at the Default Rate. Borrower
   shall promptly forward to Lender a copy of each written notice received by Borrower of any
   modification, reduction or cancellation of any of the Policies or of any of the coverages afforded
   under any of the Policies.

                  (g)      In the event of a foreclosure of the Mortgage or other transfer of title to
   the Property in extinguishment in whole or in part of the Debt, all right, title and interest of
   Borrower in and to the Policies then in force that are not umbrella or blanket Policies concerning
   the Properties and all proceeds payable under the Policies (regardless of whether or not an
   umbrella or blanket Policy, but in such case with respect to the Property only) shall thereupon
   vest exclusively in Lender or the purchaser at such foreclosure or other transferee in the event of
   such other transfer of title.




                                                     137
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 147 of
                                      322


                             8.2   Condemnation and Insurance Proceeds.

                    8.2.1    Notification. Borrower shall promptly notify Lender in writing upon
   obtaining actual knowledge of (a) the institution of any proceedings relating to any Taking
   (whether material or immaterial) of, or (b) the occurrence of any Casualty to the Property or any
   portion thereof. In addition, each such notice shall set forth such good faith estimate of the cost
   of repairing or restoring such Casualty or Taking in reasonable detail if the same is then available
   and, if not, as soon thereafter as it can reasonably be provided.

                   8.2.2    Proceeds. Subject to compliance with the requirements of Section 8.3,
   in the event of any Casualty or any Taking, Borrower’s right, title and interest in and to all
   compensation, awards, proceeds, damages, claims, insurance recoveries, causes and rights of
   action (whether accrued prior to or after the date hereof) and payments which Borrower may
   receive or to which Borrower may become entitled with respect to the Property or any part
   thereof other than payments received in connection with any liability or loss of rental value or
   business interruption insurance (collectively, “Proceeds”), in connection with any such Taking
   of, or Casualty to, the Property or any part thereof are hereby assigned by Borrower to Lender
   and, except as otherwise herein provided and subject to the terms and conditions of Section 8.3,
   shall be paid to Lender. Borrower shall, in good faith and in a commercially reasonable manner,
   file and prosecute the adjustment, compromise or settlement of any claim for Proceeds and,
   subject to Borrower’s right to receive the direct payment of any Proceeds as herein provided,
   shall cause the same to be paid directly to Lender to be held and applied in accordance with the
   provisions of this Agreement. Except upon the occurrence and during the continuance of an
   Event of Default, Borrower may settle any insurance claim with respect to Proceeds which does
   not exceed the Casualty Amount. Whether or not a Default or an Event of Default shall have
   occurred and be continuing, Lender shall have the right to approve, such approval not to be
   unreasonably withheld, any settlement which might result in any Proceeds in excess of the
   Casualty Amount and Borrower shall deliver or cause to be delivered to Lender all instruments
   reasonably requested by Lender to permit such approval. Borrower shall pay all reasonable out-
   of-pocket costs, fees and expenses reasonably incurred by Lender (including all reasonable
   attorneys’ fees and expenses, the reasonable fees of insurance experts and adjusters and
   reasonable costs incurred in any litigation or arbitration), and interest thereon at the Default Rate
   to the extent not paid within ten (10) days after delivery of a request for reimbursement by
   Lender, in connection with the settlement of any claim for Proceeds and seeking and obtaining of
   any payment on account thereof in accordance with the foregoing provisions. If any Proceeds
   are received by Borrower and may be retained by Borrower pursuant to this Section 8.2, such
   Proceeds shall, until the completion of the related Restoration, be held in trust for Lender and
   shall be segregated from other funds of Borrower to be used to pay for the cost of the Restoration
   in accordance with the terms hereof, and in the event such Proceeds exceed the Casualty
   Amount, such Proceeds shall be forthwith paid directly to and held by Lender in the Proceeds
   Reserve Account in trust for Borrower, in each case to be applied or disbursed in accordance
   with this Section 8.2. If an Event of Default shall have occurred and be continuing, or if
   Borrower fails to file and/or prosecute any insurance claim for a period of fifteen (15) days
   following Borrower’s receipt of written notice from Lender, Borrower hereby irrevocably
   empowers Lender, in the name of Borrower as its true and lawful attorney-in-fact, to file and
   prosecute such claim (including settlement thereof) with counsel satisfactory to Lender and to
   collect and to make receipt for any such payment. Notwithstanding anything to the contrary set

                                                     138
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 148 of
                                      322


   forth in this Agreement, and excluding situations requiring prepayment of the Note, but in all
   events and at all times subject to compliance with the requirements of Section 8.3, to the extent
   any Proceeds (either singly or when aggregated with all other than unapplied Proceeds with
   respect to the Property) do not exceed the Casualty Amount, such Proceeds are to be paid
   directly to Borrower to be applied to restoration of the Property in accordance with the terms of
   this Agreement.

                   8.2.3   Lender to Take Proceeds. So long as all of the following conditions
   have been satisfied in Lender’s reasonable discretion and subject to compliance with the
   requirements of Section 8.3, Lender agrees to make Proceeds actually received by Lender
   available to Borrower for purposes of paying for the cost of Restoration in accordance with the
   provisions of Section 8.2.4 and Section 8.2.5 below; provided, however, if the Proceeds are less
   than the Casualty Amount, then such Proceeds (other than the proceeds of any business
   interruption insurance) will be disbursed to Borrower in one payment for purposes of paying for
   the costs of Restoration (or, if no Restoration is feasible or necessary, for such purposes as
   Borrower shall determine subject to compliance with the requirements of Section 8.3):

                       (a)        no Event of Default shall have occurred and be continuing;

                  (b)     in the event the Proceeds are insurance proceeds, less than forty percent
   (40%) of the total floor area of the Improvements on the Property has been damaged, destroyed
   or rendered unusable as a result of such Casualty;

                  (c)    in the event the Proceeds are condemnation proceeds, less than ten percent
   (10%) of the land constituting the Property is taken, such land is located along the perimeter or
   periphery of the Property, and no portion of the Improvements is located on such land or is being
   taken;

                   (d)    Lender shall have determined that the proceeds of any applicable business
   interruption insurance, to the extent required to be maintained hereunder (together with any
   projected revenues and any additional funds to be deposited with Lender for such purposes), are
   sufficient to pay all Debt Service coming due under the Loan Documents through the end of the
   Restoration;

                  (e)     Lender shall be satisfied that the Restoration will be completed on or
   before the earliest to occur of (i) three (3) months prior to the Maturity Date, (ii) such time as
   may be required under applicable Legal Requirements and the Ground Lease, and
   (iii) Completion, the expiration of any business interruption insurance coverage required
   hereunder;

                 (f)    the Property and the use thereof after the Restoration will be in
   compliance with and permitted under all applicable Legal Requirements and the Ground Lease;

                   (g)     such Casualty or Taking, as applicable, does not result in the long-term
   loss of access to the Property or the related Improvements;

                   (h)    if Substantial Completion has occurred, the Loan-to-Value Ratio, after
   giving effect to the Restoration, shall not be higher than 62.5%;

                                                           139
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 149 of
                                      322


                  (i)     Borrower shall deliver to Lender for Lender’s reasonable approval a
   detailed budget that describes the entire cost of completing the Restoration; and

                (j)   the Proceeds, together with any cash or cash equivalent deposited by
   Borrower with Lender, are sufficient in Lender’s reasonable discretion to cover the cost of
   Restoration.

   Subject to compliance with the requirements of Section 8.3, any Proceeds not made available to
   Borrower for Restoration shall be paid over to Lender (if not paid directly to Lender) and any
   Proceeds remaining after reimbursement of Lender’s reasonable out-of-pocket costs and
   expenses actually incurred in connection with recovery of any such Proceeds (including, without
   limitation, reasonable out-of-pocket administrative costs and inspection fees) shall be applied by
   Lender to prepay the Note in accordance with the provisions hereof, and the balance, if any, shall
   be paid to Borrower.

                       8.2.4      Borrower to Restore.

                   (a)    Subject to compliance with the requirements of Section 8.3, promptly after
   the occurrence of any damage or destruction to all or any portion of the Property or a Taking of a
   portion of the Property, Borrower shall commence and diligently prosecute, or cause to be
   commenced and diligently prosecuted, to completion, subject to Excusable Delays, the repair,
   restoration and rebuilding of the Property (in the case of a partial Taking, to the extent it is
   capable of being restored) so damaged, destroyed or remaining after such Taking in full
   compliance with all material Legal Requirements and free and clear of any and all Liens except
   Permitted Encumbrances (such repair, restoration and rebuilding are sometimes hereinafter
   collectively referred to as the “Restoration”). During the Construction Phase, the Restoration
   shall be conducted in accordance with the Plans and Specifications, as the same may be modified
   from time to time in compliance with the terms and conditions of this Agreement. If the
   Restoration is commenced following the expiration of the Construction Phase, the plans and
   specifications for the Restoration shall require that the Restoration be done, and Borrower shall
   cause the work to be done, in a first-class workmanlike manner at least equivalent to the quality
   and character prior to the damage or destruction (provided, however, that in the case of a partial
   Taking, the Restoration shall be done to the extent reasonably practicable after taking into
   account the consequences of such partial Taking), so that upon completion thereof, the Property
   shall be at least equal in value and substantially the same character to the Property prior to the
   damage or destruction; it being understood, however, that Borrower shall not be obligated to
   restore the Property to the precise condition of the Property prior to any partial Taking of, or
   Casualty to, the Property. Subject to Borrower’s right to prepay the Loan in full and pursuant to
   Section 2.12 to cause the Property to be released from the Lien of the Mortgage, in the event of a
   Casualty or a partial Taking affecting the Property, Borrower shall be obligated to restore the
   Property in accordance with the provisions of this Section 8.2 whether or not the Proceeds shall
   be sufficient, provided that the Proceeds shall be made available to Borrower by Lender in
   accordance with this Agreement.

                  (b)    Subject to compliance with the requirements of Section 8.3, if Proceeds
   are not required to be applied toward payment of the Debt pursuant to the terms hereof, then
   Lender shall make the Proceeds which it is holding pursuant to the terms hereof (after payment


                                                         140
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 150 of
                                      322


   of any reasonable out-of-pocket expenses actually incurred by Lender in connection with the
   collection thereof in accordance with Section 8.2.2) available to Borrower for payment of or
   reimbursement of Borrower’s expenses incurred with respect to the Restoration, upon the terms
   and subject to the conditions set forth in paragraphs (i), (ii) and (iii) below and in Section 8.2.5:

                                    (i)   at the time of loss or damage or at any time thereafter while
                  Borrower is holding any portion of the Proceeds, there shall be no continuing Event
                  of Default;

                                      (ii)   Lender shall have reasonably approved any modifications
                  to the Plans and Specifications (during the Construction Phase) or the plans and
                  specifications for the Restoration (following the expiration of the Construction Phase)
                  and any change orders in connection with such plans and specifications; and

                                     (iii) Lender shall, within a reasonable period of time prior to
                  request for initial disbursement, be furnished with the Plans and Specifications,
                  including any modifications thereto, or appropriate plans and specifications for the
                  Restoration. Upon Lender’s approval of any modifications to the Plans and
                  Specifications or such plans and specifications, Borrower shall restore all
                  Improvements such that when they are fully restored and/or repaired, such
                  Improvements and their contemplated use fully comply with all applicable Legal
                  Requirements, including zoning, environmental and building laws, codes, ordinances
                  and regulations.

                       8.2.5      Disbursement of Proceeds.

                   (a)     Disbursements of the Proceeds to Borrower hereunder shall be made from
   time to time (but not more frequently than once in any month) by Lender but only for so long as
   no Event of Default shall have occurred and be continuing, as the Restoration progresses upon
   receipt by Lender of (i) an Officer’s Certificate dated not more than ten (10) days prior to the
   application for such payment, requesting such payment or reimbursement and describing the
   Restoration performed that is the subject of such request, the parties that performed such
   Restoration and the actual cost thereof, and also certifying that such Restoration and materials
   are or, upon disbursement of the payment requested to the parties entitled thereto, will be free
   and clear of Liens other than Permitted Encumbrances, (ii) evidence reasonably satisfactory to
   Lender that (A) all materials installed and work and labor performed in connection with such
   Restoration that was the subject of the prior disbursement of Proceeds have been paid for in full
   or will be paid upon receipt of such disbursement, and (B) there exists no notices of pendency,
   stop orders, construction or mechanic’s liens or notices of intention to file same (unless the same
   is required by State law as a condition to the payment of a contractor) or any Liens, other than
   Permitted Encumbrances, on the Property arising out of the Restoration which, subject to its right
   of contest set forth in Section 9.3, have not been either fully bonded to the reasonable satisfaction
   of Lender and discharged of record or, in the alternative if Lender shall in its sole discretion
   consent in advance thereto, fully insured to the reasonable satisfaction of Lender by the Title
   Company which issued the Title Policy, and (iii) an Independent Architect’s certificate certifying
   performance of the Restoration together with an estimate of the cost to complete the Restoration.
   No payment made prior to the final completion of the Restoration, except for payment made to


                                                       141
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 151 of
                                      322


   contractors whose Restoration shall have been fully completed and from which final lien waivers
   have been received, shall exceed ninety percent (90%) of the value of the Restoration performed
   and materials furnished and incorporated into the Improvements from time to time, and at all
   times the undisbursed balance of such Proceeds together with all amounts deposited, bonded,
   guaranteed or otherwise provided for pursuant to Section 8.2.4(b) above, shall be at least
   sufficient to pay for the estimated cost of completion of the Restoration; final payment of all
   Proceeds remaining with Lender shall be made upon receipt by Lender of a certification by the
   Construction Consultant or Independent Architect (as applicable), as to the completion of the
   Restoration substantially in accordance with the plans and specifications approved by Lender,
   final lien releases, and the filing of a notice of termination or the expiration of the period
   provided under the law of the State for the filing of construction, mechanics’ and materialmens’
   liens, as certified pursuant to an Officer’s Certificate, and delivery of a temporary certificate of
   occupancy or completion, as applicable, with respect to the Restoration, or, if not applicable, an
   Officer’s Certificate to the effect that a certificate of occupancy or completion is not required.

                  (b)    Subject to compliance with the requirements of Section 8.3, if, after the
   Restoration is completed and all costs of completion have been paid, there are excess Proceeds,
   Lender shall apply such excess Proceeds with respect to the Taking of or Casualty to the
   Property to the payment or prepayment of all or any portion of the Debt in accordance with the
   last paragraph of Section 8.2.3, Section 2.11.2 and Section 2.12 without penalty or premium
   (including the Minimum Multiple Payment) and any balance thereof shall be disbursed to
   Borrower.

                           8.3        Requirements of Ground Lease. Notwithstanding anything to
                   the contrary set for in this Agreement or in the other Loan Documents, so long as the
                   Ground Lease shall be in full force and effect, the terms and provisions of the
                   Ground Lease (as amended by the Ground Lessor Estoppel) relating to the
                   restoration of the Property subject to the Ground Lease and the disbursement of
                   Proceeds shall supersede and govern over any contrary or conflicting provision of
                   this Agreement or any of the other Loan Documents with respect to such Property.
                   Without limiting the generality of the foregoing, if the Ground Lease requires that
                   Proceeds be disbursed for Restoration, all Proceeds relating to the Leasehold Land
                   shall be deposited with and held by the insurance depository designated or appointed
                   under the Ground Lease and shall be disbursed pursuant to the Ground Lease;
                   provided, however, that if Borrower has the right or ability to vote for or designate
                   such insurance depository, then Borrower shall vote for or designate Lender as such
                   insurance depository to the extent permitted under the Ground Lease.

             IX        IMPOSITIONS, OTHER CHARGES, LIENS AND OTHER ITEMS

                             9.1    Borrower to Pay Impositions and Other Charges.

                  (a)     Borrower shall pay all Impositions and Other Charges now or hereafter
   levied or assessed or imposed against the Property or any part thereof as the same become due
   and payable. If at any time Lender reasonably determines, based on applicable Legal
   Requirements, that any applicable documentary stamp Taxes, intangible Taxes, or other
   mortgage recording Taxes (or payments in lieu thereof) have not been paid with respect to the


                                                       142
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 152 of
                                      322


   Property, Borrower agrees that Borrower shall, on demand, pay any such additional mortgage
   recording Taxes. Borrower will deliver to Lender receipts for payment or other evidence
   satisfactory to Lender that the Impositions and Other Charges have been so paid or are not then
   delinquent no later than ten (10) days prior to the date on which the Impositions and/or Other
   Charges would otherwise be delinquent if not paid. Notwithstanding the foregoing, Borrower’s
   obligation to directly pay Impositions and Other Charges for which Lender is reserving funds
   pursuant to Section 17.1 (and to provide evidence of the same) shall be suspended for so long as
   Borrower complies with the terms and provisions of Section 17.1. Nothing contained in this
   Agreement or the Mortgage shall be construed to require Lender to pay any Tax, assessment,
   levy or charge imposed on Borrower in the nature of a franchise, capital levy, estate, inheritance,
   succession, income or net revenue Tax.

                  (b)      Nothing contained in this Agreement shall be deemed to require Borrower
   to pay any amount, so long as Borrower is in good faith, and by proper legal proceedings,
   diligently contesting the validity, amount or application thereof in accordance with Section 9.3.
   Notwithstanding anything set forth herein, in no event shall Borrower be permitted under this
   provision to enter into a note or other instrument for borrowed money.

                           9.2       No Liens. Subject to its right of contest set forth in Section 9.3,
                   Borrower shall at all times keep, or cause to be kept, the Property free from all Liens
                   (other than Permitted Encumbrances and Permitted Debt) and shall pay when due
                   and payable (or bond over) all claims and demands of mechanics, materialmen,
                   laborers and others which, if unpaid, might result in or permit the creation of a Lien
                   on the Property or any portion thereof and shall in any event cause the prompt, full
                   and unconditional discharge of all Liens imposed on or against the Property or any
                   portion thereof within thirty (30) days after receiving written notice of the filing
                   (whether from Lender, the lienor or any other Person) thereof. Borrower shall do or
                   cause to be done, at the sole cost of Borrower, everything reasonably necessary to
                   fully preserve the priority of the Lien of the Mortgage against the Property, subject
                   to the Permitted Encumbrances and Permitted Debt. Upon the occurrence of an
                   Event of Default, Lender may (but shall not be obligated to) make such payment or
                   discharge such Lien, and Borrower shall reimburse Lender on demand for all such
                   advances pursuant to Section 20.12 (together with interest thereon at the Default
                   Rate).

                           9.3      Contest. Borrower, at its own expense, may contest (after prior
                   written notice to Lender) by appropriate legal proceeding, promptly initiated and
                   conducted in good faith and with due diligence, the amount or validity or application
                   in whole or in part of any Impositions or Other Charges, any Liens imposed on the
                   Property, and the application of any Legal Requirement, provided that (a) no Event
                   of Default shall exist and be continuing hereunder; (b) such proceeding shall be
                   permitted under and be conducted in accordance with the provisions of any other
                   instrument and any applicable Legal Requirements to which Borrower or the
                   Property is subject; (c) neither the Property nor any part thereof or interest therein
                   will be in danger of being imminently sold, forfeited, terminated, cancelled or lost;
                   (d) Borrower shall keep Lender reasonably informed of the status of such contest at
                   reasonable intervals; (e) if Borrower is not providing security as provided in

                                                        143
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 153 of
                                      322


                   clause (g) below, adequate reserves with respect thereto are maintained on
                   Borrower’s books (as determined by an Independent Accountant); (f) either such
                   contest operates to suspend collection or enforcement as the case may be, of the
                   contested Imposition, Lien or Legal Requirement and such contest is maintained and
                   prosecuted continuously and with diligence or the Imposition or Lien is bonded;
                   provided, however, that with respect to any Lien filed by a Contractor, supplier,
                   vendor, materialmen or other similar Person in respect of work or services
                   performed or materials supplied to the Property, the same shall be required to be
                   discharged of record (whether by bonding, payment or otherwise) regardless of
                   amount; and (g) in the case of Impositions and Liens which are not bonded (other
                   than those required to be discharged of record pursuant to subclause (f) hereof) in
                   excess of $100,000 individually, or in the aggregate, during such contest, Borrower,
                   shall deposit with or deliver to Lender either Cash and Cash Equivalents or Letter(s)
                   of Credit in an amount equal to 125% of (i) the amount of Borrower’s obligations
                   being contested plus (ii) any additional interest, charge, or penalty arising from such
                   contest. Notwithstanding the foregoing, the creation of any such reserves or the
                   furnishing of any bond or other security, Borrower promptly shall comply with any
                   contested Legal Requirement or shall pay any contested Imposition or Lien, and
                   compliance therewith or payment thereof shall not be deferred, if, at any time the
                   Property or any portion thereof shall be, in Lender’s reasonable judgment, in
                   imminent danger of being forfeited or lost or Lender is likely to be subject to civil or
                   criminal damages as a result thereof (and Lender shall make any deposit held by it in
                   connection therewith available for such compliance by Borrower). Borrower shall
                   promptly upon final determination thereof pay the amount of any such Impositions,
                   Other Charges, or Lien, together with all costs, interest and penalties which may be
                   payable in connection therewith, and comply with any such contested Legal
                   Requirement and following such payment, as confirmed by evidence reasonably
                   satisfactory to Lender, the Cash and Cash Equivalents or Letter(s) of Credit shall be
                   returned to Borrower.

             X         TRANSFERS

                           10.1      Reliance by Lender. Borrower acknowledges that Lender has
                   examined and relied on the experience of Borrower and its members and principals
                   in owning, developing, constructing and operating properties such as the Property in
                   agreeing to make the Loan, and will continue to rely on Borrower’s owning,
                   development and construction of the Property as a means of maintaining the value of
                   the Property as security for repayment of the Debt and the performance of the
                   Obligations under the Loan Documents. Borrower acknowledges that Lender has a
                   valid interest in maintaining the value of the Property so as to ensure that, should
                   Borrower default in the repayment of the Debt or the performance of the
                   Obligations, Lender can recover the Debt by a sale of the Property.

                          10.2       No Transfers. Except to the extent otherwise provided in Section
                   10.3, without the prior written consent of Lender, Borrower shall not, and shall not
                   permit to occur, any (a) Transfer of (i) the Property, any part thereof, or any legal or
                   beneficial interest therein, or (ii) any direct or indirect Equity Interest in any

                                                        144
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 154 of
                                      322


                   Restricted Party, or (b) change of Control of a Restricted Party. Lender shall not be
                   required to demonstrate any actual impairment of its security or any increased risk of
                   default hereunder in order to declare the Debt immediately due and payable upon a
                   Transfer without Lender’s consent in violation of this Article X. The provisions of
                   this Section 10.2 shall apply to every such Transfer (other than a Permitted Transfer)
                   regardless of whether voluntary or not, or whether or not Lender has consented to
                   any previous such Transfer. In determining whether or not to grant consent to any
                   Transfer (other than a Permitted Transfer), Lender may require, among other things,
                   the delivery by Borrower of an Opinion of Counsel (or, if applicable, an updated
                   Opinion of Counsel) regarding substantive consolidation.

                           10.3      Permitted Transfers. Notwithstanding the provisions of this
                   Agreement, including Section 10.2, the following Transfers shall be permitted
                   without Lender’s prior written consent thereto (each, a “Permitted Transfer” and,
                   collectively, “Permitted Transfers”):

                   (a)   Leases entered into in accordance with the prior written consent of Lender
   and the other terms and conditions of the Loan Documents;

                       (b)        The pledges pursuant to the Pledge Agreements;

                  (c)    a Transfer of any indirect interest in Borrower that occurs by devise or
   bequest or by operation of law upon the death of a natural person;

                       (d)        Ordinary Course Rentals;

                  (e)     the removal or sale of FF&E, equipment and inventory in the ordinary
   course of business so long as the removed item is consumed or sold in the usual and customary
   course of business, removed temporarily for maintenance and repair or, if removed permanently,
   and necessary for the operation of the Project, replaced by an article of equivalent suitability and
   not materially less value, owned by Borrower free and clear of any Lien (other than Permitted
   Encumbrances);

                    (f)    Transfers (but not pledges, collateral assignments, hypothecations, or
   encumbrances) of Equity Interests in Borrower or in other Restricted Parties by any natural
   person to one or more of such natural person’s Immediate Family Members or trusts or other
   entities established for the benefit of such natural person or one or more of such natural person’s
   Immediate Family Members for bona fide estate planning purposes;

                   (g)    one or a series of Transfers (but not pledges, collateral assignments,
   hypothecations, or encumbrances) of direct or indirect ownership interests in Borrower or any
   direct or indirect owner of Borrower of not more than forty-nine percent (49%), in the aggregate,
   of the direct or indirect stock, general partnership interests, limited partnership interests,
   managing member interests or non-managing membership interests (as the case may be) in
   Borrower; and




                                                             145
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 155 of
                                      322


                  (h)   Transfers (but not pledges, collateral assignments, hypothecations, or
   encumbrances) of indirect Equity Interests in Borrower to (i) BBM3 LLC, (ii) BBM3 II LLC or
   (iii) Brad Muhl and Holly Muhl;

            provided, however, in each case with respect to any such Permitted Transfer described in
   clauses (a) through (h) above, the following conditions are satisfied: (i) other than with respect
   to the Transfers described in clauses (b) and (c) above, no Event of Default then exists;
   (ii) Borrower shall give Lender written notice of such Transfer together with copies of all
   instruments effecting such Transfer, together with an Officer’s Certificate certifying that the
   requirements of this Section 10.3 have been satisfied, not less than ten (10) Business Days prior
   to the date of such Transfer, and with respect to a Transfer described in clause (c) or a Transfer
   of less than ten percent (10%) of the direct or indirect ownership interests in Borrower, no later
   than thirty (30) days after the date Borrower or Guarantor obtains knowledge of such Transfer;
   (iii) in each case, such Transfer does not and will not result in the termination or dissolution of
   Borrower or Borrower Holdco, by operation of law or otherwise; (iv) the Transfer shall not
   constitute a default under the CDE Loan Documents, the EB-5 Loan Documents or the Octagon
   Loan Documents; (v) Guarantor continues to satisfy the liquidity and net worth requirements set
   forth in the Guarantees; (vi) Branden Muhl and/or James Vosotas continue to Control Borrower
   and any Affiliated Manager, Borrower representing and warranting that, as of the date hereof,
   Branden Muhl and/or James Vosotas Control Borrower; (vii) Branden Muhl and/or James
   Vosotas continue to own, directly or indirectly, an aggregate of at least fifteen percent (15%)
   ownership interest in Borrower and any Affiliated Manager, Borrower representing and
   warranting that, as of the date hereof, Branden Muhl and/or James Vosotas own, directly or
   indirectly, an aggregate of thirty percent (30%) ownership interest in Borrower and Affiliated
   Manager; (viii) other than with respect to Persons that as of the Closing Date own twenty
   percent (20%) or more of the direct or indirect ownership interest in Borrower or Borrower
   Holdco, for any proposed transferee that after such Transfer would own twenty percent (20%) or
   more of the direct or indirect ownership interest in Borrower or Borrower Holdco, such Transfers
   shall be conditioned upon Lender’s receipt of “Know Your Customer,” credit history check,
   litigation, bankruptcy, judgment and other customary searches, which searches shall be
   satisfactory to Lender in its reasonable discretion; (ix) in each case, Borrower and Borrower
   Holdco shall continue to be Single Purpose Entities after such Transfer; (x) Borrower shall have
   reimbursed Lender for all expenses (including, without limitation, reasonable attorney’s fees and
   expenses) incurred by Lender in connection with such Transfer; and (xi) upon request from
   Lender, Borrower shall promptly provide Lender a revised version of the organizational chart
   delivered to Lender in connection with the Loan reflecting any Transfers consummated in
   accordance with this Section 10.3.

             XI        INTEREST RATE CAP AGREEMENT

                           11.1      Interest Rate Cap Agreement. Lender acknowledges that
                   Borrower has obtained an Interest Rate Cap Agreement for a forward cap with a
                   term commencing on the Closing Date and continuing for the remaining Term until
                   the Initial Maturity Date, with an Approved Counterparty and having a strike rate
                   (the “Strike Price”) equal to three percent (3%).




                                                     146
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 156 of
                                      322


                           11.2       Pledge. As security for the full and punctual payment and
                   performance of the Debt when due (whether upon stated maturity, by acceleration,
                   early termination or otherwise), Borrower, as pledgor, hereby pledges, assigns,
                   hypothecates, transfers and delivers to Lender and hereby grants to Lender a
                   continuing first priority lien on and security interest in, to and under all of the
                   following whether now owned or hereafter acquired and whether now existing or
                   hereafter arising (the “Rate Cap Collateral”): all of the right, title and interest of
                   Borrower in and to (a) any Interest Rate Cap Agreement; (b) all payments,
                   distributions, disbursements or proceeds due or to become due to Borrower in
                   respect of any Interest Rate Cap Agreement or arising out of any Interest Rate Cap
                   Agreement, whether as contractual obligations, damages or otherwise; and (c) all of
                   Borrower’s claims, rights, powers, privileges, authority, options, security interests,
                   liens and remedies, if any, under or arising out of any Interest Rate Cap Agreement,
                   in each case including all accessions and additions to, substitutions for and
                   replacements, products and proceeds of any of the foregoing.

                             11.3   Covenants.

                   (a)    Borrower shall comply with all of its material obligations under the terms
   and provisions of any Interest Rate Cap Agreement. All amounts paid by the Counterparty under
   any Interest Rate Cap Agreement to Borrower or Lender shall be deposited immediately into an
   account designated by Lender in a written notice to the Counterparty and shall constitute
   collateral for the Debt which Borrower hereby irrevocably authorizes Lender to be applied by
   Lender to pay interest under the Loan. Subject to terms hereof, provided no Event of Default has
   occurred and is continuing, Borrower shall be entitled to exercise all rights, powers and
   privileges of Borrower under, and to control the prosecution of all claims with respect to, any
   Interest Rate Cap Agreement and the other Rate Cap Collateral. Borrower shall take all actions
   reasonably requested by Lender to enforce Lender’s rights under any Interest Rate Cap
   Agreement in the event of a default by the Counterparty thereunder and shall not waive, amend
   or otherwise modify any of its rights thereunder.

                  (b)    Borrower shall defend Lender’s right, title and interest in and to the Rate
   Cap Collateral pledged by Borrower pursuant hereto or in which it has granted a security interest
   pursuant hereto against the claims and demands of all other Persons.

                   (c)    In the event of any downgrade, withdrawal or qualification of the rating of
   the Counterparty below “A-” by S&P or Fitch (if Fitch rates such counterparty) or “A3” by
   Moody’s, or in the event of any default by the Approved Counterparty under an Interest Rate
   Cap Agreement, Borrower shall, within thirty (30) days after such downgrade, withdrawal or
   qualification or receipt of notice of such default from Lender, (i) replace the applicable Interest
   Rate Cap Agreement with a Replacement Interest Rate Cap Agreement or (ii) if provided for in
   the Interest Rate Cap Agreement, cause the Counterparty to post cash collateral equal to 100% of
   the market to market value of the rate protection transaction to secure Borrower’s exposure under
   the Interest Rate Cap Agreement in such amount and pursuant to such terms as are reasonably
   acceptable to Lender, S&P, Moody’s and Fitch (if rated by Fitch).




                                                       147
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 157 of
                                      322


                  (d)    If Borrower fails to purchase, maintain and deliver to Lender an Interest
   Rate Cap Agreement as and when required hereunder, Lender may purchase the Interest Rate
   Cap Agreement and the cost incurred by Lender in purchasing the Interest Rate Cap Agreement
   shall be paid by Borrower to Lender with interest thereon at the Default Rate from the date such
   cost was incurred by Lender until such cost is paid by Borrower to Lender.

                  (e)    Borrower shall not sell, assign, or otherwise dispose of, or encumber,
   pledge or grant a security interest in, any of the Rate Cap Collateral or any interest therein other
   than in favor of Lender, and any sale, assignment, encumbrance, pledge or security interest
   whatsoever made in violation of this covenant shall be a nullity and of no force and effect, and
   upon demand of Lender, shall forthwith be cancelled or satisfied by an appropriate instrument in
   writing.

                   (f)    Borrower shall not (i) without the prior written consent of Lender, modify,
   amend or supplement the terms of any Interest Rate Cap Agreement, (ii) without the prior written
   consent of Lender, except in accordance with the terms of the applicable Interest Rate Cap
   Agreement, terminate the Interest Rate Cap Agreement prior to its stated maturity date,
   (iii) without the prior written consent of Lender, except as aforesaid, waive or release any
   material obligation of the Counterparty (or any successor or substitute party to an Interest Rate
   Cap Agreement) under any Interest Rate Cap Agreement, (iv) without the prior written consent
   of Lender, consent or agree to any material act or omission to act on the part of the Counterparty
   (or any successor or substitute party to an Interest Rate Cap Agreement), which, without such
   consent or agreement, would constitute a default under the applicable Interest Rate Cap
   Agreement, (v) fail to exercise promptly and diligently each and every material right which it
   may have under any Interest Rate Cap Agreement, (vi) take or intentionally omit to take any
   material action or intentionally suffer or permit any material action to be omitted or taken, the
   taking or omission of which would result in any right of offset against sums payable under any
   Interest Rate Cap Agreement or any defense by the Counterparty (or any successor or substitute
   party to an Interest Rate Cap Agreement), to payment, and (vii) fail to give prompt notice to
   Lender of any written notice of default given by or to Borrower under or with respect to any
   Interest Rate Cap Agreement, together with a complete copy of such notice.

                  (g)     In connection with any Interest Rate Cap Agreement, Borrower shall
   obtain and deliver to Lender, within ten (10) Business Days after the issuance date of the Interest
   Rate Cap Agreement, a legal opinion from counsel (which counsel may be in-house counsel for
   the Counterparty) for the Counterparty upon which Lender and its successors and assigns may
   rely (the “Counterparty Opinion”) which shall provide, in relevant part (subject to customary
   and reasonable assumptions and qualifications), that:

                                    (i)    the Counterparty and, if applicable, any guarantor of the
                  Counterparty’s obligations, are each duly organized, validly existing, and in good
                  standing under the laws of its jurisdiction of incorporation and has the organizational
                  power and authority to execute and deliver, and to perform its obligations under, the
                  Interest Rate Cap Agreement, the Acknowledgment and any guaranty of the Interest
                  Rate Cap Agreement;




                                                       148
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 158 of
                                      322


                                      (ii)    the execution and delivery of the Interest Rate Cap
                   Agreement and the Acknowledgment by the Counterparty, and any other agreement
                   which the Counterparty has executed and delivered pursuant thereto, and the
                   performance of its obligations thereunder have been and remain duly authorized by
                   all necessary action and do not contravene any provision of its certificate of
                   incorporation or by laws (or equivalent organizational documents) or any law,
                   regulation or contractual restriction binding on or affecting it or its property;

                                     (iii) all consents, authorizations and approvals required for the
                   execution and delivery by the Counterparty of the Interest Rate Cap Agreement, the
                   Acknowledgment and any other agreement which the Counterparty has executed and
                   delivered pursuant thereto, and the performance of its obligations thereunder have
                   been obtained and remain in full force and effect, all conditions thereof have been
                   duly complied with, and no other action by, and no notice to or filing with any
                   governmental authority or regulatory body is required for such execution, delivery or
                   performance; and

                                      (iv)    the Interest Rate Cap Agreement, the Acknowledgment and
                   any other agreement which the Counterparty has executed and delivered pursuant
                   thereto, has been duly executed and delivered by the Counterparty and constitutes the
                   legal, valid and binding obligation of the Counterparty, enforceable against the
                   Counterparty in accordance with its terms, subject to applicable bankruptcy,
                   insolvency and similar laws affecting creditors’ rights generally, and subject, as to
                   enforceability, to general principles of equity (regardless of whether enforcement is
                   sought in a proceeding in equity or at law).

             XII       MAINTENANCE OF PROPERTY

                           12.1      Maintenance of Property. Following Completion of the Project,
                   Borrower shall keep and maintain, or cause to be kept and maintained, the Property
                   and every part thereof in good condition and repair, subject to ordinary wear and
                   tear, and, subject to Excusable Delays and the provisions of this Agreement with
                   respect to damage or destruction caused by Casualty or Takings, shall not permit or
                   commit any intentional physical waste, impairment, or deterioration of any portion
                   of the Property in any material respect. Borrower shall not remove or demolish any
                   Improvement on the Property except as the same may be necessary in connection
                   with the Project or an Alteration or a Restoration in connection with a Taking or
                   Casualty, or as otherwise permitted herein, in each case in accordance with the terms
                   and conditions hereof.

                          12.2      Conditions to Alterations. Other than as provided herein with
                   respect to the Improvements, and provided that no Event of Default shall have
                   occurred and be continuing hereunder, following the Completion of the Project,
                   Borrower shall have the right to undertake any alteration, improvement, demolition
                   or removal of the Property or any portion thereof (any such alteration, improvement,
                   demolition or removal, an “Alteration”) so long as (a) Borrower provides Lender
                   with prior written notice of any Material Alteration, (b) such Alteration is


                                                       149
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 159 of
                                      322


                    undertaken in compliance with all applicable Legal Requirements and otherwise in
                    accordance with the applicable provisions of the Loan Documents and the Ground
                    Lease, (c) any Material Alteration shall be conducted under the supervision of an
                    Independent Architect and, in connection with any Material Alteration, Borrower
                    shall deliver to Lender detailed Plans and Specifications and cost estimates therefor,
                    prepared by such Independent Architect, and (d) in the case of any Material
                    Alteration, Lender shall have given its written consent thereto prior to the
                    commencement thereof (which consent shall be in Lender’s sole and absolute
                    discretion and shall be subject to Lender’s customary conditions with respect to
                    Alterations (including for example, evidence of required insurance coverage,
                    reimbursement of Lender’s out-of-pocket review costs and compliance with
                    applicable law). Such Plans and Specifications may be revised at any time and from
                    time to time by such Independent Architect provided that, in the case of any Material
                    Alteration, material revisions of such Plans and Specifications are approved by
                    Lender. All work done in connection with any Alteration shall be performed with
                    due diligence in a good and workmanlike manner. All materials used in connection
                    with any Alteration shall not be less than the standard of quality of the materials
                    used at the Property for Completion of the Improvements and all materials used shall
                    be in accordance with all applicable material Legal Requirements and Insurance
                    Requirements.

             XIII      BOOKS AND RECORDS, FINANCIAL STATEMENTS, REPORTS
                       AND OTHER INFORMATION

                            13.1      Books and Records. Borrower shall keep and maintain books and
                    records separate from any other Person in which accurate and complete entries shall
                    be made of all dealings or transactions of or in relation to the Note, the Property, and
                    the business and affairs of Borrower relating to the Property, which such books and
                    records shall reflect, on a Fiscal Year basis, all items of income and expense in
                    connection with the operation on an individual basis of the Property and in
                    connection with any services, equipment or furnishings provided in connection with
                    the operation of the Property, in accordance with GAAP (as modified by the
                    Uniform System of Accounts). Lender and its authorized representatives shall have
                    the right at reasonable times and upon reasonable notice to examine the books and
                    records of Borrower relating to the operation of the Property and to make such
                    copies or extracts thereof as Lender may reasonably require. During the continuance
                    of an Event of Default, Borrower shall pay any costs and expenses incurred by
                    Lender to examine Borrower’s accounting records with respect to the Property, as
                    Lender shall determine to be reasonably necessary or appropriate in the protection of
                    Lender’s interest. Upon Lender’s reasonable request, Borrower shall provide such
                    other information reasonably necessary and sufficient to fairly represent the financial
                    condition of Borrower and the Property.

                             13.2     Reporting.

                13.2.1 Annual Financial Reporting. Within ninety (90) days following the
   end of each calendar year, Borrower shall provide or cause to be provided to Lender the

                                                         150
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 160 of
                                      322


   following: (a) a complete copy of Borrower’s annual financial statements setting forth the
   financial condition for Borrower, which, shall be compiled with respect to Borrower; provided,
   however, that if Lender notifies Borrower that Lender reasonably suspects that an Event of
   Default shall be then continuing, same shall be audited by a “big four” accounting firm or other
   independent certified public accountant reasonably acceptable to Lender (including an
   unqualified opinion) in accordance with GAAP (as modified by the Uniform System of
   Accounts), and (b) an Officer’s Certificate from Borrower (i) certifying that such annual
   financial statements are true and correct and fairly present the financial condition for Borrower,
   and (ii) representing whether any Defaults or Events of Default then exist (and if so, the nature
   thereof, the period of time it has existed, and the action then being taken to remedy the same).
   Such statements shall set forth the financial condition and the results of operations for the
   Property for such calendar year, and shall include, but not be limited to, amounts representing
   annual Net Cash Flow, Operating Income and Operating Expenses. Borrower’s annual financial
   statements shall be accompanied by (i) a comparison of the budgeted income and expenses
   pursuant to the Annual Operating Budget and the actual income and expenses for the prior
   calendar year, (ii) an unqualified opinion of a “big four” accounting firm or other independent
   certified public accountant reasonably acceptable to Lender, (iii) occupancy statistics for the
   Property, (iv) a schedule audited by such independent certified public accountant reconciling Net
   Operating Income to Net Cash Flow (the “Net Cash Flow Schedule”), which shall itemize all
   adjustments made to Net Operating Income to arrive at Net Cash Flow deemed material by such
   independent certified public accountant and (v) an Officer’s Certificate certifying that each
   annual financial statement fairly presents the financial condition and the results of operations of
   Borrower and the Property being reported upon and that such financial statements have been
   prepared in accordance with the Uniform System of Accounts and reconciled in accordance with
   GAAP. Borrower shall deliver to Lender copies of all federal income Tax returns filed by
   Borrower and Sponsor (if any) within thirty (30) days after each filing thereof. In addition, on
   before the first day of each calendar year, Borrower shall provide or cause to be provided to
   Lender evidence that Guarantor is in compliance with any net worth or liquidity requirements set
   forth in the Guarantees. Borrower shall deliver to Lender, no later than October 30 of each
   calendar year, compiled financial statements with respect to each Sponsor substantially in the
   format of the financial statements delivered to Lender as of the Effective Date, together with, for
   each Sponsor, an officer’s certificate executed by an authorized signatory of such Sponsor that is
   familiar with the financial condition of such Sponsor, certifying that such financial statements
   are true and correct and fairly present the financial condition for such Sponsor.

                       13.2.2     Monthly Financial Reporting.

                  (a)    Monthly Financial Statements. Borrower shall furnish to Lender, within
   twenty (20) days following the end of each calendar month, a certified statement, in form
   reasonably acceptable to Lender, showing:              (i) during the Construction Phase,
   development/operating progress reports, (ii) following the Construction Phase, Borrower’s
   operating statements and reconciliation statements, each report including an analysis contrasting
   the figures on such financial reports to then most recently approved Budget and Annual
   Operating Budget and (iii) a Net Cash Flow Schedule.

                (b)     Monthly Rent Rolls. Within twenty (20) days following the end of each
   calendar month following the Construction Phase and if there are any Leases at the Property,

                                                       151
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 161 of
                                      322


   Borrower shall deliver to Lender the rent roll for the Property (in form and substance reasonably
   satisfactory to Lender).

                       (c)        Intentionally Omitted.

                   13.2.3 Quarterly Financial Reporting. Borrower shall furnish to Lender,
   within forty-five (45) days following the end of each calendar quarter, (i) following the
   Construction Phase, a certified statement, in form reasonably acceptable to Lender, showing
   Borrower’s and Sponsor’s financial statements and operating statements and reconciliation
   statements, (ii) during the Construction Phase, development/operating progress reports, in each
   case, each such report with respect to Borrower or the Property shall include an analysis
   contrasting the figures on such financial reports to then most recently approved Budget and (iii)
   following the Construction Phase and if there are any Leases at the Property the rent roll for the
   Property (in form and substance reasonably satisfactory to Lender).

                          13.3      Management Agreement. Borrower shall deliver to Lender,
                   within ten (10) Business Days of the receipt thereof by Borrower or any Affiliate of
                   Borrower, including Master Tenant, a copy of all material reports prepared by
                   Manager pursuant to the Management Agreement, including, without limitation, the
                   Annual Operating Budget and any inspection reports.

                             13.4        Intentionally Omitted.

                           13.5      Copies of Documents Relating to Property. Borrower shall
                   deliver to Lender, within ten (10) days of the receipt thereof by Borrower, copies of
                   all material filings, material correspondence, approvals, proposals and similar
                   materials relating or delivered to applicable Governmental Authorities which relate
                   to the Property.

                           13.6      Other Information. Borrower shall furnish to Lender, within
                   thirty (30) days after request, such further detailed information with respect to the
                   operation of the Property and the financial affairs of Borrower, any Affiliated
                   Manager and Guarantor as may be reasonably requested by Lender. Borrower shall
                   give prompt written notice to Lender of any litigation or governmental proceedings
                   pending or threatened in writing against Borrower or Guarantor which would
                   reasonably be expected to have a material adverse effect on Borrower, Guarantor,
                   the Property or the Project.

                           13.7       Annual Operating Budget.           For the partial year period
                   commencing on the date of Substantial Completion, and for each Fiscal Year
                   thereafter, Borrower shall submit to Lender an Annual Operating Budget not later
                   than fifteen (15) days prior to the commencement of such period or Fiscal Year in
                   form reasonably satisfactory to Lender. The Annual Operating Budget submitted
                   shall be subject to Lender’s written approval on a line-item basis (each such Annual
                   Operating Budget, an “Approved Annual Operating Budget”), which approval
                   shall not be unreasonably withheld or delayed. In the event that Lender reasonably
                   objects to a proposed Annual Operating Budget submitted by Borrower, Lender shall


                                                           152
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 162 of
                                      322


                   advise Borrower of such reasonable objections within ten (10) Business Days after
                   receipt thereof (and deliver to Borrower a reasonably detailed description of such
                   reasonable objections), and Borrower shall promptly revise such Annual Operating
                   Budget and resubmit the same to Lender. Lender shall advise Borrower of any
                   objections to such revised Annual Operating Budget within ten (10) Business Days
                   after receipt thereof (and deliver to Borrower a reasonably detailed description of
                   such objections) and Borrower shall promptly revise the same in accordance with the
                   process described in this subsection until Lender approves the Annual Operating
                   Budget. If Lender transmits in writing any request by Lender for such additional
                   information as may be reasonable under the circumstances within said ten (10)
                   Business Day Period, then Lender shall be deemed to have responded on a timely
                   basis. Until such time that Lender approves a proposed Annual Operating Budget,
                   the most recently Approved Annual Operating Budget shall apply; provided,
                   however, that such Approved Annual Operating Budget shall be adjusted to reflect
                   actual increases in Impositions, Insurance Premiums, utilities expenses and other
                   similar expenses. Without limiting the foregoing, provided that no Event of Default
                   is continuing, whenever Lender’s approval or consent is required pursuant to the
                   provisions of this Section 13.7, Lender’s consent shall be deemed given if:

                   (a)     the first correspondence from Borrower to Lender requesting such
   approval or consent is in an envelope marked “Priority” and contains a bold-faced, conspicuous
   legend at the top of the first page thereof stating that “FIRST NOTICE: THIS IS A REQUEST
   FOR CONSENT UNDER THE LOAN AGREEMENT – [PROPERTY ADDRESS]. FAILURE
   TO RESPOND TO THIS REQUEST WITHIN TEN (10) BUSINESS DAYS MAY RESULT IN
   THE REQUEST BEING DEEMED GRANTED”, and is accompanied by the information and
   documents required above, and any other information reasonably requested by Lender in writing
   prior to the expiration of such ten (10) Business Day period after the effectiveness of such notice
   in order to adequately review the same has been delivered; and

                  (b)     if Lender fails to respond or to deny such request for approval in writing
   within such ten (10) Business Day period, a second notice requesting approval is delivered to
   Lender from Borrower in an envelope marked “PRIORITY” containing a bold-faced,
   conspicuous legend at the top of the first page thereof stating that “SECOND AND FINAL
   NOTICE: THIS IS A REQUEST FOR CONSENT UNDER THE LOAN AGREEMENT –
   [PROPERTY ADDRESS]. IF YOU FAIL TO PROVIDE A SUBSTANTIVE RESPONSE
   (E.G., APPROVAL, DENIAL OR REQUEST FOR CLARIFICATION OR MORE
   INFORMATION) TO THIS REQUEST FOR APPROVAL IN WRITING WITHIN TEN (10)
   BUSINESS DAYS, YOUR APPROVAL SHALL BE DEEMED GIVEN” and Lender fails to
   provide a substantive response to such request for approval within such second ten (10) Business
   Day period after the effectiveness of such notice.

             XIV       ENVIRONMENTAL MATTERS

                            14.1     Representations. Borrower hereby represents and warrants, as of
                   the date hereof, that except as set forth in the environmental reports and studies
                   delivered to Lender (the “Environmental Reports”) prior to the date hereof,
                   (i) neither Borrower nor any of its Tenants, occupants or users of the Property has

                                                      153
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 163 of
                                      322


                   engaged in or permitted any operations or activities upon, or any use or occupancy
                   of the Property, or any portion thereof, for the purpose of or in any way involving
                   the handling, manufacture, treatment, storage, use, generation, release, discharge,
                   refining, dumping or disposal of any Hazardous Materials on, under, in or about the
                   Property, or transported or disposed of any Hazardous Materials to, from or across
                   the Property, except in all cases in material compliance with Environmental Laws
                   and only in the course of legitimate business operations at the Property; (ii) to
                   Borrower’s knowledge, prior to Borrower’s ownership of the Property, no owner,
                   Tenant, occupant or user of the Property, nor any other person, had engaged in or
                   permitted any operations or activities upon, or any use or occupancy of the Property,
                   or any portion thereof, for the purpose of or in any material way involving the
                   handling, manufacture, treatment, storage, use, generation, release, discharge,
                   refining, dumping or disposal of any Hazardous Materials on, in or about the
                   Property, or transported any Hazardous Materials to, from or across the Property,
                   except in all cases in material compliance with Environmental Laws and only in the
                   course of legitimate business operations at the Property; (iii) to Borrower’s
                   knowledge, no Hazardous Materials are presently constructed, deposited, stored, or
                   otherwise located on, under, in or about the Property except in material compliance
                   with Environmental Laws; and (iv) to Borrower’s knowledge, no Hazardous
                   Materials have migrated from the Property upon or beneath other properties which
                   would reasonably be expected to result in material liability for Borrower.

                             14.2   Covenants.

                  14.2.1 Compliance with Environmental Laws. Borrower covenants and
   agrees with Lender that it shall comply in all material respects with all Environmental Laws. If
   at any time during the continuance of the Lien of the Mortgage, a Governmental Authority
   having jurisdiction over the Property requires remedial action to correct the presence of
   Hazardous Materials in, around, or under the Property (an “Environmental Event”), Borrower
   shall deliver prompt notice of the occurrence of such Environmental Event to Lender. Within
   thirty (30) days after Borrower has knowledge of the occurrence of an Environmental Event,
   Borrower shall deliver to Lender an Officer’s Certificate explaining the Environmental Event in
   reasonable detail based on Borrower’s knowledge and setting forth the proposed remedial action,
   if any. Borrower shall promptly provide Lender with copies of all notices which allege or
   identify any actual or potential violation or noncompliance received by Borrower in connection
   with any Environmental Law. For purposes of this paragraph, the term “notice” shall mean any
   written summons, citation, directive, order, claim, pleading, letter, application, filing, report,
   findings, declarations or other materials pertinent to compliance of the Property and Borrower
   with such Environmental Laws.

                  14.2.2 Environmental Reports. Upon the occurrence of an Environmental
   Event with respect to the Property or during the continuance of any Event of Default, Lender
   shall have the right to have its consultants perform a comprehensive environmental audit of the
   Property. Such audit shall be conducted by an Environmental Consultant chosen by Lender and
   may include a visual survey, a record review, an area reconnaissance assessing the presence of
   hazardous or toxic waste or substances, PCBs or storage tanks at the Property, and such further
   site assessments as Lender may reasonably require due to the results obtained from the

                                                       154
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 164 of
                                      322


   foregoing. Borrower grants Lender, its consultants and contractors the right to enter the Property
   as reasonable or appropriate for the circumstances for the purposes of performing such studies
   and the reasonable cost of such studies shall be due and payable by Borrower to Lender upon
   demand and shall be secured by the Lien of the Mortgage. Lender shall not unreasonably
   interfere with, and Lender shall direct the Environmental Consultant to use its commercially
   reasonable efforts not to hinder, Borrower’s or any Tenant’s, other occupant’s or Manager’s
   operations upon the Property when conducting such audit, sampling or inspections. By
   undertaking any of the measures identified in and pursuant to this Section 14.2.2, Lender shall
   not be deemed to be exercising any control over the operations of Borrower or the handling of
   any environmental matter or hazardous wastes or substances of Borrower for purposes of
   incurring or being subject to liability therefore.

                            14.3      Environmental Indemnification.           Borrower shall protect,
                   indemnify, save, defend, and hold harmless the Indemnified Parties from and against
                   any and all liability, actual loss, damage (excluding consequential damages other
                   than consequential damages payable by an Indemnified Party to a third party),
                   actions, causes of action, actual out-of-pocket costs or expenses whatsoever
                   (including reasonable out-of-pocket attorneys’ fees and expenses) and any and all
                   claims, suits and judgments which any Indemnified Party (but shall not include any
                   Person (other than Lender’s nominee or designee or any person affiliated with
                   Lender) who purchases the Property at any time following a foreclosure or
                   acceptance of a deed in lieu of foreclosure) may suffer, as a result of or with respect
                   to: (a) any Environmental Claim relating to or arising from the Property; (b) the
                   violation of any Environmental Law in connection with the Property; (c) any release,
                   spill, or the presence of any Hazardous Materials affecting the Property; and (d) the
                   presence at, in, on or under, or the release, escape, seepage, leakage, discharge or
                   migration at or from, the Property of any Hazardous Materials, whether or not such
                   condition was known or unknown to Borrower. If any such action or other
                   proceeding shall be brought against Lender, upon written notice from Borrower to
                   Lender (given reasonably promptly following Lender’s notice to Borrower of such
                   action or proceeding), Borrower shall be entitled to assume the defense thereof, at
                   Borrower’s expense, with counsel reasonably acceptable to Lender; provided,
                   however, that if (i) an Event of Default exists; (ii) any Indemnified Party notifies
                   Borrower in writing that under applicable ethics rules an actual conflict of interest
                   exists which precludes the counsel chosen by Borrower from undertaking the
                   defense of such Indemnified Party or Parties; or (iii) if the defendants in any such
                   action include both Indemnified Parties and Borrower and Indemnified Parties shall
                   have reasonably concluded that there are any legal defenses available to them that
                   are different from or in addition to those available to Borrower, then Indemnified
                   Parties shall have the right, at the expense of Borrower, to employ separate counsel
                   in any such action and to participate in the defense thereof and the reasonable out-of-
                   pocket fees and disbursements of counsel for Indemnified Parties in connection
                   therewith shall be paid by Borrower. Borrower shall have no obligation to
                   indemnify an Indemnified Party for damage or loss (x) resulting from such
                   Indemnified Party’s gross negligence or willful misconduct or (y) relating to
                   Hazardous Materials which are initially introduced on, in or under the Property
                   which first occurred on or after the date on which Lender or its nominee acquires

                                                        155
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 165 of
                                      322


                   title to and possession of, the Property at a foreclosure sale or accepts tender of a
                   deed in lieu of foreclosure by Borrower.

                            14.4      Recourse Nature of Certain Indemnifications.                  The
                   indemnification provided in Section 14.3 shall be fully recourse to Borrower and
                   shall be independent of, and shall survive, the discharge of the Debt, the release of
                   the Lien created by the Mortgage, and/or, except as provided herein, the conveyance
                   of title to the Property to Lender or any purchaser or designee in connection with a
                   foreclosure of the Mortgage or conveyance in lieu of foreclosure.

             XV        SECONDARY MARKET TRANSACTIONS

                             15.1   Secondary Market Transactions.

                    (a)   Borrower acknowledges and agrees that Lender may, subject to the
   provisions of Section 15.1(b), Section 15.1(c) and Article XVI, (i) sell, transfer or assign all or
   any portion of its interest in the Loan and the Loan Documents, (ii) pledge all or any portion of
   its interest in the Loan and the Loan Documents, (iii) grant or issue one or more participations
   therein, (iv) create within the Loan one or more senior and subordinate notes or multiple
   components of such note or notes, and thereafter sell, assign, participate, syndicate or securitize
   all or any part of any variant of the Note, and/or (v) consummate one or more private or public
   securitizations of rated single- or multi-class securities (the “Securities”) secured by or
   evidencing ownership interests in all or any portion of its interest in the Loan and the Loan
   Documents or a pool of assets that include the Loan and the Loan Documents (a
   “Securitization”; and together with any other such sales, transfers and/or participations,
   collectively, a “Secondary Market Transaction”); provided, however, that:

                                    (A)     after giving effect to such Secondary Market Transaction,
                                            the total maximum principal amount for the Loan and/or
                                            any Tranches therein created by a Secondary Market
                                            Transaction shall not exceed the sum of the Loan Amount;

                                    (B)     the Secondary Market Transaction shall not increase
                                            Borrower’s or Guarantor’s obligations or decrease their
                                            rights under the Loan Documents (other than to a de
                                            minimis extent), nor shall it have an adverse effect on
                                            Borrower or Guarantor;

                                    (C)     Lender shall not transfer the Note to a Person that is not an
                                            Eligible Assignee or an Affiliate of Lender at the time of
                                            such Transfer;

                                    (D)     such Secondary Market Transaction shall not result in the
                                            making of any representation or warranty beyond the scope
                                            of the representations or warranties set forth in this
                                            Agreement;



                                                       156
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 166 of
                                      322


                                    (E)   such Secondary Market Transaction shall not result in
                                          Borrower being obligated to pay any additional Taxes,
                                          including without limitation any mortgage recording Taxes
                                          or Other Taxes (unless otherwise provided for hereunder);
                                          and

                                    (F)   such Secondary Market Transaction shall not result in any
                                          modification of any other term of the Loan (including,
                                          without limitation, any financial obligations, personal
                                          recourse, representations and warranties and reporting
                                          requirements).

                   (b)    If Lender determines at any time to participate in a Secondary Market
   Transaction, Lender may forward to each actual or potential purchaser, transferee, assignee (or
   proposed assignee), servicer, participant or investor (or proposed investor) in the Loan or such
   Securities, any Rating Agency, any regulator or other Governmental Authority and their
   representatives, any organization maintaining databases on the underwriting and performance of
   commercial loans, trustees, counsel, and accountants, and any representatives or agents of any of
   the foregoing, all documents and information which Lender now has or may hereafter acquire
   relating to the Loan, Borrower, Manager, Guarantor, and any direct or indirect equity owner of
   Borrower, which shall have been furnished to Lender in connection with the Loan, as Lender in
   its reasonable discretion determines necessary or desirable to complete the Secondary Market
   Transaction, including without limitation, financial statements relating to Borrower, Guarantor,
   the Property and any Tenant at the Property provided that such Person agrees to maintain the
   confidentiality of Guarantor’s financial statements and related documentation pursuant to a
   confidentiality agreement in customary and reasonable form and provided such disclosure does
   not result in a breach of any agreement with a third party (other than any agreement made to
   circumvent this provision). Borrower irrevocably waives any and all rights it may have under
   law or in equity to prohibit such disclosure, including but not limited to any right of privacy.

                   (c)     Notwithstanding anything to the contrary contained herein, until the date
   that is one year following the opening of the Project, provided no Event of Default has occurred
   and is continuing, without Borrower’s consent (such consent not to be unreasonably withheld,
   conditioned or delayed), the interest(s) in the Loan retained by Lender or one or more Lender
   Affiliates shall equal not less than fifteen percent (15%) of the Outstanding Principal Balance.

                             15.2   Borrower Cooperation.

                  (a)     In connection with any Secondary Market Transaction, Borrower shall
   execute and deliver to Lender such documents, instruments, certificates, financial statements and
   assignments and use commercially reasonable efforts to do such other acts and provide such
   information, and participate in such meetings and discussions, in each case that are necessary to
   facilitate the consummation of each Secondary Market Transaction, including, without
   limitation, executing and delivering such documents and agreements (and deliver such opinions
   of counsel with respect thereto as to Lender may reasonably require, including, without
   limitation, a non-consolidation opinion), reasonably necessary to (i) restructure the Loan into
   multiple notes (which may include component notes and/or senior and junior notes) and/or


                                                    157
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 167 of
                                      322


   reduce the number of notes, and/or (ii) establish different interest rates for any such notes,
   component notes, senior and/or junior notes and to require the payment of the indebtedness
   evidenced by such notes Loan in such order of priority as may be designated by Lender
   (collectively, “Tranches”) may be paid in such order of priority as may be designated by
   Lender, bear such interest rates and principal balances, and include an allocation of monthly debt
   service payments as Lender may determine, and/or (iii) modify any operative dates (including
   the Payment Dates, the Interest Determination Date, and the Interest Period) under the Loan
   Documents; provided, however, that (A) the aggregate principal amount of such Tranches as of
   their date of creation shall comply with the conditions in clauses (A)-(C) of Section 15.1(a), (B)
   the debt service payments on all such Tranches shall on the date they are created equal the debt
   service payment that was due under the Loan immediately prior to the creation of such Tranches,
   and (C) the weighted average interest rate of the Loan (and all Tranches) shall, in the aggregate,
   equal the Interest Rate. Lender, without in any way limiting Lender’s other rights hereunder, in
   Lender’s sole and absolute discretion, shall have the right, at any time (whether prior to or after
   any Secondary Market Transaction), to create one or more mezzanine loans (each, a “New
   Mezzanine Loan”), to establish different interest rates and to reallocate the outstanding principal
   balance of the Loan and monthly debt service payments for the Loan to the Loan and such New
   Mezzanine Loan(s) and to require the payment of the Loan and any New Mezzanine Loan(s) in
   such order of priority as may be designated by Lender; provided, that the outstanding principal
   balance of the Loan and such New Mezzanine Loan(s) immediately after the effective date of the
   creation of such New Mezzanine Loan(s) equals the outstanding principal balance of the Loan
   immediately prior to such modification and the weighted average of the interest rates for the
   Loan and such New Mezzanine Loan(s) immediately after the effective date of the creation of
   such New Mezzanine Loan(s) equals the interest rate of the Note immediately prior to such
   modification. Borrower shall cause the formation of one or more special purpose, bankruptcy
   remote entities as required by Lender in order to serve as the borrower under any New
   Mezzanine Loan (each, a “New Mezzanine Borrower”) and the applicable organizational
   documents of Borrower shall be amended and modified as necessary or required in the formation
   of any New Mezzanine Borrower. Further, Lender, without in any way limiting Lender’s other
   rights hereunder, in Lender’s sole and absolute discretion, shall have the right, at any time
   (whether prior to or after any Secondary Market Transaction), to create one or more mortgage
   loans (each, a “New Mortgage Loan”), to establish different interest rates and to reallocate the
   outstanding principal balance of the Loan and monthly debt service payments for the Loan to the
   Loan and such New Mortgage Loan(s) and to require the payment of the Loan and any New
   Mortgage Loan(s) in such order of priority as may be designated by Lender; provided, that the
   outstanding principal balance of the Loan and such New Mortgage Loan(s) immediately after the
   effective date of the creation of such New Mortgage Loan(s) equals the outstanding principal
   balance of the Loan immediately prior to such modification and the weighted average of the
   interest rates for the Loan and such New Mortgage Loan(s) immediately after the effective date
   of the creation of such New Mortgage Loan(s) equals the interest rate of the Note immediately
   prior to such modification; and provided further that Borrower shall not be obligated to incur any
   cost and expense (other than to a de minimis extent), including recording fees, in connection
   with the creation of any New Mortgage Loan and any such New Mortgage Loan shall not
   increase Borrower’s obligations or liabilities or decrease Borrower’s rights other than to a de
   minimis extent.



                                                    158
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 168 of
                                      322


                    (b)    At the request of Lender, Borrower shall provide information regarding
   Borrower, Guarantor or the Property which is not in the possession of Lender or which may be
   reasonably required by Lender in order to satisfy the market standards to which Lender
   customarily adheres or which may be reasonably required by prospective investors and/or the
   Rating Agencies or required by applicable Legal Requirements in connection with any such
   Secondary Market Transaction, including, without limitation, to use commercially efforts to: (i)
   provide (and cooperate with Lender’s procurement of, including permission to perform any
   necessary site inspections, updated appraisals, market studies, environmental reviews and
   reports, property condition reports and other due diligence investigations of the Property)
   additional and/or updated information concerning Borrower, Guarantor, any Manager, or the
   Property, together with appropriate verification and/or consents related to such information
   through letters of auditors or opinions of counsel of independent attorneys reasonably acceptable
   to Lender and the Rating Agencies (the “Updated Information”); (ii) assist in preparing
   descriptive materials for presentations to any or all of the Rating Agencies, and work with, and if
   requested, supervise, third-party service providers engaged by Borrower and its Affiliates to
   obtain, collect, and deliver information requested or required by Lender or the Rating Agencies;
   (iii) deliver (1) new or updated Opinions of Counsel as to due execution and enforceability with
   respect to the Property, Borrower, Guarantor and their respective Affiliates, and the Loan
   Documents (including, without limitation, a so-called “10b-5” opinion), in substantially the same
   form and substance as the Opinions of Counsel with respect to such matters provided to Lender
   at Closing, (2) a non-consolidation opinion in form and substance acceptable to the Rating
   Agencies and Lender, and (3) revised organizational documents for Borrower and certificates of
   the relevant Governmental Authorities in all relevant jurisdictions indicating the good standing
   and qualification of Borrower as of the date of the Secondary Market Transaction, which counsel
   opinions and revisions to organizational documents shall be reasonably satisfactory to Lender
   and the Rating Agencies; (iv) use commercially reasonable efforts to deliver such additional
   tenant estoppel letters and subordination, non-disturbance and attornment agreements or, if
   applicable, estoppels from parties to agreements that affect the Property, which estoppel letters
   and subordination non-disturbance and attornment agreements shall be reasonably satisfactory to
   Lender and the Rating Agencies; (v) make such representations and warranties as of the closing
   date of the Secondary Market Transaction with respect to the Property, Borrower, Guarantor and
   the Loan Documents as may be reasonably requested by Lender or the Rating Agencies and
   consistent with the facts covered by such representations and warranties as they exist on the date
   thereof, including the representations and warranties made in the Loan Documents; (vi) if
   requested by Lender, review any information regarding the Property, Borrower, Guarantor, any
   Manager and the Loan which is contained in a preliminary or final private placement
   memorandum, prospectus, prospectus supplement (including any amendment or supplement to
   either thereof), or other disclosure document to be used by Lender; and (vii) supply to Lender
   updates to such documentation, financial statements and reports which were delivered at or prior
   to Closing in form and substance required in order to comply with any applicable securities laws
   (the “Financial Information”); provided, however, (1) with respect to any information
   requested to be provided or prepared by Borrower (other than updates of information previously
   provided or prepared by Borrower), Borrower shall not be required to prepare any materials,
   reports or other information which is not customarily utilized in the ordinary course of its
   business (provided that to the extent such materials, reports or other information or the related
   format thereof may be incorporated by Borrower without unreasonable hindrance, Borrower


                                                    159
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 169 of
                                      322


   shall use commercially reasonable efforts to produce the same), (2) with respect to any
   certificate, updated opinion or other document requesting that Borrower certify as to the
   accuracy of any representation or warranty, or that any opinion giver provide an updated opinion,
   Borrower shall not be required to provide any representation or warranty beyond those expressly
   set forth in the Loan Documents and Borrower or opinion giver, as applicable, shall be permitted
   to adjust any such certification, representation or update to reflect the facts as they then may
   exist, (3) with respect to any meetings, appraisals, preparation of updated reports, inspections or
   on-site inspections, the same shall be conducted promptly upon prior written notice, no more
   frequently than once in connection with any Securitization, in a manner designed to minimize
   interruption to Borrower’s ordinary course of business, and (4) Guarantor shall not be required to
   provide any financial information beyond the financial information provided to Lender in
   connection with the closing of the Loan (or any update of such information provided) and as
   provided in the Guaranty.

                 (c)     Borrower shall not be obligated to incur any cost and expense (other than
   to a de minimis extent) in connection with complying with the requests made under Section 15.1
   and this Section 15.2. All reasonable third party costs and expenses incurred by Borrower,
   Sponsor, Guarantor or Lender in connection with Borrower’s complying with requests made
   under Section 15.1 and this Section 15.2 shall be paid by Lender.

                             15.3   Securitization Indemnification.

                    (a)    Borrower understands that information provided to Lender by Borrower
   and its agents, counsel and representatives may be included in disclosure documents in
   connection with the Securitization, including, without limitation, an offering circular, a
   prospectus, prospectus supplement, private placement memorandum or other offering document
   (each, a “Disclosure Document”) and may also be included in filings with the Securities and
   Exchange Commission pursuant to the Securities Act or Exchange Act, and may be made
   available to investors or prospective investors in the Securities, rating agencies, investment
   banking firms, any credit rating agency that has elected to be treated as a nationally recognized
   statistical rating organization for purposes of Section 15E of the Exchange Act (without regard to
   whether or not such credit rating agency has been engaged by Lender or its designees in
   connection with, or in anticipation of, a Securitization), accounting firms, law firms and other
   third party advisory and service providers relating to the Securitization. Borrower also
   understands that the findings and conclusions of any third-party due diligence report obtained by
   Lender, the issuer of any Securitization or any Securitization placement agent or underwriter
   may be made publicly available if required, and in the manner prescribed, by Section
   15E(s)(4)(A) of the Exchange Act and any rules promulgated thereunder. Borrower shall
   provide in connection with each of (i) a preliminary and a final private placement memorandum
   or (ii) a preliminary and final prospectus or prospectus supplement, as applicable, an agreement
   (A) certifying that Borrower has examined such Disclosure Documents specified by Lender and
   that each such Disclosure Document, as it relates to Borrower, Borrower Affiliates, the Property,
   Manager, Guarantor and all other aspects of the Loan, does not contain any untrue statement of a
   material fact or omit to state a material fact necessary in order to make the statements made, in
   the light of the circumstances under which they were made, not misleading, (B) indemnifying (1)
   Lender and its Affiliates (including, for purposes of this Section 15.3, the Person that has filed
   the registration statement relating to the Securitization, each of its directors and officers, and

                                                     160
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 170 of
                                      322


   each Person that controls such Person within the meaning of Section 15 of the Securities Act or
   Section 20 of the Exchange Act) (collectively, the “Indemnitee Group”), and (2) such Person
   that has filed the registration statement relating to the Securitization and any other placement
   agent or underwriter with respect to the Securitization, each of their respective directors and
   officer, and each Person who controls the foregoing within the meaning of Section 15 of the
   Securities Act and Section 20 of the Exchange Act (collectively, the “Underwriter Group”) for
   any actual third party losses, claims, damages (specifically excluding punitive, special and
   exemplary damages) or liabilities (collectively, the “Liabilities”) to which Lender, the
   Indemnitee Group or the Underwriter Group may become subject insofar as the Liabilities arise
   out of or are based upon any untrue statement or alleged untrue statement of any material fact
   contained in the Updated Information and the Financial Information and (C) agreeing to
   reimburse Lender, the Indemnitee Group and/or the Underwriter Group for any legal or other
   expenses actually and reasonably incurred by Lender, the Indemnitee Group and the Underwriter
   Group in connection with investigating or defending the Liabilities; provided, however, that
   Borrower will be liable in any such case under clauses (B) or (C) above only to the extent that
   any such loss claim, damage or liability arises out of or is based upon any such untrue statement
   or omission of a material fact made therein in reliance upon and in conformity with information
   furnished to Lender by or on behalf of Borrower in connection with the preparation of the
   Disclosure Document or in connection with the closing of the Loan, including, without
   limitation, financial statements of Borrower, operating statements and rent rolls with respect to
   the Property. The indemnification provided for in clauses (B) and (C) above shall be effective
   whether or not the indemnification agreement described above is provided. The aforesaid
   indemnity will be in addition to any liability which Borrower may otherwise have. In connection
   with Exchange Act filings, Borrower shall (i) indemnify, defend and hold Lender, the Indemnitee
   Group and the Underwriter Group harmless from and against all Liabilities to which Lender, the
   Indemnitee Group or the Underwriter Group may become subject insofar as the Liabilities arise
   out of or are based upon the failure of Borrower to state in the Disclosure Document a material
   fact known to Borrower and required to be stated in the Disclosure Document in order to make
   the statements in the Disclosure Document, in light of the circumstances under which they were
   made, not misleading and (ii) reimburse Lender, the Indemnitee Group or the Underwriter Group
   for any legal or other expenses reasonably incurred by Lender, the Indemnitee Group or the
   Underwriter Group in connection with defending or investigating the Liabilities. This
   Section 15.3 shall not apply with respect to Taxes other than any Taxes that represent losses,
   claims, damages, etc. arising from any non-Tax claim.

                   (b)    Promptly after receipt by an indemnified party under this Section 15.3 of
   notice of the commencement of any action, such indemnified party will, if a claim in respect
   thereof is to be made against the indemnifying party under this Section 15.3, notify the
   indemnifying party in writing of the commencement thereof, but the omission to so notify the
   indemnifying party will not relieve the indemnifying party from any liability which the
   indemnifying party may have to any indemnified party hereunder except to the extent that failure
   to notify causes prejudice to the indemnifying party. In the event that any action is brought
   against any indemnified party, and it notifies the indemnifying party of the commencement
   thereof, the indemnifying party will be entitled, jointly with any other indemnifying party, to
   participate therein and, to the extent that it (or they) may elect by written notice delivered to the
   indemnified party promptly after receiving the aforesaid notice from such indemnified party, to
   assume the defense thereof with counsel reasonably satisfactory to such indemnified party. After

                                                     161
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 171 of
                                      322


   notice from the indemnifying party to such indemnified party under this Section 15.3, such
   indemnified party shall pay for any legal or other expenses subsequently incurred by such
   indemnified party in connection with the defense thereof; provided, however, if the defendants in
   any such action include both the indemnified party and the indemnifying party and there is an
   actual conflict of interest between the indemnified party, on the one hand, and the indemnifying
   party, on the other hand, the indemnified party or parties shall have the right to select separate
   counsel to assert such legal defenses and to otherwise participate in the defense of such action on
   behalf of such indemnified party at the cost of the indemnifying party. The indemnifying party
   shall not be liable for the expenses of more than one separate counsel unless an indemnified
   party shall have reasonably concluded that there may be legal defenses available to it that are
   different from or additional to those available to another indemnified party. Without the prior
   written consent of Lender (which consent shall not be unreasonably withheld or delayed), no
   indemnifying party shall settle or compromise or consent to the entry of any judgment in any
   pending or threatened claim, action, suit or proceeding in respect of which indemnification may
   be sought hereunder (whether or not any indemnified party is an actual or potential party to such
   claim, action, suit or proceeding) unless the indemnifying party shall have given Lender
   reasonable prior written notice thereof and shall have obtained an unconditional release of each
   indemnified party hereunder from all liability arising out of such claim, action, suit or
   proceedings, and such settlement requires no statement as to, or an admission of, fault,
   culpability or a failure to act, by or on behalf of the indemnified party.

                  (c)    The liabilities and obligations of Borrower and Lender under this Section
   15.3 shall survive the termination of this Agreement and the satisfaction and discharge of the
   Debt.

                           15.4       Rating Agency Confirmation. Borrower acknowledges and
                   agrees that if the Loan is part of a Securitization, Lender may be required to obtain
                   confirmation from one or more Rating Agencies that the granting of certain
                   consents, approvals, or waivers (and certain other actions of Lender) will not cause a
                   downgrade, withdrawal or qualification of any ratings of the Securities or any class
                   thereof, and that any such consent or approval by Lender may be conditioned upon
                   receipt of such confirmation and the satisfaction of any conditions precedent thereto
                   required by such Rating Agencies. The circumstances under which this might arise
                   include, but are not limited to, request to approve the replacement of a Manager, and
                   requests for approvals of Transfers. Lender shall be responsible for any and all fees
                   and costs incurred in order to obtain any such Rating Agency confirmation (and
                   Lender shall be entitled to require payment of such fees and expenses as a condition
                   precedent to the obtaining of any such consent, approval, waiver or confirmation).

                           15.5      Servicer. At the option of Lender and upon notice to Borrower,
                   the Loan may be serviced by a servicer (any such servicer, together with its agents,
                   nominees or designees, are collectively referred to as “Servicer”) selected by Lender
                   and Lender may delegate all or any portion of its responsibilities under this
                   Agreement and the other Loan Documents to Servicer pursuant to a servicing
                   agreement (the “Servicing Agreement”) between Lender and Servicer. Lender shall
                   be responsible for any reasonable set up fees and any other initial costs relating to or
                   arising under the Servicing Agreement. Borrower shall be responsible for (a) the

                                                        162
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 172 of
                                      322


                   payment of servicing fees or trustee fees due to Servicer under the Servicing
                   Agreement, (b) the payment of any out-of-pocket costs and expenses and/or “special
                   servicing,” “workout,” and “liquidation” fees incurred pursuant to the Servicing
                   Agreement in connection with any default or workout of the Loan and (c) all costs
                   and expenses relating to or arising from any special requests made by Borrower or
                   Guarantor during the term of the Loan, including, without limitation, in connection
                   with any prepayment, assumption or modification of the Loan; provided, however,
                   prior to an Event of Default, Borrower shall not be responsible for any standard
                   monthly servicing fees in excess of $2,500 per month (which such cap, for the
                   avoidance of doubt, does not apply to any “special servicing,” “workout,” or
                   “liquidation” fees).

             XVI       ASSIGNMENTS AND PARTICIPATIONS

                           16.1       Assignment and Acceptance. The parties to each Secondary
                   Market Transaction assignment shall execute and deliver to Lender an Assignment
                   and Acceptance, with (and subject to) the subscribed consent of Lender. Upon the
                   consummation of any assignment pursuant to this Section 16.1, the transferor Lender
                   and Borrower shall make appropriate arrangements in accordance with Section
                   7.1.11 so that, if required, a new Note or notes are issued to the assignee. If the
                   assignee, participant or other transferee in the Secondary Market Transaction is not
                   incorporated under the laws of the United States or a state thereof, it shall deliver to
                   Borrower and Lender certification (reasonably satisfactory to Borrower in its good
                   faith discretion) setting forth that such assignee, participant or other transferee is
                   entitled to an exemption from the deduction or withholding of any United States
                   federal income Taxes in accordance with Section 2.16. No assignee, participant or
                   other transferee of Lender’s rights with respect to a Secondary Market Transaction
                   shall be entitled to receive any greater payment under Section 2.15 or Section 2.16
                   than Lender would have been entitled to receive with respect to the rights
                   transferred, unless such transfer is made with Borrower’s prior written consent or by
                   reason of the provisions of Section 2.15 or Section 2.16 requiring Lender to
                   designate a different Lending Office under certain circumstances or at a time when
                   the circumstances giving rise to such greater payment did not exist. Subject to the
                   provisions of Section 2.15 or Section 2.16, Lender may transfer and carry the Debt
                   or its Loans at, to or for the account of any domestic or foreign branch office,
                   subsidiary or affiliate of Lender. In the event that any Lender participates all or any
                   portion of its interest in this Agreement, the Debt, the Loan or any of the Loan
                   Documents (a) such Lender’s obligations under this Agreement shall remain
                   unchanged, (b) such Lender shall remain solely responsible to the other parties
                   hereto for the performance of such obligations, (c) Borrower and any other Lenders
                   shall continue to deal solely and directly with such Lender in connection with such
                   Lender’s rights and obligations under this Agreement, (d) such Lender shall use
                   reasonable efforts to cooperate with the Borrower to effectuate the provisions of
                   Section 2.16(h) with respect to any participant, (e) any agreement or instrument
                   pursuant to which a Lender sells such a participation shall provide that (i) such
                   Lender shall retain the sole right to enforce this Agreement and to approve any
                   amendment, modification or waiver of any provision of this Agreement and (ii) the

                                                        163
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 173 of
                                      322


                   applicable participant agrees to be subject to the provisions of Section 2.15(c) and
                   Section 2.16(g) as if it were an assignee or other transferee, and (f) the
                   documentation required under Section 2.16(d) shall be delivered to the participating
                   Lender to the same extent as if it were a Lender and had acquired its interest by
                   assignment or other transfer.

                           16.2       Effect of Assignment and Acceptance. Upon such execution,
                   delivery, acceptance and recording, from and after the effective date specified in
                   such Assignment and Acceptance, (a) the assignee thereunder shall be a party hereto
                   and, to the extent that rights and obligations hereunder have been assigned to it
                   pursuant to such Assignment and Acceptance, have the rights and obligations of the
                   assigning Lender, as the case may be, hereunder and such assignee shall be deemed
                   to have assumed such rights and obligations, and (b) the assigning Lender shall, to
                   the extent that rights and obligations hereunder have been assigned by it pursuant to
                   such Assignment and Acceptance, relinquish its rights and be released from its
                   obligations under this Agreement and the other Loan Documents (and, in the case of
                   an Assignment and Acceptance covering all or the remaining portion of Lender’s
                   rights and obligations under this Agreement and the other Loan Documents, the
                   assigning Lender shall cease to be a party hereto) accruing from and after the
                   effective date of the Assignment and Acceptance.

                           16.3      Content. By executing and delivering an Assignment and
                   Acceptance, Lender and the assignee thereunder confirm to and agree with each
                   other and the other parties hereto as follows: (a) other than as provided in such
                   Assignment and Acceptance, Lender makes no representation or warranty and
                   assumes no responsibility with respect to any statements, warranties or
                   representations made in or in connection with this Agreement or any other Loan
                   Documents or the execution, legality, validity, enforceability, genuineness,
                   sufficiency or value of, or the perfection or priority of any lien or security interest
                   created or purported to be created under or in connection with, this Agreement or
                   any other Loan Documents or any other instrument or document furnished pursuant
                   hereto or thereto; (b) Lender makes no representation or warranty and assumes no
                   responsibility with respect to the financial condition of Borrower or the performance
                   or observance by Borrower of any of its obligations under any Loan Documents or
                   any other instrument or document furnished pursuant thereto; (c) such assignee
                   confirms that it has received a copy of this Agreement, together with copies of such
                   other documents and information as it has deemed appropriate to make its own credit
                   analysis and decision to enter into such Assignment and Acceptance; (d) such
                   assignee will, independently and without reliance upon Lender and based on such
                   documents and information as it shall deem appropriate at the time, continue to make
                   its own credit decisions in taking or not taking action under this Agreement and the
                   other Loan Documents; and (e) such assignee agrees that it will perform, in
                   accordance with their terms, all of the obligations which by the terms of this
                   Agreement and the other Loan Documents are required to be performed by Lender.

                         16.4     Registered Obligation.     Notwithstanding anything in this
                   Agreement or any Loan Document to the contrary, this Agreement, the Debt, the

                                                        164
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 174 of
                                      322


                   Loan and the Note are registered as to both principal and any stated interest with
                   Borrower and any Secondary Market Transaction of all or any portion of the Debt,
                   the Loan or the Note or the Secondary Market Transaction of the right to any portion
                   of the principal of or interest on, the Debt, the Loan or the Note may be effectuated
                   only by way of the following methods: (A) through a book entry system maintained
                   by Borrower (or a registrar appointed by Borrower as its non-fiduciary agent
                   (“Registrar”)), located in an office in the U.S., and only upon delivery of written
                   notification to Borrower (or the Registrar as its agent) that a Secondary Market
                   Transaction has been duly executed by Lender or (B) the surrender of the relevant
                   Note, and either the re-issuance by Borrower of the Note to the new lender, assignee,
                   participant or other transferee or the issuance by Borrower of a new promissory note
                   to the new lender, assignee, participant or other transferee; all in accordance with the
                   rules concerning obligations in registered form set forth under Sections 1.871-14(c)
                   and 5f.103-1(c) of the U.S. federal income tax regulations promulgated under the
                   Code. Borrower hereby agrees that ownership of an interest in the Debt, the Loan or
                   any Note will, at all times, be reflected in a book entry system located in the U.S.
                   (the “Book Entry Registry”) maintained by the Borrower (or the Registrar as its
                   non-fiduciary agent), whether or not physical securities are issued, that satisfies the
                   requirements for registration of a book entry obligation under Section 5f.103- 1(c)(2)
                   of the U.S. federal income tax regulations promulgated under the Code. Under such
                   regulations, a “book entry” is a record of ownership that identifies the owner of an
                   interest in an obligation. The Book Entry Registry shall include the name and
                   address of each Lender and the name and address of each purchaser, participant,
                   transferee or assignee of a Lender in respect of all or any portion of the Debt, the
                   Loan or any Note, and the principal amount of the Loan owing to each Lender
                   pursuant to the terms hereof and under each and any participation or assignment
                   agreement. For the avoidance of doubt, and notwithstanding any term or provision
                   to the contrary contained in this Agreement, any Note or any other Loan Document,
                   none of the Debt, the Loan on any Note is a negotiable instrument under any
                   applicable commercial or negotiable instruments law. Any purported Secondary
                   Market Transaction of all or any portion of the Debt, the Loan or the Note by any
                   way other than as described in this Section 16.4 shall have no force or effect, and
                   Borrower shall be entitled to make payments hereunder to the last recorded Lender
                   (identified in the Book Entry Registry maintained by Borrower or the Registrar as
                   Borrower’s non-fiduciary agent, for such purpose) despite any such Secondary
                   Market Transaction.

             XVII RESERVE ACCOUNTS

                          17.1        Tax Reserve Account. On the Closing Date, Lender shall deposit,
                   as part of the initial Advance on the Closing Date, the amount of $164,726.00
                   representing Lender’s estimate of the amount of Impositions that will be payable
                   during the first twelve (12) months after the Closing Date, and Lender shall deposit
                   such funds into the Tax Reserve Account. From and after the first anniversary of the
                   Closing Date, Borrower shall request Advances to pay for Impositions not later than
                   the Payment Date immediately preceding each date on which an installment of
                   Impositions shall be due and payable; provided, however, that from and after the

                                                        165
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 175 of
                                      322


                   Payment Date first occurring after the expiration of the Construction Phase, and on
                   each Payment Date thereafter, Borrower shall deposit an amount equal to the sum of
                   (a) one-twelfth of the annual Impositions that Lender reasonably estimates (based on
                   the most recent tax bill for the Property or other information reasonably available to
                   Lender) will be payable during the next ensuing twelve (12) months in order to
                   accumulate with Lender sufficient funds to pay all such Impositions at least thirty
                   (30) days prior to the imposition of any interest, charges or expenses for the non-
                   payment thereof and (b) one-twelfth of the annual Other Charges that Lender
                   reasonably estimates will be payable during the next ensuing twelve (12) months
                   (hereinafter called the “Monthly Tax Reserve Amount,” and the aggregate amount
                   of funds held in the Tax Reserve Account being the “Tax Reserve Amount”).
                   Lender will apply the Monthly Tax Reserve Amount to payments of Impositions and
                   Other Charges required to be made by Borrower pursuant to this Agreement and
                   under the Mortgage, subject to Borrower’s right to contest Impositions in accordance
                   with Section 9.3. In making any payment relating to the Tax Reserve Account,
                   Lender may do so according to any bill, statement or estimate procured from the
                   appropriate public office, without inquiry into the accuracy of such bill, statement or
                   estimate or into the validity of any tax, assessment, sale, forfeiture, tax lien or title or
                   claim thereof until such time as Borrower shall notify Lender of a potential
                   inaccuracy in any bill, statement or estimate or challenge the validity of any tax,
                   assessment, sale, forfeiture, tax lien or title or claim thereof. If the amount of funds
                   in the Tax Reserve Account shall exceed the amounts due for Impositions and Other
                   Charges pursuant to this Agreement, Lender shall credit such excess against future
                   payments to be made to the Tax Reserve Account. Upon payment of the Impositions
                   and Other Charges, Lender shall reassess the amount necessary to be deposited in the
                   Tax Reserve Account for the succeeding period, which calculation shall take into
                   account any excess amounts remaining in the Tax Reserve Account. Any Tax
                   Reserve Amount remaining on deposit in the Tax Reserve Account upon the
                   payment in full of the Debt shall be disbursed to Borrower.

                            17.2      Insurance Reserve Account. On the Closing Date, Lender shall
                   deposit, as part of the initial Advance on the Closing Date, the amount of
                   $126,069.00 representing Lender’s estimate of the amount of Insurance Premiums
                   that will be payable during the first twelve (12) months after the Closing Date, and
                   Lender shall deposit such funds into the Insurance Reserve Account. From and after
                   the first anniversary of the Closing Date, Borrower shall request Advances to pay for
                   Insurance Premiums not later than the Payment Date immediately preceding each
                   date on which the Insurance Premiums will be payable for the renewal of the
                   coverage afforded by the Policies upon the expiration thereof; provided, however,
                   that from and after the Payment Date first occurring after the expiration of the
                   Construction Phase, and on each Payment Date thereafter, Borrower shall deposit an
                   amount equal to one-twelfth of the Insurance Premiums that Lender reasonably
                   estimates, based on the most recent bill, will be payable for the renewal of the
                   coverage afforded by the Policies upon the expiration thereof in order to accumulate
                   with Lender sufficient funds to pay all such Insurance Premiums at least thirty
                   (30) days prior to the expiration of the Policies required to be maintained by
                   Borrower pursuant to the terms hereof (said monthly amounts hereinafter called the

                                                          166
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 176 of
                                      322


                   “Monthly Insurance Reserve Amount,” and the aggregate amount of funds held in
                   the Insurance Reserve Account being the “Insurance Reserve Amount”). Lender
                   will apply the Monthly Insurance Reserve Amount to payments of Insurance
                   Premiums required to be made by Borrower pursuant to this Agreement and under
                   the Mortgage. In making any payment relating to the Insurance Reserve Account,
                   Lender may do so according to any bill, statement or estimate procured from the
                   insurer or agent, without inquiry into the accuracy of such bill, statement or estimate
                   or into the validity thereof until such time as Borrower shall notify Lender of a
                   potential inaccuracy in any bill, statement or estimate or challenge the validity of
                   such bill, statement or estimate. If the amount of funds in the Insurance Reserve
                   Account shall exceed the amounts due for Insurance Premiums pursuant to this
                   Agreement, Lender shall credit such excess against future payments to be made to
                   the Insurance Reserve Account. If at any time Lender reasonably determines that the
                   Insurance Reserve Amount is not or will not be sufficient to pay Insurance
                   Premiums by the dates set forth above, Lender shall notify Borrower of such
                   determination and Borrower shall increase its monthly payments to Lender by the
                   amount that Lender reasonably estimates is sufficient to make up the deficiency at
                   least thirty (30) days prior to expiration of the applicable Policies. Upon payment of
                   such Insurance Premiums, Lender shall reassess the amount necessary to be
                   deposited in the Insurance Reserve Account for the succeeding period, which
                   calculation shall take into account any excess amounts remaining in the Insurance
                   Reserve Account. Any Insurance Reserve Amount remaining on deposit in the
                   Insurance Reserve Account upon the payment in full of the Debt shall be disbursed
                   to Borrower.

                           17.3      Ground Rent Reserve Account. Borrower shall deposit with
                   Lender on the Closing Date, an amount equal to $0.00 to fund the Ground Rent that
                   Lender reasonably estimates will be payable by Leasehold Borrower, as ground
                   lessee, under the Ground Lease during the term of the Ground Lease, which such
                   amount will be deposited into the Ground Rent Reserve Account. Such deposit may
                   be increased by Lender in the amount Lender deems is necessary in its reasonable
                   discretion based on any increases in the Ground Rent by notice to Borrower.
                   Lender will apply amounts held in the Ground Rent Reserve to payments of Ground
                   Rent required to be made by Leasehold Borrower pursuant to the Ground Lease. In
                   making any payment relating to the Ground Rent Reserve Account, Lender may do
                   so according to any bill, statement or estimate procured by Ground Lessor, without
                   inquiry into the accuracy of such bill, statement or estimate or into the validity of
                   any rent, additional rent or other charge thereof. Any Ground Rent Reserve Amount
                   remaining on deposit in the Ground Rent Reserve Account upon the earlier of
                   (i) Leasehold Borrower acquiring the fee interest in the Leasehold Land and
                   otherwise complying with the provisions of Section 7.6 and (ii) payment in full of
                   the Debt shall be disbursed to Borrower.

                             17.4    Security Deposits.

                 17.4.1 Deposits into Security Deposit Reserve Account. Borrower shall
   comply with all Legal Requirements and the requirements of any applicable Lease with respect

                                                        167
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 177 of
                                      322


   to any security given under such Lease. Subject to the foregoing, Borrower shall deposit or
   cause to be deposited all Security Deposits (other than Lease Letters of Credit) under the Leases
   into the Security Deposit Reserve Account within one (1) Business Day after receipt.

                    17.4.2 Disbursements from Security Deposit Reserve Account. Borrower
   may direct Lender to cause the Cash Management Bank to disburse funds from the Security
   Deposit Reserve Account in an amount equal to the applicable Security Deposit (or applicable
   portion thereof) (i) at such time as no Event of Default has occurred and is continuing provided
   the proceeds are applied in the ordinary course of business to sums due under the applicable
   Lease when the terms of such Lease or applicable Legal Requirements permit the application
   thereof or (ii) returned to the applicable Tenant pursuant to Legal Requirements or the terms of
   the applicable Lease which require Borrower to return such Security Deposit (or portion thereof).
   In the event an Event of Default has occurred and is continuing and Borrower is required
   pursuant to the terms of the applicable Lease or applicable Legal Requirements to return any
   Security Deposit (or portion thereof) to a Tenant, Borrower shall deliver a notice to Lender
   certifying same and stating the reason therefor. Lender shall, at Lender’s option, instruct the
   Cash Management Bank to deliver the Security Deposit (or portion thereof) (1) to Borrower for
   delivery to the applicable Tenant or, (2) at Lender’s election, directly to the applicable Tenant.

                   17.4.3 Delivery of Lease Letter of Credit. Borrower covenants and agrees to
   deliver to Lender upon Borrower’s or Manager’s receipt thereof each Lease Letter of Credit
   executed in connection with any Lease, with the effect that Lender shall be the beneficiary
   thereunder. All Lease Letters of Credit shall provide that any drawing thereunder shall be by
   presentation of a clean sight draft, without any representations or warranties of the beneficiary
   and be irrevocable, transferable and otherwise reasonably acceptable to Lender in form, content
   and as to issuer.

                  17.4.4 Draws Upon Lease Letters of Credit. Borrower shall have the right to
   (i) make drawings under a Lease Letter of Credit at such time as no Event of Default has
   occurred and is continuing provided the proceeds are applied in the ordinary course of business
   to sums due under the applicable Lease when the terms of such Lease or applicable Legal
   Requirements permit the application thereof or (ii) return such Lease Letter of Credit to the
   applicable Tenant pursuant to Legal Requirements or the terms of the applicable Lease which
   require Borrower to return such Lease Letter of Credit, and Lender agrees to return such Lease
   Letter of Credit to Borrower in such circumstance. After the occurrence and during the
   continuation of an Event of Default, Borrower shall have no right to make a drawing under, or
   return (unless required by the Lease or applicable law), a Lease Letter of Credit, except as may
   be approved by Lender. In the event an Event of Default has occurred and is continuing and
   Borrower is required pursuant to the terms of the applicable Lease or applicable Legal
   Requirements to return any Lease Letter of Credit to the applicable Tenant, Borrower shall
   deliver a notice to Lender certifying same and stating the reason therefor and, if Lender shall be
   holding such Lease Letter of Credit pursuant to this Section 17.4, Lender shall, at Lender’s
   option and at Borrower’s sole cost and expense, either deliver the Lease Letter of Credit to
   Borrower, or deliver the applicable Lease Letter of Credit to directly to the applicable Tenant.

                  17.4.5 Expiring Lease Letters of Credit. In the event that at any time any
   Lease Letter of Credit delivered to Lender by or on behalf of Borrower pursuant to this Section

                                                   168
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 178 of
                                      322


   17.4 by its terms (including pursuant to a notice given pursuant thereto) shall be due to expire
   within thirty (30) days, on or before the day which is thirty (30) days prior to such expiration,
   Borrower shall give notice thereof to Lender and Lender shall (or if Lender shall not receive such
   notice from Borrower, if Lender shall elect), to the extent permitted by the terms of the Lease
   Letter of Credit, the applicable Lease and applicable Legal Requirements, make a drawing on the
   Lease Letter of Credit in accordance with the applicable Lease and shall deposit such sums into
   the Security Deposit Reserve Account.

                  17.4.6 Indemnity. Borrower shall indemnify and hold Lender and each of the
   other Indemnified Parties harmless from and against all liability, loss, damage, cost, or expense
   (including reasonable attorneys’ fees and disbursements incurred in the enforcement of this
   indemnity) in connection with any claim by any Tenant or any Person claiming by or through
   Borrower or any Tenant in connection with any drawing by Lender on the Lease Letter of Credit
   or the application of any proceeds thereof or the transfer of the Lease Letter of Credit unless
   arising from the gross negligence or willful misconduct of Lender. This indemnity shall survive
   the payment and performance of all Debt. This Section 17.4.6 shall not apply with respect to
   Taxes other than any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
   claim.

                             17.5   FF&E.

                  17.5.1 Commencing on the first Payment Date that occurs immediately
   following Completion of the Project (the “Project Commencement Date”) and on each
   Payment Date thereafter, Borrower shall deposit with Lender, to be deposited into the FF&E
   Reserve Account, an amount equal to the Monthly FF&E Reserve Amount. As used herein, the
   “Monthly FF&E Reserve Amount” means (a) for the period commencing on the Project
   Commencement Date through and including the day immediately preceding the first anniversary
   of the Project Commencement Date, two percent (2%) of Operating Income received during the
   preceding calendar month, (b) for the period commencing on the first anniversary of the Project
   Commencement Date through and including the day immediately preceding the second
   anniversary of the Project Commencement Date, three percent (3%) of Operating Income
   received during the preceding calendar month and (c) for the period from and after the second
   anniversary of the Project Commencement Date, four percent (4%) of Operating Income
   received during the preceding calendar month. The “FF&E Reserve Amount” means the
   aggregate amount of funds held in the FF&E Reserve Account.

                   17.5.2 Within ninety (90) days after the end of the Fiscal Year, amounts
   deposited into the FF&E Reserve Account during such Fiscal Year shall be adjusted to ensure
   that the aggregate amount of all deposits made into the FF&E Reserve Account during such
   Fiscal Year is equal to the amount required to have been deposited therein in accordance with the
   Management Agreement and this Agreement. Any shortfall in an FF&E Reserve Account on the
   date such adjustment is computed, to the extent not otherwise funded by Borrower, shall be
   funded into the FF&E Reserve Account from amounts that otherwise would be distributed to
   Borrower from the Borrower’s Disbursement Account on the Payment Date immediately
   following the end of the month in which such adjustment is computed. Any FF&E Reserve
   Amount remaining on deposit in the FF&E Reserve Account upon the payment in full of the
   Debt shall be disbursed to Borrower.

                                                   169
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 179 of
                                      322


             XVIII DEFAULTS

                             18.1    Event of Default.

                 (a)    Each of the following events shall constitute an event of default hereunder
   (an “Event of Default”):

                                     (i)    if (A) the Debt is not paid in full on the Maturity Date;
                  (B) any regularly scheduled monthly payment of interest hereunder is not paid in full
                  on the applicable Payment Date; (C) any prepayment of principal due under this
                  Agreement or the Note is not paid when due; (D) any deposit to the Collection
                  Account is not made on the required deposit date therefor; or (E) except as to any
                  amount included in subclause (A), (B), (C) and/or (D) of this clause (i), any other
                  amount payable pursuant to this Agreement, the Note or any other Loan Document is
                  not paid in full when due and payable in accordance with the provisions of the
                  applicable Loan Document;

                                      (ii)   subject to Borrower’s right to contest as set forth in Section
                  9.3, if any of the Impositions or Other Charges are not paid prior to the imposition of
                  any interest, penalty, charge or expense for the non-payment thereof; provided,
                  however, that no Event of Default under this clause (ii) shall be deemed to have
                  occurred if the funds reserved hereunder for the payment of Impositions and Other
                  Charges are sufficient to pay the same and Lender fails to pay the same when due in
                  accordance with the terms, provisions and conditions of this Agreement;

                                     (iii) subject to Borrower’s right to contest as set forth in Section
                  9.3, if Borrower shall breach any of the covenants set forth in Section 9.2.

                                     (iv)     if (A) the Policies required by Section 8.1 are not kept in
                  full force and effect, or (B) certified copies of any of such Policies are not delivered
                  to Lender within thirty (30) days of the effective date of such insurance policies;
                  provided, however, that no Event of Default under the foregoing subclause (A) shall
                  be deemed to have occurred if the funds reserved hereunder for the payment of
                  Insurance Premiums are sufficient to pay the same and Lender fails to pay the same
                  when due in accordance with the terms, provisions and conditions of this Agreement;

                                     (v)     if, except as permitted pursuant to Article X or as otherwise
                  permitted hereunder, any of the following shall occur or exist: (A) any Transfer of
                  any direct or indirect legal, beneficial or equitable interest in all or any portion of the
                  Property, (B) any Transfer of any direct or indirect interest in Borrower, (C) subject
                  to Borrower’s right to contest set forth in Section 9.3 and any cure period provided in
                  Section 9.2, if the Property or any portion thereof becomes subject to any Lien or
                  encumbrance on all or any portion of the Property, other than Permitted
                  Encumbrances, or (D) any pledge, hypothecation, creation of a security interest in or
                  other encumbrance of any direct or indirect interests in Borrower other than Permitted
                  Debt;



                                                         170
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 180 of
                                      322


                                     (vi)    if any, representation or warranty made by Borrower herein
                  or by Borrower, Guarantor or any Affiliate of Borrower in any other Loan Document,
                  or in any report, certificate, financial statement or other instrument, agreement or
                  document furnished by Borrower or any other Borrower Party to Lender at the time of
                  closing of the Loan or during the term of the Loan shall have been false or misleading
                  in any material respect as of the date the representation or warranty was made or is
                  deemed to have been remade;

                                    (vii) if Borrower, Guarantor or Borrower Holdco shall make an
                  assignment for the benefit of creditors;

                                      (viii) (a) if a receiver, liquidator or trustee shall be appointed for
                  Borrower, Guarantor or Borrower Holdco, (b) if Borrower shall dissolve, liquidate,
                  consolidate, merge or sell all or substantially all of Borrower’s assets other than in
                  connection with the repayment of the Loan, (c) reserved, (d) if Borrower, Guarantor
                  or Borrower Holdco shall solicit the filing of an involuntary bankruptcy petition
                  against Borrower, without in each instance obtaining the prior consent of all of the
                  members, directors and managers of Borrower, including, without limitation, the
                  Independent Directors or Independent Managers, (e) if Borrower, Guarantor or
                  Borrower Holdco shall be adjudicated a bankrupt or insolvent, (f) if any petition for
                  bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or any
                  similar federal or state law, shall be filed by or against, consented to, or acquiesced in
                  by, Borrower, Guarantor or Borrower Holdco or (g) if any proceeding for the
                  dissolution or liquidation of Borrower, Guarantor or Borrower Holdco shall be
                  instituted (each, a “Bankruptcy Action”); provided, however, if such appointment,
                  adjudication, petition or proceeding was involuntary and not consented to or
                  acquiesced in by Borrower, Guarantor or Borrower Holdco upon the same not being
                  discharged, stayed or dismissed within ninety (90) days;

                                     (ix)   if Borrower attempts to assign its rights under this
                  Agreement or any of the other Loan Documents or any interest herein or therein in
                  contravention of the Loan Documents;

                                     (x)     if after hotel operations have commenced at the Property,
                  Borrower ceases to do business at the Property as a hotel (other than temporary
                  cessation in connection with an Excusable Delay or any continuous and diligent
                  renovation or restoration of the Property following a Casualty or Taking);

                                     (xi)   with respect to any term, covenant or provision set forth
                  herein (other than the other subsections of this Section 18.1(a) which specifically
                  contains a notice requirement or grace period), if Borrower or Guarantor shall be in
                  default under such term, covenant or condition after the giving of such notice and the
                  expiration of such grace period;

                                     (xii) If Borrower breaches in any material respect any covenant
                  contained in Section 7.1.4, Section 7.1.19 or Section 7.4; provided, however, if such
                  breach is curable, Borrower shall promptly cure such breach within ten (10) Business


                                                         171
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 181 of
                                      322


                  Days after the earlier to occur of (x) Borrowers’ actual knowledge thereof and (y)
                  notice from Lender;

                                     (xiii) except as provided in clauses (iii) and (xii) above, if
                  Borrower shall fail to comply with any covenants set forth in Article VII or Article
                  XII with such failure continuing for ten (10) Business Days after Lender delivers
                  written notice thereof to Borrower; provided, however, that if such cure cannot be
                  accomplished with reasonable diligence within ten (10) Business Days, then so long
                  as Borrower has commenced the cure thereof during such ten (10) Business Day
                  period and, thereafter, continuously and diligently prosecutes the curing thereof to
                  completion, such period of time shall be extended for such additional period of time
                  as may be reasonably necessary for Borrower in the exercise of due diligence to cure
                  same, which additional period shall not exceed ninety (90) days;

                                     (xiv)   intentionally omitted;

                                     (xv) if this Agreement or any other Loan Document or any Lien
                  granted hereunder or thereunder, in whole or in part, shall terminate or shall cease to
                  be effective or shall cease to be a legally valid, binding and enforceable obligation of
                  Borrower or Guarantor, or any Lien securing the Debt shall, in whole or in part, cease
                  to be a perfected first or second, as the case may be, priority Lien, subject to the
                  Permitted Encumbrances (except in any of the foregoing cases in accordance with the
                  terms hereof or under any other Loan Document or by reason of any affirmative act
                  of Lender);

                                    (xvi) if any Management Agreement is terminated (or required
                  by Lender to be terminated in accordance with the terms hereof) and a Qualified
                  Manager is not appointed as a replacement manager pursuant to the provisions of this
                  Agreement within thirty (30) days after such termination (unless Lender has not
                  approved such replacement manager as and when Lender has such approval right in
                  accordance with the terms, provisions and conditions of this Agreement);

                                     (xvii) intentionally omitted;

                                   (xviii) except as expressly permitted pursuant to the Loan
                  Documents, if Borrower grants any easement, covenant or restriction (other than the
                  Permitted Encumbrances) over the Property;

                                     (xix) if Borrower shall default beyond the expiration of any
                  applicable cure period under any existing easement, covenant or restriction which
                  affects the Property, which default has a material adverse effect on Borrower, the
                  Property or the Project;

                                     (xx) if there shall occur any Event of Default under and as
                  defined in any of the other Loan Documents;




                                                        172
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 182 of
                                      322


                                    (xxi) if there shall be entered against Borrower or the Property a
                  judgment in an amount in excess of $360,000 which is not covered by insurance,
                  paid, bonded or appealed within thirty (30) days of entry;

                                    (xxii) if Borrower fails to timely and properly exercise the Option
                  under the Option Agreement;

                                   (xxiii) if, without the prior written consent of Lender, Borrower
                  modifies, amends or terminates any of the terms or provisions of the Ground Lease,
                  Master Lease, Option Agreement, CDE Loan Documents, EB-5 Loan Documents,
                  Octagon Loan Documents in violation of the terms of this Agreement;

                                   (xxiv) if the Ground Lease shall be terminated or cancelled for
                  any reason or under any circumstance whatsoever, in violation of the terms of this
                  Agreement;

                                    (xxv) if Borrower (or any Affiliate of Borrower) shall be in
                  default beyond the expiration of any applicable cure period of any of its monetary or
                  non-monetary obligations under the Ground Lease, the Master Lease or the Option
                  Agreement;

                                     (xxvi) intentionally omitted;

                                    (xxvii) if Guarantor shall be in default under any of the
                  Guarantees or the Environmental Indemnity, including, without limitation, the breach
                  of any of the net worth or liquidity requirements or other financial covenants under
                  the Guarantees beyond any applicable notice or cure periods;

                                     (xxviii) intentionally omitted;

                                     (xxix) if Borrower shall not have caused Substantial Completion
                  of the Project to occur on or prior to the Outside Construction Completion Date
                  (subject to extension by reason of Excusable Delay); and

                                     (xxx) intentionally omitted;

                                     (xxxi) if Borrower shall have failed to deposit the Deficiency
                  Collateral pursuant to the terms of and in the time allotted in Section 4.7;

                                     (xxxii) intentionally omitted; and

                                      (xxxiii)if Borrower shall continue to be in Default under any of the
                  other terms, covenants or conditions of this Agreement or of any Loan Document not
                  specified in subsections (i) to (xxxiii) above, for thirty (30) days after notice from
                  Lender; provided, however, that if such Default is susceptible of cure but cannot
                  reasonably be cured within such thirty (30) day period then so long as Borrower shall
                  have commenced to cure such Default within such thirty (30) day period and,
                  thereafter, diligently prosecutes the curing of such default to completion, such thirty

                                                        173
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 183 of
                                      322


                  (30) day period shall be extended for such time as is reasonably necessary for
                  Borrower in the exercise of due diligence to cure such Default, which additional
                  period shall not exceed sixty (60) days.

                    (b)    Unless waived in writing by Lender, upon the occurrence and during the
   continuance of an Event of Default (other than an Event of Default described in clauses (a)(vii),
   (a)(viii) or (a)(ix) above), Lender may, without notice or demand, in addition to any other rights
   or remedies available to it pursuant to this Agreement and the other Loan Documents or at law or
   in equity, take such action that Lender deems advisable to protect and enforce its rights against
   Borrower and in the Property, including, without limitation, (i) declaring immediately due and
   payable the entire principal amount of the Loan together with interest thereon and all other sums
   due by Borrower under the Loan Documents, (ii) collecting interest on the principal amount of
   the Loan at the Default Rate whether or not Lender elects to accelerate the Note and
   (iii) enforcing or availing itself of any or all rights or remedies set forth in the Loan Documents
   against Borrower and the Property, including, without limitation, all rights or remedies available
   at law or in equity; and upon any Event of Default described in subsections (a)(vii), (a)(viii) or
   (a)(ix) above, the Debt and all other obligations of Borrower hereunder and under the other Loan
   Documents shall immediately and automatically become due and payable, without notice or
   demand, and Borrower hereby expressly waives any such notice or demand, anything contained
   herein or in any other Loan Document to the contrary notwithstanding. The foregoing provisions
   shall not be construed as a waiver by Lender of its right to pursue any other remedies available to
   it under this Agreement, the Mortgage, or the other Loan Documents. Any payment due
   hereunder may be enforced and recovered in whole or in part at such time by one or more of the
   remedies provided to Lender in the Loan Documents.

                             18.2   Remedies.

                   (a)    Upon the occurrence and during the continuance of an Event of Default,
   all or any one or more of the rights, powers, privileges and other remedies available to Lender
   against Borrower under this Agreement or any of the other Loan Documents executed and
   delivered by, or applicable to, Borrower or at law or in equity may be exercised by Lender at any
   time and from time to time, whether or not all or any of the Debt shall be declared due and
   payable, and whether or not Lender shall have commenced any foreclosure proceeding or other
   action for the enforcement of its rights and remedies under any of the Loan Documents with
   respect to the Property. Any such actions taken by Lender shall be cumulative and concurrent
   and may be pursued independently, singly, successively, together or otherwise, at such time and
   in such order as Lender may determine in its sole discretion, to the fullest extent permitted by
   law, without impairing or otherwise affecting the other rights and remedies of Lender permitted
   by law, equity or contract or as set forth herein or in the other Loan Documents. Without
   limiting the generality of the foregoing, Borrower agrees that if an Event of Default is continuing
   (i) to the extent permitted by law, Lender shall not be subject to any one action or election of
   remedies law or rule; (ii) all liens and other rights, remedies or privileges provided to Lender
   shall remain in full force and effect until Lender has exhausted all of its remedies against the
   Property and the Mortgage has been foreclosed, sold and/or otherwise realized upon in
   satisfaction of the Debt or the Debt has been paid in full; and (iii) Lender may, in its sole
   discretion, without impairing or otherwise affecting any other rights and remedies of Lender
   hereunder, at law or in equity, apply, ex parte, for the appointment of a custodian, trustee,

                                                    174
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 184 of
                                      322


   receiver, keeper, liquidator or conservator of the Property or any part thereof, irrespective of the
   adequacy of the security for the Debt and without regard to the solvency of Borrower or of any
   Person liable for the payment of the Debt, to which appointment Borrower does hereby consent
   and such receiver or other official shall have all rights and powers permitted by applicable law
   and such other rights and powers as the court making such appointment may confer, but the
   appointment of such receiver or other official shall not impair or in any manner prejudice the
   rights of Lender to receive all Rents pursuant to this Agreement or any other Loan Document.

                  (b)     Upon the occurrence and during the continuance of an Event of Default,
   with respect to the Account Collateral, Lender may:

                                     (i)    without notice to Borrower, except as required by law, and
                  at any time or from time to time, charge, set-off and otherwise apply all or any part of
                  the Account Collateral against the Debt, Operating Expenses and/or Capital
                  Expenditures for the Property or any part thereof;

                                     (ii)    in Lender’s sole discretion, at any time and from time to
                  time, exercise any and all rights and remedies available to it under this Agreement,
                  and/or as a secured party under the UCC;

                                     (iii) demand, collect, take possession of or receipt for, settle,
                  compromise, adjust, sue for, foreclose or realize upon the Account Collateral (or any
                  portion thereof) as Lender may determine in its sole discretion; and

                                     (iv)   take all other actions provided in, or contemplated by, this
                  Agreement.

                   (c)     With respect to Borrower, the Account Collateral, the Rate Cap Collateral
   and the Property, nothing contained herein or in any other Loan Document shall be construed as
   requiring Lender to resort to the Property for the satisfaction of any of the Debt, and Lender may
   seek satisfaction out of the Property or any part thereof, in its absolute discretion in respect of the
   Debt. In addition, Lender shall have the right from time to time to partially foreclose this
   Agreement and the Mortgage in any manner and for any amounts secured by this Agreement or
   the Mortgage then due and payable as determined by Lender in its sole discretion including,
   without limitation, the following circumstances: (i) in the event Borrower defaults beyond any
   applicable grace period in the payment of one or more scheduled payments of principal or
   interest, Lender may foreclose this Agreement and the Mortgage to recover such delinquent
   payments, or (ii) in the event Lender elects to accelerate less than the entire outstanding principal
   balance of the Loan, Lender may foreclose this Agreement and the Mortgage to recover so much
   of the principal balance of the Loan as Lender may accelerate and such other sums secured by
   this Agreement or the Mortgage as Lender may elect. Notwithstanding one or more partial
   foreclosures, the Property shall remain subject to this Agreement and the Mortgage to secure
   payment of sums secured by this Agreement and the Mortgage and not previously recovered.

                 (d)    Any amounts recovered from the Property or any other collateral for the
   Loan after an Event of Default may be applied by Lender toward the payment of any interest



                                                        175
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 185 of
                                      322


   and/or principal of the Loan and/or any other amounts due under the Loan Documents in such
   order, priority and proportions as Lender determines.

                           18.3      Remedies Cumulative; Waivers.           The rights, powers and
                   remedies of Lender under this Agreement and the Mortgage shall be cumulative and
                   not exclusive of any other right, power or remedy which Lender may have against
                   Borrower pursuant to this Agreement or the other Loan Documents, or existing at
                   law or in equity or otherwise. Lender’s rights, powers and remedies may be pursued
                   singly, concurrently or otherwise, at such time and in such order as Lender may
                   determine in Lender’s sole discretion. No delay or omission to exercise any remedy,
                   right or power accruing upon an Event of Default shall impair any such remedy,
                   right or power or shall be construed as a waiver thereof, but any such remedy, right
                   or power may be exercised from time to time and as often as may be deemed
                   expedient. A waiver of one Default or Event of Default with respect to Borrower or
                   Guarantor shall not be construed to be a waiver of any subsequent Default or Event
                   of Default by Borrower or Guarantor or to impair any remedy, right or power
                   consequent thereon.

                           18.4      Costs of Collection. In the event that after an Event of Default:
                   (a) the Note or any of the Loan Documents is placed in the hands of an attorney for
                   collection or enforcement or is collected or enforced through any legal proceeding;
                   (b) an attorney is retained to represent Lender in any bankruptcy, reorganization,
                   receivership, or other proceedings affecting creditors’ rights and involving a claim
                   under the Note or any of the Loan Documents; or (c) an attorney is retained to
                   protect or enforce the lien or any of the terms of this Agreement, the Mortgage or
                   any of the Loan Documents; then Borrower shall pay to Lender all reasonable
                   attorney’s fees, costs and expenses actually incurred in connection therewith,
                   including court costs, expert witness fees, costs of appeal, together with interest on
                   any judgment obtained by Lender at the Default Rate.

                             18.5   Construction Related Remedies.

                  (a)     Right to Stop Disbursing Funds. In addition to any other rights and
   remedies which Lender may have pursuant to this Agreement and the other Loan Documents or
   pursuant to law or equity, and without limitation thereof, (i) so long as an Event of Default shall
   exist, Lender may elect to decline to make all or any portion of such further Advances as Lender
   may elect and/or (ii) so long as an Event of Default shall exist, any or all obligations of Lender
   under this Agreement, at the option of Lender, shall cease and terminate; provided, however,
   Lender may make all or any portion of any Loan Advance so long as any such Event of Default
   shall exist without thereby becoming obligated to make all or a portion of any other or further
   Loan Advance or waiving the rights to exercise any of Lender’s rights and remedies pursuant to
   any one or more of the Loan Documents or as may be available at law or equity.

                  (b)     Right to Complete. In addition to any other rights and remedies which
   Lender may have under this Agreement and the other Loan Documents or pursuant to law or
   equity, and without limitation thereof, after the occurrence of any Event of Default and upon
   acceleration of the Loan, Lender may enter upon the Property and into possession of the Property


                                                       176
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 186 of
                                      322


   and any other Property (and exclude Borrower and any other persons therefrom) and cause
   Completion of the construction of the Project substantially in accordance with the Plans and
   Specifications, with such changes therein as Lender may from time to time deem reasonably
   appropriate, all at the sole risk, cost and expense of Borrower. Lender shall have the right, at any
   and all times, in its sole discretion to discontinue any work commenced by Lender with respect
   to the construction of the Project or to change any course of action undertaken by it and shall not
   be bound by any limitations or requirements of time whether set forth herein or otherwise. Upon
   acceleration of the Loan, Lender shall have the right and power (but shall not be obligated) to
   assume all or any portion of the obligations of Borrower under any or all Construction
   Documents as Lender may elect and to take over and use all or any part or parts of the labor,
   materials, supplies and equipment contracted for by or on behalf of Borrower, whether or not
   previously incorporated into the Property. In connection with any portion of the construction of
   the Project undertaken by Lender pursuant to the provisions of this Section 18.5, Lender may do
   any or all of the following as Lender, in its sole discretion, may elect:

                                     (i)     engage builders, construction managers, general and trade
                  contractors, suppliers, architects, engineers, inspectors and others for the purpose of
                  furnishing labor, materials, equipment and fixtures in connection with the
                  construction of the Improvements;

                                  (ii)   amend, modify or terminate any then existing contracts
                  between Borrower and any of the Persons described in the preceding clause (i);

                                    (iii) pay, settle or compromise all bills or claims which may
                  become Liens against the Property, or which have been or may be incurred in any
                  manner in connection with the construction of the Project or for the discharge of
                  liens, encumbrances or defects in the title of the Property; and

                                     (iv)   take such other action (including the employment of
                  watchmen and the taking of other measures to protect the Property) or refrain from
                  acting under this Agreement as Lender may in its sole and absolute discretion from
                  time to time determine without any limitation whatsoever.

                   (c)    Sums Advanced. Borrower shall be liable to Lender for all sums paid or
   incurred for the construction of the Project whether the same shall be paid or incurred pursuant to
   the provisions of this Section or otherwise, and all other payments made or liabilities incurred by
   Lender under this Agreement of any kind whatsoever (except to the extent it is determined by a
   court of competent jurisdiction, beyond right of appeal, that such liabilities arose solely and
   directly out of the gross negligence or willful misconduct of Lender), all of which shall be paid
   by Borrower to Lender upon demand with interest at the Default Rate to the date of payment to
   Lender, and all of the foregoing sums, including such interest at the Default Rate, shall be
   deemed and shall constitute advances under this Agreement and be evidenced by the Note and
   secured by the Mortgage given in connection with the Loan.




                                                       177
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 187 of
                                      322


             XIX       EXCULPATION

                             19.1   Exculpation.

                   (a)     Subject to the qualifications below, Lender shall not enforce the liability
   and obligation of Borrower to perform and observe the obligations contained in the Note, this
   Agreement, the Mortgage or the other Loan Documents by any action or proceeding wherein a
   money judgment shall be sought against Borrower, except that Lender may bring a foreclosure
   action, an action for specific performance or any other appropriate action or proceeding to enable
   Lender to enforce and realize upon its interest under the Note, this Agreement, the Mortgage and
   the other Loan Documents, or in the Property, the Operating Income, the Rents or any other
   collateral given to Lender pursuant to the Loan Documents; provided, however, that,
   notwithstanding anything to the contrary contained in this Agreement or in any of the other Loan
   Documents, except as specifically provided herein, any judgment in any such action or
   proceeding shall be enforceable against Borrower only to the extent of Borrower’s interest in the
   Property, the Hotel Transactions Income, the Rents and in any other collateral given by Borrower
   to Lender in the Loan Documents as security for the Loan, and Lender, by accepting the Note,
   this Agreement, the Mortgage and the other Loan Documents, agrees for itself and its successors
   and assigns that it and its successors and assigns shall not sue for, seek or demand any deficiency
   judgment against Borrower in any such action or proceeding under, or by reason of, or in
   connection with, the Note, this Agreement, the Mortgage or the other Loan Documents. The
   provisions of this Section 19.1 shall not, however, (i) constitute a waiver, release or impairment
   of any obligation evidenced or secured by any of the Loan Documents; (ii) impair the right of
   Lender to name Borrower as a party defendant in any action or suit for foreclosure and sale
   under the Mortgage; (iii) affect the validity or enforceability of the Guarantees or any other
   guaranty made in connection with the Loan or any of the rights and remedies of Lender
   thereunder; (iv) impair the right of Lender to obtain the appointment of a receiver; (v) impair the
   enforcement of the Assignment of Leases; (vi) constitute a prohibition against Lender seeking a
   deficiency judgment against Borrower in order to fully realize the security granted by the
   Mortgage or commencing any other appropriate action or proceeding in accordance with the
   terms of this Agreement in order for Lender to exercise its remedies against the Property; or (vii)
   constitute a waiver of the right of Lender to enforce the liability and obligation of Borrower
   under the terms of this Agreement, by money judgment or otherwise, to the extent of any actual
   out-of-pocket loss, damage, cost, expense, liability, claim or other obligation suffered or incurred
   by Lender (including attorneys’ fees and costs and any breakage or other termination fees
   (including any Breakage Fees, as such term is defined in the Master Lease SNDA)) arising out of
   or in connection with the following (all such liability and obligation of Borrower for any or all of
   the following being referred to herein as “Borrower Recourse Liabilities”):

                                    (A)   fraud, willful misconduct or illegal acts by any of the
                                          Borrower Parties in connection with the Loan or the Loan
                                          Documents;

                                    (B)   any intentional misrepresentation with respect to any
                                          representations or certifications by any of the Borrower
                                          Parties in the Loan Documents;



                                                    178
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 188 of
                                      322


                                  (C)   the breach of any representation, warranty, covenant or
                                        indemnification provision in the Loan Documents
                                        concerning environmental laws, hazardous substances and
                                        asbestos and any indemnification of Lender and other
                                        applicable indemnified parties with respect thereto in any
                                        such Loan Document;

                                  (D)   intentional physical waste to the Property caused by the
                                        intentional acts or omissions of any of the Borrower Parties
                                        to the extent there is sufficient cash flow from the operation
                                        of the Property to avoid such waste from occurring and the
                                        same is not applied to prevent such waste from occurring;

                                  (E)   Any Borrower Parties’ removal or disposal of any Personal
                                        Property from the Property in violation of the Loan
                                        Documents, unless such Personal Property is promptly
                                        replaced by other Property of substantially the same quality
                                        and utility and of equal or greater value or the failure to so
                                        replace such Personal Property does not reduce (other than
                                        to a de minimis extent) the value of Lender’s collateral for
                                        the Loan;

                                  (F)   the misappropriation or conversion by any of the Borrower
                                        Parties in a manner expressly prohibited by the Loan
                                        Documents of (1) any Proceeds and (2) Security Deposits,
                                        Operating Income, Hotel Transactions Income, Rents or
                                        any other monetary collateral for the Loan;

                                  (G)   failure to pay charges for labor or materials or other
                                        charges incurred by Borrower that create Liens on any
                                        portion of the Property after any applicable notice and cure
                                        period under this Agreement, except to the extent Borrower
                                        is contesting such Liens in accordance with the provisions
                                        of Section 9.3 hereof (provided that there shall be no
                                        liability under this subsection (G) to the extent that (i) sums
                                        sufficient to pay such amounts have been deposited in
                                        escrow with Lender pursuant to the terms hereof and
                                        Borrower has not made a claim against such escrowed
                                        amounts or otherwise taken action to restrict Lender from
                                        applying such sums for the purpose of paying such items
                                        and/or (ii) there is insufficient cash flow from the operation
                                        of the Property to pay such items);

                                  (H)   any security deposits, advance deposits, earnest money
                                        deposits or any other deposits with respect to Leases
                                        collected by Borrower that are not delivered to Lender
                                        upon a foreclosure of the Property or action in lieu thereof,


                                                   179
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 189 of
                                      322


                                        except to the extent any such security deposits were applied
                                        in accordance with the terms and conditions of any of the
                                        Leases prior to the occurrence of the Event of Default that
                                        gave rise to such foreclosure or action in lieu thereof;

                                  (I)   failure of Borrower to purchase and maintain any Interest
                                        Rate Cap Agreement in accordance with Article XI (it
                                        being agreed that Lender shall have no obligation to
                                        purchase an Interest Rate Cap Agreement on behalf of
                                        Borrower, and that Lender’s losses on account of
                                        Borrower’s failure to purchase an Interest Rate Cap
                                        Agreement are not limited to the cost of such Interest Rate
                                        Cap Agreement at the time the same was required to be
                                        purchased);

                                  (J)   Borrower’s failure to obtain and maintain the fully paid for
                                        Policies in accordance with Section 8.1 (provided that there
                                        shall be no liability under this subsection (J) to the extent
                                        that (i) sums sufficient to pay such amounts have been
                                        deposited in escrow with Lender pursuant to the terms
                                        hereof and Borrower has not made a claim against such
                                        escrowed amounts or otherwise taken action to restrict
                                        Lender from applying such sums for the purpose of paying
                                        such items and/or (ii) there is insufficient cash flow from
                                        the operation of the Property to pay such items);

                                  (K)   Borrower’s failure to pay all Impositions prior to the same
                                        becoming delinquent (provided that there shall be no
                                        liability under this subsection (K) to the extent that (i) sums
                                        sufficient to pay such amounts have been deposited in
                                        escrow with Lender pursuant to the terms hereof and
                                        Borrower has not made a claim against such escrowed
                                        amounts or otherwise taken action to restrict Lender from
                                        applying such sums for the purpose of paying such items
                                        and/or (ii) there is insufficient cash flow from the operation
                                        of the Property to pay such items);

                                  (L)   if any Borrower Party shall make a counterclaim against
                                        Lender, Servicer or any of their respective Affiliates in
                                        violation of Section 20.19 hereof;

                                  (M)   Borrower entering into, modifying or cancelling Leases in
                                        violation of this Agreement or any of the other Loan
                                        Documents;

                                  (N)   if Lender terminates the Master Lease pursuant to the terms
                                        of the Master Lease SNDA and subject to the terms of


                                                   180
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 190 of
                                      322


                                        Section 6(b) of the Master Lease SNDA, U.S. Bank and/or
                                        Master Tenant are in default beyond any applicable notice
                                        and/or cure period in the performance of any of the terms,
                                        covenants or conditions of the Master Lease SNDA;

                                  (O)   any Borrower Party modifying or cancelling the Ground
                                        Lease, the Master Lease, any of the Octagon Loan
                                        Documents, any of the CDE Loan Documents or any of the
                                        EB-5 Loan Documents in violation of this Agreement or
                                        any of the other Loan Documents or taking any action (or
                                        failing to take any action) under such documents in
                                        contravention of this Agreement or any of the other Loan
                                        Documents;

                                  (P)   If any Borrower Party (i) contests or hinders, intentionally
                                        delays or obstructs the pursuit of Lender to cause the
                                        appointment of a receiver at the Property following the
                                        occurrence of an Event of Default or (ii) contests or
                                        hinders, intentionally delays or obstructs the pursuit of any
                                        rights or remedies by Lender after the occurrence of an
                                        Event of Default, other than a good faith challenge that an
                                        Event of Default has not occurred, a good faith challenge as
                                        to the amount claimed to be owed to Lender, or a good
                                        faith challenge to any other action taken by Lender in
                                        enforcing its rights under the Loan Documents;

                                  (Q)   breach of the Purchasing Covenant;

                                  (R)   if Borrower fails to maintain its status as a Single Purpose
                                        Entity, as required by, and in accordance with the terms of
                                        this Agreement;

                                  (S)   breach of any Legal Requirement that results in the
                                        forfeiture of the Property (or any portion thereof) because
                                        of the conduct or purported conduct of criminal activity by
                                        any of the Borrower Parties;

                                  (T)   if Lender terminates the Master Lease pursuant to the terms
                                        of the Master Lease SNDA and subject to the cure rights
                                        set forth in Section 6 of the Master Lease SNDA, an Event
                                        of Default exists under the Loan Documents which was
                                        either (x) caused by Master Tenant, if Master Tenant was
                                        owned and/or Controlled by Greystone Managing Member
                                        at the time Master Tenant caused such Event of Default or
                                        (y) caused solely by U.S. Bank affirmatively causing or
                                        directing Master Tenant (whether directly or through any
                                        property manager or other manager taking such action)


                                                   181
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 191 of
                                      322


                                         before U.S. Bank is the managing member of Master
                                         Tenant to take an action which results in such Event of
                                         Default.; and

                                  (U)    failure of Borrower to pay (i) any amounts in connection
                                         with the exercise of the Option under Section 7.6 or (ii) the
                                         full amount of the Purchase Price (as defined in the Option
                                         Agreement) after an Event of Default.

                    (b)     Notwithstanding anything to the contrary in this Agreement, the Note or
   any of the Loan Documents, (i) Lender shall not be deemed to have waived any right which
   Lender may have under Section 506(a), 506(b), 1111(b) or any other provisions of the
   U.S. Bankruptcy Code to file a claim for the full amount of the Debt secured by the Mortgage or
   to require that all collateral shall continue to secure all of the Obligations in accordance with the
   Loan Documents, and (ii) the Debt shall be fully recourse to Borrower in the event of any of the
   following (each, a “Springing Recourse Event”): (A) Borrower, Borrower Holdco, Master
   Tenant or Guarantor filing a voluntary petition under the Bankruptcy Code or any other Federal
   or state bankruptcy or insolvency law; (B) the filing of an involuntary petition against Borrower,
   Master Tenant or Borrower Holdco under the Bankruptcy Code or any other Federal or state
   bankruptcy or insolvency law by any other Person in which any of the Borrower Parties or
   Master Tenant colludes with or otherwise assists such Person, or soliciting or causing to be
   solicited petitioning creditors for any involuntary petition against Borrower from any Person;
   (C) any of the Borrower Parties or Master Tenant filing an answer consenting to, acquiescing in
   or joining in any involuntary petition filed against Master Tenant, Borrower or Guarantor, by any
   other Person under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency
   law; (D) any of the Borrower Parties or Master Tenant consenting to, acquiescing in or joining in
   an application for the appointment of a custodian, receiver, trustee, or examiner for Borrower,
   Guarantor, Master Tenant or all or any portion of the Property (other than an application by
   Lender in connection with the enforcement of Lender’s remedies under the Loan Documents);
   (E) Master Tenant, Borrower or Borrower Holdco making an assignment for the benefit of
   creditors, or admitting, in writing in any legal proceeding or otherwise (except if directed to do
   so in writing by Lender), its insolvency or inability to pay its debts as they become due; (F) if
   Borrower fails to provide the Option Mortgage following exercise of the Option in accordance
   with the terms hereof; (G) if any SPE Entity fails to maintain its status as a Single Purpose Entity
   as required by, and in accordance with the terms of this Agreement, and which breach is cited in
   a final non-appealable decision by a court of competent jurisdiction as the basis for ordering the
   substantive consolidation of the assets and liabilities of Borrower with any other Person; (H)
   reserved; (I) if Borrower fails to obtain Lender’s prior written consent to any Transfer requiring
   Lender’s consent other than as expressly permitted by this Agreement, provided, however,
   failure to deliver timely notice of a Permitted Transfer or performance of any other ministerial or
   administrative obligation as required pursuant to this Agreement shall not be a full recourse
   event, but shall be deemed part of the Borrower Recourse Liabilities; (J) if any Borrower Party
   (i) contests (or any Borrower Party colludes with or otherwise assists any other Person, or solicits
   or causes to be solicited any other Person to contest) the validity or enforceability of the Loan
   Documents, (ii) contests or hinders, intentionally delays or obstructs the pursuit of Lender to
   cause the appointment of a receiver at the Property following the occurrence of an Event of
   Default or (iii) contests or hinders, intentionally delays or obstructs the pursuit of any rights or

                                                     182
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 192 of
                                      322


   remedies by Lender after the occurrence of an Event of Default, and in the case of clauses (ii)
   and (iii), if such defense is determined by a court of competent jurisdiction to have been brought
   in bad faith; or (K) the incurrence by Borrower or Borrower Holdco of any Indebtedness that is
   secured by a voluntary Lien filed directly against the Property or any portion thereof, other than
   as permitted pursuant to this Agreement.

             XX        MISCELLANEOUS

                           20.1      Survival. This Agreement and all covenants, indemnifications,
                   agreements, representations and warranties made herein and in the certificates
                   delivered pursuant hereto shall survive the making by Lender of the Loan and the
                   execution and delivery to Lender of the Note, and shall continue in full force and
                   effect so long as all or any of the Debt in connection with the Loan is outstanding
                   and unpaid unless a longer period is expressly set forth herein or in the other Loan
                   Documents. Whenever in this Agreement any of the parties hereto is referred to,
                   such reference shall be deemed to include the legal representatives, successors and
                   assigns of such party. All covenants, promises and agreements in this Agreement,
                   by or on behalf of Borrower, shall inure to the benefit of the legal representatives,
                   successors and assigns of Lender.

                           20.2       Lender’s Discretion. Whenever pursuant to this Agreement,
                   Lender exercises any right given to it to approve or disapprove, or any arrangement
                   or term is to be satisfactory to Lender, the decision of Lender to approve or
                   disapprove or to decide whether arrangements or terms are satisfactory or not
                   satisfactory shall (except as is otherwise specifically herein provided) be in the sole
                   discretion of Lender and shall be final and conclusive. All consents or approvals of
                   Lender given by Lender pursuant to the Loan Documents shall not be deemed to
                   have given by Lender unless such consent or approval is in writing. Whenever
                   pursuant to this Agreement or any other Loan Document, Lender are required to be
                   reasonable in making any determination or granting any consent or approval, such
                   qualification of reasonability shall be disregarded at any time that an Event of
                   Default has occurred and is continuing.

                             20.3    GOVERNING LAW.

              (a)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW
   YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE
   STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
   RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
   EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE
   GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
   PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER
   SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
   OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
   PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF
   LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES. EXCEPT THAT AT
   ALL TIMES (I) THE PROVISIONS FOR THE CREATION, PERFECTION, PRIORITY AND


                                                        183
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 193 of
                                      322


   ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT
   HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS WITH RESPECT TO
   THE PROPERTY (OTHER THAN THAT DESCRIBED IN SUBPARAGRAPH II BELOW)
   SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE
   STATE IN WHICH THE PROPERTY AND FIXTURES ARE LOCATED AND (II) WITH
   RESPECT TO THE PERFECTION, PRIORITY AND ENFORCEMENT OF THE LIENS AND
   SECURITY INTERESTS CREATED BY THIS AGREEMENT AND THE OTHER LOAN
   DOCUMENTS IN PROPERTY WHOSE PERFECTION AND PRIORITY IS COVERED BY
   ARTICLE 9 OF THE UCC (INCLUDING, WITHOUT LIMITATION, THE ACCOUNTS),
   THE LAW OF THE JURISDICTION APPLICABLE IN ACCORDANCE WITH SECTIONS 9-
   301 THROUGH 9-307 OF THE UCC AS IN EFFECT IN THE STATE OF NEW YORK
   SHALL GOVERN. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER
   HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO
   ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
   AGREEMENT AND THE NOTE, AND THIS AGREEMENT AND THE NOTE SHALL BE
   GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
   STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK
   GENERAL OBLIGATIONS LAW.

             (b)   ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER
   OR BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY BE
   INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
   COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK
   GENERAL OBLIGATIONS LAW AND EACH OF BORROWER AND LENDER WAIVES
   ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE
   AND/OR FORUM NON-CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING,
   AND EACH OF BORROWER AND LENDER HEREBY IRREVOCABLY SUBMITS TO
   THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
   PROCEEDING.

                           20.4       Modification, Waiver in Writing. Any provision of this
                   Agreement, the Note or other Loan Documents may be amended or waived if, but
                   only if, such amendment or waiver is in writing and is signed by Borrower and
                   Lender. Except as otherwise expressly provided herein, no notice to, or demand on
                   Borrower, shall entitle Borrower to any other or future notice or demand in the same,
                   similar or other circumstances.

                           20.5       Delay Not a Waiver. Neither any failure nor any delay on the part
                   of Lender in insisting upon strict performance of any term, condition, covenant or
                   agreement, or exercising any right, power, remedy or privilege hereunder, or under
                   the Note or under any other Loan Document, or any other instrument given as
                   security therefor, shall operate as or constitute a waiver thereof, nor shall a single or
                   partial exercise thereof preclude any other future exercise, or the exercise of any
                   other right, power, remedy or privilege. In particular, and not by way of limitation,
                   by accepting payment after the due date of any amount payable under this
                   Agreement, the Note or any other Loan Document, Lender shall not be deemed to
                   have waived any right either to require prompt payment when due of all other

                                                         184
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 194 of
                                      322
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 195 of
                                      322




   Any party may change the address to which any notice is to be delivered, by furnishing ten (10)
   days’ prior written notice of such change to the other parties in accordance with the provision of
   this Section 20.6. All notices, elections, requests and demands under this Agreement shall be
   effective and deemed received upon the earliest of (i) the actual receipt of the same by personal
   delivery or otherwise, (ii) one (1) Business Day after being deposited with a nationally
   recognized overnight courier service as required above, (iii) three (3) Business Days after being
   deposited in the United States mail as required above or (iv) on the day sent if sent by facsimile
   with confirmation on or before 5:00 p.m. New York time on any Business Day or on the next
   Business Day if so delivered after 5:00 p.m. New York time or on any day other than a Business
   Day. Rejection or other refusal to accept or the inability to deliver because of changed address
   of which no notice was given as herein required shall be deemed to be receipt of the notice,
   election, request, or demand sent. Notices may be sent by a party hereto or on its behalf by its
   attorney.

                         20.7   TRIAL BY JURY. EACH OF BORROWER AND LENDER
                   AND ALL PERSONS CLAIMING BY, THROUGH OR UNDER ANY OF THEM,
                   HEREBY     EXPRESSLY,    KNOWINGLY,     VOLUNTARILY     AND
                   INTENTIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
                   CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (I) ARISING UNDER
                   THIS AGREEMENT, THE MORTGAGE, THE NOTE OR ANY OTHER LOAN
                   DOCUMENT, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR
                   FUTURE MODIFICATION THEREOF OR (II) IN ANY WAY CONNECTED
                   WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
                   HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, THE
                   MORTGAGE, THE NOTE OR ANY OTHER LOAN DOCUMENT (AS NOW OR
                   HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR
                   AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
                   OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH
                   CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
                   IS NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING
                   IN CONTRACT OR TORT OR OTHERWISE; AND BORROWER HEREBY
                   AGREES AND CONSENTS THAT AN ORIGINAL COUNTERPART OR A
                   COPY OF THIS SECTION MAY BE FILED WITH ANY COURT AS WRITTEN
                   EVIDENCE OF THE CONSENT HERETO TO THE WAIVER OF ANY RIGHT
                   TO TRIAL BY JURY. BORROWER ACKNOWLEDGES THAT IT HAS
                   CONSULTED WITH LEGAL COUNSEL REGARDING THE MEANING OF
                   THIS WAIVER AND ACKNOWLEDGES THAT THIS WAIVER IS AN
                   ESSENTIAL INDUCEMENT FOR THE MAKING OF THE LOAN. THIS
                   WAIVER SHALL SURVIVE THE REPAYMENT OF THE LOAN.


                                                   186
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 196 of
                                      322


                          20.8       Headings. The Article and/or Section headings and the Table of
                   Contents in this Agreement are included herein for convenience of reference only
                   and shall not constitute a part of this Agreement for any other purpose.

                           20.9      Severability.      Wherever possible, each provision of this
                   Agreement shall be interpreted in such manner as to be effective and valid under
                   applicable law, but if any provision of this Agreement shall be prohibited by or
                   invalid under applicable law, such provision shall be ineffective to the extent of such
                   prohibition or invalidity, without invalidating the remainder of such provision or the
                   remaining provisions of this Agreement.

                           20.10     Preferences. To the extent Borrower makes a payment or
                   payments to Lender, which payment or proceeds or any part thereof are subsequently
                   invalidated, declared to be fraudulent or preferential, set aside or required to be
                   repaid to a trustee, receiver or any other party under any bankruptcy law, state or
                   federal law, common law or equitable cause, then, to the extent of such payment or
                   proceeds received, the obligations hereunder or part thereof intended to be satisfied
                   shall be revived and continue in full force and effect, as if such payment or proceeds
                   had not been received by Lender.

                          20.11      Waiver of Notice. Borrower shall not be entitled to any notices of
                   any nature whatsoever from Lender except with respect to matters for which this
                   Agreement or the other Loan Documents specifically and expressly provide for the
                   giving of notice by Lender to Borrower and except with respect to matters for which
                   Borrower is not, pursuant to applicable Legal Requirements, permitted to waive the
                   giving of notice. Borrower hereby expressly waives the right to receive any notice
                   from Lender with respect to any matter for which this Agreement or the other Loan
                   Documents do not specifically and expressly provide for the giving of notice by
                   Lender to Borrower.

                             20.12   Expenses; Indemnity.

                   (a)    Except as otherwise provided herein, including in connection with any
   Securitization, Borrower covenants and agrees to pay or, if Borrower fails to pay, to reimburse,
   Lender upon receipt of written notice from Lender for all reasonable out-of-pocket costs and
   expenses (including reasonable attorneys’ fees and disbursements) incurred by Lender (or any
   Affiliate of Lender) in connection with (i) originating and making the Loan, including for
   preparation of audits, environmental and engineering reports, credit reports, appraisals,
   preparing, negotiating, executing and delivering this Agreement and the other Loan Documents
   and the consummation of the transactions contemplated hereby and thereby and all the costs of
   furnishing all opinions by counsel for Borrower (including without limitation any opinions
   requested by Lender pursuant to this Agreement), and other document filing fees and other
   expenses relating to credit and collateral evaluations; (ii) each of Lender’s and Borrower’s
   ongoing performance and compliance with all agreements and conditions contained in this
   Agreement and the other Loan Documents on its part to be performed or complied with after the
   Closing Date, including confirming compliance with environmental and insurance requirements;
   (iii) the negotiation, preparation, execution, delivery and administration of any consents,


                                                        187
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 197 of
                                      322


   amendments, waivers or other modifications to this Agreement and the other Loan Documents
   and any other documents or matters as required herein or under the other Loan Documents;
   (iv) securing Borrower’s compliance with any requests made pursuant to the provisions of this
   Agreement; (v) the filing and recording fees and expenses, title insurance and reasonable fees
   and expenses of counsel for providing to Lender all required legal opinions, and other similar
   expenses incurred in creating and perfecting the Lien in favor of Lender pursuant to this
   Agreement and the other Loan Documents; (vi) enforcing or preserving any rights, in response to
   third party claims or the prosecuting or defending of any action or proceeding or other litigation,
   in each case against, under or affecting Borrower, this Agreement, the other Loan Documents,
   the Property, or any other security given for the Loan or the Property; (vii) enforcing any
   obligations of or collecting any payments due from Borrower under this Agreement, the other
   Loan Documents or with respect to the Property (including any fees and expenses incurred by or
   payable to Servicer or a trustee in connection with the transfer of the Loan to a special servicer
   upon Servicer’s anticipation of a Default or Event of Default, liquidation fees, workout fees,
   special servicing fees, operating advisor fees or any other similar fees and interest payable on
   advances made by Servicer with respect to delinquent debt service payments or expenses of
   curing any of Borrower’s defaults under the Loan Documents), or in connection with any
   refinancing or restructuring of the credit arrangements provided under this Agreement in the
   nature of a work out or of any insolvency or bankruptcy proceedings; and (viii) procuring
   Policies pursuant to Section 8.1. Any cost and expenses due and payable to Lender may be paid
   from any amounts in the Collection Account or the Cash Management Account. This Section
   20.12 shall not apply with respect to Taxes other than any Taxes that represent losses, claims,
   damages, etc. arising from any non-Tax claim.

                   (b)     Borrower will protect, indemnify and save harmless Lender and all of its
   officers, directors, stockholders, members, partners, employees, agents, successors and assigns
   (collectively, the “Indemnified Parties”) from and against all actual liabilities, obligations,
   claims, damages (but excluding consequential, punitive and special damages other than those
   payable to third parties), penalties, causes of action, actual out-of-pocket costs and expenses
   (including all reasonable attorneys’ fees and expenses actually incurred) imposed upon or
   incurred by or asserted against the Indemnified Parties or the Property or any part of its interest
   therein, by reason of the occurrence or existence of any of the following (to the extent Proceeds
   payable on account of the following shall be inadequate): (A) ownership of Borrower’s interest
   in the Property, or any interest therein, or receipt of any Rents, Operating Income or other sum
   therefrom, (B) any accident, injury to or death of any persons or loss of or damage to property
   occurring on or about the Property, (C) any design, construction, operation, repair, maintenance,
   use, non-use or condition of the Property, including claims or penalties arising from violation of
   any Legal Requirement or Insurance Requirement, as well as any claim based on any patent or
   latent defect, whether or not discoverable by Lender, any claim the insurance as to which is
   inadequate, and any Environmental Claim, (D) any Default or Event of Default under this
   Agreement or any of the other Loan Documents, including any breach by Borrower of its
   obligations under, or any misrepresentation by Borrower contained in, this Agreement or the
   other Loan Documents, (E) any failure on the part of Borrower to perform or comply with any
   of the terms of any Lease within the applicable notice or grace periods, (F) any performance of
   any labor or services or the furnishing of any materials or other property in respect of the
   Property or any part thereof, (G) any negligence or tortious act or omission on the part of
   Borrower or any of its agents, contractors, servants, employees, sublessees, licensees or invitees,

                                                    188
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 198 of
                                      322


   (H) any contest referred to in Section 9.3 hereof, (I) any obligation or undertaking relating to the
   performance or discharge of any of the terms, covenants and conditions of the landlord contained
   in the Leases, (J) the use or intended use of the proceeds of the Loan, (K) the presence at, in or
   under the Property or the Improvements of any Hazardous Materials in violation of any
   Environmental Law or (L) any amounts due to the Ground Lessor, Master Tenant, U.S. Bank,
   CDE, the EB-5 Lender or Octagon and/or any claims, proceedings or actions brought by any
   such Person (collectively, the “Indemnified Liabilities”); provided, however, that Borrower
   shall not have any obligation to an Indemnified Party hereunder to the extent that such
   Indemnified Liabilities (i) arise from the willful misconduct or gross negligence of the
   Indemnified Parties, (ii) arise from failure by Lender to lend any Advance when required to in
   accordance with the terms hereof or (iii) arise after transfer of title to the Property through
   foreclosure or deed in lieu of foreclosure. Any amounts the Indemnified Parties are legally
   entitled to receive under this Section 20.12 which are not paid within fifteen (15) Business Days
   after written demand therefor (the “Indemnification Date”) by the Indemnified Parties or
   Lender, setting forth in reasonable detail the amount of such demand and the basis therefor, shall
   bear interest at the Default Rate if not paid within such fifteen (15) Business Day period, and
   shall, together with such interest, be part of the Debt secured by the Mortgage. In case any
   action, suit or proceeding is brought against the Indemnified Parties by reason of any such
   occurrence, Borrower shall at Borrower’s expense resist and defend such action, suit or
   proceeding or will cause the same to be resisted and defended by counsel at Borrower’s
   reasonable expense for the insurer of the liability or by counsel designated by Borrower (unless
   reasonably disapproved by Lender promptly after Lender has been notified of such counsel);
   provided, however, that nothing herein shall compromise the right of Lender (or any Indemnified
   Party) to appoint its own counsel at Borrower’s expense for its defense with respect to any action
   which in its reasonable opinion presents a conflict or potential conflict between Lender and
   Borrower that would make such separate representation advisable; provided, further, that if
   Lender shall have appointed separate counsel pursuant to the foregoing, Borrower shall not be
   responsible for the expense of additional separate counsel of any Indemnified Party unless there
   is an actual conflict of interest between such Indemnified Party, on the one hand, and Lender, on
   the other hand. As long as Borrower is resisting and defending such action, suit or proceeding as
   provided above in a prudent and commercially reasonable manner, Lender and the Indemnified
   Parties shall not be entitled to settle such action, suit or proceeding without Borrower’s consent
   which shall not be unreasonably withheld, conditioned or delayed, and claim the benefit of this
   Section with respect to such action, suit or proceeding; provided, however, that if Borrower is
   not diligently defending such action, suit or proceeding in a prudent and commercially
   reasonable manner as provided above, and Lender (or such Indemnified Party) has provided
   Borrower with thirty (30) days’ prior written notice, or shorter period if mandated by the
   requirements of applicable law, and opportunity to correct such determination, Lender or such
   Indemnified Party may settle such action, suit or proceeding and claim the benefit of this Section
   20.12 with respect to settlement of such action, suit or proceeding without Borrower’s consent.
   Any Indemnified Party will give Borrower prompt notice after such Indemnified Party obtains
   actual knowledge of any potential claim by such Indemnified Party for indemnification
   hereunder. No Indemnified Party shall settle or compromise any action, proceeding or claim as
   to which it is indemnified hereunder without notice to Borrower.




                                                    189
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 199 of
                                      322


                          20.13     Exhibits and Schedules Incorporated.           The exhibits and
                   schedules annexed hereto are hereby incorporated herein as a part of this Agreement
                   with the same effect as if set forth in the body hereof.

                           20.14      Offsets, Counterclaims and Defenses. Any assignee of Lender’s
                   interest in and to this Agreement, the Note and the other Loan Documents shall take
                   the same free and clear of all offsets, counterclaims or defenses which are unrelated
                   to such documents which Borrower may otherwise have against any assignor of such
                   documents, and no such unrelated counterclaim or defense shall be interposed or
                   asserted by Borrower or in any action or proceeding brought by any such assignee
                   upon such documents and any such right to interpose or assert any such unrelated
                   offset, counterclaim or defense in any such action or proceeding is hereby expressly
                   waived by Borrower.

                            20.15     Liability of Assignees of Lender. No assignee of Lender shall
                   have any personal liability, directly or indirectly, under or in connection with this
                   Agreement or any other Loan Document or any amendment or amendments hereto
                   made at any time or times, heretofore or hereafter, any different than the liability of
                   Lender hereunder. In addition, no permitted assignee shall have at any time or times
                   hereafter any personal liability, directly or indirectly, under or in connection with or
                   secured by any agreement, lease, instrument, encumbrance, claim or right affecting
                   or relating to the Property or to which the Property is now or hereafter subject any
                   different than the liability of Lender hereunder. The limitation of liability provided
                   in this Section 20.15 is (a) in addition to, and not in limitation of, any limitation of
                   liability applicable to the permitted assignee provided by law or by any other
                   contract, agreement or instrument, and (b) shall not apply to any assignee’s gross
                   negligence or willful misconduct.

                          20.16      No    Joint   Venture     or   Partnership;     No    Third    Party
                   Beneficiaries.

                   (a)    Borrower and Lender intend that the relationships created hereunder and
   under the other Loan Documents be solely that of borrower and lender. Nothing herein or
   therein is intended to create a joint venture, partnership, tenancy in common, or joint tenancy
   relationship between Borrower and Lender nor to grant Lender any interest in the Property, other
   than that of mortgagee, beneficiary or lender.

                  (b)     This Agreement and the other Loan Documents are solely for the benefit
   of Borrower and Lender and nothing contained in this Agreement or the other Loan Documents
   shall be deemed to confer upon anyone other than Lender or Borrower any right to insist upon or
   to enforce the performance or observance of any of the obligations contained herein or therein.
   All conditions to the obligations of Lender to make the Loan hereunder are imposed solely and
   exclusively for the benefit of Lender and no other Person shall have standing to require
   satisfaction of such conditions in accordance with their terms or be entitled to assume that
   Lender will refuse to make the Loan in the absence of strict compliance with any or all thereof
   and no other Person shall under any circumstances be deemed to be a beneficiary of such



                                                        190
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 200 of
                                      322


   conditions, any or all of which may be freely waived in whole or in part by Lender if, in
   Lender’s sole discretion, Lender deems it advisable or desirable to do so.

                           20.17      Publicity. All news releases, publicity or advertising by Borrower
                   or their Affiliates through any media intended to reach the general public which
                   refers to the Loan Documents or the financing evidenced all or in part by the Loan
                   Documents, to Lender, or any of its Affiliates shall be subject to the prior written
                   approval of Lender, such approval not to be unreasonably withheld, conditioned or
                   delayed.

                           20.18    Waiver of Marshaling of Assets. To the fullest extent permitted
                   by law, Borrower, for itself and its successors and assigns, waives all rights to a
                   marshaling of the assets of Borrower, Borrower’s members and others with interests
                   in Borrower and of the Property, and agrees not to assert any right under any laws
                   pertaining to the marshaling of assets, the sale in inverse order of alienation,
                   homestead exemption, the administration of estates of decedents, or any other
                   matters whatsoever to defeat, reduce or affect the right of Lender under the Loan
                   Documents to a sale of the Property for the collection of all or any portion of the
                   Debt without any prior or different resort for collection or of the right of Lender to
                   the payment of the Debt out of the net proceeds of the Property in preference to
                   every other claimant whatsoever.

                           20.19      Waiver of Counterclaim and other Actions. Borrower hereby
                   expressly and unconditionally waives, in connection with any suit, action or
                   proceeding brought by Lender on this Agreement, the Note, the Mortgage or any
                   other Loan Document, any and every right it may have to (i) interpose any
                   counterclaim therein (other than a counterclaim which can only be asserted in the
                   suit, action or proceeding brought by Lender on this Agreement, the Note, the
                   Mortgage or any other Loan Document and cannot be maintained in a separate
                   action) and (ii) have any such suit, action or proceeding consolidated with any other
                   or separate suit, action or proceeding.

                           20.20     Conflict; Construction of Documents; Reliance. In the event of
                   any conflict between the provisions of this Agreement and any of the other Loan
                   Documents, the provisions of this Agreement shall control. The parties hereto
                   acknowledge that they were represented by competent counsel in connection with
                   the negotiation, drafting and execution of the Loan Documents and that such Loan
                   Documents shall not be subject to the principle of construing their meaning against
                   the party which drafted same. Borrower acknowledges that, with respect to the
                   Loan, Borrower shall rely solely on its own judgment and advisors in entering into
                   the Loan without relying in any manner on any statements, representations or
                   recommendations of Lender or any parent, subsidiary or Affiliate of Lender. Lender
                   shall not be subject to any limitation whatsoever in the exercise of any rights or
                   remedies available to it under any of the Loan Documents or any other agreements
                   or instruments which govern the Loan by virtue of the ownership by it or any parent,
                   subsidiary or Affiliate of Lender of any equity interest any of them may acquire in
                   Borrower, and Borrower hereby irrevocably waives the right to raise any defense or

                                                       191
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 201 of
                                      322


                   take any action on the basis of the foregoing with respect to Lender’s exercise of any
                   such rights or remedies. Borrower acknowledges that Lender engage in the business
                   of real estate financings and other real estate transactions and investments which
                   may be viewed as adverse to or competitive with the business of Borrower or their
                   Affiliates.

                           20.21     Brokers and Financial Advisors. Borrower and Lender each
                   hereby represents that it has dealt with no financial advisors, brokers, underwriters,
                   placement agents, agents or finders in connection with the transactions contemplated
                   by this Agreement, other than Broker. Borrower agrees to pay Broker on the date
                   hereof all fees, commissions and expenses due Broker pursuant to a separate
                   agreement between Borrower and Broker. Borrower and Lender hereby agree to
                   indemnify each other, defend and hold each other harmless from and against any and
                   all claims, liabilities, costs and expenses of any kind (including each other’s
                   reasonable attorneys’ fees and expenses) in any way relating to or arising from a
                   claim by any Person that such Person acted on behalf of such party in connection
                   with the transactions contemplated herein. The provisions of this Section 20.21 shall
                   survive the expiration and termination of this Agreement and the payment of the
                   Debt.

                           20.22      Prior Agreements.       This Agreement and the other Loan
                   Documents contain the entire agreement of the parties hereto with respect to the
                   Loan and the transactions contemplated hereby, and all prior agreements among or
                   between such parties, whether oral or written, are superseded by the terms of this
                   Agreement and the other Loan Documents and unless specifically set forth in a
                   writing contemporaneous herewith the terms, conditions and provisions of any and
                   all such prior agreements do not survive execution of this Agreement.

                           20.23     Counterparts. This Agreement may be executed in multiple
                   counterparts, each of which shall constitute an original, but all of which shall
                   constitute one document.

                           20.24     Limitation of Liability. No claim may be made by Borrower or
                   any other Person against Lender or its affiliates, directors, officers, employees,
                   attorneys or agents for any consequential or punitive damages in respect of any
                   claim for breach of contract or any other theory of liability arising out of or related to
                   the transactions contemplated by this Agreement or by the other Loan Documents, or
                   any act, omission or event occurring in connection therewith; and Borrower hereby
                   waives, releases and agrees not to sue upon any claim for any such damages,
                   whether or not accrued and whether or not known or suspected to exist in its favor.

                          20.25     Joint and Several Liability; Right of Contribution. If more than
                   one Person has executed this Agreement as a “Borrower” the representations,
                   covenants, warranties and obligations of all such Persons hereunder shall be joint
                   and several. Each entity that constitutes a Borrower (for purposes of this Section
                   20.25 only, each a “Borrower” and collectively, “Borrowers”) acknowledges and
                   agrees that it shall be jointly and severally liable for the Loan and all other


                                                         192
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 202 of
                                      322


                   Obligations arising under this Agreement and/or any of the other Loan Documents.
                   In addition, each Borrower acknowledge and agrees that each Borrower has certain
                   obligations arising under this Agreement and/or the other Loan Documents and in
                   furtherance thereof, each Borrower acknowledges and agrees as follows:

                  (a)      For the purpose of implementing the joint borrower provisions of the Loan
   Documents, each Borrower hereby irrevocably appoints each other Borrower as its agent and
   attorney-in-fact for all purposes of the Loan Documents, including the giving and receiving of
   notices and other communications.

                (b)     To induce Lender to make the Loan, and in consideration thereof, each
   Borrower hereby agrees to indemnify Lender pursuant to the terms of Section 20.12 hereof.

                  (c)     Each Borrower acknowledges that the liens and security interests created
   or granted herein and by the other Loan Documents will secure the Obligations of all Borrowers
   under the Loan Documents and, in full recognition of that fact, each Borrower consents and
   agrees that Lender may, at any time and from time to time, without notice or demand, and
   without affecting the enforceability or security hereof or of any other Loan Document:

                                      (i)   agree with any Borrower to supplement, modify, amend,
                  extend, renew, accelerate, or otherwise change the time for payment or the terms of
                  the Obligations or any part thereof, including any increase or decrease of the rate(s)
                  of interest thereon;

                                      (ii)   agree with any Borrower to supplement, modify, amend or
                  waive, or enter into or give any agreement, approval or consent with respect to, the
                  Obligations or any part thereof or any of the Loan Documents or any additional
                  security or guaranties, or any condition, covenant, default, remedy, right,
                  representation or term thereof or thereunder;

                                    (iii) accept new or additional instruments, documents or
                  agreements in exchange for or relative to any of the Loan Documents or the
                  Obligations or any part thereof;

                                    (iv)    accept partial payments on the Obligations;

                                    (v)     receive and hold additional security or guaranties for the
                  Obligations or any part thereof;

                                      (vi)   release, reconvey, terminate, waive, abandon, subordinate,
                  exchange, substitute, transfer and enforce any security for or guaranties of the
                  Obligations, and apply any security and direct the order or manner of sale thereof as
                  Lender, in its sole and absolute discretion, may determine;

                                      (vii) release any Person or any guarantor from any personal
                  liability with respect to the Obligations or any part thereof; or



                                                       193
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 203 of
                                      322


                                       (viii) settle, release on terms satisfactory to Lender or by
                  operation of applicable laws or otherwise liquidate or enforce any Obligations and
                  any security therefor or guaranty thereof in any manner, consent to the transfer of any
                  such security and bid and purchase at any sale; and consent to the merger, change or
                  any other restructuring or termination of the corporate existence of any Borrower, or
                  any other Person, and correspondingly restructure the obligations of such Borrower,
                  or other Person, and any such merger, change, restructuring or termination shall not
                  affect the liability of any Borrower or the continuing existence of any lien or security
                  interest hereunder, or under any other Loan Document to which any Borrower is a
                  party, or the enforceability hereof or thereof with respect to all or any part of the
                  Obligations.

                   (d)     Upon the occurrence of and during the continuance of any Event of
   Default, Lender may enforce this Agreement and the other Loan Documents independently as to
   each Borrower and independently of any other remedy or security Lender at any time may have
   or hold in connection with the Obligations, and in collecting on the Loan it shall not be necessary
   for Lender to marshal assets in favor of any Borrower, or any other Person or to proceed upon or
   against and/or exhaust any other security or remedy before proceeding to enforce this Agreement
   and the other Loan Documents. Each Borrower expressly waives any right to require Lender, in
   connection with Lender’s efforts to obtain repayment of the Loan and other Obligations, to
   marshal assets in favor of any Borrower or any other Person or to proceed against any other
   Person or any collateral provided by any other Person, and agrees that Lender may proceed
   against any Persons and/or collateral in such order as it shall determine in its sole and absolute
   discretion in connection with Lender’s efforts to obtain repayment of the Loan and other
   Obligations. Lender may file a separate action or actions against each Borrower to enforce the
   Obligations, whether action is brought or prosecuted with respect to any other security or against
   any other Person, or whether any other Person is joined in any such action or actions. Each
   Borrower agrees that Lender, each Borrower and/or any other Person may deal with each other in
   connection with the Obligations or otherwise, or alter any contracts or agreements now or
   hereafter existing among any of them, in any manner whatsoever, all without in any way altering
   or affecting the security of this Agreement or the other Loan Documents. The rights of Lender
   hereunder and under the other Loan Documents shall be reinstated and revived, and the
   enforceability of this Agreement and the other Loan Documents shall continue, with respect to
   any amount at any time paid on account of the Obligations, which thereafter shall be required to
   be restored or returned by Lender as a result of the bankruptcy, insolvency or reorganization of
   any Borrower or any other Person, or otherwise, all as though such amount had not been paid.
   The enforceability of this Agreement and the other Loan Documents at all times shall remain
   effective even though any or all Obligations, or any other security or guaranty therefor, may be
   or hereafter may become invalid or otherwise unenforceable as against any Borrower or any
   other Person and whether or not any Borrower or any other Person shall have any personal
   liability with respect thereto. Each Borrower expressly waives any and all defenses to the
   enforcement of its Obligations under the Loan Documents now or hereafter arising or asserted by
   reason of (i) any disability or other defense of any Borrower or any other Person with respect to
   the Obligations, (ii) the unenforceability or invalidity of any security or guaranty for the
   Obligations or the lack of perfection or continuing perfection or failure of priority of any security
   for the Obligations, (iii) the cessation for any cause whatsoever of the liability of any Borrower
   or any other Person (other than by reason of the full and final payment and performance of all

                                                        194
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 204 of
                                      322


   Obligations), (iv) any failure of Lender to marshal assets in favor of any of the Borrowers or any
   other Person, (v) any failure of Lender to give notice of sale or other disposition of any collateral
   for the Obligations to any Borrower or to any other Person or any defect in any notice that may
   be given in connection with any such sale or disposition, (vi) any failure of Lender to comply in
   any non-material respect with applicable laws in connection with the sale or other disposition of
   any collateral or other security for any Obligation, (vii) any act or omission of Lender or others
   that directly or indirectly results in or aids the discharge or release of any Borrower or of any
   other Person or of any of the Obligations or any other security or guaranty therefor by operation
   of law or otherwise, (viii) any law that provides that the obligation of a surety or guarantor must
   neither be larger in amount nor in other respects more burdensome than that of the principal or
   which reduces a surety’s or guarantor’s obligation in proportion to the principal obligation, (ix)
   any failure of Lender to file or enforce a claim in any bankruptcy or similar proceeding with
   respect to any Person, (x) the election by Lender, in any bankruptcy or similar proceeding of any
   Person, of the application or non-application of Section 1111(b)(2) of the Bankruptcy Code, (xi)
   any extension of credit or the grant of any lien under Section 364 of the Bankruptcy Code except
   to the extent otherwise provided in this Agreement, (xii) any use of cash collateral under Section
   363 of the Bankruptcy Code, (xiii) any agreement or stipulation with respect to the provision of
   adequate protection in any bankruptcy or similar proceeding of any Person, (xiv) the avoidance
   of any lien or security interest in favor of Lender securing the Obligations for any reason, or (xv)
   any bankruptcy or similar proceeding commenced by or against any Person, including any
   discharge of, or bar or stay against collecting, all or any of the Obligations (or any interest
   thereon) in or as a result of any such proceeding.

                    (e)   Borrowers represent and warrant to Lender that they have established
   adequate means of obtaining from each other, on a continuing basis, financial and other
   information pertaining to their respective businesses, operations and condition (financial and
   otherwise) and their respective properties, and each now is and hereafter will be completely
   familiar with the businesses, operations and condition (financial and otherwise) of the other and
   their respective properties. Each Borrower hereby expressly waives and relinquishes any duty on
   the part of Lender to disclose to such Borrower any matter, fact or thing related to the businesses,
   operations or condition (financial or otherwise) of the other Borrowers or the other Borrowers’
   properties, whether now known or hereafter known by Lender during the life of this Agreement.
   With respect to any of the Obligations, Lender need not inquire into the powers of any Borrower
   or the officers, employees or other Persons acting or purporting to act on such Borrower’s behalf.

              (f)  EACH BORROWER WARRANTS AND AGREES THAT EACH OF
   THE WAIVERS AND CONSENTS SET FORTH HEREIN IS MADE WITH FULL
   KNOWLEDGE OF ITS SIGNIFICANCE AND CONSEQUENCES, WITH THE
   UNDERSTANDING THAT EVENTS GIVING RISE TO ANY DEFENSE WAIVED MAY
   DIMINISH, DESTROY OR OTHERWISE ADVERSELY AFFECT RIGHTS THAT EACH
   OTHERWISE MAY HAVE AGAINST THE OTHER, AGAINST LENDER OR OTHERS, OR
   AGAINST ANY COLLATERAL. IF ANY OF THE WAIVERS OR CONSENTS HEREIN IS
   DETERMINED TO BE CONTRARY TO ANY APPLICABLE LAW OR PUBLIC POLICY,
   SUCH WAIVERS AND CONSENTS SHALL BE EFFECTIVE TO THE MAXIMUM
   EXTENT PERMITTED BY LAW.



                                                     195
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 205 of
                                      322


                   (g)    Right of Contribution. In order to provide for just and equitable
   contribution among Borrowers, in connection with the execution of the Loan Documents, the
   Borrowers have agreed that if any Borrower satisfies some or all of the Obligations (a “Funding
   Borrower”), the Funding Borrower shall be entitled to contribution from the other Borrower(s)
   that have positive Maximum Net Worth for all payments made by the Funding Borrower in
   satisfying the Obligations, so that each Borrower that remains obligated under the Loan
   Documents at the time that a Funding Borrower makes such payment (a “Remaining
   Borrower”) and has a positive Maximum Net Worth shall bear a portion of such payment equal
   to the percentage that such Remaining Borrower’s Maximum Net Worth bears to the aggregate
   Maximum Net Worth of all Remaining Borrowers that have positive Maximum Net Worth. As
   used herein, “Net Worth” means, with respect to any Borrower, the amount, as of the respective
   date of calculation, by which the sum of such Person’s assets (including subrogation, indemnity,
   contribution, reimbursement and similar rights that such Borrower may have), determined on the
   basis of a “fair valuation” or their “fair saleable value” (whichever is the applicable test under
   Section 548 and other relevant provisions of the Bankruptcy Code and the relevant state
   fraudulent conveyance or transfer laws), is greater than the amount that will be required to pay
   all of such Borrower’s debts, in each case matured or unmatured, contingent or otherwise, as of
   the date of calculation, but excluding liabilities arising under the Loan Documents and
   excluding, to the maximum extent permitted by applicable Legal Requirements with the
   objective of avoiding rendering such Borrower insolvent, liabilities subordinated to the
   Obligations arising out of loans or advances made to such Borrower by any other Person.
   “Maximum Net Worth” means, with respect to any Borrower, the greatest of the Net Worth of
   such Borrower calculated as of the following dates: (A) the date on which such Person becomes
   a Borrower, and (B) the date on which such Borrower expressly reaffirms its obligations under
   the Loan Documents. The meaning of the terms “fair valuation” and “fair saleable value” and
   the calculation of assets and liabilities shall be determined and made in accordance with the
   relevant provisions of the Bankruptcy Code and applicable state fraudulent conveyance or
   transfer laws.

                           20.26     Compliance; Investigation. If Lender becomes aware of any
                   allegations, suspicions, or evidence of conduct that would raise questions concerning
                   Borrower’s or Guarantor’s compliance with this Agreement or any of the Anti-
                   Corruption Laws or Global Trade Laws, then Lender is entitled to investigate such
                   allegations, in which event Borrower and Guarantor shall fully cooperate in a timely
                   manner, and cause its Affiliates to cooperate fully in a timely manner, with such
                   investigation by Lender or any third party appointed by Lender to perform such
                   investigation.

                           20.27      Exculpation of Lender. Lender neither undertakes nor assumes
                   any responsibility or duty to Borrower or any other party to select, review, inspect,
                   examine, supervise, pass judgment upon or inform Borrower or any third party of (a)
                   the existence, quality, adequacy or suitability of appraisals of any Property or any
                   other collateral, (b) any environmental report, or (c) any other matters or items,
                   including, but not limited to, engineering, soils and seismic reports which are
                   contemplated in the Loan Documents. Any such selection, review, inspection,
                   examination and the like, and any other due diligence conducted by Lender, is solely
                   for the purpose of protecting Lender’s rights under the Loan Documents, and shall

                                                       196
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 206 of
                                      322


                   not render Lender liable to Borrower or any third party for the existence, sufficiency,
                   accuracy, completeness or legality thereof.

                           20.28    Time is of the Essence. Time is of the essence of each provision
                   of this Agreement and the other Loan Documents.

                           20.29     Successor Laws. Any reference in this Agreement to any statute
                   or regulation shall be deemed to include any successor statute or regulation.

                             20.30   No Fiduciary Duty.

                                      (i)     Borrower acknowledges that, in connection with this
                  Agreement, the other Loan Documents and the transactions contemplated and/or
                  financed by the Loan Documents (the “Transaction”), Lender has relied upon and
                  assumed the accuracy and completeness of all of the financial, legal, regulatory,
                  accounting, tax and other information provided to, discussed with or reviewed by
                  Lender for such purposes, and Lender does not assume any liability therefor or
                  responsibility for the accuracy, completeness or independent verification thereof.
                  Lender, its affiliates and their respective equity holders and employees (for purposes
                  of this Section, the “Lending Parties”) have no obligation to conduct any
                  independent evaluation or appraisal of the assets or liabilities (including any
                  contingent, derivative or off-balance sheet assets and liabilities) of Guarantor,
                  Borrower or any other Person or any of their respective affiliates or to advise or opine
                  on any related solvency or viability issues.

                                      (ii)    It is understood and agreed that (i) the Lending Parties shall
                  act under this Agreement and the other Loan Documents as an independent
                  contractor, (ii) the Transaction is an arms’-length commercial transactions between
                  the Lending Parties, on the one hand, and Borrower, on the other, (iii) each Lending
                  Party is acting solely as principal and not as the agent or fiduciary of Borrower,
                  Guarantor or their respective affiliates, stockholders, employees or creditors or any
                  other Person and (iv) nothing in this Agreement, the other Loan Documents, the
                  Transaction or otherwise shall be deemed to create (A) a fiduciary duty (or other
                  implied duty) on the part of any Lending Party to Guarantor, Borrower, any of their
                  respective affiliates, stockholders, employees or creditors, or any other Person or (B)
                  a fiduciary or agency relationship between Guarantor, Borrower or any of their
                  respective affiliates, stockholders, employees or creditors, on the one hand, and the
                  Lending Parties, on the other. Borrower agrees that neither it nor Guarantor nor any
                  of their respective affiliates shall make, and hereby waives, any claim against the
                  Lending Parties based on an assertion that any Lending Party has rendered advisory
                  services of any nature or respect, or owes a fiduciary or similar duty to Borrower,
                  Guarantor or their respective affiliates, stockholders, employees or creditors. Nothing
                  in this Agreement or the other Loan Documents is intended to confer upon any other
                  Person (including affiliates, stockholders, employees or creditors of Borrower and
                  Guarantor) any rights or remedies by reason of any fiduciary or similar duty.




                                                         197
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 207 of
                                      322


                                     (iii) Borrower acknowledges that it has been advised that the
                  Lending Parties are engaged, either directly or through affiliates in various activities,
                  including securities trading, investment banking and financial advisory, investment
                  management, principal investment, hedging, financing and brokerage activities and
                  financial planning and benefits counseling for both companies and individuals. In the
                  ordinary course of these activities, the Lending Parties may make or hold a broad
                  array of investments and actively trade debt and equity securities (or related
                  derivative securities) and/or financial instruments (including loans) for their own
                  account and for the accounts of their customers and may at any time hold long and
                  short positions in such securities and/or instruments. Such investment and other
                  activities may involve securities and instruments of affiliates of Borrower, including
                  Guarantor, as well as of other Persons that may (i) be involved in transactions arising
                  from or relating to the Transaction, (ii) be customers or competitors of Borrower,
                  Guarantor and/or their respective affiliates, or (iii) have other relationships with
                  Borrower, Guarantor and/or their respective affiliates. In addition, the Lending Parties
                  may provide investment banking, underwriting and financial advisory services to
                  such other Persons. The Lending Parties may also co-invest with, make direct
                  investments in, and invest or co-invest client monies in or with funds or other
                  investment vehicles managed by other parties, and such funds or other investment
                  vehicles may trade or make investments in securities of affiliates of Borrower,
                  including Guarantor, or such other Persons. The Transaction may have a direct or
                  indirect impact on the investments, securities or instruments referred to in this
                  paragraph. Although the Lending Parties in the course of such other activities and
                  relationships may acquire information about the Transaction or other Persons that
                  may be the subject of the Transaction, the Lending Parties shall have no obligation to
                  disclose such information, or the fact that the Lending Parties are in possession of
                  such information, to Borrower, Guarantor or any of their respective affiliates or to use
                  such information on behalf of Borrower, Guarantor or any of their respective
                  affiliates.

                                      (iv)   Borrower acknowledges and agrees that Borrower has
                  consulted its own legal and financial advisors to the extent it deemed appropriate and
                  that it is responsible for making its own independent judgment with respect to this
                  Agreement, the other Loan Documents, the Transaction and the process leading
                  thereto.

                           20.31     Representation by Lender. Lender represents and warrants that
                   Lender has and will have sufficient available capital in order to make each Loan
                   Advance hereunder to the extent Borrower fully complies with the requirements
                   herein for each such Loan Advance.

                           20.32      CCG Fee Reserve Account and Loan Disbursement Account.
                   Notwithstanding anything to the contrary contained herein or any of the other Loan
                   Documents, Lender acknowledges that funds of Borrower exist in the CCG Fee
                   Reserve Account and the Loan Disbursement (as such terms are defined in the CDE
                   Loan Documents) and that the existence of such accounts shall not result in a
                   violation of this Agreement or any of the other Loan Documents.

                                                        198
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 208 of
                                      322


             [NO FURTHER TEXT ON THIS PAGE; SIGNATURE PAGES FOLLOW]




                                         199
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 209 of
                                      322
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 210 of
                                      322
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 211 of
                                      322



                                          EXHIBIT A-1

                                  FEE LAND LEGAL DESCRIPTION



   LOT 4 AND THE EAST 35 FEET OF LOT 5 (A/K/A LOT 5, LESS NW 15’), IN BLOCK “D”,
   OF AMENDED PLAT OF OCEAN FRONT PROPERTY OF THE MIAMI BEACH
   IMPROVEMENT COMPANY, AS RECORDED IN PLAT BOOK 5, PAGE 7, OF THE
   PUBLIC RECORDS OF MIAMI-DADE COUNTY, FLORIDA.




                                          Exhibit A-1-1
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 212 of
                                      322


                                             EXHIBIT A-2

                                  LEASEHOLD LAND LEGAL DESCRIPTION



   THE NORTH ½ OF LOTS 1, 2 AND 3, BLOCK “D” OF “AMENDED PLAT OF THE OCEAN
   FRONT PROPERTY OF THE MIAMI BEACH IMPROVEMENT COMPANY” ACCORDING
   TO THE PLAT THEREOF, AS RECORDED IN PLAT BOOK 5, PAGE 7 OF THE PUBLIC
   RECORDS OF MIAMI-DADE COUNTY, FLORIDA.




                                             Exhibit A-2-1
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 213 of
                                      322


                                                EXHIBIT B

                                  FORM OF ASSIGNMENT AND ACCEPTANCE

           Reference is made to that certain Loan Agreement (as the same may be amended,
   restated, extended, renewed, supplemented or otherwise modified from time to time, the “Loan
   Agreement”), by and among Santa Barbara 230, LLC, a Delaware limited liability company
   and Greystone Tenant, LLC, a Delaware limited liability company (each individually or
   collectively, as the context may require, jointly and severally, “Borrower”), and 1920 Collins
   Ave ML Funding LLC, a Delaware limited liability company (together with its successors and
   assigns, “Lender”). Capitalized terms used herein that are not specifically defined herein shall
   have the meanings ascribed thereto in the Loan Agreement.

            Each “Assignor” referred to on Schedule 1 hereto (each, an “Assignor”) and each
   “Assignee” referred to on Schedule 1 hereto (each, an “Assignee”) agrees severally with respect
   to all information relating to it and its assignment hereunder and on Schedule 1 hereto as follows:

   1.        Such Assignor hereby sells and assigns, without recourse except as to the representations
             and warranties made by it herein, to such Assignee, and such Assignee hereby purchases
             and assumes from such Assignor, an interest in and to such Assignor’s rights and
             obligations under the Loan Agreement as of the date hereof equal to the percentage
             interest specified on Schedule 1 hereto of all outstanding rights and obligations under the
             Loan. After giving effect to such sale and assignment, such Assignee’s Commitments
             and the amount of the Advances owing to such Assignee will be as set forth on Schedule
             1 hereto.

   2.        Such Assignor: (A) represents and warrants that its name set forth on Schedule 1 hereto is
             its legal name, that it is the legal and beneficial owner of the interest or interests being
             assigned by it hereunder and that such interest or interests are free and clear of any
             adverse claim; (B) makes no representation or warranty and assumes no responsibility
             with respect to any statements, warranties or representations made in or in connection
             with any of the Loan Documents or the execution, legality, validity, enforceability,
             genuineness, sufficiency or value of, or the perfection or priority of any lien or security
             interest created or purported to be created under or in connection with, any of the Loan
             Documents or any other instrument or document furnished pursuant thereto; (C) makes
             no representation or warranty and assumes no responsibility with respect to the financial
             condition of either Borrower or any Guarantor or the performance or observance by
             either Borrower or any Guarantor of any of their respective obligations under the Loan
             Documents or any other instrument or document furnished pursuant thereto; and (D)
             attaches the Note or notes held by such Assignor and requests that Lender exchange such
             Note or notes for a new Note or notes payable to the order of such Assignee in an amount
             equal to the Commitments assumed by such Assignee pursuant hereto or new notes
             payable to the order of such Assignee in an amount equal to the Commitments assumed
             by such Assignee pursuant hereto and such Assignor in an amount equal to the
             Commitments retained by such Assignor under the Loan Agreement, respectively, as
             specified on Schedule 1 hereto.



                                                 Exhibit B-1
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 214 of
                                      322


   3.        Such Assignee: (A) confirms that it has received a copy of the Loan Documents and such
             other documents and information as it has deemed appropriate to make its own credit
             analysis and decision to enter into this Assignment and Acceptance; (B) agrees that it
             will, independently and without reliance upon Lender, any Assignor or any other Lender
             and based on such documents and information as it shall deem appropriate at the time,
             continue to make its own credit decisions in taking or not taking action under the Loan
             Documents; (C) represents and warrants that its name set forth on Schedule 1 hereto is its
             legal name; (D) agrees that it will perform in accordance with their terms all of the
             obligations that by the terms of the Loan Agreement are required to be performed by it as
             a Lender; and (E) attaches any U.S. Internal Revenue Service forms required under the
             Loan Agreement.

   4.        Following the execution of this Assignment and Acceptance, it will be delivered to
             Lender for acceptance and recording by Lender. The effective date for this Assignment
             and Acceptance (the “Effective Date”) shall be the date of acceptance hereof by Lender,
             unless otherwise specified on Schedule 1 hereto.

   5.        Upon such acceptance and recording by Lender, from and after the Effective Date, (A)
             such Assignee shall be a party to the Loan Agreement and, to the extent provided in this
             Assignment and Acceptance, have the rights and obligations of Assignor thereunder first
             occurring from and after the Effective Date and be deemed to have assumed such rights
             and obligations, and (B) such Assignor shall, to the extent provided in this Assignment
             and Acceptance, relinquish its rights and be released from its obligations under the Loan
             Agreement first occurring from and after the Effective Date (other than its rights and
             obligations under the Loan Documents that are specified under the terms of such Loan
             Documents to survive the payment in full of the Obligations under the Loan Documents
             to the extent any claim thereunder relates to an event arising prior to the Effective Date of
             this Assignment and Acceptance), and if this Assignment and Acceptance covers all of
             the remaining portion of the rights and obligations of such Assignor under the Loan
             Agreement, such Assignor shall cease to be a party thereto.

   6.        Upon such acceptance and recording by Lender, from and after the Effective Date,
             Lender shall make all payments under the Loan Agreement and the Note or notes in
             respect of the interest assigned hereby (including, without limitation, all payments of
             principal, interest and commitment fees with respect thereto) to such Assignee. Such
             Assignor and such Assignee shall make all appropriate adjustments in payments under
             the Loan Agreement and the Note or notes for periods prior to the Effective Date directly
             between themselves.

   7.        This Assignment and Acceptance shall be governed by, and construed in accordance
             with, the laws of the State of New York.

   8.        This Assignment and Acceptance may be executed in any number of counterparts and by
             different parties hereto in separate counterparts, each of which when so executed shall be
             deemed to be an original and all of which taken together shall constitute one and the same
             agreement. Delivery of an executed counterpart of Schedule 1 to this Assignment and



                                                 Exhibit B-2
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 215 of
                                      322


             Acceptance by telecopier or by e-mail in “pdf” format shall be effective as delivery of an
             original executed counterpart of this Assignment and Acceptance.

           IN WITNESS WHEREOF, each Assignor and each Assignee have caused this
   Assignment and Acceptance and Schedule 1 to this Assignment and Acceptance to be executed
   by their officers thereunto duly authorized as of the date specified thereon.



                                                  [_________________________], as Assignor

                                                  By:    ______________________________
                                                  Name:
                                                  Title:

                                                  Dated: _________ __, ____

                                                  [_________________________], as Assignee

                                                  By:    ______________________________
                                                  Name:
                                                  Title:

                                                  Dated: _________ __, ____




                                                Exhibit B-3
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 216 of
                                      322


                                          SCHEDULE 1
                                              TO
                                  ASSIGNMENT AND ACCEPTANCE

   As to the Loan in respect of which an interest is being assigned:

        Percentage interest assigned:                                         _____________%
        Assignee’s commitment (“Commitment”)                                  $ _______________
        Aggregate outstanding principal amount of the Loan assigned:          $ _______________
        Principal amount of Note payable to Assignee:                         $ _______________
        Principal amount of Note payable to Assignor:                         $ _______________
        Effective Date (if other than date of acceptance by Lender):
        *_________ __, 201[_]

   Effective Date (if other than date of acceptance by Lender):


   _________ __, ____(Note: This date should be no earlier than five (5) Business Days after the
   delivery of this Assignment and Acceptance to Lender.)



                                                _________________________, as Assignor

                                                [Type or print legal name of Assignor]

                                                By     ______________________________
                                                Title:

                                                Dated: _________ __, ____




                                                _________________________, as Assignee

                                                [Type or print legal name of Assignee]

                                                By     ______________________________
                                                Title:

                                                Dated: _________ __, ____




                                          Exhibit B - Sch. 1-1
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 217 of
                                      322


                                                  EXHIBIT C-1

                                         FORM OF DRAW REQUEST

                                     BORROWER’S REQUISITION LETTER
                                           Requisition No. ___

   LENDER:                                    1920 COLLINS AVE ML FUNDING LLC
   BORROWER(S):                               SANTA BARBARA 230, LLC and GREYSTONE
                                              TENANT, LLC
   DATE:                                      ________________________
   PERIOD COVERED:                             _______    to _______

            Pursuant to the Loan Agreement (the “Loan Agreement”) by and among Santa Barbara
   230, LLC, a Delaware limited liability company and Greystone Tenant, LLC, a Delaware
   limited liability company (each individually or collectively, as the context may require, jointly
   and severally, “Borrower”), and 1920 Collins Ave ML Funding LLC, a Delaware limited
   liability company (together with its successors and assigns, “Lender”), dated as of [_______],
   2017, Borrower hereby authorizes and requests an advance, which is calculated as follows
   (below amounts obtained from Borrower’s Requisition Spreadsheet):

                   1.     Amount Requisitioned for the
                          Period Covered:                             $__________
                   2.     Less interest/fees already
                          funded for the Period
                          Covered:                                    (__________)
                   3.     Amount of new loan
                          proceeds (1) - (2):                         $__________
                   4.     Less Lender holdbacks for
                          Reimbursements:                             (__________)
                   5.     Net Amount of Wire
                          (3) - (4)                                   $__________
           Borrower requests that the funds be wired on [DATE] in accordance with the following
   wire instructions:

                           Amount:

                           Bank:

                           ABA #:

                           Account Name:

                           Account #:



                                                  Exhibit C-1-1
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 218 of
                                      322


                           Attention:

           In connection with and in order to induce Lender to advance the amounts requested on
   the previous page, Borrower hereby represents, warrants and stipulates as follows:

          A. The amounts and percentages set forth on Borrower’s Requisition Spreadsheet
   attached hereto are true and correct to Borrower’s Knowledge;

          B. All sums previously requisitioned have been applied to the payment of the Hard Costs
   and Soft Costs heretofore incurred;

          C. Names, addresses, contract dates and amounts for the contractors responsible for
   performing each item of Hard Costs listed on Borrower’s Requisition Spreadsheet have been
   heretofore or are herewith submitted to Lender and the Construction Consultant and copies of
   any contracts not previously delivered to Lender or the Construction Consultant are enclosed
   herewith;

           D. All change orders have been submitted to Lender and the Construction Consultant and
   all change orders for which an advance is requested hereby have been approved by Lender for
   funding to the extent required by the Loan Agreement;

          E. All payment receipts due as of the end of the Period Covered have been submitted to
   the Construction Consultant;

             F. All conditions precedent to the requested Loan Advance have been satisfied; and

          G. The loan proceeds from the requested Loan Advance will be applied in accordance
   with the terms of the Loan Documents.

           Capitalized terms used but not defined in this Borrower’s Requisition Letter shall have
   the respective meanings given to such terms in the Loan Agreement.



                         [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]




                                              Exhibit C-1-2
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 219 of
                                      322


   Subscribed and sworn to            Very truly yours,
   before me on ________, 201[_].


   ______________________________
   Notary Public

   [Stamp and Seal]


                                          SANTA BARBARA 230, LLC,
                                          a Delaware limited liability company


                                          By:
                                          Name:
                                          Title:


                                          GREYSTONE TENANT, LLC,
                                          a Delaware limited liability company


                                          By:
                                          Name:
                                          Title:




                                    Exhibit C-1-3
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 220 of
                                      322


                                        EXHIBIT C-2

                         FORM OF BORROWER REQUISITION SPREADSHEET

                                        See attached.




                                        Exhibit C-2-1
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 221 of
                                      322




                                    Exhibit C-2-2
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 222 of
                                      322




                                    Exhibit C-2-3
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 223 of
                                      322


                                              EXHIBIT C-3

                                  FORM OF AIA APPLICATION FOR PAYMENT

                                               See attached.




                                               Exhibit C-3-1
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 224 of
                                      322




                                    Exhibit C-3-2
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 225 of
                                      322


                                              EXHIBIT C-4

                                  FORM OF BORROWING CERTIFICATE

           Pursuant to Section 4.4(b)(iv) of that certain Loan Agreement (the “Loan Agreement”)
   dated as of [________] __, 2017, among 1920 COLLINS AVE ML FUNDING LLC, a
   Delaware limited liability company (together with its successors and assigns, “Lender”), and
   SANTA BARBARA 230, LLC, a Delaware limited liability company and GREYSTONE
   TENANT, LLC, a Delaware limited liability company (each individually or collectively, as the
   context    pay require,       jointly   and     severally,   “Borrower”)   the   undersigned,
   [____________________] of Borrower hereby certifies as follows:

   1.        The representations and warranties of Borrower, Borrower Holdco and/or Guarantor
             (collectively, the “Borrower Parties”) set forth in the Loan Agreement, or in any of the
             Loan Documents, any certificate, document or financial or any other statement furnished
             pursuant to or in connection with the Loan Agreement are true and correct in all material
             respects on and as of the date hereof with the same effect as if made on the date hereof;

   2.        Immediately prior to and immediately after the making of the Loan Advance requested to
             be made on the current Advance Date, no Event of Default shall have occurred and be
             continuing under the Loan Agreement or any other Loan Document;

   3.        No part of the Project has been materially damaged by any Casualty or Taking or is
             threatened (in writing) with a Taking;

   4.        No event has occurred which is likely to adversely and materially affect the ability of
             Borrower to construct or to cause the construction of the Project in accordance with the
             terms and conditions of the Loan Agreement, the Plans and Specifications and the
             Construction Documents;

   5.        [____________________], as [____________________] is the authorized signatory of
             each Borrower, and the signature set forth on the signature line above such Person’s
             name below is such Person’s true and genuine signature;

   6.        There are no liquidation or dissolution proceedings pending or to the Knowledge of the
             undersigned threatened against Borrower or any other Borrower Party, nor has any other
             event occurred affecting or threatening the existence of Borrower or any other Borrower
             Party;

   7.        Each Borrower is a limited liability company duly organized, validly existing and in good
             standing under the laws of the State of Delaware; and

   8.        The Loan Documents have been duly executed and delivered by, or on behalf of,
             Borrower and constitute legal, valid and binding obligations of Borrower, enforceable
             against Borrower in accordance with their respective terms, subject only to applicable
             bankruptcy, insolvency and similar laws generally affecting rights of creditors and the
             enforcement of debtors’ obligations, and by general principles of equity (regardless of
             whether enforcement is sought in a proceeding in equity or at law).

                                              Exhibit C-4-1
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 226 of
                                      322


          All capitalized terms used in this Borrowing Certificate that are not defined herein shall
   have the meanings given to such terms in the Loan Agreement.


                         [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                            Exhibit C-4-2
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 227 of
                                      322


   Date: ___________________, 201[_]
                                         SANTA BARBARA 230, LLC,
                                         a Delaware limited liability company


                                         By: ___________________________
                                         Name:
                                         Title:



                                         GREYSTONE TENANT, LLC,
                                         a Delaware limited liability company


                                         By: ___________________________
                                         Name:
                                         Title:




                                       Exhibit C-4-3
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 228 of
                                      322


                                              EXHIBIT C-5

                                   FORM OF PAYMENT RECEIPT

   TO:        Santa Barbara 230, LLC, Greystone Tenant, LLC, the General Contractor named below
              and 1920 Collins Ave ML Funding LLC, as Lender

              Period Ending (“Date”) _______________, 201[_]

        Re:       Borrower(s):     Santa Barbara 230, LLC and Greystone Tenant, LLC
                  Lender:          1920 Collins Ave ML Funding LLC
                  Premises:        1920 Collins Ave., Miami Beach, FL and 230 20th St., Miami
                                   Beach, FL
                  Project:         Construction of an approximately 55,000 square foot, 92 key full-
                                   service boutique hotel project to be built on the Premises.

                  General Contractor:
                  Contract Work:
                  Contract Date:
                  Original Contract Amount:          $
                  Change Order Amounts:              $
                  Adjusted Contract Amount:          $
                  Amount of Work Done to Date:       $
                  Retainage Amount Not Yet Due:      $
                  Net Amount Due to Date:            $
                  Total Payments Received to Date:   $

           The undersigned contractor, subcontractor or supplier hereby acknowledges receipt of
   $_____ (in cash only and not in equivalents or other agreements) and aggregate payments equal
   to the Total Payments Received to Date stated above. These amounts represent payment in full
   for all amounts due for the Contract Work as of the Date of this Payment Receipt under our
   contract with the General Contractor or the Borrower(s) identified above as increased or
   decreased by the Change Order Amounts also specified above excluding Retainage.

          The undersigned hereby certifies that the amounts set forth are true and correct and
   acknowledges that there are no additional costs or claims for any extras or additions for labor and
   material on the above described Project other than those included in the Original Contract
   Amount and any Change Order Amounts set forth above.



                         [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                              Exhibit C-5-1
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 229 of
                                      322


         Duly authorized, executed and delivered by the undersigned this _____day of ______,
   _______________ 201[_].

                                            [Contractor, Subcontractor or Supplier]


                                            By:
                                            Name:
                                            Title:




                                         Exhibit C-5-2
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 230 of
                                      322


                                                                          EXHIBIT C-6

                        PROJECT NAME: 1920 COLLINS AVE., MIAMI BEACH, FL AND
                        230 20TH ST., MIAMI BEACH, FL ANTICIPATED COST REPORT
                                         Contract Amount                                                 Project Costs
                                                                                                                     Estimated     Total     Percentage
                               Approved    Approved            Pending                                                 Add’l &   Projected       of
                                Scope       Budget    Current   Scope   Anticipated   Costs    Projected Pending       Future      Costs      Comple-
                    Original   Change &    Realloca   Budget  Changes &   Budget    Incurred    Costs to  Change      Commit-     (G+H+         tion    Variance Variance
    Description     Budget       Revs        tions  (A+B+C=D) Revisions  (D+E=F)     to Date   Complete    Event        ment       I+J=        K/D=L    (K-D=M) Explana-
     of Work           A          B            C        D         E          F          G         H           I          J          K             L        M       tion

                                                                                                                                             #DIV/0!
                                                                                                                                             #DIV/0!
                                                                                                                                             #DIV/0!
                                                                                                                                             #DIV/0!
                                                                                                                                             #DIV/0!
                                                                                                                                             #DIV/0!
                                                                                                                                             #DIV/0!
   SUBTOTAL         $      -   $     -      $     -   $    -    $     -    $     -   $     -   $       -   $    -   $       -    $      -    #DIV/0!    $      -
   DIRECT
   HARD
   COSTS
   Contractor       $      -   $     -      $     -   $    -    $     -    $     -   $     -   $       -   $    -   $       -    $      -    #DIV/0!    $      -
   Contingency
   CONTRACT         $      -   $     -      $     -   $    -    $     -    $     -   $     -   $       -   $    -   $       -    $      -    #DIV/0!    $      -
   SUBTOTAL
   Contractor Fee   $      -   $     -      $     -   $    -    $     -    $     -   $     -   $       -   $    -   $       -    $      -    #DIV/0!    $      -
   TOTAL            $      -   $     -      $     -   $    -    $     -    $     -   $     -   $       -   $    -   $       -    $      -    #DIV/0!    $      -
   CONTRACT
   AMOUNT
                                                                                                                                             #DIV/0!
                                                                                                                                             #DIV/0!
                                                                                                                                             #DIV/0!
                                                                                                                                             #DIV/0!
                                                                                                                                             #DIV/0!
                                                                                                                                             #DIV/0!
                                                                                                                                             #DIV/0!
   SUBTOTAL-        $      -   $     -      $     -   $    -    $     -    $     -   $     -   $       -   $    -   $       -    $      -    #DIV/0!    $      -
   OTHER
   HARD
   COSTS
                                                                                                                                             #DIV/0!
                                                                                                                                             #DIV/0!
                                                                                                                                             #DIV/0!
                                                                                                                                             #DIV/0!
                                                                                                                                             #DIV/0!
                                                                                                                                             #DIV/0!
                                                                                                                                             #DIV/0!
   SUBTOTAL –       $      -   $     -      $     -   $    -    $     -    $     -   $     -   $       -   $    -   $       -    $      -    #DIV/0!    $      -
   SOFT COSTS
                                                                                                                                             #DIV/0!
   CON-             $      -   $     -      $     -   $    -    $     -    $     -   $     -   $       -   $    -   $       -    $      -    #DIV/0!    $      -
   STRUC-
   TION
   MANAGE-
   MENT FEE
                                                                                                                                             #DIV/0!
   TOTAL            $      -   $     -      $     -   $    -    $     -    $     -   $     -   $       -   $    -   $       -    $      -    #DIV/0!    $      -
   PROJECT
   COSTS




   7




                                                                          Exhibit C-6-1
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 231 of
                                      322


                                              EXHIBIT C-7

                       FORM OF CONDITIONAL LIEN WAIVER AND CONSENT

   TO:             Santa Barbara 230, LLC, Greystone Tenant, LLC, the General Contractor named
                   below and 1920 Collins Ave ML Funding LLC, as Lender

                   Period Ending (“Date”) ________, 201[_]

        Re:        Borrower(s): Santa Barbara 230, LLC and Greystone Tenant, LLC
                   Lender:      1920 Colling Ave ML Funding LLC
                   Premises:    1920 Collins Ave., Miami Beach, FL and 230 20th St., Miami Beach,
                                FL
                   Project:     Construction of an approximately 55,000 square foot, 92 key full-
                                service boutique hotel project to be built on the Premises.

                   General Contractor:
                   Contract Work:
                   Contract Date:
                   Original Contract Amount: $
                   Change Order Amounts: $
                   Adjusted Contract Amount: $
                   Total Payments Received to Date: $
                   Final Payment Due: $

           The undersigned contractor, subcontractor or supplier hereby acknowledges that upon
   receipt of the Final Payment Due (in cash only and not equivalents or other agreements), which
   will be added to the Total Payments Received to Date stated above, the total due under the
   contract and any and all change orders and/or claims will be paid in full. These amounts
   represent payment in full for all amounts due for the Contract Work under our contract for the
   Borrower(s) and/or General Contractor identified above as increased or decreased by the Change
   Order Amounts also specified above. An Unconditional Final Waiver of Lien and Release of
   Payment Receipt will be given upon delivery of the Final Payment Due stated above.

          The undersigned hereby certifies that to Date the amounts set forth are true and correct
   and acknowledges that there are no additional costs or claims for any extras or additions for labor
   and material on the above described Project other than those included in the Original Contract
   Amount and any Change Order Amounts set forth above.

            The undersigned, upon receipt of the Final Payment Due, has been paid in full for all
   labor, services, supplies, equipment and materials furnished under the Contract Work performed
   or supplied to Date. The undersigned, for itself, its successors and assigns and anyone else acting
   or claiming by or through it, hereby releases and waives entirely any mechanic’s lien or other
   lien, stop notice, or any right against any labor or material bond, or claim to mechanic’s lien or
   other lien, which the undersigned may now or hereafter have for all labor, materials, equipment,
   services and supplies furnished for use in or performed upon the above described Premises for
   Contract Work supplied or performed to Date.


                                               Exhibit C-7-1
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 232 of
                                      322


         Duly authorized, executed and delivered by the undersigned this _____day of _______,
   201[_].


   WITNESSED OR NOTARIZED BY:                      [Contractor, Subcontractor or Supplier]



   Notary Public or signature of officer taking
   acknowledgment              [Stamp and Seal]    By:
                                                   Name:
   this ____ day of ________, 201[_].              Title:




                                           Exhibit C-7-2
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 233 of
                                      322


                                              EXHIBIT C-8

               FORM OF FINAL UNCONDITIONAL LIEN WAIVER AND CONSENT

   TO:             1920 Collins Ave ML Funding LLC, as Lender

                   Period Ending (“Date”) ________, 201[_]

        Re:       Borrower(s):     Santa Barbara 230, LLC and Greystone Tenant, LLC
                  Lender:          1920 Colling Ave ML Funding LLC
                  Premises:        1920 Collins Ave., Miami Beach, FL and 230 20th St.,
                                   Miami Beach, FL
                  Project:         Construction of an approximately 55,000 square foot, 92 key
                                   full-service boutique hotel project to be built on the Premises.

                  Contract Date:
                  Original Contract Amount: $
                  Change Order Amounts: $
                  Adjusted Contract Amount: $
                  Total Payments Received to Date: $
                  Final Payment Due: $

           The undersigned lienor, [__________] (“General Contractor”), hereby acknowledges
   receipt equal to the Total Payments Received to Date and the Final Payment Due (in cash only
   and not in equivalents or other agreements) stated above and that this amount represents payment
   in full for all amounts due for the work under the General Contractor’s contract with the
   Borrower(s) identified above as increased or decreased by the Change Order Amounts also
   above.

          The General Contractor hereby certifies that the amounts set forth are true and correct
   and acknowledges that there are no additional costs or claims for any extras or additions for labor
   and material on the above described Project.

          The General Contractor has been paid the Final Payment Due and, therefore, has been
   paid in full for all labor, services, supplies, equipment and materials furnished under the General
   Contractor’s contract. In exchange for the Final Payment Due, the General Contractor, for itself,
   its successors and assigns and anyone else acting or claiming by or through it, hereby releases
   and waives entirely any mechanic’s lien or other lien, stop notice, or any right against any labor
   or material bond, or claim to mechanic’s lien or other lien, which the General Contractor may
   now or hereafter have for all labor, materials, equipment, services and supplies furnished for use
   in or performed upon the above described Premises.

                         [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                               Exhibit C-8-1
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 234 of
                                      322


        Duly authorized, executed and delivered by the General Contractor this _____day of
   _______, 201[_].


   WITNESSED OR NOTARIZED BY:                      [General Contractor]



   Notary Public or signature of officer taking
   acknowledgment              [Stamp and Seal]    By:
                                                   Name:
   this ____ day of ________, 201[_].              Title:




                                           Exhibit C-8-2
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 235 of
                                      322


                                              EXHIBIT D

                                  FORM OF TENANT DIRECTION LETTER

                         SANTA BARBARA 230, LLC and GREYSTONE TENANT, LLC
                         1941 Liberty Avenue, 2nd floor, Miami Beach, Florida 33139
                                        Attention: [_____________]

                                                                                   ________ __, 20__

   [Tenant Address]

             Re:       Payment Direction Letter for 1920 Collins Ave., Miami Beach, Florida and
                       230 20th St., Miami Beach, FL (collectively, the “Property”)

   To whom it may concern:

          Santa Barbara 230, LLC, a Delaware limited liability company and Greystone Tenant,
   LLC, a Delaware limited liability company (jointly and severally, the “Owners”), the Owners of
   the Property, have assigned by that certain mortgage (the “Mortgage”) and that certain
   assignment of leases and rents (the “Assignment”) their interests in the Lease (as hereinafter
   defined) at the Property to 1920 Collins Ave ML Funding LLC, a Delaware limited liability
   company, (together with its successors and assigns, “Lender”) and has obtained that certain loan
   pursuant to that certain loan agreement among the Owners and Lender (collectively, the “Loan
   Agreement”).

           The Owners and Lender have agreed that rents due for the Property will be paid directly
   to a bank selected by the Owners and approved by Lender. Therefore, from and after the date
   hereof, all rent to be paid by you to the Owners under that certain [Lease], dated as of [_______
   __, ____], by and between the Owners and [Tenant] (the “Lease”), should be paid as follows:

                       By wire transfer to:

                       Bank:
                       ABA No.:
                       Account No.:
                       Account Name:

          These payment instructions cannot be withdrawn or modified without the prior written
   consent of Lender or its agent (the “Servicer”), or pursuant to a joint written instruction from the
   Borrower and the Lender or Servicer.

          If you have any questions concerning this letter, please contact Santa Barbara 230, LLC
   and Greystone Tenant, LLC, 1941 Liberty Avenue, 2nd floor, Miami Beach, Florida 33139,
   Attention: [_______________]. We appreciate your cooperation in this matter.


                                                 Very truly yours,

                                               Exhibit D-1
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 236 of
                                      322


                                      SANTA BARBARA 230, LLC,
                                      a Delaware limited liability company

                                      By:    ____________________________
                                      Name:
                                      Title:




                                      GREYSTONE TENANT, LLC,
                                      a Delaware limited liability company

                                      By:    ____________________________
                                      Name:
                                      Title:




                                    Exhibit D-2
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 237 of
                                      322


                                                   EXHIBIT E

              FORM OF CREDIT CARD COMPANIES/BANKS DIRECTION LETTER

                         SANTA BARBARA 230, LLC and GREYSTONE TENANT, LLC
                         1941 Liberty Avenue, 2nd floor, Miami Beach, Florida 33139
                                        Attention: [_____________]

                                                                                   ________ __, 20__

   [ADDRESSEE]

                       Re:        Payment Direction Letter for 1920 Collins Ave., Miami Beach, FL and
                                  230 20th St., Miami Beach, FL

   To Whom It May Concern:

           Santa Barbara 230, LLC and Greystone Tenant, LLC, the owners of the 1920 Collins
   Ave., Miami Beach, FL and 230 20th St., Miami Beach, FL (the “Property”) have mortgaged
   the Property to 1920 Collins Ave ML Funding LLC (together with its successors and assigns, the
   “Lender”) and have agreed that all receipts received with respect to the Property will be paid
   directly to a bank selected by the Lender. Therefore, from and after [DATE], please remit all
   [payments/credit card receipts] under that certain [REFERENCE AGREEMENT], dated
   [_______], [____] (the “Agreement”) between [____________] and you, as follows:

                       Bank Name
                       ABA#_____________
                       Atm:______________
                       Fax:_____________________
                       Account of Restricted Account
                       Account #________________

          These payment instructions cannot be withdrawn or modified without the prior written
   consent of the Lender or its agent (the “Servicer”), or pursuant to a joint written instruction from
   the Borrower and the Lender or Servicer. Until you receive written instructions from the Lender
   or Servicer, continue to send all payments due under the Agreement to [LOCKBOX BANK].
   All payments due under the Agreement shall be remitted to [LOCKBOX BANK] no later than
   the day on which such amounts are due.

          If you have any questions concerning this letter, please contact Santa Barbara 230, LLC
   and Greystone Tenant, LLC, 1941 Liberty Avenue, 2nd floor, Miami Beach, Florida 33139,
   Attention: _______________. We appreciate your cooperation in this matter.




                                                    Exhibit E-1
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 238 of
                                      322



                                      SANTA BARBARA 230, LLC,
                                      a Delaware limited liability company

                                      By:    ____________________________
                                      Name:
                                      Title:




                                      GREYSTONE TENANT, LLC,
                                      a Delaware limited liability company

                                      By:    ____________________________
                                      Name:
                                      Title:




                                     Exhibit E-2
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 239 of
                                      322


                                                EXHIBIT F

                                  FORM OF ARCHITECT CONSENT
   Date: [_________________]

   The undersigned (“Architect”) hereby consents to the assignment of that certain [Architectural
   Agreement], dated as of [___________], 201[__], by and between [SANTA BARBARA 230,
   LLC, a Delaware limited liability company and GREYSTONE TENANT, LLC, a Delaware
   limited liability company], having an address at 1941 Liberty Avenue, 2nd floor, Miami Beach,
   Florida 33139 (“Assignor”) and Architect (together with all other attachments thereto,
   collectively, the “Architectural Agreement”), made pursuant to that certain Assignment of
   Architectural Agreements and Plans and Specifications dated as of [________________] (the
   “Assignment”), made by Assignor in favor of 1920 COLLINS AVE ML FUNDING LLC, a
   Delaware limited liability company, having an address at 3 Columbus Circle, 23rd Floor, New
   York, New York 10019 (together with its successors and assigns, “Assignee”), of which this
   Architect’s Consent (this “Consent”) is a part, and acknowledges that there presently exists no
   unpaid claims due to the Architect except as set forth on Schedule 1 attached hereto, arising out
   of the preparation and delivery of the Plans and Specifications by Architect to Assignor and/or
   the performance of the Architect’s obligations under the Architectural Agreement. Capitalized
   terms used and not otherwise defined herein shall have the respective meanings ascribed to them
   in the Assignment.

   1.        Architect agrees that if, at any time, Assignee (or its designee) shall become the owner of
             the Property (or any part thereof), or, pursuant to Assignee’s rights under the Loan
             Documents, shall elect to undertake or cause the Completion (as defined in the Loan
             Agreement) of construction of all or any portion of the Project and gives Architect
             written notice of such election; THEN, so long as Architect has received, receives or
             continues to receive the compensation called for under the Architectural Agreement,
             Assignee (or its designee) may, at its option, use and rely on the Plans and Specifications
             for the purposes for which they were prepared, and Architect shall continue to perform its
             obligations under the Architectural Agreement in accordance with the terms thereof for
             the benefit and account of Assignee (or its designee) in the same manner as if performed
             for the benefit or account of Assignor in the absence of the Assignment, provided that
             nothing contained herein or in the Assignment shall relieve Assignor of its obligations
             under the Architectural Agreement.

   2.        Architect warrants and represents to Assignee that, upon completion in accordance with
             the Plans and Specifications, the Improvements and their contemplated use will comply
             with all applicable environmental laws, building codes and zoning laws and resolutions.

   3.        Architect further agrees that, in the event of a breach by Assignor of the Architectural
             Agreement, or any agreement entered into with Architect in connection with the Plans
             and Specifications prepared by Architect, so long as the Assignment remains in effect,
             Architect will give written notice to Assignee of such breach at the following address:




                                                Exhibit F-1
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 240 of
                                      322
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 241 of
                                      322


   IN WITNESS WHEREOF, this Consent is executed and delivered as of the date first above
   written.


                                             ARCHITECT:




                                             By:
                                             Name:
                                             Title:


                                             Architect’s Address:




                                        Exhibit F-3
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 242 of
                                      322


                                   SCHEDULE 1 TO ARCHITECT’S CONSENT

                                         SCHEDULE OF UNPAID CLAIMS
                                                Description                  Amount
   ________________________________________________                          $__________
   ________________________________________________                          $__________
   Total Unpaid Claims Due [_________________________]                       $__________




                                                  Exhibit F – Schedule 1-1
    WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 243 of
                                      322


                                             EXHIBIT G

                       FORM OF ASSIGNMENT OF ARCHITECT AGREEMENT

               ASSIGNMENT OF ARCHITECTURAL AGREEMENTS AND PLANS AND
                                   SPECIFICATIONS

                   THIS ASSIGNMENT OF ARCHITECTURAL AGREEMENTS AND
   PLANS AND SPECIFICATIONS (as the same may be amended, restated, replaced,
   supplemented, or otherwise modified from time to time, this “Assignment”)
   is made as of the [__] day of [_______], 2017, by SANTA BARBARA 230, LLC, a Delaware
   limited liability company, and GREYSTONE TENANT, LLC, a Delaware limited liability
   company, each having its principal place of business at 1941 Liberty Avenue, 2nd floor, Miami
   Beach, Florida 33139 (each individually or collectively, as the context may require, jointly and
   severally, “Assignor”), to 1920 COLLINS AVE ML FUNDING LLC, a Delaware limited
   liability company, having an address at 3 Columbus Circle, 23rd Floor, New York, New York
   10019 (together with its successors and assigns, “Assignee”).

                                                 RECITALS
                   WHEREAS, Assignor (i) owns and holds the fee simple interest in and to those
   certain lots or parcels of land more particularly described on Exhibit A-1 attached hereto and
   made a part hereof and (ii) owns and holds the leasehold interest in and to those certain lots or
   parcels of land demised to it under that certain Ground Lease dated December 23, 2015 between
   Leasehold Borrower and Greystone Terra Firma, LLC, a Florida limited liability company, as
   amended by the First Amendment to Ground Lease dated as of November 3, 2016 and the First
   Amendment to Option Agreement, Amendment to Ground Lease and Amendment to Trust
   Agreement dated as of the date hereof (as may hereafter be further amended, assigned, modified,
   restated, extended or supplemented from time to time), which lots or parcels of land are more
   particularly described on Exhibit A-2 attached hereto and made a part hereof, together, in each
   case, with the buildings, structures, fixtures, additions, enlargements, extensions, modifications,
   repairs, replacements and improvements now or hereafter located thereon or relating thereto
   (collectively, the “Property”);

                  WHEREAS, Assignor desires to obtain a loan from Assignee in the principal
   amount of $36,800,000 (the “Loan”) pursuant to that certain Loan Agreement, dated as of the
   date hereof (as the same may be amended, restated, replaced, supplemented, or otherwise
   modified from time to time, the “Loan Agreement”), by and between Assignor and Assignee,
   and the other documents referenced as “Loan Documents” therein;

                  WHEREAS, the Loan is evidenced by that certain Promissory Note, dated the
   date hereof, in the stated maximum principal amount of $36,800,000 (as the same may be
   amended, restated, replaced (whether by one or more replacement notes), supplemented,
   extended or otherwise modified from time to time, the “Note”), and secured by, among other
   things, that certain Fee and Leasehold Mortgage, Assignment of Leases, Rents, Hotel
   Transactions Income and Security Deposits and Security Agreement, dated as of the date hereof
   (as the same may be amended, restated, replaced, supplemented, or otherwise modified from




                                              Exhibit G-1
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 244 of
                                      322


   time to time, the “Security Instrument”), given by Assignor to Assignee, which grants to
   Assignee a first priority lien on the Property;

                  WHEREAS, concurrently herewith, Assignor has granted to Assignee a security
   interest in the Agreements and the Plans and Specifications (each as hereinafter defined)
   pursuant to the Security Instrument; and

                  WHEREAS, all capitalized terms not defined herein shall have the respective
   meanings ascribed to such terms in the Loan Agreement. In the event any of the terms hereof
   shall conflict with the terms of the Loan Agreement, the terms of the Loan Agreement shall
   control.

                  NOW, THEREFORE, with reference to the above recitals, and for good and
   valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and
   intending to be legally bound hereby, Assignor agrees as follows:

                1. Assignment. Assignor hereby assigns, conveys and transfers to Assignee, as
   security for the Loan and to the fullest extent allowed by law, all of Assignor’s right, title and
   interest in, to and under: (a) that certain (i) Architectural Basic Services letter agreement dated as
   of May 23, 2012, by and between Trans Inn Management (“Trans”) and Schulman + Associates
   (“Schulman”), as assigned by Trans to Leasehold Borrower pursuant to that certain Assignment
   and Assumption of Contract for Construction dated as of October 23, 2017 and (ii) Contract
   Consultant Services, dated as of October 10, 2014, by and between Fee Borrower and Norberto
   Rosenstein Architect, Inc. (“Norberto”, together with Schulman, each individually an
   “Architect” and collectively, the “Architects”) (each an “Agreement” and collectively, the
   “Agreements”); and (b) all plans and specifications, shop drawings, working drawings, and
   amendments, modifications, changes, supplements, and addenda thereto (as the same may be
   amended, restated, replaced, supplemented or modified from time to time, collectively, the
   “Plans and Specifications”) heretofore or hereafter prepared by each Architect in connection
   with the construction of the Project on the Property.

                  2.       Architect’s Consent. Assignor covenants and agrees to cause each
   Architect to deliver to Assignee an Architect’s Consent, substantially in the form attached hereto
   as Exhibit B.

                   3.      Exercise of Rights. Upon the occurrence and during the continuance of an
   Event of Default, Assignee may, but shall not be obligated to, exercise any rights of Assignor
   under any of the Agreements and to the Plans and Specifications or exercise any rights of
   Assignee under this Assignment. Assignee’s exercise of any such rights shall not cure or waive
   any Event of Default, waive, modify or affect any notice of an Event of Default under any of the
   Loan Documents, or invalidate any act done pursuant to any such notice, and Assignee may
   continue to exercise such rights even after any Event of Default has been cured. Assignee may
   exercise its rights as often as any such Event of Default may occur and continue. The exercise of
   such rights shall not constitute a waiver of any of the remedies of Assignee under any of the
   Loan Documents. Assignor acknowledges that by accepting this Assignment, Assignee does not
   assume any of Assignor’s obligations under the Agreements or with respect to the Plans and
   Specifications.



                                               Exhibit G-2
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 245 of
                                      322


                   4.       Assignor Covenants. Assignor hereby covenants with Assignee that
   during the term of this Assignment: (a) Assignor shall perform and/or observe in all material
   respects each and every term, covenant and provision of the Agreements and the Plans and
   Specifications to be fulfilled or performed by Assignor thereunder, if any; (b) Assignor shall, in
   the manner provided for in this Assignment, give prompt notice to Assignee of any written notice
   received by Assignor under any of the Agreements, together with a complete copy of any such
   notice; (c) Assignor shall use all commercially reasonable efforts to secure or enforce the
   performance of each and every material obligation, covenant, condition and agreement of the
   Agreements to be performed by the other parties thereunder; (d) Assignor shall not terminate any
   Agreements or amend any of the terms or provisions of any Agreements and/or the Plans and
   Specifications without the prior written consent of Assignee, which consent shall not be
   unreasonably withheld, conditioned or delayed; and (e) Assignor shall not assign, pledge, grant a
   security interest in or otherwise encumber any of the Agreements or the Plans and Specifications.

                    5.      Indemnity. Assignor shall indemnify, defend, protect and hold Assignee
   harmless from and against any and all liability, loss or damage which it may or might incur by
   reason of this Assignment or from Assignor’s failure to perform hereunder or under any
   requirement in any of the Agreements or the Plans and Specifications and from any and all
   claims and demands whatsoever which may be asserted against it under or by reason of this
   Assignment or any of the Agreements and the Plans and Specifications; provided, however,
   Assignor shall not be obligated to indemnify, hold harmless or defend Assignee with respect to
   any liabilities to the extent arising out of the gross negligence or willful misconduct of Assignee.
   In no event shall Assignee be liable hereunder until Assignee shall have exercised its rights
   under this Assignment, it being agreed that the exercise of any rights by Assignee under this
   Assignment shall not accrue until the occurrence and during the continuance of an Event of
   Default. Should Assignee incur any liability, loss or damage by reason of this Assignment, or in
   the defense of any such claim or demand, the amount thereof including third party out-of-pocket
   costs, reasonable attorneys’ fees, and expenses, together with interest thereon at the Default Rate
   shall be secured hereby, and Assignor shall reimburse Assignee therefor within ten (10) Business
   Days.

                  6.     Satisfaction of Obligations. Upon the payment in full of the Loan, this
   Assignment shall become and be void and of no effect; provided, the provisions of this
   Assignment shall continue to be effective or be reinstated, as the case may be, if at any time
   payment of any portion of the Loan is rescinded or must otherwise be returned by Assignee upon
   the insolvency, bankruptcy or reorganization of Assignor.

                 7.       Further Assurances. Assignor shall, upon written request of Assignee,
   execute or cause to be executed such further instruments or documents as Assignee may
   reasonably require to further effect the purposes hereof.

                  8.     Notices. All notices or other written communications hereunder shall be
   delivered in accordance with Section 20.6 of the Loan Agreement.

                       9.         Assignor Representations and Warranties.




                                                     Exhibit G-3
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 246 of
                                      322


                   (a) Subject to the Permitted Encumbrances, Assignor hereby represents and
   warrants to Assignee that all previous assignments of Assignor’s interest in and to the
   Agreements or with respect to the Plans and Specifications, if any, are, as of the date hereof,
   terminated, and Assignor agrees not to assign, sell, pledge, transfer, or otherwise encumber
   Assignor’s interest in the Agreements or with respect to the Plans and Specifications, without the
   express written consent of Assignee, so long as this Assignment shall remain in effect. Subject
   to the Permitted Encumbrances, there exist no instruments, agreements, contracts or documents
   that restrict, adversely affect, or require the consent of any Person for the assignment of
   Assignor’s interest in any of the Agreements or with respect to the Plans and Specifications in
   accordance with the terms of this Assignment.

                   (b)  Assignor hereby represents and warrants to Assignee that: (i) the
   Agreements are in full force and effect and there are no monetary or other material defaults by
   Assignor or to Assignor’s Knowledge any other party thereunder; and (ii) all copies of the
   Agreements and the Plans and Specifications delivered to Assignee are complete and correct as
   of the date hereof.

                  10.    Amendments. This Assignment, the Note, and the other Loan Documents
   and any provisions hereof or thereof, may not be modified, amended, waived, extended,
   changed, discharged or terminated orally or by any act or failure to act on the part of Assignor or
   Assignee, but only by an agreement in writing signed by Assignor and Assignee.

                  11.     Successors and Assigns. If Assignor consists of more than one Person, the
   obligations and liabilities of each such Person hereunder shall be joint and several. This
   Assignment shall be binding upon and inure to the benefit of Assignor and Assignee and their
   respective successors and assigns forever.

                   12.      Assignee’s Discretion; Consents. Whenever pursuant to this Assignment,
   Assignee exercises any right given to it to consent or refrain from consenting, or to approve or
   disapprove, or any arrangement or term is to be satisfactory to Assignee, the decision of
   Assignee to consent or refrain from consenting, or to approve or disapprove or to decide whether
   arrangements or terms are satisfactory or not satisfactory shall (except as is otherwise
   specifically herein provided) be in the sole and absolute discretion of Assignee. Notwithstanding
   anything to the contrary in this Assignment, no consent or approval of Assignee shall be
   effective unless it is given or made in writing.

                  13.    Attorneys Fees. Wherever in the Loan Documents Assignor is obligated
   to pay Assignee’s attorneys’ fees, such obligation shall include the reasonable third party out-of-
   pocket fees and expenses charged by those attorneys selected by Assignee.

                    14.     Governing Law. The provisions of Section 20.3 of the Loan Agreement
   are hereby incorporated by reference into this Assignment to the same extent and with the same
   force as if fully set forth herein.

                  15.    Severability. Any provision in any Loan Document that is held to be
   inoperative, unenforceable or invalid as to any party or in any jurisdiction shall, as to that party
   or jurisdiction, be inoperative, unenforceable or invalid without affecting the remaining



                                              Exhibit G-4
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 247 of
                                      322


   provisions or the operation, enforceability or validity of that provision as to any other party or in
   any other jurisdiction, and to this end the provisions of all the Loan Documents are declared to
   be severable.

                 16.      No Mortgagee in Possession. Nothing herein contained, and no action
   taken pursuant to this Assignment, shall be construed as constituting Assignee as a mortgagee in
   possession.

                   17.     No Waiver. This Assignment shall be separate from and not in
   substitution of or in derogation of any assignment of Rents, Hotel Transactions Income or Leases
   in the Security Instrument or any of the other Loan Documents. Assignee shall not be deemed,
   by any act of omission or commission, to have waived any of its rights or remedies hereunder
   unless such waiver is in writing and signed by Assignee and then, only to the extent specifically
   set forth in the writing. A waiver with reference to one event shall not be construed as
   continuing or as a bar to or waiver of any right or remedy as to a subsequent event. No
   collection or receipt by Assignee of any Rents or Hotel Transactions Income or any action taken
   by Assignee under this Assignment shall cause or constitute a waiver of or cure by Assignor of
   any Event of Default hereunder, under the Note, the Security Instrument or any of the other Loan
   Documents.

                   18.    Paragraph Headings. The headings in this Assignment and the other Loan
   Documents are included for convenience of reference only and are not part of this Assignment or
   the other Loan Documents for any other purpose and shall not in any way limit, amplify or be
   used in interpreting the terms of this Assignment.

                 19.    Waiver of Statute of Limitations. Assignor hereby waives all rights to
   plead or assert at any time any statute of limitations as a defense or bar to any action or
   proceeding brought to enforce this Assignment or any of the other Loan Documents or any
   Obligations hereunder or thereunder.

             20.  JURY WAIVER. ASSIGNOR HEREBY WAIVES, TO THE FULLEST
   EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
   PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR
   OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THIS ASSIGNMENT, THE
   NOTE, OR THE OTHER LOAN DOCUMENTS OR ANY ACTS OR OMISSIONS OF
   ASSIGNEE AND ITS OFFICERS, EMPLOYEES, DIRECTORS OR AGENTS IN
   CONNECTION THEREWITH.

                   21.     Duplicate Originals, Counterparts. This Assignment may be executed in
   any number of duplicate originals and each duplicate original shall be deemed to be an original.
   This Assignment may be executed in several counterparts, each of which counterparts shall be
   deemed an original instrument and all of which together shall constitute a single Assignment.
   The failure of any party hereto to execute this Assignment, or any counterpart hereof, shall not
   relieve the other signatories from their obligations hereunder.




                                               Exhibit G-5
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 248 of
                                      322


                  22.      Exculpation. The terms and provisions of Section 19.1 of the Loan
   Agreement are hereby incorporated by reference in this Assignment to the same extent and with
   the same force as if fully set forth herein.

                                  [Signatures on Following Page]




                                           Exhibit G-6
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 249 of
                                      322


   IN WITNESS WHEREOF, Assignor has caused this Assignment to be executed as of the day
   and year first above written.

                                                SANTA BARBARA 230, LLC, a Delaware
                                                limited liability company

                                                By:
                                                Name:
                                                Title:

                                                GREYSTONE          TENANT,       LLC,   a
                                                Delaware limited liability company

                                                By:
                                                Name:
                                                Title:




                                       Exhibit G-7
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 250 of
                                      322


                                        EXHIBIT A-1

                                  LEGAL DESCRIPTION (FEE)

   LOT 4 AND THE EAST 35 FEET OF LOT 5 (A/K/A LOT 5, LESS NW 15’), IN BLOCK “D”,
   OF AMENDED PLAT OF OCEAN FRONT PROPERTY OF THE MIAMI BEACH
   IMPROVEMENT COMPANY, AS RECORDED IN PLAT BOOK 5, PAGE 7, OF THE
   PUBLIC RECORDS OF MIAMI-DADE COUNTY, FLORIDA.




                                         Exhibit G-8
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 251 of
                                      322


                                           EXHIBIT A-2

                                  LEGAL DESCRIPTION (LEASEHOLD)

   THE NORTH ½ OF LOTS 1, 2 AND 3, BLOCK “D” OF “AMENDED PLAT OF THE OCEAN
   FRONT PROPERTY OF THE MIAMI BEACH IMPROVEMENT COMPANY” ACCORDING
   TO THE PLAT THEREOF, AS RECORDED IN PLAT BOOK 5, PAGE 7 OF THE PUBLIC
   RECORDS OF MIAMI-DADE COUNTY, FLORIDA.




                                            Exhibit G-9
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 252 of
                                      322


                                                EXHIBIT B

                                        ARCHITECT’S CONSENT
   Date: [_________________]

   The undersigned (“Architect”) hereby consents to the assignment of that certain [Architectural
   Agreement], dated as of [___________], 201[__], by and between [SANTA BARBARA 230,
   LLC, a Delaware limited liability company and GREYSTONE TENANT, LLC, a Delaware
   limited liability company], having an address at 1941 Liberty Avenue, 2nd floor, Miami Beach,
   Florida 33139 (“Assignor”) and Architect (together with all other attachments thereto,
   collectively, the “Architectural Agreement”), made pursuant to that certain Assignment of
   Architectural Agreements and Plans and Specifications dated as of [________________] (the
   “Assignment”), made by Assignor in favor of 1920 COLLINS AVE ML FUNDING LLC, a
   Delaware limited liability company, having an address at 3 Columbus Circle, 23rd Floor, New
   York, New York 10019 (together with its successors and assigns, “Assignee”), of which this
   Architect’s Consent (this “Consent”) is a part, and acknowledges that there presently exists no
   unpaid claims due to the Architect except as set forth on Schedule 1 attached hereto, arising out
   of the preparation and delivery of the Plans and Specifications by Architect to Assignor and/or
   the performance of the Architect’s obligations under the Architectural Agreement. Capitalized
   terms used and not otherwise defined herein shall have the respective meanings ascribed to them
   in the Assignment.

   23.       Architect agrees that if, at any time, Assignee (or its designee) shall become the owner of
             the Property (or any part thereof), or, pursuant to Assignee’s rights under the Loan
             Documents, shall elect to undertake or cause the Completion (as defined in the Loan
             Agreement) of construction of all or any portion of the Project and gives Architect
             written notice of such election; THEN, so long as Architect has received, receives or
             continues to receive the compensation called for under the Architectural Agreement,
             Assignee (or its designee) may, at its option, use and rely on the Plans and Specifications
             for the purposes for which they were prepared, and Architect shall continue to perform its
             obligations under the Architectural Agreement in accordance with the terms thereof for
             the benefit and account of Assignee (or its designee) in the same manner as if performed
             for the benefit or account of Assignor in the absence of the Assignment, provided that
             nothing contained herein or in the Assignment shall relieve Assignor of its obligations
             under the Architectural Agreement.

   24.       Architect warrants and represents to Assignee that, upon completion in accordance with
             the Plans and Specifications, the Improvements and their contemplated use will comply
             with all applicable environmental laws, building codes and zoning laws and resolutions.

   25.       Architect further agrees that, in the event of a breach by Assignor of the Architectural
             Agreement, or any agreement entered into with Architect in connection with the Plans
             and Specifications prepared by Architect, so long as the Assignment remains in effect,
             Architect will give written notice to Assignee of such breach at the following address:




                                                Exhibit G-10
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 253 of
                                      322
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 254 of
                                      322


   IN WITNESS WHEREOF, this Consent is executed and delivered as of the date first above
   written.


                                             ARCHITECT:




                                             By:
                                             Name:
                                             Title:


                                             Architect’s Address:




                                       Exhibit G -12
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 255 of
                                      322


                                   SCHEDULE 1 TO ARCHITECT’S CONSENT

                                         SCHEDULE OF UNPAID CLAIMS
                                                Description                 Amount
   ________________________________________________                         $__________
   ________________________________________________                         $__________
   Total Unpaid Claims Due [_________________________]                      $__________




                                                 Exhibit G – Schedule 1-1
    WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 256 of
                                      322


                                             EXHIBIT H

                          FORM OF MAJOR TRADE CONTRACTOR CONSENT

   Date: [____________]
   The undersigned (“Major Trade Contractor”) hereby consents to the assignment of that certain
   [Trade Subcontract Agreement], dated as of [_______], 201[_], by and between
   [_________________] (the “Construction Manager”) and Major Trade Contractor (the
   “Assigned Contract”), made pursuant to (i) that certain Assignment of Permits, Licenses,
   Approvals, Agreements and Documents (the “Assignment”), dated as of [________], 2017,
   made by [SANTA BARBARA 230, LLC, a Delaware limited liability company and
   GREYSTONE TENANT, LLC, a Delaware limited liability company], having an address at
   1941 Liberty Avenue, 2nd floor, Miami Beach, Florida 33139 (“Borrower”) and Greystone
   Master Tenant, LLC, a Delaware limited liability company, having an address at 1941 Liberty
   Avenue, 2nd floor, Miami Beach, Florida 33139, Attention: James Vosotas, in favor of 1920
   COLLINS AVE ML FUNDING LLC, a Delaware limited liability company, having an address
   at 3 Columbus Circle, 23rd Floor, New York, New York 10019 (together with its successors and
   assigns, “Lender”), of which this Major Trade Contractor Consent (this “Consent”) is a part and
   (ii) that certain Construction Manager Consent, dated as of [________], 2017, made by
   Construction Manager in favor of Lender. Capitalized terms used and not otherwise defined
   herein shall have the respective meanings ascribed to them in the Assignment.

                   1.     Major Trade Contractor agrees that if, at any time, Lender (or its designee)
   shall become the owner of the Property or, pursuant to Lender’s rights under the Loan
   Documents (as defined in the Loan Agreement), shall take possession or control of the Property
   or elect to undertake or cause the completion of construction of the Project (as defined in the
   Loan Agreement) and gives Major Trade Contractor written notice of such election (the date of
   such election, the “Election Date”) and provided that (A) Lender (or its designee) has accepted
   assignment of Borrower’s interest in that certain [____________], dated as of [_______], 201[_],
   between Borrower and the Construction Manager (the “Construction Management
   Agreement”) and (B) the Construction Management Agreement is thereafter terminated in
   accordance with the terms thereof; THEN, so long as Major Trade Contractor has received,
   receives or continues to receive the compensation called for under the Assigned Contract and
   Lender agrees to assume the obligations of Construction Manager under the Assigned Contract
   which arise from and after the Election Date, Major Trade Contractor shall continue to perform
   its obligations under the Assigned Contract in accordance with the terms thereof for the benefit
   and account of Lender (or its designee) in the same manner as if performed for the benefit or
   account of the Construction Manager in the absence of the Assignment, provided that nothing
   contained herein or in the Assignment shall relieve the Construction Manager of its obligations
   under the Assigned Contract.

                  2.     Major Trade Contractor further agrees that, in the event of a breach by the
   Construction Manager of the Assigned Contract, so long as the Construction Manager’s interest
   in the Assigned Contract is assigned to Lender, Major Trade Contractor will give written notice
   of such breach to Lender at the following addresses:



                                              Exhibit H-1
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 257 of
                                      322
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 258 of
                                      322


                  3.      Major Trade Contractor shall hold in trust all money disbursed to or
   otherwise received by Major Trade Contractor from or on account of the Construction Manager
   in connection with the construction of the Project and shall use such money solely for the
   payment of costs incurred in the construction of the Project, including Major Trade Contractor’s
   fees, and for no other purpose, until all bills, claims and demands for such costs have been paid
   in full.

                   4.    Major Trade Contractor represents and warrants that it has no knowledge
   of any prior assignment(s) of any interest in the Assigned Contract.

                  5.     All notices, demands or requests which are required or permitted to be
   given or served upon the Major Trade Contractor shall be delivered to the following address:

                                    [______________________]
                                    [______________________]
                                    [______________________]
                                    [______________________]



                                  [SIGNATURE PAGE FOLLOWS]




                                             Exhibit H-3
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 259 of
                                      322


   IN WITNESS WHEREOF, this Consent is executed and delivered as of the date first above
   written.


                                             MAJOR TRADE CONTRACTOR


                                             [MAJOR TRADE CONTRACTOR
                                             SIGNATURE BLOCK]




                                             By:
                                             Name:
                                             Title:




                                        Exhibit H-4
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 260 of
                                      322
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 261 of
                                      322

                       Inc. (“Moody’s”), and "F-1" by Fitch, Inc. (“Fitch”) in the case of accounts in which funds are
                       held for thirty (30) days or less or, in the case of Letters of Credit or accounts in which funds are
                       held for more than thirty (30) days, the long term unsecured debt obligations of which are rated
                       at least “A” by Fitch and S&P and “A2” by Moody’s, or such other depository institution
                       otherwise approved by Lender from time to time in its sole discretion.
       2. Lender’s Interest in Collection Account. Borrower represents that it has granted, or intends to grant, a
          security interest in the Collection Account to Lender. Borrower hereby confirms the security interest
          granted, or to be granted, by Borrower to Lender in all of Borrower’s right, title and interest in and to the
          Collection Account and all sums now or hereafter on deposit in or payable or withdrawable from the
          Collection Account (the “Collection Account Funds”, which includes, if applicable, all financial assets,
          security entitlements, investment property, and other property and the proceeds thereof now or at any
          time hereafter held in the Collection Account). Lender hereby appoints Bank as agent for Lender solely
          for the purpose of perfecting the security interest of Lender in the Collection Account and the Collection
          Account Funds.
       3. Lender Control. Except as otherwise provided in this Agreement, Borrower agrees that the Collection
          Account and the Collection Account Funds are subject to the sole dominion, control and discretion of
          Lender. Bank, Lender and Borrower each agrees that Bank will comply with written instructions given
          to Bank by Lender directing disposition of funds in the Collection Account (collectively “Disposition
          Instructions”) without further consent by Borrower or any other person. Except as otherwise required by
          law, Bank will not agree with any third party to comply with instructions for disposition of funds in the
          Collection Account.
       4. No Access to Collection Account. Borrower acknowledges and agrees that (a) subject to the terms
          hereof, neither Borrower nor any other person claiming on behalf of, or through, Borrower shall have
          any right, title or interest, whether express or implied, in the Collection Account or to withdraw or make
          use of any amounts from the Collection Account, and (b) unless required by applicable law, Borrower
          shall not be entitled to any interest on amounts held in the Collection Account.
       5. Disbursements from Collection Account.
                  a. Unless otherwise instructed by Lender in writing in accordance with Section 3 above, Bank will
                     transfer the full amount of the collected and available balance in the Collection Account (after
                     deduction of the Minimum Balance and other amounts permitted under Section 6 hereof), on
                     each Business Day by wire transfer (or other means in Bank’s sole discretion) of immediately
                     available funds to the following account of Lender or such other account specified by Lender in
                     writing:
                                 Bank Name: Wells Fargo
                                 Bank Address:
                                 ABA Number:
                                 Account Number:
                                 Account Name: Greystone Tenant, LLC for the benefit of 1920 Collins Ave ML Funding
                                 LLC

                      “Business Day” means any day on which Bank is open to conduct its regular banking business,
                      other than a Saturday, Sunday or public holiday.
                  b. Unless Bank separately agrees in writing to the contrary, Bank will have no obligation to
                     disburse funds or assets under this Agreement other than by automatic standing wire. Any
                     disposition of funds or assets which Bank makes pursuant to this Agreement is subject to Bank’s
                     standard policies, procedures and documentation governing the type of disposition made;
                     provided, however, that in no circumstances will any such disposition require Borrower’s

 DACA - Hard Lockbox – For CMS Group only.
                                                          Exhibit I-2
 Version 2016
 WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 262 of
                                      322

                       consent. Furthermore, Bank will have a reasonable opportunity to act upon any instructions
                       (including Disposition Instructions) provided pursuant to this Agreement.
                  c. Funds available for disbursement from the Collection Account in accordance with this Section 5
                     should not include any rents or additional rents which are paid for more than one month in
                     advance, and such funds should be retained in the Collection Account and not released without
                     Lender’s written consent until payment thereof is due under the applicable lease or agreement.
                     Lender and Borrower agree to notify Bank in writing as to the amount of any such rents and/or
                     additional rents that should be retained in the Collection Account and the date such funds may be
                     disbursed from the Collection Account in such manner as to afford Bank a reasonable
                     opportunity to act upon such notice. Bank shall have no responsibility or liability for
                     disbursement of any such rents and/or additional rents that should be retained in the Collection
                     Account in the event that Lender and Borrower fail to provide Bank such notice or a reasonable
                     opportunity to act upon it.
       6. Partial Subordination of Bank’s Rights. Bank hereby subordinates to the security interest of Lender in
          the Collection Account (i) any security interest which Bank may have or acquire in the Collection
          Account, and (ii) any right which Bank may have or acquire to set off or otherwise apply any Collection
          Account Funds against the payment of any indebtedness from time to time owing to Bank from
          Borrower; provided, however, that, Bank retains the right to set off against and to charge the Collection
          Account for (A) any Bank Fees (as defined in Section 9), (B) all items deposited in and credited to such
          account and subsequently returned unpaid or with respect to which Bank fails to receive final settlement
          and (C) all items deposited in and credited to such account in error. If amounts in the Collection
          Account are insufficient to fully reimburse Bank for such amounts, Borrower agrees to pay such
          deficiency to Bank, without setoff or counterclaim, within ten (10) calendar days after written demand of
          Bank.
       7. Bank Obligations with respect to Collection Account.
                  a. To the extent items deposited to a Collection Account have been received in one or more post
                     office lockboxes maintained for Borrower by Bank (each a “Lockbox”) and processed by Bank
                     for deposit, Borrower acknowledges that Borrower has granted Lender a security interest in all
                     such items (the “Remittances”). Lender alone will have the right and ability to so instruct Bank
                     regarding the receipt, processing or deposit of Remittances. Borrower and Lender acknowledge
                     and agree that Bank’s operation of each Lockbox, and the receipt, retrieval, processing and
                     deposit of Remittances, will at all times be governed by Bank’s Master Agreement for Treasury
                     Management Services and the relevant lockbox service description.
                  b. The parties agree that items deposited in the Collection Account shall be deemed to bear the
                     valid and legally binding endorsement of the payee and to comply with all of Bank's
                     requirements for the supplying of missing endorsements, now or hereafter in effect. As between
                     Borrower and Lender, any deposit made by or on behalf of Borrower into the Collection Account
                     shall be deemed deposited into the Collection Account when such funds are deposited.
                  c. Any item deposited by or on behalf of Borrower in the Collection Account which is returned for
                     insufficient or uncollected funds will be re-deposited by Bank one time.
       8. Balance Reports and Bank Statements. Borrower agrees that it shall make available to Lender
          information directly related to the Collection Account, including granting Lender online access to
          Borrower’s treasury reporting with Bank (if any). Bank will, at written request of Lender, provide
          Lender such information by a transmission method determined by Bank, in Bank’s sole discretion, which
          may include granting Lender online access to Borrower’s treasury reporting (if any), and Borrower
          consents to the provision of such information to Lender.


 DACA - Hard Lockbox – For CMS Group only.
                                                       Exhibit I-3
 Version 2016
 WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 263 of
                                      322

       9. Bank Fees. Borrower agrees to pay all Bank’s fees and charges for the maintenance and administration
          of the Collection Account and for the treasury management and other account services provided with
          respect to the Collection Account and any Lockboxes (collectively, the “Bank Fees”), including, but not
          limited to, the fees for (a) treasury reporting (including online access thereto) provided on the Collection
          Account, (b) funds transfer services received with respect to the Collection Account, (c) lockbox
          processing services, (d) funds advanced to cover overdrafts in the Collection Account (but without Bank
          being in any way obligated to make any such advances), (e) duplicate bank statements, (f) any treasury
          management service(s) that may be required to block the Collection Account as contemplated hereunder,
          and (g) the Acceptance Fee and other fees and expenses described in Exhibit A attached hereto, in each
          case, to the extent applicable. The Bank Fees will be paid by Bank debiting the Collection Account on
          the Business Day that the Bank Fees are due, without notice to Lender or Borrower. If there are not
          sufficient funds in the Collection Account to cover fully the Bank Fees on the Business Day Bank
          attempts to debit them from the Collection Account, such shortfall or the amount of such Bank Fees will
          be paid by Borrower to Bank, without setoff or counterclaim, within ten (10) calendar days after demand
          from Bank.
       10. Account Documentation. Except as specifically provided in this Agreement, Lender and Borrower
           agree that the Collection Account will be subject to, and Bank’s operation of the Collection Account will
           be in accordance with, the terms of Bank’s applicable deposit account agreement and other related
           service documentation governing the Collection Account (the “Account Documentation”). Borrower
           agrees, upon Bank’s request, to promptly execute and deliver the Account Documentation to Bank. For
           the avoidance of doubt, the parties hereto acknowledge and agree that pursuant to the Account
           Documentation, the Collection Account may be subject to Bank’s sweep product services. The parties
           agree that, in the event of a conflict between this Agreement and the Account Documentation with
           respect to the Collection Account, this Agreement shall control.
       11. Legal Compliance.
                  a. If Bank at any time receives notice of the commencement of a bankruptcy case or other
                     insolvency or liquidation proceeding by or against Borrower, Bank will continue to comply with
                     its obligations under this Agreement, except to the extent that any action required of Bank under
                     this Agreement is prohibited under applicable bankruptcy laws or regulations or is stayed
                     pursuant to the automatic stay imposed under the United States Bankruptcy Code or by order of
                     any court or agency.
                  b. Bank will comply with any legal process, legal notice or court order it receives in relation to the
                     Collection Account if Bank determines in its sole discretion that the legal process, legal notice or
                     court order is legally binding on it.
                  c. If at any time Bank, in good faith, is in doubt as to the action it should take under this
                     Agreement, Bank shall have the right (i) to commence an interpleader in the United States
                     District Court in the State of New York, and/or (ii) to take no further action, except, in each case,
                     in accordance with joint instructions from Lender and Borrower or in accordance with the final
                     order of the court in such action.
       12. Indemnification. Borrower will indemnify, defend and hold harmless Bank and its officers, directors,
           employees, and agents (collectively, the “Indemnified Parties”) from and against any and all claims,
           demands, losses, liabilities, damages, third party out-of-pocket costs and expenses (including reasonable
           attorneys’ fees) (collectively “Losses and Liabilities”) Bank incurs as a result of or in connection with (a)
           Bank complying with any binding legal process, legal notice or court order referred to in the immediately
           preceding Section of this Agreement, (b) Bank following any instruction or request of Lender, including
           but not limited to any Disposition Instructions, or (c) Bank complying with its obligations under this
           Agreement, except, in each case, to the extent such Losses and Liabilities are directly caused by Bank’s
           gross negligence or willful misconduct.
 DACA - Hard Lockbox – For CMS Group only.
                                                         Exhibit I-4
 Version 2016
 WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 264 of
                                      322

       13. Termination. This Agreement may be terminated by Lender or Bank at any time by either of them
           giving thirty (30) calendar days prior written notice of such termination to the other parties to this
           Agreement at their contact addresses specified after their signatures to this Agreement; provided,
           however, that this Agreement may be terminated (i) immediately upon prior written notice from Bank to
           Borrower and Lender (x) should Borrower or Lender fail to make any payment when due to Bank from
           Borrower or Lender under the terms of this Agreement or (y) should Bank close the Collection Account
           pursuant to applicable law, regulation or policy, or (ii) immediately upon prior written notice from
           Lender to Bank on termination or release of Lender’s security interest in the Collection Account;
           provided that any notice from Lender under clause (ii) of this sentence must contain Lender’s
           acknowledgement of the termination or release of its security interest in the Collection Account.
           Borrower’s payment obligations hereunder, as well as the indemnifications made, and the limitations on
           the liability of Bank accepted by Borrower and Lender under this Agreement will continue after the
           termination of this Agreement with respect to all the circumstances to which they are applicable, existing
           or occurring before such termination, and any liability of any party to this Agreement, as determined
           under the provisions of this Agreement, with respect to acts or omissions of such party prior to such
           termination will also survive such termination. Upon any termination of this Agreement, Bank will
           transfer all collected and available balances (less any deductions permitted under Section 6 hereof) in the
           Collection Account on the date of such termination in accordance with Lender’s written instructions.
       14. Modifications, Amendments, and Waivers. This Agreement may not be modified or amended, or any
           provision thereof waived, except in a writing signed by all the parties to this Agreement.
       15. Notices. All notices from one party to another must be in writing, must be delivered to Borrower,
           Lender and/or Bank at their contact addresses specified after their signatures to this Agreement, or any
           other address of any party communicated to the other parties in writing, and will be effective on receipt.
           Any notice sent by a party to this Agreement to another party must also be sent to all other parties to this
           Agreement. Bank is authorized by Borrower and Lender to act on any instructions or notices received by
           Bank if (a) such instructions or notices purport to be made in the name of Lender, (b) Bank reasonably
           believes that they are so made, and (c) they do not conflict with the terms of this Agreement as such
           terms may be amended from time to time, unless such conflicting instructions or notices are supported by
           a court order.
       16. Successors and Assigns. Borrower may not assign or transfer its rights or obligations under this
           Agreement to any person or entity without the prior written consent of Bank and Lender. Lender may
           not assign or transfer its rights or obligations under this Agreement to any person or entity without the
           prior written consent of Bank; provided, however, that no such consent will be required if Lender
           transfers its rights and obligations under this Agreement to (i) a transferee to which, by contract or
           operation of law, Lender transfers substantially all of its rights and duties under the financing or other
           arrangements between Lender and Borrower, or (ii) if Lender is acting as a representative in whose favor
           a security interest is created or provided for, a transferee that is a successor representative. In the event
           of a permitted assignment or transfer by Lender of its rights or obligations under this Agreement, Lender
           will not be released from its obligations under this Agreement unless and until Bank receives transferee’s
           binding written agreement to assume all of Lender’s obligations hereunder. Bank may not assign or
           transfer its rights or obligations under this Agreement to any person or entity without the prior written
           consent of Lender, which consent will not be unreasonably withheld or delayed; provided, however, that
           no such consent will be required if such assignment or transfer takes place as part of a merger,
           acquisition or corporate reorganization affecting Bank.
       17. Governing Law. This Agreement will be governed by and be construed in accordance with the laws of
           the State of New York, without regard to conflict of laws principles. This state will also be deemed to be
           Bank’s jurisdiction for purposes of Article 9 of the Uniform Commercial Code as it applies to this
           Agreement.

 DACA - Hard Lockbox – For CMS Group only.
                                                      Exhibit I-5
 Version 2016
 WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 265 of
                                      322

       18. Severability. To the extent that the terms of this Agreement are inconsistent with, or prohibited or
           unenforceable under, any applicable law or regulation, they will be deemed ineffective only to the extent
           of such prohibition or unenforceability, and will be deemed modified and applied in a manner consistent
           with such law or regulation. Any provision of this Agreement which is deemed unenforceable or invalid
           in any jurisdiction will not affect the enforceability or validity of the remaining provisions of this
           Agreement or the same provision in any other jurisdiction.
       19. Counterparts. This Agreement may be executed in any number of counterparts each of which will be
           an original with the same effect as if the signatures were on the same instrument. Delivery of an
           executed counterpart of a signature page of this Agreement by telecopier or electronic image scan
           transmission (such as a “pdf” file) will be effective as delivery of a manually executed counterpart of the
           Agreement.
       20. Entire Agreement. This Agreement, together with the Account Documentation, contains the entire and
           only agreement among all the parties to this Agreement and between Bank and Borrower, on the one
           hand, and Bank and Lender, on the other hand, with respect to (a) the interest of Lender in the Collection
           Account and Collection Account Funds, and (b) Bank’s obligations to Lender in connection with the
           Collection Account and Collection Account Funds.
       21. Waiver of Jury Trial. To the extent permitted by law, the parties hereto hereby waive all rights to a
           trial by jury in any action or proceeding relating to the Collection Account or this Agreement.
       22. Certain Matters Affecting Bank.
                  a. Bank may rely and shall be protected in acting or refraining from acting upon any notice,
                     request, consent, order, certificate, report, opinion or document (including, but not limited to,
                     electronically confirmed facsimiles thereof) believed by it to be genuine and to have been signed
                     or presented by the proper party or parties. Bank shall have no obligation to review or confirm
                     that actions taken pursuant to the foregoing in accordance with this Agreement comply with any
                     other agreement or document to which it is not a party.
                  b. The duties and obligations of Bank set forth in this Agreement shall be determined solely by the
                     express provisions of this Agreement. Bank shall not be liable except for the performance for its
                     duties and obligations as are specifically set forth herein. No implied covenants or obligations
                     shall be read into this Agreement against Bank. Bank makes no express or implied
                     representations or warranties with respect to its obligations under this Agreement, except for
                     those expressly set forth herein.
                  c. Bank will not be liable to Borrower, Lender or any other person for any Losses and Liabilities
                     caused by (i) circumstances beyond Bank’s reasonable control (including, without limitation,
                     computer malfunctions, interruptions of communication facilities, labor difficulties, acts of God,
                     wars, or terrorist attacks) or (ii) any other circumstances, except, in each case, to the extent that
                     such Losses and Liabilities are directly caused by Bank’s gross negligence or willful misconduct.
                  D. IN NO EVENT WILL BANK BE LIABLE FOR ANY INDIRECT, SPECIAL,
                     CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER OR NOT THE
                     LIKELIHOOD OF SUCH DAMAGES WAS KNOWN TO BANK, AND REGARDLESS
                     OF THE FORM OF THE CLAIM OR ACTION, OR THE LEGAL THEORY ON
                     WHICH IT IS BASED.
                  E. Any action against Ba by Borrower or Lender under or related to this Agreement must be
                     brought within twelve (12) months after the cause of action accrues.

                                             [SIGNATURE PAGES FOLLOW]


 DACA - Hard Lockbox – For CMS Group only.
                                                         Exhibit I-6
 Version 2016
 WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 266 of
                                      322
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 267 of
                                      322
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 268 of
                                      322
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 269 of
                                      322



                                                                 EXHIBIT A
                                                                    FEES


                       Acceptance Fee ............................................................................. $1,000

                       The Acceptance Fee is a one-time fee payable upon execution of this Agreement and
                       includes review of this Agreement and supporting documentation.

                       DACA Maintenance Fee .............................................................. $275/month

                       The monthly DACA Maintenance Fee will be assessed upon the opening of the
                       Collection Account and will continue thereafter on a monthly basis for so long as the
                       Collection Account remains open. The DACA Maintenance Fee is subject to change in
                       Bank’s discretion.

                       Account/Treasury Management Services Fees ......................... Amount varies

                       These fees will vary based upon usage/volume and include all account and treasury
                       management services fees incurred on a monthly basis in accordance with Bank’s
                       standard fees for such services then in effect, including, without limitation, the following:
                       treasury account maintenance fee, funds transfer services fees, credit/disbursement fees,
                       account analysis and statement fees, and treasury reporting and online access fees.

                       Out-of-Pocket Expenses .............................................................. As incurred

                       Out-of-pocket expenses, including without limitation expenses of foreign depositaries,
                       stationery, overnight courier, and messenger costs, will be billed at Bank’s cost when
                       incurred.




                                                                Exhibit I-10
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 270 of
                                      322


                                             SCHEDULE I

                                  BORROWER ORGANIZATIONAL STRUCTURE




                                              Schedule I-1
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 271 of
                                      322


                                            SCHEDULE II

                                  LIST OF PLANS AND SPECIFICATIONS

                                             See attached.




                                             Schedule II-1
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 272 of
                                      322




                                    Schedule II-2
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 273 of
                                      322




                                    Schedule II-3
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 274 of
                                      322




                                    Schedule II-4
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 275 of
                                      322




                                    Schedule II-5
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 276 of
                                      322




                                    Schedule II-6
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 277 of
                                      322




                                    Schedule II-7
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 278 of
                                      322




                                    Schedule II-8
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 279 of
                                      322




                                    Schedule II-9
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 280 of
                                      322




                                   Schedule II-10
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 281 of
                                      322




                                   Schedule II-11
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 282 of
                                      322




                                   Schedule II-12
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 283 of
                                      322




                                   Schedule II-13
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 284 of
                                      322


                                          SCHEDULE III

                                  INITIAL LOAN ADVANCE PURPOSE


   Paying pre-development and development costs in accordance with the Budget as well as
   reserves, fees and expenses incurred in connection with developing the Project and entering into
   the Loan.




                                           Schedule III-1
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 285 of
                                      322


                                        SCHEDULE IV

                                  EXISTING TRADE CONTRACTS




                                         Schedule IV-1
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 286 of
                                      322


                                       SCHEDULE V

                                  LITIGATION DISCLOSURE

                                           None




                                        Schedule V-1
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 287 of
                                      322


                                          SCHEDULE VI

                                  LIST OF MATERIAL AGREEMENTS

   1. Construction Management Agreement
   2. Development Agreement




                                          Schedule VI-1
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 288 of
                                      322


                                             SCHEDULE VII

                                  DEFINITION OF SINGLE PURPOSE ENTITY

           “Single Purpose Entity” means a Person, other than a natural person, which, at all times,
   on and after the date hereof until such time as the Debt has been indefeasibly paid in full, shall at
   all times comply with the following requirements:

           a.       was, is and will be formed solely for the purpose of (i) in the case of Borrower,
   acquiring, developing, constructing, owning, holding, selling, leasing, ground leasing,
   transferring, exchanging, managing and operating the Property, entering into this Agreement
   with Lender, refinancing the Property in connection with a permitted repayment of the Loan, and
   transacting lawful business that is incident, necessary and appropriate to accomplish the
   foregoing; (ii) in the case of Greystone Hotel Miami, acting as the managing member of the
   limited liability company that owns the Fee Land; or (iii) in the case of Greystone Holdco, acting
   as the managing member of the limited liability company that owns the Leasehold Land and the
   managing member of the limited liability company that holds the Option;

           b.     has not been, is not, and will not be engaged in any business unrelated to (i) in the
   case of Borrower, acquiring, developing, constructing, owning, holding, selling, leasing, ground
   leasing, transferring, exchanging, managing and operating the Property, entering into this
   Agreement with Lender, refinancing the Property in connection with a permitted repayment of
   the Loan, and transacting lawful business that is incident, necessary and appropriate to
   accomplish the foregoing, (ii) in the case of Greystone Hotel Miami, acting as the managing
   member of the limited liability company that owns the Fee Land; or (iii) in the case of Greystone
   Holdco, acting as the managing member of the limited liability company that owns the
   Leasehold Land and the managing member of the limited liability company that holds the
   Option;

           c.      has not had, does not have and will not have any assets other than (i) in the case
   of Borrower, those related to the Property, (ii) in the case of Greystone Holdco, its membership
   interest in the limited liability company that owns the Leasehold Land and its membership
   interest in the limited liability company that holds the Option, or (iii) in the case of Greystone
   Hotel Miami, its membership interest in the limited liability company that owns the Fee Land;

           d.     will, to the fullest extent permitted by law, not engage in, seek or consent to, (i)
   any dissolution, winding up, liquidation, consolidation, merger, or sale of all or substantially all
   of its assets, (ii) except as permitted under the terms of this Agreement, any transfer of
   partnership or membership interests (if such entity is a general partner in a limited partnership or
   a member in a limited liability company), or (iii) any amendment of its limited partnership
   agreement, articles of incorporation, articles of organization, certificate of formation or operating
   agreement (as applicable) with respect to the matters set forth in this definition without the
   written consent of Lender;

           e.     has been, is and intends to remain solvent and has paid and intends to continue to
   pay its debts and liabilities (including, as applicable, shared personnel and overhead expenses)
   from its assets as the same have or shall become due, and has maintained, is currently


                                              Schedule VII-1
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 289 of
                                      322


   maintaining and will endeavor to maintain adequate capital for the normal obligations reasonably
   foreseeable in a business of its size and character and in light of its contemplated business
   operations; provided, however, the foregoing shall not require any member or any other Person
   of Borrower to make any additional capital contribution;

          f.       has not failed, and will not fail, to correct any known misunderstanding regarding
   the separate identity of such entity;

           g.      has maintained and will maintain its accounts, books and records separate from
   any other Person and has filed and will file its own tax returns, except to the extent that it (i) has
   been or is required to file consolidated tax returns by law or (ii) is treated as a disregarded entity
   for federal or state tax purposes;

         h.            has maintained and will maintain its own records, books, resolutions and
   agreements;

           i.      other than as provided in this Agreement and the other Loan Documents, (i) has
   not commingled, and will not commingle, its funds or assets with those of any other Person and
   (ii) has not participated and will not participate in any cash management system with any other
   Person;

          j.       other than as provided in this Agreement and the other Loan Documents, has held
   and will hold its assets in its own name;

             k.        has conducted and will conduct its business in its name or trade name;

          l.       has maintained and will maintain its financial statements, accounting records and
   other entity documents separate from any other Person and has not permitted, and will not
   permit, its assets to be listed as assets on the financial statement of any other entity except as
   required by GAAP; provided, however, that any such consolidated financial statement shall
   contain a note indicating that its separate assets and liabilities are neither available to pay the
   debts of the consolidated entity nor constitute obligations of the consolidated entity;

           m.     has paid and will pay its own liabilities and expenses, including the salaries of its
   own employees (if any), out of its own funds and assets, and has maintained and will maintain a
   sufficient number of employees (if any) in light of its contemplated business operations;
   provided, however, the foregoing shall not require any member to make any additional capital
   contributions to Borrower;

           n.      has observed and will observe in all material respects material to its separateness,
   all partnership, corporate or limited liability company formalities, as applicable;

          o.      has no and will have no Indebtedness other than (i) in the case of Borrower, (A)
   the Debt, and (B) the Permitted Debt;

         p.     except in connection with the Loan Documents, has not assumed or guaranteed or
   become obligated for, and will not assume or guarantee or become obligated for, the debts of any


                                                Schedule VII- 2
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 290 of
                                      322


   other Person and has not held out and will not hold out its credit as being available to satisfy the
   obligations of any other Person except as permitted pursuant to this Agreement;

          q.    has not acquired and will not acquire obligations or securities of its partners,
   members or shareholders or any other Affiliate (other than the securities of Borrower, Greystone
   Hotel Miami or Option Holder, as applicable, held by Borrower Holdco);

           r.     has allocated and will allocate, fairly and reasonably, any overhead expenses that
   are shared with any Affiliate, including paying for shared office space and services performed by
   any employee of an Affiliate;

            s.      has maintained and used, now maintains and uses, and will maintain and use,
   separate stationery, invoices and checks bearing its name, and all stationery, invoices, and checks
   utilized by such Person or utilized to collect its funds or pay its expenses have borne and shall
   bear its own name and have not borne and shall not bear the name of any other entity unless such
   entity is clearly designated as being such Person’s agent;

          t.     other than as provided in this Agreement and the other Loan Documents, has not
   pledged and will not pledge its assets for the benefit of any other Person;

           u.      has held itself out and identified itself, and will hold itself out and identify itself,
   as a separate and distinct entity under its own name or trade name;

           v.      has maintained and will maintain its assets in such a manner that it will not be
   costly or difficult to segregate, ascertain or identify its individual assets from those of any other
   Person;

           w.      has not made and will not make loans to any Person or hold evidence of
   Indebtedness issued by any other Person or entity (other than cash and investment-grade
   securities issued by an entity that is not an Affiliate of or subject to common ownership with
   such entity) except that Borrower, from time to time in the ordinary course of business, may
   agree with Tenants under Leases of all or any portion of the Property to make certain tenant
   improvement allowances available to such Tenants;

           x.      has not identified and will not identify its constituent partners, members or
   shareholders (as applicable), or any Affiliate of any of them, as a division or part of it, and has
   not identified itself, and shall not identify itself, as a division of any other Person;

           y.      other than the Management Agreement with Hotel Manager and capital
   contributions and Tax Distributions or distributions permitted under the terms of its
   organizational documents, has not entered into or been a party to, and will not enter into or be a
   party to, any transaction with its partners, members, shareholders or Affiliates except (i) in the
   ordinary course of its business and on terms which are intrinsically fair, commercially reasonable
   and are substantially similar to those that would be obtained in a comparable arm’s-length
   transaction with an unrelated third party, and (ii) in connection with this Agreement;

         z.      has not had and will not have any obligation to indemnify, and has not
   indemnified and will not indemnify, its partners, officers, directors, managers or members, as the

                                              Schedule VII- 3
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 291 of
                                      322


   case may be, unless such an obligation was and is fully subordinated to the Obligations and will
   not constitute a claim against the Obligations in the event that cash flow in excess of the amount
   required to pay the Obligations is insufficient to pay such obligation;

             aa.       intentionally omitted;

           bb.    except as provided in the Loan Documents, does not and will not have any of its
   obligations guaranteed by any Affiliate;

           cc.     if such entity is a limited partnership, has had, now has and will have (i) as its
   only general partners, Single Purpose Entities that are corporations or Acceptable LLCs that own
   at least one percent (1.00%) of the equity of the limited partnership, and (ii) a partnership
   agreement providing that (A) such entity will not dissolve upon the bankruptcy of any partner,
   including any general partner, (B) the vote of a majority-in-interest of the remaining partners is
   sufficient to, and such partners shall, continue the life of the partnership in the event of such
   bankruptcy of the general partner, and (C) if the vote of a majority-in-interest of the remaining
   partners to continue the life of the partnership following the bankruptcy of the general partner is
   not obtained, the partnership may not liquidate the Property without the consent of Lender for as
   long as the Loan is outstanding;

            dd.    if such entity is a corporation, has had, now has and will have at least two (2)
   Independent Directors, and has not caused or allowed, and will not cause or allow, the board of
   directors of such entity to take any Bankruptcy Action (or to collude with, or otherwise assist,
   solicit, or cause to be solicited an involuntary Bankruptcy Action) or any other action requiring
   the unanimous affirmative vote of one hundred percent (100%) of the members of its board of
   directors unless at least two (2) Independent Directors shall have participated in such vote and all
   of the directors have participated in such vote;

            ee.    if such entity is a limited liability company, has been, now is, and will be a
   limited liability company formed under the laws of the State of Delaware that will have an
   operating agreement which provides that as long as any portion of the Debt remains outstanding:
   (i) the company shall have at least two (2) Independent Managers, and the limited liability
   company shall not take any Bankruptcy Action (or to collude with, or otherwise assist, solicit, or
   cause to be solicited an involuntary Bankruptcy Action) unless, such Bankruptcy Action is
   approved by the prior unanimous written consent of all of the member(s) of the limited liability
   company and the Independent Managers; (ii) upon the occurrence of any event that causes the
   last member of the limited liability company to cease to be a member of such limited liability
   company (other than upon an assignment by such member of all of its limited liability company
   interest in such limited liability company and the admission of the transferee in accordance with
   the limited liability company agreement), (1) the person(s) acting as Independent Manager(s) of
   such limited liability company shall, without any action of any Person and simultaneously with
   such member ceasing to be a member of such limited liability company, automatically be
   admitted as the “Special Member” and shall preserve and continue the existence of such limited
   liability company without dissolution, and (2) without limiting the provisions of clause (1), upon
   the occurrence of any event that causes the last remaining member of the limited liability
   company to cease to be a member of the limited liability company or that causes the sole
   member to cease to be a member of the limited liability company (other than upon continuation


                                                Schedule VII- 4
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 292 of
                                      322


   of the limited liability company without dissolution upon an assignment by the member of all of
   its limited liability company interest in the limited liability company and the admission of the
   transferee in accordance with the limited liability company agreement), to the fullest extent
   permitted by law, the personal representative of such member shall be authorized to, and shall,
   within 90 days after the occurrence of the event that terminated the continued membership of
   such member in such limited liability company, agree in writing to continue the limited liability
   company without dissolution and to the admission of the personal representative or its nominee
   or designee, as the case may be, as a substitute member of such limited liability company,
   effective as of the occurrence of the event that terminated the continued membership of such
   member in such limited liability company; (iii) no Special Member may resign or transfer its
   rights as Special Member unless (A) a successor Special Member has been admitted to such
   limited liability company as a Special Member, and (B) such successor Special Member has also
   accepted its appointment as an Independent Manager and executed a counterpart to the limited
   liability company agreement; provided, however, the Special Member shall automatically cease
   to be a member of the limited liability company upon the admission to the limited liability
   company of a substitute member; the Special Member shall be a member of the limited liability
   company that has no interest in the profits, losses and capital of the limited liability company and
   has no right to receive any distributions of limited liability company assets; pursuant to Section
   18-301 of the Act, a Special Member shall not be required to make any capital contributions to
   the limited liability company and shall not receive a limited liability company interest in the
   limited liability company; (iv) a Special Member, in its capacity as Special Member, may not
   bind the limited liability company; (v) except as required by any mandatory provision of the Act,
   a Special Member, in its capacity as Special Member, shall have no right to vote on, approve or
   otherwise consent to any action by, or matter relating to, the limited liability company, including,
   without limitation, the merger, consolidation or conversion of the limited liability company; (vi)
   in order to implement the admission to the limited liability company of each Special Member,
   each Person acting as an Independent Manager shall execute a counterpart to the limited liability
   company agreement; (vii) prior to its admission to the limited liability company as Special
   Member, each Person acting as an Independent Manager shall not be a member of the limited
   liability company; (viii) such limited liability company shall be dissolved, and its affairs shall be
   would up only upon the first to occur of the following (but subject to clause (ii) above): (A) the
   termination of the legal existence of the last remaining member of such limited liability company
   or the occurrence of any other event which terminates the continued membership of the last
   remaining member of such limited liability company in such limited liability company unless the
   business of such limited liability company is continued in a manner permitted by its limited
   liability company agreement or the Act, or (B) the entry of a decree of judicial dissolution of the
   limited liability company under Section 18-802 of the Act; (ix) neither the bankruptcy of any
   member of the limited liability company or the Special Member shall cause such member or
   Special Member, respectively, to cease to be a member of such limited liability company and
   upon the occurrence of such an event, the business of such limited liability company shall
   continue without dissolution; (x) in the event of dissolution of such limited liability company,
   such limited liability company shall conduct only such activities as are necessary to wind up its
   affairs (including the sale of the assets of such limited liability company in an orderly manner),
   and the assets of such limited liability company shall be applied in the manner, and in the order
   of priority, set forth in Section 18-804 of the Act; and (xi) to the fullest extent permitted by law,
   except as otherwise expressly provided in the limited liability company agreement, each member


                                             Schedule VII- 5
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 293 of
                                      322


   of the limited liability company and the Special Members shall irrevocably waive any right or
   power that they might have to cause such limited liability company or any of its assets to be
   partitioned, to cause the appointment of a receiver for all or any portion of the assets of such
   limited liability company, to compel any sale of all or any portion of the assets of such limited
   liability company pursuant to any applicable law or to file a complaint or to institute any
   proceeding at law or in equity to cause the dissolution, liquidation, winding up or termination of
   such limited liability company (a limited liability company meeting the criteria of this clause (ee)
   is referred to herein as an “Acceptable LLC”);

            ff.     the organizational documents of such entity shall further provide that: (i) the
   board of directors or managers of such entity and the constituent members or other equity owners
   of such entity (the “Constituent Equity Members”) shall not take any action which, under the
   terms of any organizational documents of such entity, requires a unanimous written consent of
   the board of directors or managers of such entity unless at the time of such action there shall be
   at least two (2) Independent Directors or Independent Managers engaged as provided by the
   terms hereof; (ii) no Independent Director or Independent Manager may be removed or replaced
   except for Cause; (iii) any resignation, removal or replacement of any Independent Director or
   Independent Manager shall not be effective without five (5) Business Days prior written notice to
   Lender and, if a Securitization has occurred, the Rating Agencies accompanied by a statement as
   to the reasons for such removal, the identity of the proposed replacement Independent Director
   or Independent Manager, and a certificate that the replacement Independent Director or
   Independent Manager satisfies the applicable terms and conditions of the definition of
   “Independent Director” or “Independent Manager”; (iv) to the fullest extent permitted by
   applicable law, including Section 18-1101(c) of the Act and notwithstanding any duty otherwise
   existing at law or in equity, the Independent Directors or Independent Managers shall consider
   only the interests of the Constituent Equity Members and such entity (including such entity’s
   creditors) in acting or otherwise voting on a Bankruptcy Action (which such fiduciary duties to
   the Constituent Equity Members and such entity’s creditors, in each case, shall be deemed to
   apply solely to the extent of their respective economic interests in such entity exclusive of (x) all
   other interests (including, without limitation, all other interests of the Constituent Equity
   Members), (y) the interests of other affiliates of the Constituent Equity Members and such entity
   and (z) the interests of any group of affiliates of which the Constituent Equity Members or such
   entity is a part); (v) other than as provided in subsection (iv) above, to the fullest extent permitted
   by law the Independent Directors or Independent Managers shall not have any fiduciary duties to
   any Constituent Equity Members, any directors of such entity or any other Person; (vi) the
   foregoing shall not eliminate the implied contractual covenant of good faith and fair dealing
   under applicable law; and (vii) to the fullest extent permitted by applicable law, including
   Section 18-1101(e) of the Act, an Independent Director or Independent Manager shall not be
   liable to such entity, any Constituent Equity Member or any other Person bound by the limited
   liability company agreement for breach of contract or breach of duties (including fiduciary
   duties), unless the Independent Director or Independent Manager acted in bad faith or engaged in
   willful misconduct;

          gg.     has complied and will comply with all of the terms and provisions contained in its
   organizational documents;

             hh.       intentionally omitted;

                                                Schedule VII- 6
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 294 of
                                      322


           ii.    has and will have an express acknowledgment in its organizational documents
   that, during the Term of the Loan, Lender is intended third-party beneficiaries of the “special
   purpose/separateness/bankruptcy remote” provisions (as applicable) of such organizational
   documents; and

           jj.      other than as provided in this Agreement and the other Loan Documents, has not
   and will not consent to any other Person (i) operating its business in the name of such Person, (ii)
   acting in the name of such Person, (iii) using such Person’s stationery or business forms, (iv)
   holding out its credit as being available to satisfy the obligations of such Person, (v) having
   contractual liability for the payment of any of the liabilities of such Person (except pursuant to
   the limited extent provided under the Loan Documents), or (vi) failing to at all times specify to
   all relevant third parties that it is acting in a capacity other than as the applicable Single Purpose
   Entity.

   As used in the definition of Single Purpose Entity, the term “Indebtedness” means, with respect
   to any Person at any time, (i) indebtedness or liability of such Person for borrowed money
   whether or not evidenced by bonds, debentures, notes or other instruments, or for the deferred
   purchase price of property or services (excluding trade obligations); (ii) obligations of such
   Person as lessee under leases which should have been or should be, in accordance with GAAP,
   recorded as capital leases; (iii) current liabilities of such Person in respect of unfunded vested
   benefits under plans covered by Title IV of ERISA; (iv) obligations issued for, or liabilities
   incurred on the account of, such Person; (v) obligations or liabilities of such Person arising under
   letters of credit, credit facilities or other acceptance facilities; (vi) obligations of such Person
   under any guarantees or other agreement to become secondarily liable for any obligation of any
   other Person, endorsements (other than for collection or deposit in the ordinary course of
   business) and other contingent obligations to purchase, to provide funds for payment, to supply
   funds to invest in any Person or otherwise to assure a creditor against loss; (vii) obligations of
   such Person secured by any Lien on any property of such Person, whether or not the obligations
   have been assumed by such Person; or (viii) obligations of such Person under any interest rate or
   currency exchange agreement.




                                             Schedule VII- 7
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 295 of
                                      322



                                      SCHEDULE VIII

                                  CONSTRUCTION SCHEDULE


                                        See attached.




                                       Schedule VIII-1
   WEIL:\96218278\17\63946.0005
                  Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 296 of
                                                        322




                                                     Schedule VIII-1
WEIL:\96218278\17\63946.0005
                  Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 297 of
                                                        322




                                                     Schedule VIII- 2
WEIL:\96218278\17\63946.0005
                  Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 298 of
                                                        322




                                                     Schedule VIII- 3
WEIL:\96218278\17\63946.0005
                  Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 299 of
                                                        322




                                                     Schedule VIII- 4
WEIL:\96218278\17\63946.0005
                  Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 300 of
                                                        322




                                                     Schedule VIII- 5
WEIL:\96218278\17\63946.0005
                  Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 301 of
                                                        322




                                                     Schedule VIII- 6
WEIL:\96218278\17\63946.0005
                  Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 302 of
                                                        322




                                                     Schedule VIII- 7
WEIL:\96218278\17\63946.0005
                  Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 303 of
                                                        322




                                                     Schedule VIII- 8
WEIL:\96218278\17\63946.0005
                  Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 304 of
                                                        322




                                                     Schedule VIII- 9
WEIL:\96218278\17\63946.0005
                  Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 305 of
                                                        322




                                                    Schedule VIII- 10
WEIL:\96218278\17\63946.0005
                  Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 306 of
                                                        322




                                                    Schedule VIII- 11
WEIL:\96218278\17\63946.0005
                  Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 307 of
                                                        322




                                                    Schedule VIII- 12
WEIL:\96218278\17\63946.0005
                  Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 308 of
                                                        322




                                                    Schedule VIII- 13
WEIL:\96218278\17\63946.0005
                  Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 309 of
                                                        322




                                                    Schedule VIII- 14
WEIL:\96218278\17\63946.0005
                  Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 310 of
                                                        322




                                                    Schedule VIII- 15
WEIL:\96218278\17\63946.0005
                  Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 311 of
                                                        322




                                                    Schedule VIII- 16
WEIL:\96218278\17\63946.0005
                  Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 312 of
                                                        322




                                                    Schedule VIII- 17
WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 313 of
                                      322



                                    SCHEDULE IX

                                  Intentionally Omitted.




                                     Schedule IX-1
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 314 of
                                      322



                                          SCHEDULE X

                                  DESCRIPTION OF GROUND LEASE


   Ground Lease, dated December 23, 2015, executed by and between Greystone Terra Firma,
   LLC, a Florida limited liability company, as landlord, and Greystone Tenant, LLC, a Florida
   limited liability company, as tenant, and covering the property more particularly described on
   Exhibit A-2, as described in that certain Memorandum of Lease, dated as of December 23, 2015,
   recorded on December 31, 2015 as CFN #20150824059 in Book 29910, Page 4226 in the Office
   of the Clerk of Court of Miami-Dade County, Florida, as amended by that certain First
   Amendment to Ground Lease dated as of November 3, 2016, as described in that certain
   Amendment to Memorandum of Ground Lease dated as of November 3, 2016, recorded on
   November 8, 2016 as CFN #20160644605 in Book 30299, Page 2813 in the Office of the Clerk
   of Court of Miami-Dade County, Florida, and that certain First Amendment to Option
   Agreement, Amendment to Ground Lease and Amendment to Trust Agreement dated as of the
   Effective Date between Greystone Option Holder, LLC, Greystone Delaware Administrative,
   Inc., Hollywood-Harrison Development, LLC, Benjamin Cohen and Sara Cohen and joined in by
   Greystone Terra Firma, LLC and Greystone Tenant, LLC.




                                           Schedule X-1
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 315 of
                                      322


                                            SCHEDULE XI

                                  DESCRIPTION OF OPTION AGREEMENT


   Option Agreement dated as of December 30, 2015 between Greystone Hotel Miami, LLC,
   Greystone Delaware Administrative, Inc., Hollywood Harrison, LLC, Greystone Delaware
   Statutory Trust, Benjamin Cohen and Sara Cohen, as affected by Assignment of Option
   Agreement dated November 3, 2016 between Greystone Hotel Miami, LLC, as assignor, and
   Greystone Option Holder, LLC, as assignee, as amended by First Amendment to Option
   Agreement, Amendment to Ground Lease and Amendment to Trust Agreement dated as of the
   Effective Date between Greystone Option Holder, LLC, Greystone Delaware Administrative,
   Inc., Hollywood-Harrison Development, LLC, Benjamin Cohen and Sara Cohen and joined in by
   Greystone Terra Firma, LLC and Greystone Tenant, LLC.




                                            Schedule XI-1
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 316 of
                                      322


                                             SCHEDULE XII

                                  LIST OF QUALIFIED MARKETING AGENTS


   Preferred Hotels and Resorts




                                              Schedule XII-1
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 317 of
                                      322


                                         SCHEDULE XIII

                                  LIST OF QUALIFIED MANAGERS

   Vos Hospitality, LLC, a Florida limited liability company




                                           Schedule XIII-1
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 318 of
                                      322


                                         SCHEDULE XIV

                                  DESCRIPTION OF MASTER LEASE


   Master Lease, dated November 3, 2016, executed by and between Greystone Tenant, LLC, a
   Florida limited liability company, as landlord, and Greystone Master Tenant, LLC, a Florida
   limited liability company, as tenant, and covering the property more particularly described on
   Exhibit A-2, as described in that certain Memorandum of Lease, dated as of November 3, 2016,
   recorded on November 8, 2016 as CFN #20160644608 in Book 30299, Page 2910 in the Office
   of the Clerk of Court of Miami-Dade County, Florida.




                                          Schedule XIV-1
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 319 of
                                      322


                                          SCHEDULE XV

                                  LIST OF CDE LOAN DOCUMENTS


   1.        Loan Agreement dated November 3, 2016 by and between CDE and Leasehold
             Borrower;

   2.        Promissory Note A dated November 3, 2016 by and between CDE in favor of Leasehold
             Borrower;

   3.        Promissory Note A dated November 3, 2016 by and between CDE in favor of Leasehold
             Borrower;

   4.        Leasehold Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture
             Filing;

   5.        Assignment of Plans and Contracts dated November 3, 2016 executed by Leasehold
             Borrower for the benefit of CDE;

   6.        General Contractor’s Consent to Assignment dated November 3, 2016 executed by the
             Turner Construction Company;

   7.        Architect’s Consent to Assignment dated November 3, 2016 executed by Shulman +
             Associates;

   8.        Payment and Completion Guaranty dated November 3, 2016 executed by Principals (as
             defined in the CDE Loan Documents) in favor of CDE;

   9.        Fee Reserve Account Pledge Agreement;

   10.       Fee Reserve Account Control Agreement;

   11.       Bank Account Pledge Agreement (Loan Disbursement Account) dated November 3, 2016
             executed by Leasehold Borrower;

   12.       Blocked Account Control Agreement (Loan Disbursement Account) dated November 3,
             2016 executed by Leasehold Borrower in favor of CDE;

   13.       Financing statements;

   14.       Certificate and Indemnity Regarding Hazardous Substances dated November 3, 2017
             executed by Leasehold Borrower and Principals in favor of CDE;

   15.       Construction and Disbursing Escrow Agreement dated November 3, 2017 among
             Leasehold Borrower, Master Tenant, CDE, and U.S. Bank;

   16.       SNDA by and among Leasehold Borrower, Master Tenant, and CDE.


                                           Schedule XV-1
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 320 of
                                      322


                                          SCHEDULE XVI

                                  LIST OF EB-5 LOAN DOCUMENTS


        1. Loan and Security Agreement dated July 25, 2014 by and between Greystone EB-5
           LLLP, a Florida limited liability limited partnership (“EB-5 Lender”) and Greystone
           Hotel Miami, LLC, a Florida limited liability company (“EB-5 Borrower”);

        2. Promissory Note dated July 25, 2014 by EB-5 Borrower in favor or EB-5 Lender;

        3. Subscription Agreement dated July 25, 2014 for an equity interest in EB-5 Borrower;

        4. Interest Pre-Payment Addendum to Loan Documents dated August 8, 2014 by and
           between EB-5 Lender and EB-5 Borrower;

        5. Private Placement Memorandum dated July 30, 2014 for EB-5 Borrower;

        6. Escrow Agreement by an among EB-5 Lender, South Atlantic Regional Centers, LLC, a
           Florida limited liability company and PNC Bank, a Pennsylvania banking corporation as
           Escrow Agent dated July 16, 2014;

        7. Limited Partnership Agreement by and among the EB-5 Lender, South Atlantic Regional
           Centers, LLC, a Florida limited liability company and the limited partners dated July 25,
           2014.




                                            Schedule XVI-1
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 321 of
                                      322


                                          SCHEDULE XVII

                                  LIST OF OCTAGON LOAN DOCUMENTS


        1. Loan Agreement dated November 3, 2016, by and between Octagon and Greystone
           Managing Member;

        2. Promissory Note dated November 3, 2016, by Greystone Managing Member in favor of
           Octagon;

        3. Collateral Assignment and Pledge of Limited Liability Company Interests dated
           November 3, 2016, by and among Octagon, Greystone Managing Member, and
           Guarantor;

        4. Payment Direction Letter dated November 3, 2016, by Octagon to Master Tenant for the
           benefit of Octagon; and

        5. Certain Uniform Commercial Code Financing Statements.




                                           Schedule XVII-1
   WEIL:\96218278\17\63946.0005
Case 1:19-cv-24138-DPG Document 44-16 Entered on FLSD Docket 12/02/2019 Page 322 of
                                      322


                                      SCHEDULE XVIII

                        DESCRIPTION OF MASTER TENANT JV AGREEMENT


   Operating Agreement of Greystone Master Tenant, LLC, a Florida limited liability company,
   dated as of November 3, 2016, by and between Greystone Managing Member, LLC, a Florida
   limited liability company, and U.S. Bancorp Community Development Corporation, a Minnesota
   corporation




                                       Schedule XVIII-1
   WEIL:\96218278\17\63946.0005
